Case
 Case2:15-cv-00201-SMJ
      2:15-cv-00201-SMJ ECF
                         ECFNo.
                             No.376-7
                                 376-2 filed
                                         filed01/28/20
                                               01/28/20 PageID.35126
                                                         PageID.14918 PagePage1157
                                                                                 of 271
                                                                                     of
                                      427
                                                        Richard DeGrandchamp, PhD
                                                             Expert Opinion, Book 1
                                                                      April 5, 2019


       isolation from tar of pure compounds which were capable of inducing malignant
       disease of chemicals, and led to the isolation from tar of pure compounds which
       were capable of inducing malignant disease (Cook and his co-workers).

As explained by Dr. Rhoads, the Yamagiwa study made clear to cancer researchers and industrial
toxicologists that animal studies could be conducted to test carcinogens prior to the observation
of disease in humans. Before the Yamagiwa study, cancer scientists could only wait decades
until a significant amount of workers developed cancer. But the human-carcinogen link was
further obscured by the fact that chemical companies were not conducting epidemiologic studies,
so the incidence of human cancer would not be detected until the number of workers with tumors
was extremely high.[2] After the Yamigiwa study, the chemical industry realized that
carcinogenicity could be tested for relatively quickly because chronic animal cancer studies only
take 1–2 years versus, as opposed to decades in human populations.

By the early 1930s, the chemical purification of coal tar compounds was largely completed, and
the benzene-based chemical constituents were isolated. Benzene-based compounds (or, to use
Rhoads’ terminology, “benzene rings linked together”) were the key targets for cancer
testing:[13]

       As soon as these investigators had isolated one such substance, they immediately
       began to create, in the laboratory, many synthetic compounds structurally allied
       to it. This was done in an attempt to ascertain what peculiarity of chemical
       structure was responsible for the pathogenic effect. They found that, whereas no
       absolute rule could be laid down, most of the active substances produced were
       composed of benzene rings linked together [emphasis added], and whereas some
       modifications did not seem to impair activity, others, though very slight, removed
       completely the effectiveness.

In 1938, Dr. Hueper, a pathologist at the DuPont Haskell Laboratory of Industrial Toxicology,
published a study finding that azo-dyes and other structurally similar chemicals were
carcinogenic. That azo-dyes were carcinogenic was of no surprise; according to Hueper, azo-
dyes were discovered to be carcinogenic in humans as early as 1895.[2] What was new about his
study was that he identified other compounds having similar structures were also carcinogenic.



                                                                                            Page 13
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 462
Case
 Case2:15-cv-00201-SMJ
      2:15-cv-00201-SMJ ECF
                         ECFNo.
                             No.376-7
                                 376-2 filed
                                         filed01/28/20
                                               01/28/20 PageID.35127
                                                         PageID.14919 PagePage2158
                                                                                 of 271
                                                                                     of
                                      427
                                                        Richard DeGrandchamp, PhD
                                                             Expert Opinion, Book 1
                                                                      April 5, 2019


In addition to azo dyes, Hueper studied a number of other chemicals based on their structural
similarity to azo dyes. In fact, he stated that the use of animal cancer studies enabled him to
discover two additional azo dyes that had not yet been shown to cause cancer in humans. Thus,
the trigger for the new compounds was the chemical structure of the known azo dye carcinogen
that had already been catalogued.4

Further, in discussing his findings from the animal cancer tests he conducted, Hueper concluded
that benzidine was a potential carcinogen. He tested benzidine because he identified it as a good
candidate for being a carcinogen based on its chemical structure. The relevance of this finding is
that benzidine is structurally similar to PCBs (Exhibit 1).




4
 Compounds that were found to be carcinogenic were cataloged, so when newly synthesized chemicals were
produced by industry, they could be compared with the long list of known carcinogens.


                                                                                                    Page 14
    Declaration of Brett Land in Response to Defendants’ Motions in Limine - 463
Case
 Case2:15-cv-00201-SMJ
      2:15-cv-00201-SMJ ECF
                         ECFNo.
                             No.376-7
                                 376-2 filed
                                         filed01/28/20
                                               01/28/20 PageID.35128
                                                         PageID.14920 PagePage3159
                                                                                 of 271
                                                                                     of
                                      427
                                                        Richard DeGrandchamp, PhD
                                                             Expert Opinion, Book 1
                                                                      April 5, 2019


      Exhibit 1.        Structural Similarities Between Benzidene and PCB




In addition, the backbone of the PCB molecule is the biphenyl ring, which is a benzene-based
compound. Exhibit 2 presents the chemical steps necessary to synthesize the biphenyl ring, in
which two benzenes are linked together to make one biphenyl ring structure:


        Exhibit 2.        Chemical Synthesis of a Biphenyl Ring Structure




Given the structural similarity between benzidine and PCBs, Dr. Hueper’s findings would have
put a reasonable toxicologist on notice that PCBs should be the subject of animal cancer tests. Of
note, Hueper’s study was published in the same journal (Journal of Industrial Hygiene and
Toxicology) and in the same year as the Bennett et al. study involving PCBs.[14]

As previously discussed, the benzenes that Monsanto used in the first step of making PCBs were
actually derived from coal tar. Since coal tars had been known to be carcinogenic, this alone
should have been a trigger for testing. However, another trigger that was identified at the time
was the isolation of pure biphenyls from coal tar. That is, by 1927, biphenyls were shown to be
part of the coal tar brew of chemicals. Therefore, it was known by 1927 that coal tar caused
cancer and that both benzene and biphenyls were chemicals found in coal tar. This, in itself,



                                                                                           Page 15
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 464
Case
 Case2:15-cv-00201-SMJ
      2:15-cv-00201-SMJ ECF
                         ECFNo.
                             No.376-7
                                 376-2 filed
                                         filed01/28/20
                                               01/28/20 PageID.35129
                                                         PageID.14921 PagePage4160
                                                                                 of 271
                                                                                     of
                                      427
                                                        Richard DeGrandchamp, PhD
                                                             Expert Opinion, Book 1
                                                                      April 5, 2019


should have constituted a trigger since PCBs are biphenyl compounds. For example, Marsh and
Simpson showed as early as 1927 that diphenyls (a term that is synonymous with biphenyls)
made up a fraction of coal tars, which they presented in Exhibit 3.[15] As shown below,
diphenyls were listed as one of the 11 hydrocarbons that were known constituents and
derivatives of coal tar:


             Exhibit 3.    Table I from Marsh and Simpson (1927),
             Constituents and Derivatives of Coal Tar: Hydrocarbons[15]




Through my review and analysis of historical cancer studies, I have observed that the 1930s and
1940s were the most prolific period of cancer testing in the history of toxicology. It should be
noted that cancer studies conducted in the 1930s have stood the test of time. The coal tar
chemicals identified as carcinogens in the 1930s are still known today as carcinogens.

The most widely used toxicology textbook at both the undergraduate and graduate level is
Casarett & Doull’s Toxicology: The Basic Science of Poisons, by Curtis Klaassen. The textbook
includes a chapter on “Chemical Carcinogenicity,” within which there is an extensive section on
“Organic Chemical Carcinogens,” demonstrating the history of cancer testing on coal tars and
benzene-based compounds.[16]


                                                                                             Page 16
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 465
Case
 Case2:15-cv-00201-SMJ
      2:15-cv-00201-SMJ ECF
                         ECFNo.
                             No.376-7
                                 376-2 filed
                                         filed01/28/20
                                               01/28/20 PageID.35130
                                                         PageID.14922 PagePage5161
                                                                                 of 271
                                                                                     of
                                      427
                                                        Richard DeGrandchamp, PhD
                                                             Expert Opinion, Book 1
                                                                      April 5, 2019


       CARCINOGENESIS BY CHEMICALS

       By the turn of this century, studies in humans showed that environmental and
       possibly internal chemical agents are causative factors in the development of
       cancer (Shimkin, 1977; Lawley, 1944). However, a systematic study of the
       mechanisms of chemical carcinogenesis was not possible without defined
       experimental systems. In 1915, the Japanese pathologists Yamagawa and
       Ichikawa (1915) described the first production of skin tumors in animals by the
       application of coal tar to the skin. These investigators repeatedly applied crude
       coal tar to the ears of rabbits for a number of months, finally producing both
       benign and later malignant epidermal neoplasms. Later studies demonstrated that
       the skin of mice is also susceptible to the carcinogenic action of such organic
       tars. During the next 15 years, extensive attempts were made to determine the
       nature of the material in the crude tars that caused malignancy. In 1932
       Kennaway and associates reported the production of carcinogenic tars by means
       of pyrolysis of organic compounds consisting only of carbon and hydrogen
       (Kennaway, 1955).

The next section continues:

       Organic Chemical Carcinogens

       In the early 1930s, several polycyclic aromatic hydrocarbons were isolated from
       active crude tar fractions. In 1930, the first synthetic carcinogenic polycyclic
       aromatic hydrocarbon was produced (Miller, 1978). This compound, dibenz-
       (a,h)anthracene (Fig. 8-1), was demonstrated to be a potent carcinogen after
       repeated painting on the skin of mice. The isolation from coal tar and the
       synthesis of benzo(a)pyrene (3,4-benzpyrene) were achieved in 1932. The
       structures of several polycyclic aromatic hydrocarbons are shown in Fig. 8-1.
       Polycyclic hydrocarbons vary in their carcinogenic potencies; for example, the
       compound dibenz (a,c)anthracene has very little carcinogenic activity, while the
       a,h isomer is carcinogenic (Heidelberger, 1970). The more potent polycyclic
       aromatic hydrocarbon carcinogens are 3-metholcholanthrene and 7,12-
       dimethylbenz(a)anthracene. The carcinogenic dibenzo(c,q)carbazole, which has a
       nitrogen in its central ring, is also considered to be in this class of compounds.
       Benzo(e)pyrene is reportedly inactive in inducing skin cancer in mice but can
       “initiate” the carcinogenic process. Perylene is inactive as a chemical
       carcinogen, whereas chrysene may have slight carcinogenic activity…In 1935,


                                                                                        Page 17
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 466
Case
 Case2:15-cv-00201-SMJ
      2:15-cv-00201-SMJ ECF
                         ECFNo.
                             No.376-7
                                 376-2 filed
                                         filed01/28/20
                                               01/28/20 PageID.35131
                                                         PageID.14923 PagePage6162
                                                                                 of 271
                                                                                     of
                                      427
                                                        Richard DeGrandchamp, PhD
                                                             Expert Opinion, Book 1
                                                                      April 5, 2019


       Sasaki and Yoshida opened another field of chemical carcinogenesis by
       demonstrating that feeding of the azo dye, o-aminoazotoluene (3-dimethyl-4-
       aminoazobenzene) (Fig. 8-2), to rats can result in the development of liver
       neoplasms. Similarly, Kinosita (1936) demonstrated that the administration of 4-
       dimehylaminoazobenzene in the diet also causes neoplasms in the liver. A number
       of analogs of this compound were prepared and tested for carcinogenic potential.

Note, the chemicals listed in this excerpt are all benzene-based compounds, and this description
demonstrates that benzene-based compounds triggered cancer testing in animals in the 1930s.


       2.2.2. Numerous unique and early hallmarks of cancer in the animal studies should
            have triggered animal cancer studies by as early as 1938.

I base this opinion on two highly detailed pathological studies that were published in peer-
reviewed scientific journals: Bennett et al. in 1938 and Miller in 1944.[14], [17] In both of these
studies, early hallmarks of cancer were reported in both the liver and blood cells (lymphoma).
Despite these early reports of the characteristic of the early stages of cancer, it took Monsanto
approximately 30 years from the time these cancer hallmarks were first brought to light for
Monsanto to perform long-term cancer studies in 1970.

By 1944, the Bennett and Miller studies had reported specific and unique pathological lesions
produced by PCBs in the liver. These lesions were early pathological signs of cancer following
PCB exposure that were well known by 1938, when the first PCB study was published by
Bennett.


By 1944, the following early pathological lesions—seen at the beginning of tumorigenesis—
were reported by both Bennett et al. and Miller:
          Hyaline bodies (unique damaged liver cells) which are seen in cancerous liver tissue;

          Evidence of a large number of mitotic figures and areas of hyperplasia (abnormal cell
           division) of liver cells;

          Bile duct hyperplasia (abnormal cell division of cells lining the bile ducts; can
           progress to cholangiomas); and



                                                                                               Page 18
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 467
Case
 Case2:15-cv-00201-SMJ
      2:15-cv-00201-SMJ ECF
                         ECFNo.
                             No.376-7
                                 376-2 filed
                                         filed01/28/20
                                               01/28/20 PageID.35132
                                                         PageID.14924 PagePage7163
                                                                                 of 271
                                                                                     of
                                      427
                                                        Richard DeGrandchamp, PhD
                                                             Expert Opinion, Book 1
                                                                      April 5, 2019


            Lymphoid hyperplasia follicular lymphoid hyperplasia (abnormal cell division of
             white blood cells).

I provide a more thorough discussion in Sections 4.2 and 4.3 of the Bennett and Miller studies
and the above-referenced indicators.


         2.2.3. Studies showing DDT as toxic and a carcinogen should have triggered similar
              studies for PCBs.

In this section, I extend my historical reconstruction of DDT studies to include toxicity studies
that had amassed by 1950. By this time point, scientists had confirmed that DDT was not only
toxic but that it was also carcinogenic. These studies were a foreshadowing of the similar PCB
toxicity that Monsanto would describe in its own PCB toxicity studies, which it was reluctant to
start until 1969. Indeed, the 1945–1950 DDT studies established a pattern of toxic effects that
would similarly be described for PCBs in the 1970s. Monsanto, as a manufacturer of both PCBs
and DDT, 5 must have known that DDT and PCBs had similar (but not identical) chemical
structures, and should have predicted similar toxicity based on the structure-activity
relationships.6

Between 1945-1950, a number of well-conducted subchronic and chronic toxicity studies were
also being published for DDT, showing toxic effects. In 1946, the FDA’s Fitzhugh and Nelson
(1946) published a 2-year lifetime animal DDT study that found that DDT was a liver
carcinogenic and that tumorigenesis followed a dose-response relationship. Fitzhugh and Nelson
explained that a long-term study, rather than a short-term study, was appropriate for DDT since it
was lipophilic and bioaccumulative (like PCBs).

         Recent studies on the pharmacology of DDT have treated with short-term toxicity
         experiments on mammals, with its storage in animal tissues, and with its excretion. No


5
  According to Monsanto’s website, it produced DDT from 1944 to 1957.
(https://monsanto.com/company/media/q/what-is-monsantos-opinion-on-agent-orange-and-ddt/)
6
  Monsanto’s corporate representative has testified that Monsanto knew the chemical structure of DDT and PCBs
when it began making the chemicals. Kaley deposition, Colella v. Monsanto, 11/17/2011
(HARTOLDMON0000190-191)


                                                                                                       Page 19
    Declaration of Brett Land in Response to Defendants’ Motions in Limine - 468
Case
 Case2:15-cv-00201-SMJ
      2:15-cv-00201-SMJ ECF
                         ECFNo.
                             No.376-7
                                 376-2 filed
                                         filed01/28/20
                                               01/28/20 PageID.35133
                                                         PageID.14925 PagePage8164
                                                                                 of 271
                                                                                     of
                                      427
                                                        Richard DeGrandchamp, PhD
                                                             Expert Opinion, Book 1
                                                                      April 5, 2019


       study of the lifetime effects of DDT on laboratory animals has been reported. Since long-
       term feeding experiments with other substances in this laboratory have revealed
       deleterious effects which would not have been seen in experiments conducted for shorter
       periods of time, it seemed advisable to feed DDT for the lifetime of the rat.


Fitzhugh and Nelson noted that it was the chronic bioaccumulation of small amounts of DDT
that were hazardous and caused the toxicity—which is precisely the hazard reported for PCBs in
later years. In addition, one of the most outstanding gross pathological changes was increased
liver weight; Drinker made this same observation regarding PCBs years earlier, in 1937.
Furthermore, Fitzhugh and Nelson’s summary regarding DDT toxicity presents finding similar to
those regarding PCBs in that hepatic cell hypertrophy and tumors developed in a dose-response
relationship. This study on DDT should have triggered Monsanto to conduct long-term toxicity
studies on PCBs in the mid-1940s.

In 1947, Cameron and Burgess published their findings from numerous types of toxicity
investigations that began in 1943.[18] In one of the first highly detailed assessments, Cameron
and Burgess investigated both acute and repeated exposure to DDT in different pesticide
formulations and routes of exposure. These were rather complex experiments that involved gross
observations during necropsy, as well as light microscopy pathological examination (primarily
liver lesions). They stated:

       The introduction of the new synthetic insecticide 2,2-bis (p-chlorphenyl) 1,1,1-
       trichlorethane (D.D.T.) demands that possible hazards to man be determined and
       potential dangers safeguarded against. We describe in this paper investigations on the
       toxicology of D.D.T. which we carried out during the period April, 1943, to March, 1945.
       These have been the subject of several reports to the Ministries of Production and of
       Supply, at whose request we have prepared the following account.


Following pathological examination, Cameron and Burgess found that the liver pathology was
prominent and noted that similar pathological lesions that were described in PCB studies by
Drinker et al. (1937)[19] and Miller (1944).[17]


                                                                                          Page 20
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 469
Case
 Case2:15-cv-00201-SMJ
      2:15-cv-00201-SMJ ECF
                         ECFNo.
                             No.376-7
                                 376-2 filed
                                         filed01/28/20
                                               01/28/20 PageID.35134
                                                         PageID.14926 PagePage9165
                                                                                 of 271
                                                                                     of
                                      427
                                                        Richard DeGrandchamp, PhD
                                                             Expert Opinion, Book 1
                                                                      April 5, 2019


In 1948, Fitzhugh once again studied DDT through chronic dosing in rats.[20] And, once again,
he stated the importance of conducting chronic studies for highly lipophilic compounds such as
DDT because they bioaccumulate with small daily intakes:

       Because small amounts of DDT in animal food cause the storage of large amounts in
       animal products which are used in enormous quantities by man, the question of the safety
       of DDT on and in food products becomes critically important. Experiments with rats fed
       DDT over a period of 2 years are discussed.


In this study, Fitzhugh published results from several investigations of chronic dosing in rats,
stating that significant liver damage occurs at low exposure levels before any other toxic effects
are manifest:

       CONCLUSIONS

       Significant amounts of DDT are stored in the body tissues of animals, especially in
       adipose tissues, at levels in the diet as low as 10 p.p.m. Histopathological lesions occur
       in the livers of rats fed 10 p.p.m. DDT in their diet for 2 years. Individual susceptibility to
       the toxic effects of DDT varies markedly within any given species. Gross effects such as
       retardation of growth and hyperexcitability do not occur in animals at the low levels of
       DDT intake which produce significant liver damage.


In 1950, Laug et al. published a chronic 2-year feeding study in which they exposed animals to
DDT levels corresponding to a human dietary level of 5 ppm and found that liver damage
occurred even at this low level:[21]

       It is interesting to note that hepatic cell alterations are seen in greater degree in the male
       than in the female. This is in contrast to the observation that at higher levels of intake
       (800 ppm) the female rat is more, rather than less susceptible to intoxication than the
       male. The finding of hepatic cell alteration at dietary levels as low as 5 ppm of DDT, has




                                                                                             Page 21
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 470
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35135
                                                           PageID.14927 PagePage10166
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


        and the considerable storage of the chemical at levels that might well occur in some
        human hepatic cell alterations occur from diets containing as little as 5 ppm.


 Laug et al. described pathological lesions similar to those reported by Drinker et al. (1937)[19]
 and Miller (1944)[17] for PCBs:

        Hepatic cell alterations of a type which in our rats have been characteristic for the
        chlorinated hydrocarbon on group of insecticides in general and DDT in particular, were
        noted at the 5 ppm and higher levels, but not at 1 ppm… . The changes consisted of
        hepatic cell enlargement, especially centrolobularly increase in cytoplasmic oxyphilia
        with sometimes a semihyaline appearance more peripheral location of tile basophilic
        cytoplasmic granules.


 In summary, the studies described show that numerous 2-year chronic feed studies had begun by
 1943 and were completed and published by 1946. Monsanto could have followed the same
 toxicity study designs and methods, simply substituting PCBs for DDT. This should have been
 done given that PCBs and DDT share key characteristics, such as high lipid solubility. The
 studies published 1945–1950 should also have been warning signs to Monsanto that PCBs could
 be equally as toxic and carcinogenic as DDT because the pathological lesions reported in
 numerous studies for DDT were similar to those previously reported for PCB by both Drinker et
 al. (1937)[19] and Miller (1944).[17] Therefore, Monsanto should have conducted its 1969 study
 on long-term exposure to PCBs decades earlier.

 If Monsanto had conducted long-term, chronic toxicity tests in the mid-1940s, it would have
 found that PCBs are bioaccumulative, systemically toxic (liver damage), and carcinogenic in
 laboratory animals carcinogenic--as it did decades later after finally performing such tests.




                                                                                             Page 22
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 471
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35136
                                                           PageID.14928 PagePage11167
                                                                                   of 271
                                                                                      of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 2.3.   Robust Toxicological Testing Protocols for Animal Cancer Testing Had
        Been in Existence since the Mid-1940s

 Well-developed and robust toxicity protocols were developed for undertaking carcinogenicity
 studies by at least the mid-1940s. Accordingly, if Monsanto had followed these methods during
 this time period, toxicity tests would have shown that PCBs were carcinogenic. They would have
 produced similar findings of PCB-induced carcinogenesis in the mid-1940s as they found when
 they finished their first cancer studies in the early 1970s. In fact, standardized testing protocols
 had been in existence and presented in Hartwell’s 1941 compendium of cancer studies. In this
 document, he discussed the standard features in the design of cancer studies that are still widely
 used today in academic and industrial laboratories. For example, his review focused on the
 following features that still must be considered when designing a cancer study:[1]


           Animal species and strain;                             Route of exposure;

           Animal age;                                            How chemical compounds were
                                                                    administered;
           Animal sex;
                                                                   Number of study animals;
           Animal physical condition;
                                                                   Survival rate;
           Purity of tested chemical
            compound;                                              Duration of experiment;

           Doses tested;                                          Rate of tumors formation;

           Physical state of compound;                            Number of tumors

 In fact, the National Cancer Institute Hartwell compendium (1941) screened out studies thought
 to be of insufficient quality or in which the studies could be misinterpreted. In this regard, the
 document does not include mixtures of chemicals or crude grades of chemicals (where low levels
 of contaminants could confound the interpretation). It also identifies studies where the data is
 incomplete and or preliminary. Industrial chemical companies were conducting animal cancer
 testing, and they were using good standard practices, as I have discussed regarding Hueper’s
 DuPont study.[2]


                                                                                               Page 23
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 472
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35137
                                                           PageID.14929 PagePage12168
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 The protocols that Monsanto finally followed in the early 1970s were similar to those in
 published literature by the mid-1940s. The vast majority of these early cancer studies cannot be
 considered slapdash or unreliable. Hartwell (1941) identified the important components of all
 cancer studies:[1]

        It is necessary to have a wide range of information in order to designate a
        compound as carcinogenic or noncarcinogenic. The carcinogenicity of a
        substance is known to be influenced by many factors, including the genetic
        constitution of the animal (species and strain), its age and sex, the diet, the
        physical condition of the animal, the purity of the chemical compound, the dose,
        the physical state of the compound, the nature of the solvent or vehicle used in
        administration, the route or site of application. In addition, the value of the
        results is dependent on the number of animals used, the survival rate, and the
        duration of the experiment. Thus, the appearance of tumors is dependent to a high
        degree on experimental conditions, and both the number of tumors and the rate of
        their appearance are subject to many modifying influences.

 Finally, the following statement by Hartwell could be lifted out of many cancer study protocols
 being followed today, as there was a concern for both false positive and false negative results:

        Furthermore, while failure to obtain tumors in a given case may be attributed to
        conditions of the experiment and should not always be taken to indicate lack of
        carcinogenic potency, the reports of tumors obtained should also be subjected to
        scrutiny and not necessarily accepted as proof of such potency. Many tumors are
        reported with no histologic support of malignancy; many are also reported as
        caused by the compound under test when only a few tumors are obtained in
        animal strains of unknown incidence of spontaneous tumors.

 In addition to NCI’s Hartwell compendium, many other lengthy lists of animal cancer studies
 were being compiled during this period, showing that the field of cancer testing had become a
 very standard practice, even by the late 1930s. The most notable of these include the following:


           A review of the recent literature of tar cancer (1927–1931 inclusive) (Seelig et al.
            1933).[22]




                                                                                            Page 24
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 473
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35138
                                                           PageID.14930 Page
                                                                           Page13169
                                                                                   of 271
                                                                                      of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


           Chemical compounds as carcinogenic agents. First supplementary report: literature of
            1937. (Cook and Kennaway 1938.[11])

           Chemical compounds as carcinogenic agents. Second supplementary report: literature
            of 1938 and 1939. (Cook and Kennaway 1940.[12])

 Based on the sheer number and high quality of peer-reviewed cancer studies that were published
 in the most prestigious scientific journals of the time, a reasonable toxicologist must have been
 aware of the potential carcinogenicity of PCBs based on the SAR between PCBs and other
 industrial compounds that were proven to be carcinogenic by the mid-1940s.


 3.     PRE-1970 TOXICOLOGICAL STUDIES SHOWED PCBS
        ARE TOXIC AND CARCINOGENIC

 I have reviewed the historical peer-reviewed literature during the early years of Monsanto’s PCB
 manufacturing operations to identify a specific time point when sufficient toxicological
 information was available to unequivocally show PCBs were extremely toxic and could have
 cancer-causing properties. My conclusions are based on a detailed review of well over 100
 historical peer-reviewed scientific publications starting in the mid-1800s through the mid-1940s.

 To create a historical timeline of what scientific information was available to scientists at key
 points before the mid-1940s. I first identified and confirmed several key early hallmarks of
 carcinogenicity in which scientist used similar toxicological/pathological nomenclature to
 describe the early stages of tumorigenesis.[14], [17] This formed the basis for constructing a
 framework of the state-of-the-science to the mid-1940s so that I could determine if the same
 pathological terminology was used throughout the mid-1800s through mid-1940s. That is, in my
 research of cancer studies published in the mid-1800s through the mid-1940s, analyzed whether
 the description of the early hallmarks of cancer were the same or similar to as those reported in
 the PCB studies. Based on my review and analysis, I conclude that a competent scientist with
 knowledge of the cancer studies published in the mid-1800s through the mid-1940s (for other
 chemical compounds) should have concluded that the pathological lesions described by Bennett



                                                                                             Page 25
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 474
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35139
                                                           PageID.14931 PagePage14170
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 and Miller (1938 and 1944) for PCBs should have served as a trigger for Monsanto to initiate 2-
 year chronic animal studies to determine if PCBs were carcinogenic. I have concluded there was
 sufficient and compelling pathological evidence by that time to serve as a warning to Monsanto
 that PCBs were carcinogenic in animals. I further conclude that if they had conducted a 2-year
 animal cancer study at that time, it would have concluded that PCBs were carcinogenic.

 It is important to note that while there are likely in excess of 5,000 toxicity studies on PCBs
 published to-date, it was not necessary for Monsanto to have conducted a lengthy and complex
 analysis of hundreds of published studies from obscure and dusty scientific journals by 1944 to
 have triggered a PCB cancer study. A competent toxicologist reviewing just the three following
 PCB studies published by 1944 would form a conclusion similar to mine; PCBs were toxic and
 were animal carcinogens:

           1936: Dr. Schwartz. Dermatitis from synthetic resins and waxes. American Journal of
            Public Health. 1936;26:586–592.[23]
           1938: Bennett GA, Drinker CK, Warren MF. Morphological changes in the livers of
            rats resulting from exposure to certain chlorinated hydrocarbons. The Journal of
            Industrial Hygiene and Toxicology. 1938;20(2):97–123.[14]

           1944: Miller JW. Pathologic changes in animals exposed to a commercial chlorinated
            diphenyl. Public Health Reports. 1944;59(33):1085–1093.[17]

 Dr. Schwartz’s study demonstrates early knowledge of PCBs’ toxicity. Further, a competent
 toxicologist reading just the Bennett et al.[14] and Miller[17] studies would be convinced that
 there was an urgent need for long-term animal cancer studies.

 The hallmarks of early stages of tumorigenesis that were reported in the Bennett et al. and Miller
 PCB studies and should have been regarded as triggers by Monsanto are as follows:

           The unique formation of hyaline bodies in liver cells, which is early evidence of
            severe damage in liver cells that is associated with liver cancer:

           Extensive liver cell hyperplasia and mitotic figures (unusual number of liver cell
            divisions) that is associated with regeneration and cancer.



                                                                                             Page 26
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 475
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35140
                                                           PageID.14932 PagePage15171
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


           Bile duct hyperplasia (unusual cell division of liver bile duct cells) that is an early
            hallmark of bile duct cancer.

           Lymphoid hyperplasia, which is an unusual increased number of white blood cells
            that can lead to lymphomas.

           Pathological lesions and cellular damage were not repaired after PCB exposures was
            stopped and animals were allowed to recover for 2 months.

 This last finding is particularly important to toxicologists. If the pathological changes seen
 during PCB exposure had recovered—as would be expected—then a competent toxicologist
 would conclude that the PCB pathological damage would not progress to cancer. However, since
 there was the unexpected finding that the PCB-induced damage in the liver was not repaired, it
 would have been standard practice for any independent and competent toxicologist to follow the
 progression of the PCB-induced liver damage in order to determine the eventual outcome of the
 pathological changes.

 The eventual outcome of the early hallmarks of cancer reported in 1939 by Bennett and in 1944
 by Miller would ultimately be revealed in the 1970s and 1980s by independent scientists
 conducting 2-year animal cancer studies. In fact, Monsanto’s own first 2-year animal studies
 completed in the early 1970s showed PCB were carcinogenic in animals (despite the fact that
 these studies included fraudulent data and information). It is my opinion that if Monsanto had
 conducted that same 1970s chronic cancer study in the 1930s, 1940s, 1950s, and 1960s, it would
 have concluded that the lesions reported by Bennett et al.[14] and Miller (1944)[17] were indeed
 early hallmarks of cancer, and at the end of 2 years, Monsanto would have confirmed evidence
 of PCB-induced cancers.

 Further, it is my opinion that any independent competent toxicologist could have predicted by
 the mid-1940s, that once PCBs were bioaccumulated, they would not be eliminated easily or
 rapidly. Thus, it was foreseeable by the mid-1940s that PCBs would bioaccumulate in the food
 web because PCBs possessed the two most important physicochemical properties: lipid solubility
 and persistence which I discuss in great detail in later.




                                                                                               Page 27
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 476
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35141
                                                           PageID.14933 PagePage16172
                                                                                   of 271
                                                                                      of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 3.1.   1936: Dr. Schwartz

 Schwartz L. Dermatitis from synthetic resins and waxes. American Journal of Public Health.
 1936;26:586–592.[23]


 This section presents summary information to support my opinion that an independent competent
 toxicologist would have known by 1944 that PCBs produce systemic toxicity with the liver being
 the primary target organ. The toxicological discussion presented by Schwartz (1936) clearly
 shows that compelling evidence was published before 1944 as he summarized the toxicity as
 early as 1936.

 In 1936, Dr. Louis Schwartz, MD, a Senior Surgeon in the US Public Health Service, published a
 peer-reviewed study detailing the emerging reports of widespread skin diseases and systemic
 toxicity among workers who were exposed to chlorinated compounds, including PCBs. While it
 was widely known that PCBs were causing a specific type of skin disease among PCB workers,
 Schwartz also reported a case of PCB-related toxicity in the general population—namely, the
 wife and child of a PCB worker.

 The American Journal of Public Health had a wide readership—including industrial hygienists in
 the chemical industry. It should also be noted that because Schwartz’s study results were
 previously “read” before the Industrial Hygiene Section of the American Public Health
 Association at the Sixty-fourth Annual Meeting in Milwaukee, Wisconsin, on October 8, 1935
 his findings would likely have been well known throughout the chemical industry.

 In stating the purpose of his study, Schwartz noted that while dermatitis associated with
 manufacture and use of “natural resins” was known, reports of worker dermatitis in the
 manufacture of “synthetic resins” such as chlorinated naphthalenes and PCBs had not been well
 studied. However, he warned that exposures were increasing due to a greater number of uses of
 these compounds in applications such as electric insulators, condensers, insulators on electric
 wires, paints, varnishes, and lacquers. Obviously, the addition of chlorinated naphthalenes and
 PCBs to “paints, varnishes, and lacquers” could expose the general public to PCBs. Schwartz



                                                                                             Page 28
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 477
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35142
                                                           PageID.14934 PagePage17173
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 presents an informed and detailed discussion of how PCBs were synthesized, and he identified
 specific production steps in Monsanto’s PCB manufacturing process that posed the greatest
 health risks from exposure. In his opinion, distillers refining Aroclors were particularly at risk:

        The workers engaged in chlorinating the diphenyl, especially that part of the
        operation where the crude Arachlor [sic] is being re-distilled to remove
        impurities, are affected with an acne-like condition of the skin.

 The severity of these dermal lesions is described by Shwartz’s firsthand accounts of his medical
 examinations:

        The fumes of these compounds cause acne on the face and neck and may
        penetrate the clothes and cause acne like lesions to develop on the covered parts,
        the shoulders, and the belt-liner and even on the penis. The lesions on the skin
        resemble acne. They begin as small, pale, elevated papules, many having no
        openings in them. They develop into hard cyst-like elevations, under the skin,
        some of which go on to suppuration [discharging pus], forming boils. Some of the
        lesions also occur at the mouth of the follicles and resemble the comedones [skin
        eruptions] and pustules of acne vulgaris.

 Although the first appearance of the skin disease may initially appear similar to adolescent acne,
 the lesions can increase in severity, leading to medically important infections that need
 intervention. In addition to chloracne, Schwartz described an increasing number of reports of
 other medical conditions suffered by the PCB workforce:

        Those working with the chlorodiphenyls [PCBs] have complained of digestive
        disturbances, burning of the eyes, impotence, and hematuria [blood in urine].

 At the end of his publication, Schwartz made eight specific recommendations to protect workers
 in the chlorinated naphthalene and PCB industries. He also recognized that workers’ wives and
 children were also being exposed, and he had examined cases where they developed the same
 toxic effects and medical symptoms as workers. Indeed, his most detailed recommendation
 focused on protecting workers’ family members as evidence seemed to indicate they were much
 more sensitive to the toxic effects than was the (primarily adult male) workforce.



                                                                                              Page 29
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 478
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35143
                                                           PageID.14935 PagePage18174
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 Schwartz’s first recommendation shows the seriousness and gravity of his concerns regarding the
 toxicity of chlorinated hydrocarbons, as he stated that production should be “totally enclosed” to
 achieve zero exposure:

            1. The protection of the workers from the irritating chemicals that compose the
            resins and waxes from the resins and waxes themselves. To do this, the process
            should be totally enclosed [emphasis added]. If this is not possible, hoods with
            suction exhaust should be so placed over open processes that dust and fumes are
            pulled away from the worker and out of the room.

 He made two other recommendations noting (emphasis added) the seriousness of the health
 threats:

            7. There should be periodic medical examination of workers to detect cases of
            dermatitis and workers in chlorinated naphthalenes and diphenyls [PCBs] should
            be periodically examined for symptoms of systemic poisoning…[emphasis added].
            8. Laws should be passed making it compulsory for factories where there are skin
            hazards to adopt these measures [emphasis added].

 The fact that Schwartz recommended workers in the PCB industry be “periodically examined”
 for systemic poisoning emphasizes that, as early as 1935, he recognized organ damage to be a
 major health threat. Workers do not need to be “periodically examined” for skin disease. Those
 suffering from PCB-related skin disease would have been obvious and immediately diagnosed.
 However, the only medical symptom that would have been recognized (without robust blood and
 urine analyses and liver function tests) as systemic toxicity was jaundice (yellowing of the skin
 and eyes). However, by the time the worker presents with jaundice, the liver has undergone
 significant damage. What Schwartz was referring to then is an examination of systemic toxicity
 or organ damage needing medical attention, intervention and treatment (however, there is no
 antidote or therapeutic treatment for PCB-related toxicity).

 Schwartz highlighted a case in which he examined a worker’s wife and child who presented with
 the same symptoms seen in the workplace (in this case, Halowax). He describes this confirmed
 non-occupational exposure case involving family members as follows:



                                                                                               Page 30
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 479
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35144
                                                           PageID.14936 PagePage19175
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


        I have recently seen the wife and child of a worker who had developed comedones
        [skin eruptions] and pustules from contact with his work clothes which were
        saturated with halowax and which he was accustomed to wear at home.

 Schwartz did not present additional information about any other medical conditions diagnosed in
 family members, but chloracne is a sentinel symptom of PCB toxicity that often heralds
 underlying involvement of the liver. It is unclear whether Schwartz conducted other medical tests
 or examinations, or whether he followed the medical outcomes of the wife and child. However,
 these cases seem to have had a great impact on him as a physician, since he prepared the most
 specific and detailed recommendation intended to protect workers’ wives and children from take-
 home contamination:

        4. Two lockers should be furnished to each worker. One for his street clothes and
        one for his work clothes. The lockers for street clothes and work clothes should be
        in separate rooms, with the shower baths between the locker rooms. The worker
        coming to work enters the locker room for the street clothes, takes them off, and
        puts them in the locker and goes into the locker room where his clothes are kept
        and dons them. From this room he goes to the workrooms through a connecting
        door. At the end of his shift, he goes through this door to the work clothes locker
        room, takes off his work clothes and leaves them on the floor or bench to be
        washed and then goes to the shower baths and bathes and dries. Then he goes to
        the street clothes locker room, puts on his clothes and goes out of the door
        leading to the street. It has been estimated at one plant where such a system was
        instituted that 6 cents a day per worker will take care of furnishing clean work
        clothes each day.

 These specific and meticulous worker hygiene steps make it clear Schwartz thought that
 protecting the health of wives and children from PCBs and other chlorinated hydrocarbons was
 paramount. To suggest such precautionary hygiene practices would seem extraordinary if the
 toxic effects of PCBs were not, in Dr. Schwartz’s opinion, significant.




                                                                                          Page 31
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 480
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35145
                                                           PageID.14937 PagePage20176
                                                                                   of 271
                                                                                      of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 3.2.    1938: Dr. Bennett

 Bennett GA, Drinker CK, Warren MF. Morphological changes in the livers of rats resulting
 from exposure to certain chlorinated hydrocarbons. The Journal of Industrial Hygiene and
 Toxicology. 1938;20(2): 97–123.[14]


 One of the three “Drinker studies” (published in 1937, 1938, 1939)


 In 1938, Dr. Bennett et al. published the first animal study investigating the toxic effects of
 chlorinated naphthalenes and PCBs in which a thorough pathological examination was
 conducted. The pathological findings he reported included obvious visible signs that are seen at
 the beginning stage of cancer. This report described the early hallmarks of tumorigenesis in the
 liver and it should have been trigger for Monsanto to conduct 2-year chronic animal testing.

 This section summarizes a comparative pathological analysis I conducted based on Bennett’s
 reported pathological findings. Based on my analysis, by 1938, an independent competent
 scientist would have known that PCBs produced unique pathological lesions associated with the
 incipient stages of cancer and would have concluded further investigations were warranted.

 Bennett’s study reported the following PCB-related toxicity and the most salient pathological
 lesions in the liver:

            PCBs caused a severe, painful, and disfiguring skin disease in hundreds of workers
             exposed to PCBs; at the time, this disease was called chloracne (lesions are called
             hamartomas).

            PCBs likely contribute to human death caused by liver failure with symptoms of
             jaundice (accumulation of toxic hemoglobin breakdown products).

            PCBs cause extensive organ damage in the liver, resulting in dramatic pathological
             increases in liver weight.

            PCBs cause significant hemorrhaging (bleeding) in animal livers.

            PCBs cause liver jaundice in animals, leading to death.


                                                                                              Page 32
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 481
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35146
                                                           PageID.14938 PagePage21177
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


           PCBs cause a unique formation of hyaline bodies that is evidence of severe damage in
            liver cells and is also an important hallmark of the early stages of cancer.

           PCBs cause extensive mitotic figures (unusual number of liver cell divisions) that can
            be indicative of the early stages of cancer.

           PCBs cause bile duct hyperplasia (unusual cell division of liver bile duct cells) that is
            an early hallmark of cancer and can lead to lesions known as cholangiomas.

           Animal livers with PCB-induced pathological lesions and cellular damage are not
            repaired 2 months after PCB exposure stops and animals are allowed to recover.

 Prior to 1935, as indicated by the Schwartz report,[23] it was well established that workers
 exposed to PCBs suffered from a disfiguring form of a painful skin disease called chloracne.
 While this particular link between PCB exposure and chloracne was widely known as early as
 1937, systemic toxicity involving liver damage was beginning to appear in workers (although
 Schwartz noted systemic toxicity, he did not discuss any specific cases).

 In 1936, three workers exposed to chlorinated naphthalenes and Monsanto’s Aroclors developed
 severe liver damage while working in the New York Halowax Corporation facility—a condition
 that ultimately proved fatal. Upon medical presentation, the most obvious symptom was acute
 jaundice (yellow skin and eyes), and these deaths were the first documented fatal cases
 associated with exposure to chlorinated compounds. Jaundice was confirmed on autopsy, causing
 alarm and panic in the chemical industry. These three deaths formed the impetus for Halowax
 Corporation to seek outside academic consultation to investigate how the chlorinated compounds
 caused jaundice leading to death.

 Although it was obvious the chlorinated compounds were the chemicals causing the three
 Halowax workers’ deaths, the toxic pathological sequelae leading to liver damage were
 unknown. To investigate the triggering events in the liver and subsequent etiology to explain
 how these compounds could result in death, Halowax retained the services of Dr. Cecil K.
 Drinker at Harvard University, School of Public Health, and his colleagues (Drs. Madeleine
 Field Warren and Granville A. Bennett). Drinker was tasked with elucidating the cellular liver
 damage and determining how the chlorinated compounds caused such severe cases of jaundice. It


                                                                                             Page 33
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 482
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35147
                                                           PageID.14939 PagePage22178
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 should be noted that since Drinker was charged with determining exactly how the chlorinated
 compounds Halowax was using in its operations caused jaundice, he formulated the same
 chlorinated mixtures that workers were being exposed to inside the Halowax facility. In other
 words, Drinker and his colleagues followed an applied toxicology study design using the actual
 workplace mixtures, rather than a research toxicity study that would have focused on individual
 pure chlorinated hydrocarbon compound mixtures. Following the completion of its experiments,
 the Drinker team reported its findings in the following three peer-reviewed published studies
 (collectively, I refer to these as the Drinker studies in this report):

            Drinker CK, Warren MF, Bennett GA. The problem of possible systemic effects from
             certain chlorinated hydrocarbons. The Journal of Industrial Hygiene and Toxicology.
             1937;19(7):283–311. (Minutes from the 1938 Drinker conference at Harvard
             University are presented at the end of this report.[19])

            Bennett GA, Drinker CK, Warren MF. Morphological changes in the livers of rats
             resulting from exposure to certain chlorinated hydrocarbons. The Journal of Industrial
             Hygiene and Toxicology. 1938;20(2): 97–123.[14]

            Drinker CK. Further observations on the possible systemic toxicity of certain of the
             chlorinated hydrocarbons with suggestions for permissible concentrations in the air of
             workrooms. The Journal of Industrial Hygiene and Toxicology. 1939;21(5):155–
             159.[24]

 Drinker also prepared the following private report to Monsanto:

            Drinker CK. Report to the Monsanto Chemical Company. September 15, 1938.[25]

 In 1937, Drinker also chaired a one-day conference at the Harvard School of Public Health
 (herein called the Drinker Conference) to present his findings on the “systemic effects” of
 chlorinated naphthalenes and diphenyls (PCBs). Following his presentation, further discussions
 were held among other attendees, including representatives from Halowax Corporation,
 Monsanto Chemical Company, General Electric, the US Public Health Service, state health
 officials from Massachusetts and Connecticut, and others (meeting minutes included at the end
 of the 1937 Drinker study).




                                                                                           Page 34
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 483
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35148
                                                           PageID.14940 PagePage23179
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 I have reviewed the Drinker studies and the conclusions of my analysis is that the PCB-induced
 toxic damage to the liver observed in Drinker’s animal studies was consistent with the autopsy
 reports cause of death. Its conclusion was that Halowax workers died of acute liver damage.
 Although the Halowax workers were exposed to a mixture of chlorinated naphthalenes and
 Aroclors, Drinker’s findings revealed for the first time that Aroclors were actually more toxic
 than chlorinated naphthalenes. It was not possible to attribute specific contributions of the
 chlorinated compounds in the mixture to the liver damage but Drinker’s finding that PCBs were
 more toxic than the other compounds is important.


        3.2.1. Background and Purpose of the Drinker Studies

 In the first 1937 Drinker study,[19] the researchers clearly stated that, due to the extensive use of
 chlorinated compounds, a great deal of scientific work had been published on chloracne skin
 disease (as was illustrated by the 1936 Schwartz study[23]), but little research had focused on the
 systemic effects to the liver. Therefore, their primary goal was to uncover, if possible, how PCB
 produced toxic effects in the liver and ultimately death:

        Our investigations have not been concerned with chloracne but with the
        possibility of systemic effects following ingestion or inhalation of such products.

 As mentioned above, the investigators were prompted to open a new area of study following a
 direct request by Halowax Corporation to investigate how the chlorinated compounds caused
 liver jaundice resulting in death:

        In the spring of 1936, the Halowax Corporation, a division of the Bakelite
        Corporation, called our attention to three fatal eases of jaundice in workmen
        using chlorinated naphthalenes and chlorinated diphenyl, and requested that the
        subject be investigated rapidly and thoroughly as possible.

 A synopsis of patient presentation and autopsy findings were provided for each of the three
 patients and their exposures. It was noted that only Patient 1, who was exposed to a small
 amount (10%) of PCBs, developed chloracne, which developed in tandem with liver disease
 (jaundice). However, there was no chloracne reported for either Patients 1 or 2, who were only


                                                                                              Page 35
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 484
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35149
                                                           PageID.14941 PagePage24180
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 exposed to chlorinated naphthalenes (halowax). This may indicate that the chloracne was only
 caused by PCBs (not chlorinated naphthalenes).

 One other striking difference between the three patients is that only Patient 1, who was exposed
 to PCBs, suffered from gastrointestinal (GI) tract ailments. No such GI involvement was
 reported for Patients 2 or 3 (who were only exposed to chlorinated naphthalenes). This seems to
 confirm the reports by Schwartz, who noted that GI distress was reported with PCB exposures.

 Based on the limited medical information provided by Drinker,[19] it appears that Patient 1 (who
 was exposed to PCBs) exhibited greater systemic organ damage (i.e., skin, GI tract, anemia, and
 liver) and had more severe symptoms than Patients 2 and 3, who were not exposed to PCBs. In
 fact, Patient 1 presented with only GI complaints. Only later did he succumb to fatal liver
 disease.

 In brief, summaries of the three patients are as follows:

        Patient 1. Male. age 21. The previous medical history of this man was in no way
        significant except for the fact that he had an attack of jaundice about 6 weeks
        prior to his fatal illness. Late in December, 1936, he became badly constipated
        and had much abdominal pain and distention. When admitted to the hospital he
        was slightly jaundiced and was evidently very ill. He was somewhat anemic and
        his skin, particularly upon the arms, face, chest and back showed many
        pustules…at autopsy was found to have a cirrhosis of the liver with acute yellow
        atrophy superimposed upon it. This man had been exposed to low concentrations
        of vapors arising from a mixture of tetra and pentachloronaphthalenes together
        with approximately 10 per cent of a refined chlorinated diphenyl. While both he
        and others engaged in the same work had chloracne… [emphasis added]

        Patient 2. This was a young man who died in February, 1936, after an acute
        illness characterized by jaundice. He had been exposed to fumes arising from a
        mixture of penta and hexachloronaphthalenes. There is no record of chloracne
        [emphasis added]. The patient worked with a large number of other people of
        whom but one (Patient 3), a close friend, had significant illness.




                                                                                               Page 36
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 485
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35150
                                                           PageID.14942 PagePage25181
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


        Patient 3. Another young man employed with Patient 2. He became jaundiced in
        March, 1936. and died after an illness of 2 weeks. A careful autopsy resulted in a
        diagnosis of acute yellow atrophy of the liver. Here again no history could be
        obtained as to a precipitating cause, and there was no record of preceding attacks
        of jaundice.

 Although this simple comparison of exposure to different chlorinated compounds based on case
 histories from three patients is not definitive, this comparison does indicate that while
 chlorinated naphthalenes and PCBs produced similar toxic effects in the liver, PCB toxicity
 involves more organ systems. This deduction was shared by the President of Halowax, Sanford
 Brown (patients worked in his Halowax plant), who attended the 1937 Drinker/Harvard
 Conference and compared the health problems before and after the company started using PCBs
 together with chlorinated naphthalenes in its manufacturing, stating to the attendees:[14]

        That is the problem we have had in this case. It [Halowax’s chlorinated
        naphthalenes] has been on the market for 25 years. Until within the past 4 or 5
        years there has never been any intimation that it would cause any systemic effects.
        Thousands and thousands of workmen have dealt with millions and millions of
        pounds of certain of these materials, particularly the tri-chloranaphthalenes [sic].
        Then we come to the higher stages, combined with chlorinated diphenyl and other
        products, and suddenly this problem is presented to us [emphasis added].

 Drinker also noted that “in addition to these three very recent fatalities, we have learned of four
 other possible cases, none of them fatal.”[19]

 In the above quote, Mr. Brown (Halowax Corp) stated an obvious but important fact that most
 scientists would identify as an important anomaly that required further investigation. That is, it is
 unusual (or suspicious) that Hallowax never experienced any health problems for 25 years and
 only started seeing health problems when they started using higher chlorinated diphenyls (when
 workers died). While this proves nothing, it should have been a trigger for Monsanto to conduct
 a similar study using only PCBs—but it did not. Instead, throughout the following years,
 Monsanto pointed specifically to the Drinker studies as being corrupted and “uncertain” because
 mixtures of chlorinated naphthalenes and PCBs were used in those studies (Kelly 1950).[26]



                                                                                              Page 37
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 486
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35151
                                                           PageID.14943 PagePage26182
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 While this is true, nothing prevented Monsanto from conducting their own toxicity testing in
 which animals would be exposed only PCBs.

 In addressing the systemic toxicity of chlorinated naphthalenes and PCBs, Drinker developed an
 overall study design to evaluate the toxicity workers could suffer while performing workplace
 activities in different parts of the plant. That is, because Halowax used different formulations in
 different areas of the plant, he tested mixtures of chlorinated compounds with which workers
 would be expected to come into contact. The exact formulations he tested comprised an attempt
 to reproduce in his animal studies the actual worker exposure conditions in the Halowax plant.
 His intent was clearly stated, “These preparations were selected because of their relative
 importance in industry.”

 This experimental design limits the toxicity information that can be extracted for individual
 compounds such as PCBs. However, after careful analysis of the types of mixtures Drinker tested
 and comparing the pathological findings for various mixtures, I can conclude that a reasonable
 toxicologist studying PCBs would have known the following by 1939, based on the totality of
 the Drinker studies:


           PCBs and chlorinated naphthalenes both produce severe and widespread liver
            damage;

           PCBs are more toxic than chlorinated naphthalenes;

           PCBs produce a unique pathological constellation of liver organ damage and cellular
            pathology that had not been seen before; and

           The liver damage is not repaired after exposure stops and animals are allowed to
            recover.

 Despite these deaths and the possibility that Monsanto’s PCBs could have contributed to the
 cause of death and liver jaundice, Monsanto conducted no additional credible PCB toxicity
 testing to determine the chronic toxic effects of PCBs for several decades.




                                                                                              Page 38
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 487
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35152
                                                           PageID.14944 PagePage27183
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 In the sections below, I have extracted PCB-specific toxicity information from the Bennett
 (1938) study because it presents the pathological findings in the most detail.[14] As I discussed
 above, in trying to recreate the workplace exposure for the workers who died, the team
 reproduced the mixtures of chlorinated naphthalenes and PCBs, and tested these in rat studies.
 Although Bennett et al. did not use pure Aroclors in their study, it was necessary to apply a
 relatively straightforward comparative pathological assessment to extract PCB-specific toxic
 information.


        3.2.2. Chlorinated Compounds Tested by Bennett

 Comparative pathological toxicity evaluations are routine and generally used in the field of
 toxicology when animals are doses with mixtures of chemical compounds. For example, most
 toxicity testing involves dosing animals with chemical compounds that are dissolved in a solvent
 (called a vehicle). Because the solvent itself may contribute some toxic effect, it is necessary to
 include a control group in which the animal is only given the solvent or vehicle (these are called
 the control animals). At the end of the investigation, animals receiving the compound are
 compared to the controls. Such comparative pathological examinations are common, especially
 when there is concern that the vehicle itself may be toxic.

 I have conducted my comparative pathological analysis based on Bennett’s reported pathological
 findings for the following compounds he tested, which are as follows:


           Compound A: Mixture of tri- and tetrachloranaphthalenes [sic] (chlorine content,
            49.4%);

           Compound B: Mixture of tetra- and pentachloranaphthalenes [sic] (chlorine content,
            56.9%);

           Compound C: Mixture of tetra- and pentachloranaphthalenes [sic], plus chlorinated
            diphenyl (chlorine content, 43.5%);

           Compound D: Mixture of penta- and hexachloranaphthalenes [sic] (chlorine content,
            62.6%);



                                                                                              Page 39
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 488
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35153
                                                           PageID.14945 PagePage28184
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


           Compound E: Mixture of penta- and hexachloranaphthalenes [sic] (chlorine content,
            62.6%);

           Compound F: Mixture of 90% penta- and hexachloranaphthalenes [sic], plus 10%
            diphenyl (chlorine content, 63%); and

           Compound G: Chlorinated di-phenyl [sic] (chlorine content, 65.0%).

 I noted that while Bennett reported that he had used a “pure” Aroclor (Compound G), he later
 issued an errata clarification indicating there was a mix-up with Compound G. While it was
 reported in the previous studies that Compound G was a “pure” PCB (Aroclor 1265), Drinker’s
 erratum clarified that the pure PCB tested was not a pure Aroclor, but was a mixture of PCBs
 and chlorinated diphenyl benzene, stating:

        The sixth compound has been listed previously as chlorinated diphenyl [PCBs]. It
        contained 65% of chlorine and proved very destructive to the liver. Later
        experiments with compound 13 which contained 68% chlorine [Aroclor 1268]
        and which was also labelled chlorinated diphenyl, were a surprise to us since this
        second compound was almost non-toxic. On inquiry it was found that substance 6
        was in reality a mixture of chlorinated diphenyl and chlorinated diphenyl benzene
        and that number 13 was actual chlorinated diphenyl.

 To avoid any confusion in my analysis, I have ignored all the experiments and discussions
 regarding Compound G.

 As can be seen in Bennett list of compounds, Compound B and Compound C are very similar;
 the only difference is that a small amount of PCBs was added to Compound B to make
 Compound C. In other words, Compound B can be thought of as the vehicle in which Compound
 C is dissolved (note that the actual amount of PCBs is not presented). With this comparison, it
 can be determined whether adding a small amount of PCBs either increased, decreased, or had
 no effect on the toxicity compared with Compound B (the vehicle).

 Likewise, a similar comparison can be made between Compounds E and Compound F, since
 they are identical except for the addition of a small amount of PCBs to Compound E (so it now
 contains 10% PCBs).


                                                                                           Page 40
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 489
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35154
                                                           PageID.14946 PagePage29185
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 In summary, the comparisons I made were:


           Toxicity of Compound B (vehicle) versus Compound C (containing PCBs); and

           Toxicity of Compound E (vehicle) versus Compound F (containing 10% PCBs).

 For the sake of simplicity, I will herein refer to these comparisons as:


           Compound B versus Compound B+PCBs; and

           Compound E versus Compound E+PCBs.

 This study design and comparisons of this type are standard practice in toxicology.

 My comparative analysis of PCB-induced liver damage is based on the morphological analysis
 and pathology lesions described by Bennett for each of the compounds noted above. My analysis
 focused on four toxicity/pathological endpoints that are most often used to score or rank the
 severity of compound-induced liver damage.


           Liver weight;

           Liver cell (or hepatocyte) damage;

           Presence, absence, or appearance of hyaline bodies; and

           Mitotic figures.

        3.2.3. Compound B versus Compound B+PCBs Feeding Experiments

 In comparing the pathological changes representing the relative toxicity of Compound B (pure
 naphthalenes) and Compound B+PCBs (naphthalenes plus PCBs), I should first note that the
 experiments for these two compounds were feeding experiments conducted with different
 concentrations (Compound B+PCBs: 3 g/day; Compound C: 0.5/day). Nevertheless, based on his
 own experiments, Drinker made a final conclusion that Compound B+PCBs was twice as toxic
 as Compound B (no PCBs). Drinker’s conclusion was reported in his later table (Drinker



                                                                                           Page 41
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 490
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35155
                                                           PageID.14947 PagePage30186
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 1939),[24] in which his recommended safe airborne concentration for Compound B+PCBs was
 0.5 mg/cubic meter compared with twice that level for Compound B, which was 1.0 mg/cubic
 meter. I briefly describe the differences in the pathological damage between Compound B and
 Compound B+PCBs for the primary pathological lesions in the following sections.

            3.2.3.1.     Liver Weight

 Liver weight is a sensitive toxic endpoint that is documented in all toxicity studies on the liver.
 Increases in liver weight indicate general damage has occurred due to liver toxicity/pathological
 changes induced by exposure to toxic compounds that target the liver.

 The comparative pathology showed that Compound B+PCBs caused significantly more damage
 than did the vehicle (Compound B). For example, Drinker reported that “there were no
 significant variations in weights” observed with Compound B. However, for Compound B+PCB,
 Drinker reported that, “In all animals the livers were enlarged (33 to 90 per cent). The average
 weight increase was 71 percent.”

            3.2.3.2.     Liver Cell Damage

 The liver cell damage resulting from Compound B, was described as follows:

        The majority of the liver cells contained large numbers of small fat vacuoles.

 Liver cells exposed to Compound B+PCBs appeared to have more extensive and different
 pathological lesions:

        Practically every liver cell was swollen and rounded. Their cytoplasm contained
        large numbers of hyaline bodies [emphasis added]. These were circular or oval in
        shape and varied in size from about half the size of a red blood corpuscle to twice
        the size of the nucleus of a liver cell.

            3.2.3.3.     Hyaline Bodies

 While no hyaline bodies were mentioned as being formed with Compound B exposure, there was
 a stark contrast with animals exposed to Compound B+PCB. These unique structures, which are


                                                                                              Page 42
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 491
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35156
                                                           PageID.14948 PagePage31187
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 indicative of severe pathology and are potential hallmarks of early cancer, were obvious,
 numerous, and uniquely arranged only after Compound B+PCB exposure:

        In numerous instances, many small hyaline [emphasis added] bodies had fused,
        forming large circular masses as large or larger than a normal cell. These bodies
        stained brilliantly with eosin dye. They were often laminated and occasionally
        contained small clear fat vacuoles in the central portions…The most conspicuous
        feature of these rats was the presence of large numbers of circular hyaline
        droplets [emphasis added] in the cytoplasm of the liver cells…Although similar
        hyaline droplets [emphasis added] were observed in livers of rats exposed to
        various chlorinated naphthalenes, this type of degeneration occurred much
        earlier and to a much more marked degree in those rats that were exposed to
        preparations containing chlorinated diphenyl [emphasis added]…”

            3.2.3.4.   Mitotic Figures

 Following Compound B exposure, mitotic figures were observed:

        Mitotic figures were present in increased numbers indicating accelerated
        regenerative activity.

 Similarly, Compound B+PCBs induced a similar change:

        Mitotic figures in liver cells were sufficiently numerous to indicate an increased
        rate of regeneration.

        3.2.4. Compound D versus Compound D+PCBs (10%): Inhalation Exposures

 This comparison is based on the pathological changes Drinker reported in which both Compound
 D and Compound D+PCBs were used in inhalation experiments using approximately the same
 dose and dosing regimen (Compound D: 1.16 mg/per cubic meter for 16 hours/day for 134 days;
 Compound D+PCB: 1.37 mg/per cubic meter for 16 hours/day for 134 days).

            3.2.4.1.   Liver Weight

 Drinker stated the following for Compound D:



                                                                                             Page 43
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 492
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35157
                                                           PageID.14949 PagePage32188
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


        There were no significant alterations in the liver weights.

 However, rats exposed to Compound D with just 10% PCB exhibited liver weight increases of
 approximately 20%:

        There were no very significant alterations in the weights of livers although the
        majority were slightly swollen (average of 20 percent increase in weight).

            3.2.4.2.    Liver Cell Damage

 There was a distinct difference in the severity of the cellular changes to hepatocytes with the
 addition of just 10% PCBs. With Compound D, liver cells showed slight damage:

        After the initial exposure period of 37 days there was evidence of slight injury to
        liver cells which appeared more granular than normal.

 In contrast, Compound D+PCBs clearly caused increases in liver weight, with hepatocytes that
 increased in size:

        The observed pathological changes consisted of swelling and rounding of liver
        cells…

            3.2.4.3.    Hyaline Bodies

 The greatest pathological changes between Compound D and Compound D+PCBs were in the
 hyaline bodies. After exposure to Compound D, the following observations were made:

        The cytoplasm of occasional cells contained small acidophilic hyaline droplets
        [emphasis added] and there was a moderate excess of fat in the form of tiny
        vacuoles.

 In contrast, the following observations were made following exposure to Compound D+PCBs:

        The observed pathological changes consisted of swelling and rounding of liver
        cells accompanied by a definite increase in the prominence of the cytoplasmic
        granules. Hyaline droplets in the altered cytoplasm were a conspicuous feature.
        [Emphasis added.]


                                                                                              Page 44
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 493
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35158
                                                           PageID.14950 PagePage33189
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


            3.2.4.4.    Mitotic Figures

 Following exposure to Compound D, there was no mention of mitotic figures. In stark contrast,
 after exposure to Compound D+PCBs, the following statement was made:

        Mitotic figures were present in abnormally large numbers.

        3.2.5. Compound D versus Compound D+PCBs (10%): Feeding Exposures

 In addition to the inhalation experiments described above, Drinker also conducted feeding
 studies of Compound D and Compound D+PCBs using the same dosing regimen (3 g per day)
 for both compounds. The survival periods for rats at this exposure were approximately one
 month for both compounds (Compound D: 33 days; Compound D+PCBs: 35 days).

 Drinker noted that both groups of animals were ill during this one-month dosing period.
 However, there was a distinct difference in the severity of the toxic effects between Compound
 D and Compound D+PCB. The morbidity of rats in the Compound D+PCB was significantly
 increased (which is surprising, since only a small quantity of PCBs—10%—was added to their
 food). In fact, the toxic effects of Compound D+PCBs were so severe that imminent death was
 such a concern that feeding was discontinued after only 12 days. This was directly due to the
 morbid state of the rats.

            3.2.5.1.    Liver Weight

 Dosing with Compound D resulted in “no significant weight variations.”

 In contrast, all the livers weights were increased with Compound D+PCB. Remarkably, the
 largest liver had more than doubled in size:

        Macroscopically, the majority of the livers were enlarged, the largest showing an
        increase in weight of 118 per cent; the average increase was approximately 40
        per cent.




                                                                                            Page 45
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 494
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35159
                                                           PageID.14951 PagePage34190
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


               3.2.5.2.   Liver Cell Damage

 Exposure to Compound D caused some damage to hepatocytes, but these changes were described
 as follows:

        …occurring in cells only occasionally with degeneration occurring rarely.

 Macroscopically, “the livers were friable, yellow and mottled” and:

        Microscopically they showed marked swelling and vacuolization of the cells.
        There was also complete degeneration of scattered cells. Occasional mitotic
        figures were observed (see fig. 4, plate II). Suitable stains revealed very marked
        fatty degeneration. They contained serous precipitate, a few strands of fibrin, and
        occasionally a few leucocytes [sic]…Rarely one observed one or two
        degenerating within these spaces.

 Exposure to Compound D+PCBs caused similar lesions, but the damage was much greater than
 that observed with Compound D, and it appeared to be more widespread throughout the liver. In
 addition, some pathological lesions that were produced by adding just 10% PCBs were not seen
 in livers exposed only to chlorinated naphthalenes. The damage that was unique to PCB
 exposures included obvious pitting and a granular macroscopic appearance of the entire liver. At
 the cellular level, hemorrhage (bleeding) in the liver, inflammation (involving
 polymorphonuclear leucocytic invasion), and proliferative bile duct cell division (the finding of
 this hyperplasia is particularly concerning, as it is associated with cancer).

 Macroscopically, “All livers were yellow, friable, and many of them were markedly mottled….
 In addition, the external and cut surfaces of the livers appeared slightly pitted or granular.”

        Liver cells between such spaces were distorted, swollen, and showed marked fatty
        degeneration. In these more severely damaged specimens, extensive hemorrhage
        had occurred (fig. 2, plate VIII)…In many sections the architecture of the liver
        was so completely altered that it was difficult to recognize the portal areas.

 Most notably, bile duct hyperplasia was also described as follows:




                                                                                              Page 46
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 495
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35160
                                                           PageID.14952 PagePage35191
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


        Proliferative changes were occasionally observed in the bile ducts. This was
        indicated by increased numbers of ducts in certain areas and by mitotic figures in
        the bile duct epithelial cells. [Emphasis added.]

 Drinker also conducted a separate study to investigate the pathological effects associated with a
 much lower dose for both compounds (0.5 g every second day). While the compounds produced
 different pathological changes, the overall damage occurred less rapidly and to a lesser degree.

 Importantly, however, even with this lower dose, the liver weights of rats treated with
 Compound D+PCBs increased.

            3.2.5.3.   Hyaline Bodies

 Exposure to Compound D produced the following:

        Occasional cells contained oval shaped or circular acidophilic hyaline inclusions.

 But exposure to compound D+PCBs led to the following observation:

        Hyaline droplets in the altered cytoplasm were a conspicuous feature. [Emphasis
        added.]

            3.2.5.4.   Mitotic Figures

 There was a large difference between Compound D and Compound D+PCBs in terms of the
 emergence of mitotic figures. After exposure to Compound D:

        Occasional mitotic figures were observed.

 This is much different from what was found after exposure to Compound D+PCBs:

        Mitotic figures were present in abnormally large numbers.

 In addition to these above differences, a major difference between Compound D and Compound
 D+PCBs was the observation that just 10% PCBs caused hyperplasia in the bile ducts:




                                                                                             Page 47
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 496
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35161
                                                           PageID.14953 PagePage36192
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


        Proliferative changes were occasionally observed in the bile ducts. This was
        indicated by increased numbers of ducts in certain areas and by mitotic figures in
        the bile duct epithelial cells.

            3.2.5.5.    Summary

 In summary, all the above comparisons show that adding a small quantity of PCBs to the
 chlorinated naphthalenes caused an overall increase in the severity of liver pathology. This
 should have been an alarming trigger for Monsanto and prompted it to conduct chronic animal
 studies.

 PCB-induced pathology was observed both macroscopically (i.e., by the naked eye) and
 microscopically. Based on commonly used indices of damage, damage to hepatocytes was also
 significantly different between the groups.

 My conclusion that PCBs produce more severe and unique pathological lesions than do
 chlorinated naphthalenes is supported by other scientists who have made similar comparisons.

 In 1955, Wolfgang Felix von Oettingen, MD, PhD (National Institutes of Health, US Department
 of Health, Education, and Welfare, Public Health Service) reviewed the same Drinker studies
 that I have analyzed and presented his assessment of the toxicity and dangers of PCBs in a book
 entitled, The Halogenated Hydrocarbons: Toxicity and Potential Dangers.[27] This is a very
 lengthy (more than 400 pages) and complete summary of toxicity information that was available
 at the time of publication. In sections where he specifically discusses the toxicity of chlorinated
 naphthalenes versus that of PCBs, the main conclusion reached by Dr. von Oettingen was that
 PCBs are much more toxic than are chlorinated naphthalenes.

 As I noted previously, Monsanto had for many years considered the Drinker studies not pertinent
 to PCBs because pure PCBs were not tested. In later years, Monsanto referred to the studies as
 confusing when asked about toxicity information (Kelly 1950).[26] However, von Oettingen’s
 conclusions showed that when the Drinker studies were carefully evaluated in a comparative
 manner, the systemic toxicity produced by PCBs was clear, severe, and long-lasting. Von
 Oettingen analyzed the Drinker studies in the same detailed comparative manner I did (he did not


                                                                                             Page 48
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 497
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35162
                                                           PageID.14954 PagePage37193
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 present individual comparisons), but he came to the same conclusion: PCBs are much more toxic
 than are chlorinated naphthalenes. In so doing, von Oettingen concluded that the Drinker studies
 provided sufficient and obvious evidence the health threat and danger posed by PCBs.

 In comparing the pathological liver lesions resulting from inhaled mixtures of pure chlorinated
 naphthalenes and chlorinated naphthalenes+PCBs, von Oettingen stated:[27]

        Drinker, Warren, and Bennett (1937) and Bennett, Drinker, and Warren (1938)
        studied the toxicity of a mixture of penta- and hexachloronaphthalenes, [pure
        chlorinated naphthalenes] containing 62.6 percent of chlorine, and a mixture of
        90 percent penta- and hexachloronaphthalenes plus 10 percent refined
        chlorinated diphenyl, [pure chlorinated naphthalenes+PCBs] containing 63.0
        percent of chlorine.

 In line with my opinion, von Oettingen concluded that the liver damage from pure naphthalenes
 was generally limited to “fatty degeneration and centrolobular necrosis:”

        They found that with exposure of rats to an average concentration of 8.88 mg. per
        m.3 of the mixture of penta- and hexachloronaphthalene [pure chlorinated
        naphthalenes]…most of them heavily jaundiced, the livers showing marked fatty
        degeneration and centrolobular necrosis [emphasis added] of the liver cells.

 Von Oettingen contrasted the above description of results following exposure to pure
 naphthalenes with Drinker’s observations after inhalation of chlorinated naphthalenes plus just a
 small amount of PCBs (10%) in the following description, which indicates a different and more
 severe pathology:

        With inhalation of the same mixture and a mixture of 90 percent penta- and
        hexachloronaphthalene with 10 percent …the microscopic examination after 6
        weeks' exposure showed swelling of the liver cells, excessive granulation, hyaline
        inclusions, and occasional mitotic figures [emphasis added].




                                                                                             Page 49
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 498
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35163
                                                           PageID.14955 PagePage38194
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 His overall conclusion is identical to mine:

        It is, therefore, evident that the toxicity of chlorinated naphthalenes increases
        with the degree of chlorination and that the chlorinated diphenyls are especially
        toxic.

 Von Ottingen also reviewed the comparative toxicity between chlorinated naphthalenes and
 PCBs in the feeding experiments:

        Feeding experiments with rats receiving about 0.3 gm. of the mixture of penta-
        and hexachloronaphthalene illustrated also the toxicity of these compounds. The
        animals sickened and died gradually, and on autopsy they showed injury of the
        liver. With mixtures of 90 percent penta-and hexachloronaphthalene and 10
        percent chlorinated diphenyl the hepatic lesions were extremely severe [emphasis
        added], which was also the case with the administration of smaller doses (about
        0.05 gm.).

        3.2.6. Interpreting Bennett’s Findings: Early Indications PCBs Were Carcinogenic

 In addition to the degenerative pathological lesions, Bennett[14] reported hyperplastic changes
 (cell division that occurs in cancer) and other features suggesting cancer.


 There were three obvious and specific pathological changes reported by Bennett that were
 known by the time of his publication in 1938 that were hallmarks scientists used to identify the
 early stages of cancer. These are as follows:


           Bile duct hyperplasia;

           Hyaline bodies (also known as hyaline figures and hyaline inclusions); and

           Mitotic figures.

 Although the Drinker studies reported these pathological changes in the livers of rats exposed to
 PCBs, the studies were stopped well before (at approximately 3.5 months) any well-developed
 tumors would form (usually not seen before 18 months[28]). However, the appearance of bile



                                                                                            Page 50
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 499
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35164
                                                           PageID.14956 PagePage39195
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 duct hyperplasia, hyaline bodies, and mitotic figures seen so early after rats were exposed to
 PCBs should have been alarming because these findings were already known to be the first signs
 of tumorigenesis (see Section 4.2.5 below).

 The Drinker studies showed that the PCB-induced liver damage was very severe and—perhaps
 more importantly—that the widespread pathological lesions were not repaired even after rats
 were allowed to recover for two months. This unusual finding by itself should have constituted a
 red flag to Monsanto’s toxicologists/industrial hygienists and triggered chronic animal studies.
 Monsanto did not know the outcome of the damage from the Bennett study, nor did it seem to
 care about the prognosis because they did not start any experiments to address this specific issue
 until the late 1960s.

 Unfortunately, Drinker did not offer a prognosis of the long-lasting liver damage, which was still
 quite pronounced when he killed the animals for examination, but he was not asked to offer any
 opinion since his charge from Halowax was to determine the cellular liver changes that resulted
 in death. In other words, his assignment was a cause of death study, rather than a cancer study.

 Had Bennett[14] extended the PCB exposures in his study to be a chronic lifetime study, it is my
 opinion that he would have followed the gradual progression of the hyperplastic changes and
 mitotic figures to areas of hyperplasia to neoplastic nodules and, finally, to well-defined tumors.
 In fact, some PCB-induced nodules and tumors reported in later chronic animal studies have
 been so large that they would have been obvious and detected even with the naked eye
 (macroscopic examination). For example, in the photograph below, Norback and Weltman
 (1985) showed a very conspicuous neoplastic nodule measuring a little less than half a
 centimeter that is visible on the bottom of the right liver lobe (located in the red rectangular
 outline) (Exhibit 4).[28] This nodule would be immediately obvious upon removing the liver at
 necropsy. Any suggestion that Drinker would not have seen evidence of cancer in 1939 because
 cancer studies were not sophisticated or that standard cancer testing protocols were not available
 is simply not tenable. When tumors are visible to the naked eye and develop in animals exposed
 to PCBs in 2-year rodent studies, even the most basic cancer study would have concluded that
 PCBs were carcinogenic.


                                                                                              Page 51
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 500
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35165
                                                           PageID.14957 PagePage40196
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


             Exhibit 4.       Figure 1 from Norback and Weltman (1985),
                            PCB-exposed Rat Liver at 23 Months[28]




 Figure 1. PCB-exposed rat liver; at 23 months. The liver surface is dotted with non-elevated tan foci, .5 to
 1 mm in diameter. A neoplastic nodule is present at the tip of one lobe
 My opinion that Drinker (or Monsanto) would have found tumors if the study was continued to
 evaluate lifetime PCB exposures is supported by EPA’s analysis of all major cancer PCB studies
 that were published 1975–1985.[29] In all of these lifetime PCB exposure cancer studies,
 researchers found a significant statistical increase in the liver tumor incidence rates in lifetime
 cancer studies. (Note: Although the NCI results were reevaluated and showed fewer tumor rates,
 Morgan et al. (1931)[30] and Ward (1985)[31] reevaluated the NCI slides for stomach tumors
 and found 6 adenocarcinomas in 144 exposed rats, which was statistically significant.
 Furthermore, the tumor rates followed a dose-response relationship (an increase in cancer
 incidence increased with higher PCB dose levels). The following table from the 1996 EPA report
 presents the summary results of the tumor incident rates for each study (Exhibit 5).




                                                                                                    Page 52
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 501
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35166
                                                           PageID.14958 PagePage41197
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


                    Exhibit 5.     Table from EPA (1996)
           Liver Tumor Incidences in Rats from Lifetime Exposure Studies,
                                   1975–1985[29]




 Similar results were found in a 1996 lifetime PCB exposure study that examined multiple
 Aroclors: 1260, 1254, 1242, and 1016 (a refined 1242 Aroclor). The summary results are shown
 below (EPA 1996) (Exhibit 6). (Note that there was a gender difference between females and
 males).


                   Exhibit 6.    Table from EPA (1996),
      Liver Tumor Incidences in Rats from 1996 Lifetime Exposure Study[29]




                                                                                           Page 53
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 502
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35167
                                                           PageID.14959 PagePage42198
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019




 Collectively, the above studies support my opinion that it is more likely than not that an
 independent and objective scientist conducting lifetime cancer animal studies in 1938 would
 have concluded that PCBs were carcinogenic.

 My opinion is further supported by the Norback and Weltman study, which was specifically
 designed to follow the pathological lesions from the first month of exposure to the end of the
 study 24 months later.[28]. The EPA study summarized those findings:[29]

        Norback and Weltman (1985). Groups of male or female Sprague-Dawley rats
        were fed diets with 0 or 100 ppm Aroclor 1260 for 16 months; the latter dose was
        reduced to 50 ppm for 8 more months. After 5 additional months on the control
        diet, the rats were killed and their livers were examined. Partial hepatectomy (a
        portion of the liver was removed and examined at different periods) was
        performed on some rats at 1, 3, 6, 9, 12, 15, 18, and 24 months to evaluate
        sequential morphologic changes. In males and females fed Aroclor 1260, liver
        foci appeared at 3 months, area lesions at 6 months, neoplastic nodules at 12
        months, trabecular carcinomas at 15 months, and adenocarcinomas at 24 months,



                                                                                              Page 54
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 503
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35168
                                                            PageID.14960 Page
                                                                            Page43199of 271
                                                                                        of
                                       427
                                                         Richard DeGrandchamp, PhD
                                                              Expert Opinion, Book 1
                                                                       April 5, 2019


       demonstrating progression of liver lesions to carcinomas [emphasis added]. By 29
       months, 91 percent of females had liver carcinomas and 95 percent had
       carcinomas or neoplastic nodules; incidences in males were lower, 4 and 15
       percent, respectively (see table 2–1).

In following the progression of the hallmarks of cancer (tumorigenesis), the lesions start as
preneoplastic areas (areas of mitotic figures, which were reported in the 1938 Bennett study[14]),
progress to nodules, and then progress to carcinomas. This progression is shown in the Norback
and Weltman table presented in Exhibit 7.[28]


         Exhibit 7.   Table 1 from Norback and Weltman (1985),
      Development of Preneoplastic and Neoplastic Hepatocellular Lesions in
        Male and Female Rats During Chronic Aroclor 1260 Exposure[28]




The photomicrograph in Exhibit 8 from Norback and Weltman shows an example of the early
cancer hallmarks at 1 month. This is a liver section containing many mitotic figures (in the red
area; they describe this as cell hypertrophy). This the same early pathological evidence of mitotic
figures reported by Bennett in 1938, where he stated that “mitotic figures were present in
abnormally large numbers.”


        Exhibit 8.   Figure 6 from Norback and Weltman (1985),
    Hypertrophic Hepatocytes Developed in the Central Lobular Region of the
                             Liver at 1 Month[28]



                                                                                             Page 55
   Declaration of Brett Land in Response to Defendants’ Motions in Limine - 504
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35169
                                                           PageID.14961 PagePage44200
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019




 Figure 6. Hypertrophic hepatocytes developed in the central lobular
 region of the liver obtained at 1 month. H & E; x 160. (Norback and Weltman 1985)



 While Bennett’s study could not address the issue of cancer because the exposures were
 insufficiently long, one of his experiments did address the issue of whether the mitotic figures
 could simply have represented regeneration of damaged cells, indicating repair of the liver.[14]
 After dosing the rats for approximately 130 days, PCB exposure was discontinued. The livers
 were then given the opportunity to recover for 2 months (which is normally a sufficient period of
 time for the liver to show a more normal appearance). The damaged rat livers did not recover,
 which was acknowledged in the following statement regarding for rats exposed to Compounds D
 and F (90% Compound D with 10% Compound F):

        These lesions were still demonstrable after a 2 month’s recovery period.

 This suggests the tumorigenic progression was not halted.

 However, Bennett did observe that cells were rapidly dividing, undergoing extensive cell
 division. He stated, “mitotic figures were present in abnormally large numbers,” which is clear



                                                                                            Page 56
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 505
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35170
                                                           PageID.14962 PagePage45201
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 evidence of hyperplasia, a well-established prerequisite step in tumorigenesis since the basic
 definition of cancer is uncontrolled cell division. Tumors develop from these hyperplasic cells
 that are rapidly undergoing rapid mitotic cell division. Cells that are seen at the light microscope
 level undergoing cell division are dividing in a process known as mitosis (i.e., it is the
 chromosomes that are made visible with stains under the light microscope). These mitotic cell
 divisions are called mitotic figures. As shown in the photomicrograph of a liver section below,
 they are easily identified. (Exhibit 9; National Toxicology Program [NTP].[32])


                    Exhibit 9.   National Toxicology Program
                Photomicrograph of Mitotic Figures in a Liver Section[32]




 Note: Four arrows point to mitotic figures
 Source: https://ntp.niehs.nih.gov/nnl/hepatobiliary/liver/hinmitos/index.htm



 During organ growth (organogenesis) in early development, mitotic figures are numerous as the
 cells need to multiply for the organ to grow in size. However, once an organ such as the liver
 reaches its functioning mature size, the cells no longer divide, except in response to injury or
 cancer. As stated by the NTP, mitotic figures are rare, except in certain conditions.[32]

         A high mitotic frequency can be seen during phases of early growth, during
         physiologic conditions such as pregnancy, or in rodents bearing tumors at other
         sites. While occasional mitoses can be seen in a normal liver, finding more than
         one or two mitoses per 10 high-power fields is not typical for adult rodents. In
         this example [photomicrograph shown above], the high frequency of mitosis


                                                                                              Page 57
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 506
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35171
                                                           PageID.14963 PagePage46202
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


        (arrows) is a repair response following hepatocyte loss secondary to treatment
        with a hepatotoxicant [liver toxicant].

 The NTP recommends that in toxicity studies where more than a few mitotic figures are
 produced in response to a toxic chemical, the study should “grade” or score the increase in
 mitotic figures and report the results. “An increased frequency of mitosis is unusual; it should be
 documented whenever present and given a qualitative severity grade.” There is a limit to how
 many times a cell can divide (typically, 50–70); under normal circumstances, the cell simply dies
 once that limit is reached. This occurs through a process known as programmed cell death or
 apoptosis. However, in response to chemical carcinogens such as PCBs, the normal process of
 programmed cell death can be aborted, allowing the cell to become “immortal” (caused by
 complex carcinogen-induced genetic changes to specific genes in the DNA). This means that the
 damaged cell can now essentially divide forever forming a tumor mass giving rise to the
 hyperplasia Bennett[14] described in 1938.

 The Bennett studies reported the same early hallmarks of cancer produced by PCB exposure as
 those described by Norback and Weltman in 1985.[28] But while Bennett terminated his
 experiment after only 3.5 months, Norback’s study was a lifetime PCB cancer study in which the
 pathological changes were followed over time until the animals were killed at 2 years. I illustrate
 the comparison by juxtaposing the Bennett findings at 3.5 months to the sequential tumorigenic
 steps described by Norback in Exhibit 10.




                                                                                            Page 58
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 507
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35172
                                                           PageID.14964 PagePage47203
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


              Exhibit 10.       Comparison of Bennett[14] Results with
                               Norback and Weltman[28] Results




 The most obvious hallmark of cancer is the high proliferation of liver cells in the early stages,
 which is termed hypoplasia and mitotic cell division. Both Bennett and Norback describe this
 event occurring during the early months of PCB exposure. Norback shows these early changes
 progress to tumors.

 The focus on mitotic figures is not an esoteric aspect of cancer only used in basic research.
 Identifying and quantifying mitotic figures in biopsies taken from suspicious growths or palpable
 tumor masses are fundamental to clinical oncology practice. All pathologists specializing in
 cancer and oncologists treating cancer patients rely on the mitotic index to make important
 decisions (Ha 2016) regarding cancer patients’ treatment and care.[33] The mitotic index is the
 most widely used metric to: 1) diagnose cancers; 2) stage cancers (determine how far the cancer
 has progressed); 3) assess a cancer’s aggressiveness; and 4) make cancer prognoses. In clinical
 cancer practices, as well as in all fields of cancer research, the mitotic index is now a basic and
 routine measurement because it is the most useful and simple method for analysis of cell



                                                                                              Page 59
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 508
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35173
                                                           PageID.14965 PagePage48204
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 proliferation. Determining the mitotic index is a simple matter of counting the number of mitotic
 figures in tissue specimens within a prespecified area at low magnification.

            3.2.6.1.    1939: Mitotic Figures Are Known Early Cancer Hallmarks

 Although the mitotic index has been well-established as one of the most important tools in
 cancer research and clinical practice, and I have conducted extensive historical research into the
 state-of-the-science at the time, including what was known about mitotic figures and whether
 they were being interpreted as early indicators of cancer.

 I have identified specific studies to highlight what was known at different time points regarding
 the pathological findings of mitotic figures and whether an objective Monsanto scientist would
 have identified them as early indications of cancer. Based on my research, I have concluded that
 a reasonable scientist conducting any toxicological animal experiment investigating pathological
 damage (in any organ) would have been well aware that mitotic figures were early hallmarks of
 cancer. The importance of mitotic figures was not only well-established as a toxicological
 indicator of cancer by the time Drinker published his first study in 1937, but the mitotic index
 was already widely used both in both general cancer studies and in clinical practice by those
 diagnosing and treating cancer patients. By 1939, hundreds of studies were clearly relying on the
 appearance of mitotic figures as the single key pathological hallmark for all types of cancers.
 From the more than 75 published studies and abstracts I reviewed, I have selected several key
 publications from 1889 to 1939 (when the last of the Drinker studies was published) as
 supporting evidence that the mitotic figures identified in the Drinker studies should have been
 interpreted as heralds of developing cancer. By 1939, mitotic figures were routinely used to: 1)
 identify cancers, 2) diagnose cancers, 3) quantify growth rates of cancers, and 3) make prognoses
 on likelihood of survival based on the type and aggressiveness of tumors.

 In 1965, Triolo provided a well-researched and chronological construction of the history of
 cancer pathology studies, of which mitotic figures were the key visual identifiers, in his article
 entitled, “Nineteenth century foundations of cancer research advances in tumor pathology,
 nomenclature, and theories of oncogenesis.”[34] He traced the first studies that recognized



                                                                                             Page 60
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 509
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35174
                                                           PageID.14966 PagePage49205
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 mitotic figures as important pathological features in cancer, which were published as early as
 1889. At this early time point, scientists were observing fully developed tumors in which
 aberrant mitotic figures were under intense study:

        The cytology of cancer was given special consideration by the peripatetic
        pathologist Edwin Klebs (1889) whose theory of cancer formation as a
        conjugation of epithelial cells and leukocytes largely grew out of the assumption
        that the neoplastic cell demonstrated a characteristically atypical (asymmetric)
        mitotic behavior [emphasis added] in which fragments of leukocytes participated.
        (The question of pathologic mitosis already had become a lively research issue…

 Beginning in 1894, Houser published a series of studies advancing his conclusions regarding the
 cellular changes in skin cancer, of which mitotic “behavior” was a key feature. Triolo wrote:

        In a series of articles (179-182) Hauser contended that connective tissue
        alterations were entirely incidental to the performances of the epithelium in the
        development of carcinoma…According to Hauser, cancerous degeneration was
        associable with a biologic disordering of the epithelium, in which the cells
        appeared to undergo a loss of normal physiologic function by virtue of
        derangements in the cellular and nuclear dimensions, chromatin content, mitotic
        behavior [emphasis added], and protoplasmic character.

 By the early 1900s, cancer studies were so advanced that elegant studies were being conducted
 on tumor transplants to evaluate their survival and growth rates when tumors were grafted
 between species (typically between rats and mice). Mitotic figures were used to not only identify
 the transplanted cancerous cells but to track their growth rates in the host tissue. For example,
 Murphy and Nakahara published a study in 1920 that relied on mitotic figures to characterize the
 appearance of cancer and confirm transplanted tumor cells were indeed growing in the
 spleen.[35]

        Spleen -The stimulation of germinal centers was manifest 48 hours after the blood
        injection. In a section taken at this stage an average nodule usually contained a
        few well marked mitotic figures [emphasis added], three to five as a rule, more
        rarely six or seven. All stages of mitosis [emphasis added] were easily




                                                                                             Page 61
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 510
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35175
                                                           PageID.14967 PagePage50206
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


         distinguished…The frequency of mitosis [emphasis added] in the germinal center
         after 4 days was apparently greater than before (Fig. 1).

 Exhibit 11 presents Figure 1 referred to in the preceding quote from Murphy and Nakahara.


            Exhibit 11. Figure 1 from Murphy and Nakahara (1920),
                Germinal Center of the Spleen with Mitotic Figure[35]




 Fig. 1. Germinal center of the spleen 4 days after the blood injection. M, mitotic figure



 In 1925, Ludford authored a lengthy treatise on “The general and experimental cytology of
 cancer.”[36] Combining his research with an extensive review of more than 50 published studies,
 he described key cellular hallmarks of cancer for research and clinical diagnosis purposes.
 Ludford’s extremely detailed descriptions of the appearance (morphology) of cancer cells
 includes many discussions of mitotic figures. Ludford, published his work more than a decade
 before Drinker’s first PCB study was published in 1937. Most notably, he discusses at some
 length the appearance of mitotic figures as a key feature in developing tumors. Ludford extended
 his discussion of mitotic figures to identify both normal mitotic figures (that appear in the early
 cancer stages) to aberrant mitotic figures (that appear in fully formed malignant tumors). His
 detailed drawings of mitotic figures are no different from those used today by toxicologists in
 cancer studies to identify different stages of cancer.



                                                                                              Page 62
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 511
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35176
                                                           PageID.14968 PagePage51207
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 One of Ludford’s schematic drawings is presented in Exhibit 12, and it is noteworthy that his
 review is one of the first publications to correct the previous misconception that tumors develop
 from aberrant mitotic cell division. Ludford correctly concluded that while aberrant mitotic
 figures are present in tumors, cells with atypical mitoses are aborted and die because they are so
 damaged and compromised that they cannot undergo further cell division and contribute to the
 tumor mass. In other words, aberrant mitotic figures have no diagnostic importance. The total
 number of mitotic figures is the only important feature needed to identify cancerous tissue.


                     Exhibit 12.    Figure 13 from Ludford (1925),
                     Variations in the Mitotic Process in Cancer Cells[36]




 Figure 13. Variations in the mitotic process in cancer cells



 On this topic, Ludford concluded that mitotic abnormalities do not contribute to tumor growth
 and that they are secondary results of tumor growth.

         The experimental investigation of the conditions favouring [sic] abnormal mitosis,
         together with the observation of cells in tissue cultures, indicate, then, as Ewing
         says, that the abnormalities are secondary results of tumour [sic] growth, and not
         primary and essential.




                                                                                            Page 63
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 512
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35177
                                                           PageID.14969 PagePage52208
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 He discussed the frequency of detecting normal and abnormal mitosis with regard to establishing
 the growth rate of tumorigenesis, which is the key indicator of the aggressiveness of different
 cancer tumors, as follows:

        The frequency of occurrence of abnormalities in mitosis is subject to a great deal
        of variation. Usually in slow-growing tumours [sic] there are relatively few
        mitoses, and these are of the normal type, but with more rapid growth the mitotic
        figures are more numerous and exhibit abnormalities, especially where
        degeneration occurs, and where there is a marked inflammatory reaction.

 Ludford noted that the mitotic figures are more numerous when degeneration and inflammation
 reactions occur in damaged organs. This is noteworthy because Drinker’s findings included both
 degenerative changes and inflammation in the PCB rat livers. In 1935, Mendelsohn reconfirmed
 that mitotic figures alone were the only hallmark necessary to identify cancers (abnormal mitotic
 figures were not important for diagnosis of developing tumors).[37]

        At the present time asymmetrical divisions are not considered to be diagnostic for
        malignancy, but their occurrence in malignant tissues is not disputed. Some
        animal tumors are characterized by many abnormal figures and others by a
        smaller number, but there is none in which abnormal figures have never been
        found. Their presence in normal regenerating and inflammatory tissue seems to
        have been accepted by many investigators. However, a review of the literature
        will reveal that the occurrence of abnormal mitoses in normal tissues is still a
        moot question; if they are present they must be rare. Levine (1931) has published
        a comprehensive review with especial emphasis on mitosis in cancer cells.

 The point that Bennett would not have had to conduct a sophisticated, lengthy, and time-
 consuming pathological investigation of the complex morphology of mitotic figures,
 differentiating normal and abnormal mitotic figures. The sole finding of mitotic figures was
 sufficient to cause concern that PCBs were carcinogenic.

 By 1937, counting the number of mitotic figures was so established and routine that clinical
 pathologists were relying on this diagnostic feature as the sole cancer hallmark to estimate
 survival rates from tumorous growths. For example, in the same year Bennett published his first



                                                                                             Page 64
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 513
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35178
                                                           PageID.14970 PagePage53209
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 study (1938), Casey published a study investigating the prognostic value of using the mitotic
 index to evaluate both the longevity and mortality associated with lymphosarcoma tumors
 (lymphosarcomas are among the group of non-Hodgkin lymphomas that IARC has linked to
 PCB exposures).[38] In his introduction, Casey noted that the mitotic counts for the primary
 tumor, metastases (secondary tumor that has traveled to another organ), and recurrent tumors had
 the same mitotic index as biopsy tissue. Using the mitotic index had now become such a standard
 and routine pathological practice in 1937 that Casey was able to rely solely on this single
 criterion to differentiate between malignant and benign tumors. Furthermore, he concluded
 mitotic counts in animal tumors were similar to those in human tumors:

        The evidence obtained indicated that the primary tumor, the metastases, and the
        recurrences had the same mitotic coefficient [emphasis added] in biopsy material.
        Autopsy specimens have not been studied sufficiently. Tumors of man have been
        found to have mitosis counts [emphasis added] similar to the tumors of other
        mammals. Malignant tumors have shown more than 4 mitoses per 1000 tumor
        cells and benign tumors less than 4 mitoses per 1000 tumor cells, irrespective of
        type, site, and mammalian species.

 Casey’s results of the mitotic counts (column in red rectangle) in various tumor biopsy
 specimens versus patient longevity are presented in 0.




                                                                                               Page 65
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 514
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35179
                                                           PageID.14971 PagePage54210
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


                    Exhibit 13.    Table I from Casey (1937),
               Prognostic Value of Mitosis Count in Lymphosarcoma[38]




 Finally, Casey concluded the following:[38]

        A high and significant correlation was found between the mitosis count in
        biopsies of lymphosarcoma and the longevity and mortality from the tumors after
        biopsy. The study was objective in that the diagnosis was made by others and the
        clinical outcome was not known to the author at the time the mitosis count was
        made.

 This conclusion was based on the results of mitotic coefficients versus mortality at different
 survival times, as show in Exhibit 14:




                                                                                            Page 66
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 515
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35180
                                                           PageID.14972 PagePage55211
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


                  Exhibit 14. Table III from Casey (1937),
        Mortality from Lymphosarcoma for Various Mitotic Coefficients[38]




 In addition to these cancer studies and use of the mitotic index in all areas of oncology and
 clinical pathology, mitotic figures were the key morphological feature of studies on chemically
 induced cancers. By 1939, many studies had been published in which counting mitotic figures
 allowed scientists to detect the early stages of cancer and follow tumor development induced by
 chemical carcinogens. For example, Morton et al. (1936) investigated benzene-based chemicals
 triphenylbenzene and tetraphenylmethane isolated from coal tar, and showed they were
 carcinogenic in animal studies.[39] They described the tumor mass as follows:

        The cells show variations in size, shape, and staining reaction, the cytoplasm
        being rather uniformly strongly acidophilic, while the nuclei tend to be large,
        clear and vesicular, and show considerable variation in size and shape.
        Numerous irregular mitotic figures [emphasis added] are encountered and not
        infrequently very large cells are noted… Cells comprising this infiltrating mass
        tend to be rather large, clear and vesicular in character, the nuclei being
        particularly irregular in size and shape. Mitotic figures [emphasis added] are
        encountered.

 Barnes and Furth (1937) conducted cancer investigations in laboratory animals by exposing them
 to benzpyrene (a benzene-based compound), another carcinogen isolated from coal tar.[40]
 When injected into the spleen, benzpyrene caused cancer of the blood cells. When these


                                                                                            Page 67
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 516
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35181
                                                           PageID.14973 PagePage56212
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 malignant cancer cells circulated in the bloodstream, they lodged in the liver, where they were
 identified based on their mitotic count. In other words, Barnes and Furth followed the path of
 cancer cells created in the spleen and transported to other organs using only mitotic counts to
 identify the malignant blood cells (emphasis added):

        The liver showed moderate diffuse and perivascular infiltration similar to that
        shown in Fig. 20. The malignant cells occurred singly or in groups of from four to
        fifteen scattered throughout the sinusoids. Mitotic figures were numerous
        [emphasis added]…Microscopically the subcutaneous tumor was composed of the
        atypical cells already described. Mitotic figures [emphasis added] occurred in
        vast numbers, so that as many as nine were found in one field viewed at 900 X
        magnification.

 In 1939, Brues et al. designed a clever experiment to investigate the “cancer potency” between
 similar carcinogens to determine the precise molecular chemical structure that made one
 carcinogen more potent than a slightly different carcinogen.[41] This was an investigation
 delving into the possibility that the potency of chemical carcinogens was somehow linked to the
 latency between the beginning of exposure and when the tumor first appeared. The researchers
 postulated that more potent chemical carcinogens would have a shorter latency period than did
 weaker carcinogens. As in previous carcinogen studies, they used the mitotic index to identify
 developing tumors caused by carcinogens with slightly different chemical structures:

        Most mice were killed after tumors had reached considerable size and paraffin
        sections were made. Mitoses were enumerated in groups of 1000 [emphasis
        added] or more counted tumor cells…In the 3 groups in which mitosis counts
        [emphasis added] were done, they were seen to show a good degree of correlation
        with growth rate. Here, again, it was not possible to demonstrate such
        correlations in individual instances, but only by groups.

 Brues et al. found a correlation between the potency of the different chemical carcinogens and
 the latency period, summarizing:

        There is a high degree of correlation between the malignancy of chemically
        induced tumors, as measured by growth rate and mitotic index [emphasis added],
        and shortness of the latent period before appearance of palpable tumors. This


                                                                                            Page 68
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 517
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35182
                                                           PageID.14974 PagePage57213
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


        relation holds true in the various responses of different strains of mice to the same
        agent, and in responses to different agents and modes of administration.

 In summary, the historical studies previously described clearly show that the general state-of-the
 science regarding the importance and significance of mitotic figures as early hallmarks of cancer
 was well established a decade before the Bennett studies were published. Many toxicity studies
 published in the 1930s considered mitotic figures to be the most obvious and key pathological
 feature of cancer.


        3.2.7. 1939: Mitotic Figures Were Cancer Hallmarks

 In addition to mitotic figures, the other pathological hallmark of cancer emphasized by Bennett
 was hyaline bodies. Scientists studying these structures in cancerous tissue also referred to them
 as hyaline inclusions or droplets. A microphotograph produced by the National Institute of
 Environmental Health Sciences (NIEHS) as part of its Digitized Atlas of Mouse Liver Lesions
 shows hyaline bodies, which are readily identified in this image as numerous light pink-staining
 liver cells (Exhibit 15).[42]




                                                                                            Page 69
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 518
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35183
                                                           PageID.14975 PagePage58214
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


       Exhibit 15.        National Institute of Environmental Health Sciences
                           Photomicrograph of Hyaline Bodies[42]




 Source: https://www.niehs.nih.gov/research/resources/visual-
 guides/liverpath/degenerative/hyaline_bodies/index.cfm



 NIEHS describes hyaline bodies as being seen in liver degeneration, as well as in hepatocellular
 neoplasms. Despite Bennett’s reporting that hyaline bodies are characteristic of the pathological
 changes that occur with PCB exposures,[14] Monsanto’s scientists conducted no follow-up
 studies to determine the eventual outcome of these damaged cells. That is, since hyaline bodies
 can be evidence of degeneration or developing cancers, Monsanto should have confirmed
 whether the livers would develop tumors. It is now well-known that PCB exposure is associated
 with developing hyaline bodies and that cancer does indeed develop with prolonged PCB
 exposure.

 These bodies have more recently been studied to determine the composition of the hyaline
 material that builds up in cancerous liver cells. In 1999, Stumptner et al. published a detailed
 study of these structures, describing both the morphology and composition of these malignant
 structures.[43]



                                                                                             Page 70
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 519
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35184
                                                           PageID.14976 PagePage59215
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


        HCC cells [hepatocellular carcinoma cells; liver cancer cells] may contain a
        variety of intracytoplasmic inclusions differing in morphology and chemical
        composition.…However, IHBs…[intracytoplasmic hyaline bodies] so far evaded
        further characterization. The HCC case presented in this communication was
        exceptional as IHBs were particularly numerous in the tumor cells allowing
        further analysis of this material.

 It is my opinion that, like mitotic figures, hyaline bodies were well-established as morphological
 indicators of liver cancer at the time Bennett published his studies. To support this opinion, I
 conducted a similar historical literature review to establish a timeline showing when these
 hallmark cancer structures were first identified in tumor cells, when it became common or
 general knowledge, and when they were routinely used as visual indicators to identify liver
 cancers. The following sections highlight just a few of the numerous published studies that were
 published well before the Bennett studies were completed.

 In the previously described 1965 Triolo review in which he detailed the use of mitotic figures for
 identifying cancerous tissues,[34] Triolo stated that hyaline bodies were first reported by Muller
 as early as 1836 as being a specific and morphologically distinct category of cancer.

        Muller's results, a part of which were reported as early as 1836…prompted him
        to reject the Laennecean concept of heterologous tissues and to adopt a cellular
        basis for tumor taxonomy. He distinguished according to cell type, (a) fibrous or
        scirrhus cancer, (b) reticular cancer, (c) alveolar or colloid cancer, and (e)
        hyaline cancer. [Emphasis added.]

 One of the first published studies that referred to hyaline bodies in cancer was “An address on
 characteristic organism of cancer” by Russell in 1890.[44] He reviewed numerous studies and
 reported the following:

        “Professor Klebs published, in June of this year…papers "On the Nature and
        Diagnosis of Cancer Formation," in which he discusses these questions with
        fairness and masterliness [sic]. In them he refers to hyaline bodies [emphasis
        added] present in cancer, which, however, he is decidedly disposed to regard as
        degenerative products… I am, however, disposed to regard most of his hyaline
        bodies [emphasis added] as productions of the cells, for hyaline masses [emphasis


                                                                                             Page 71
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 520
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35185
                                                           PageID.14977 PagePage60216
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


        added] are frequently present, and are easy of recognition [emphasis added] in
        the alveoli of the more adenomatous cancers…

 Hyaline bodies were some of the most obvious hallmarks used in clinical practice to identify
 tumors in biopsy tissue or excised livers tumors. For example, Keen (1899) reported his findings
 of a liver tumor mass he removed from a patient that had the following appearance:[45]

        Immediately adjacent to this wall begins the extensive necrotic change which
        permeates the whole tumor. It would seem that fully 80 per cent. of the tumor
        mass, if not more, is made up of cellular detritus, caseous, or hyaline material.
        [Emphasis added.]

 By 1925, it was well-established that malignant cancers develop in tandem with degenerative
 changes for some chemical carcinogens. That is, while some chemical carcinogens only produce
 cancerous tumors (with only slight evidence of cell damage), some carcinogens produce both
 severe degenerative changes that occur in tandem with malignant cell growth that eventually
 lead to tumor formation. PCBs fall into the latter category. Ludford stated that while
 investigating tumors, areas of degeneration are common.[36]

        Since areas of necrosis [cell degeneration] are of common occurrence in
        tumours, all stages of cellular degeneration are seen in histological sections.

 In tumors, cells undergoing degeneration form intracellular hyaline bodies and become one of
 the distinguishing features of the tumors themselves. They are easily visible with common stains
 used in the laboratory (as shown in Exhibit 15 with the pink-stained cells):

        Retrogressive changes in the ground cytoplasm often result in the formation of
        granules of different kinds, and hyaline droplets. [Emphasis added.] Some of these
        products of cytoplasmic degeneration exhibit special affinities for stains. Hyaline
        droplets [emphasis added] stain specially with fuchsin, and were at one time
        regarded as cancer parasites.




                                                                                            Page 72
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 521
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35186
                                                           PageID.14978 PagePage61217
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 Ludford stated that hyaline bodies by themselves may not be specific to cancer but that since
 degeneration occurs in tumors, they are one characteristic that can be used to follow developing
 tumors.

 Hyaline bodies were characteristic clinical diagnostic indicators of tumors produced by chemical
 carcinogens. Twort and Twort (1935) conducted a series of experiments to evaluate whether
 carcinogens would produce tumors when directly applied to organs.[46] They explained their
 investigations in which they applied carcinogens to the surfaces of different organs. They then
 evaluated those organs for the presences of cancer hallmarks or “special features,” including
 hyaline bodies. They stated:

        The organs with which we shall deal are the skin, liver, spleen, thyroid,
        parathyroids, brain, and pituitary gland. The special features relating to the
        organs with which we are at the moment concerned are…

                Liver: Presence of fatty infiltration (condition X) and hyaline
                degeneration. [Emphasis added.]

                Spleen: Size of organ and presence of hyaline degeneration. [Emphasis
                added.]

                Thyroid: Size of organ, presence of hyaline degeneration [emphasis
                added], colloid and parathyroid.

 Twort and Twort used different benzene-containing synthetic hydrocarbon carcinogens to
 produce skin cancer. The diagnostic feature used to identify malignant skin cancer tumors was
 hyaline bodies, as shown in their table, which is presented in 0.




                                                                                           Page 73
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 522
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35187
                                                           PageID.14979 PagePage62218
                                                                                   of 271
                                                                                      of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


              Exhibit 16.   Table 11 from Twort and Twort (1935),
                   Effect of Three Hydrocarbons on the Spleen[46]




 I continue this discussion of hyaline bodies as hallmarks of cancer in my discussion of the Miller
 (1944) PCB study in section 3.3 below.[17]

 In summary, mitotic figures and hyaline bodies were used as primary indicators of the early
 stages of cancer and to follow the progression of tumorigenesis well before the Bennett study
 was published.

 Even if Monsanto’s toxicologists did conclude, after reviewing Bennett’s findings, that they only
 represented degenerative liver damage, the fact that the severe and extensive degenerative
 pathological lesions were still present in animals that were allowed to recover for 2 months after
 PCB exposure was stopped should, by itself, have triggered further studies. If longer exposure
 studies had been performed ostensibly only for the purpose of following the progression and
 outcome of the “degenerative” lesions, Monsanto’s scientists would have found tumors in the
 livers, even if the intended purpose of the study was not to identify PCB-induced tumors.


 3.3.   1944: Dr. Miller

 Miller J.W. Pathologic changes in animals exposed to a commercial chlorinated diphenyl.
 Public Health Reports. 1944; 59(33):1085–1093.[17]


 Like the Bennett study,[14] the 1944 Miller PCB exposure study[17] should have been another
 trigger for Monsanto to have conducted long-term animal cancer studies.



                                                                                             Page 74
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 523
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35188
                                                           PageID.14980 PagePage63219
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 By 1939, when the last of the three Drinker studies was published,[24] there was no uncertainty
 that PCBs caused severe and long-lasting systemic liver damage and initiated the early steps in
 tumorigenesis. However, because the Bennett studies were essentially cause of death applied
 toxicity studies, there were several fundamental and basic toxicity questions that needed to be
 addressed. For example, the Bennett studies only focused on the liver because the Halowax
 workers died of liver disease, but could PCBs also produce toxic effects in other organs? Since
 the Bennett studies only investigated the effects in the liver, their results could not be used to
 answer questions about toxicity/cancer in other organs.

 The Bennett studies only used rats, so it was also not known whether rats were the most sensitive
 or were representative of human toxicity (most well-designed basic toxicity studies use multiple
 test species). To address outstanding questions, the US Public Health Service conducted a series
 of very robust toxicology studies that confirmed and extended the Bennett’s results regarding
 PCB toxicity. If Monsanto’s toxicologists had any outstanding questions after carefully
 reviewing the Drinker studies, they could not claim as much after reviewing the Miller study in
 1944.

 The Miller study was published not in an obscure or rarely read scientific journal, but rather in a
 National Institutes of Health, Public Health Report, based on research conducted in the Industrial
 Hygiene Research Laboratories—a highly regarded publication by industrial hygienists in all
 fields of chemical manufacturing operations.

 In 1944, Dr. Miller, who was a Surgeon with the United States Public Health Service (US PHS;
 founded in 1798, it is the oldest governmental health agency), published the results of numerous
 toxicity studies that were conducted with a commercial Aroclor (Aroclor 1242). As a doctor
 employed in the US PHS, Dr. Miller’s professional responsibility as a US PHS officer was to
 monitor and identify potential health threats posed by industrial chemicals to the general public
 and workers. That is, he was responding to empirical work-related evidence that PCBs were
 already causing health-related problems and could represent an emerging health threat to workers
 and the public.




                                                                                               Page 75
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 524
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35189
                                                           PageID.14981 PagePage64220
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 While Dr. Miller published the Aroclor study, the experiments were actually conducted in the US
 National Institutes of Health, Industrial Hygiene Research Laboratories, by Surgeon B.J. Jones
 and Physiologist D.D. Donahue. Miller’s study significantly extended the Drinker findings for
 the following reasons:


        1. Animals were exposed to a pure commercial biphenyl: Aroclor 1242;

        2. Multiple animal species were exposed to the Aroclor (rats, mice, and guinea pigs);

        3. Animals were exposed via multiple exposure routes;

        4. All major organs were examined for pathological damage; and

        5. It provides direct evidence that PCB-induced pathology included the early hallmarks
           of cancer, not only in the liver but in the immune system (Drinker did not investigate
           any changes related to blood cancers).

 While the Miller study investigated PCB-induced damage in all organs, the pathological lesions
 reported specifically for the liver were nearly identical to Bennett’s description of the lesions.
 This supports my conclusions regarding the severe damage produced by formulations that
 included PCBs, as discussed for the Bennett studies.

 Dr. Miller was very clear in clarifying the purpose of his study:

        The demands of industry as a result of the war have greatly increased the use of
        chlorinated naphthalenes and chlorinated diphenyls. In the past few years the
        hazards associated with their application have attracted much interest and a
        number of reports regarding the systemic and dermatologic effects of exposure,
        including fatal cases, have been made.

 He also emphasizes that his study would only focus on Aroclor 1242 (to avoid any confusion
 regarding the interpretation of his toxicological results):

        Only the pathologic changes in animals exposed to a commercial chlorinated
        diphenyl [Aroclor 1242] are given here.




                                                                                              Page 76
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 525
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35190
                                                           PageID.14982 PagePage65221
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 Miller noted that there was a consistent pattern of damage among the different species he tested
 and that it always involved the liver:

         Two conspicuous pathologic findings were observed-liver damage in all series of
         experiments and skin changes in the animals receiving subcutaneous injections or
         applications of the material to the skin.

 Interestingly, he identified a different sensitivity between toxic responses to PCBs among guinea
 pigs, rabbits, and rats:

         It was possible to detect a difference in response of the three species to the
         material on the basis of liver damage. Most liver damage was found in the guinea
         pig, less in the rabbit, and least in the rat. This same species order was followed,
         regardless of dose, duration of test, or mode of administration.

 The importance of this finding is that is not clear what species best represents humans. If guinea
 pigs are the best representatives of the human toxic response, Bennett’s studies likely
 underestimated the PCB toxicity since the Bennett studies only used rats.

 Miller cites the previous Drinker studies and concludes the specific PCB-induced pathological
 changes in the liver first reported by the Bennett study,[14] in which the pathology was reported
 for a mixture of chlorinated diphenyls [PCBs] and naphthalenes), were nearly identical to the
 pathological lesions he found on exposing rats to pure Aroclor 1242. As did Bennett, Miller
 identified hyaline bodies as one of the major unique PCB-induced pathological lesions in the
 liver, stating:[17]

         Intracellular hyaline bodies were found in the liver of the rat alone…They
         occurred in from 20 to 38 percent of the animals treated in the various ways. They
         were somewhat less marked in degree and in number of animals when the
         chlorinated diphenyl was ingested. These findings agree with Bennett who
         reported similar hyaline bodies in liver cells of white rats exposed to mixtures of
         chlornaphthalenes and chlorinated diphenyl, chlorinated diphenyl, and less
         frequently to mixtures of chlornaphthalenes. To date such bodies have only been
         observed in rats exposed to such chlorinated compounds. [Emphasis added.]




                                                                                                Page 77
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 526
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35191
                                                           PageID.14983 PagePage66222
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 Miller went on to discuss the importance, appearance, and interpretation of PCB-induced hyaline
 bodies with regard to the hallmarks of cancer:

        The hyaline bodies are morphologically different from those produced by butter
        yellow in hepatic tumor cells. They probably represent further development of the
        same general type of hyaline degeneration as has been observed with certain
        azobenzenes.

 This is a very important statement because it compared the appearance of pathological hyaline
 bodies to known animal and human carcinogens, which were the azo-dyes. It was well known
 throughout the scientific community by 1944 that azobenzene compounds were used as dyes and
 cause cancer. In fact, the very first long-term animal study investigating chemical carcinogenesis
 was conducted more than a decade earlier on azobenzenes—namely, o-aminoazotoluene. In this
 groundbreaking study by Yoshida in 1932,[47] who is credited with performing the seminal
 lifetime cancer study in laboratory animals, he dosed animals with azo dyes.

 This single study heralded an explosion of cancer studies in the 1930s and 1940s investigating
 chemical carcinogens. This was noted by Orr and Stickland (1941):[48]

        “The production of liver tumours [sic] in rats by the inclusion of azo-dyes in their
        diet was first demonstrated by Yoshida [1932; Sasaki & Yoshida, 1935]. In this
        work the dye used was o-aminoazotoluene (2:1:1:4:3-tolueneazoaminotoluene).

 If Monsanto scientists were not convinced that hyaline bodies were important triggers for cancer
 after reviewing the Bennett study, the suggestion that PCBs caused pathological lesions similar
 to azo compounds, which were known animal and human carcinogens, should have convinced
 Monsanto that cancer studies were certainly necessary to address this new finding by Miller.

 It is clear that Miller considered hyaline bodies to be the most important pathological lesions
 produced by PCB in the livers of rats because the only photomicrograph he included in his work
 is a group of hyaline bodies. It is common practice for scientists to include photomicrographs
 only for the most important features of a study. While Miller reported many pathological lesions,
 he only showed the one lesion he thought important. That photo is shown below in Exhibit 17.



                                                                                               Page 78
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 527
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35192
                                                           PageID.14984 PagePage67223
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


                       Exhibit 17.    Plate I from Miller (1944),
                  Intracellular Hyalin Bodies in Livers of rats Exposed to a
                                  Chlorinated Diphenyl[17]




 Plate I. Figure 1. Intracellular hyaline bodies in livers of rats exposed to a chlorinated diphenyl.



 Another important aspect of Miller’s work is that he reported the pathology for three species,
 exposing the animals through numerous routes of administration. The pathology was
 “conspicuous” and consistent. He summarized as follows:

         Guinea pigs, rats, and rabbits were exposed to a commercial chlorinated diphenyl
         by subcutaneous injections and applications to the skin. The material was also
         administered to guinea pigs and rats by ingestion and to rats alone by corneal
         instillations. The doses varied from 17 to 1,380 mg. and were either single or
         were repeated at regular intervals.

         Two conspicuous pathologic findings were observed-liver damage in all series of
         experiments and skin changes in the animals receiving subcutaneous injections or
         applications of the material to the skin.



                                                                                                        Page 79
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 528
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35193
                                                           PageID.14985 PagePage68224
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


        Fatty degeneration and atrophy of the centrolobular cells were present in varying
        amounts and in varying numbers of animals the different test groups. In the rat an
        additional finding, hyaline bodies within the liver cells, was noted in certain
        animals.

 Miller also specifically highlighted the fact that the pathological changes were unique to PCBs
 and emphasized the species difference in sensitivity:

        Attention is called to the fact that the chlorinated diphenyl used in the above
        experiments produces liver changes in the rat having marked differences from
        those resulting from other toxic substances and that such changes were not found
        in the guinea pig and rabbit… It was possible to detect a difference in response of
        the three species to the material on the basis of liver damage. Most liver damage
        was found in the guinea pig, less in the rabbit, and least in the rat.

 Finally, Miller also for the first time identified evidence of cancer not yet reported by Bennett.
 Miller reported PCB-induced early evidence of lymphomas in the guinea pig, stating:

        Changes in the spleen were essentially the same except that lvmphoid hyperplasia
        was more frequent and few to moderate numbers of hemosiderin-bearing cells
        were seen in 12 of 23 animals.

 Which was also seen in rabbits:

        The changes noted were slight to marked congestion of the cavernous veins and
        slight to moderate follicular lymphoid hyperplasia.

 If, for any reason, Monsanto was confused or unconvinced about the import of studies conducted
 prior to Miller’s work, his conclusions left no room for uncertainty. Monsanto should have
 conducted chronic exposure studies to investigate the effects of long-term exposure to PCBs.




                                                                                              Page 80
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 529
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35194
                                                           PageID.14986 Page
                                                                           Page69225
                                                                                   of 271
                                                                                      of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 4.     MONSANTO’S PCB STUDIES FAIL TO ACCOUNT FOR
        CHRONIC EXPOSURE

 Monsanto used contract laboratories to conduct PCB studies from 1934 to 1972. However, not
 one of these studies was conducted according to the generally accepted standards in the field of
 toxicology that could be used to derive safe exposure levels to protect the general public.
 Furthermore, the chronic animal testing Monsanto conducted after 1970 is not credible.

 I conclude that Monsanto produced scant relevant, applicable, or credible toxicity information in
 any of its studies. With very few exceptions, Monsanto did not share any toxicity information
 with the general scientific community, nor was it peer reviewed or published in any scientific
 journals.


 4.1.   With few exceptions, most well-designed, long-term PCB cancer studies
        have shown strong evidence of cancer.

 The protocols used in cancer studies by the mid-1940s were standardized and did incorporate the
 important features necessary to identify chemical carcinogens, as is evidenced by the fact they
 did detect cancer. The results and conclusions of the pre-1970 cancer studies have withstood the
 test of time, and chemicals identified as carcinogens in the 1930s are still considered carcinogens
 today.[11], [12] Had Monsanto conducted cancer tests for PCBs at that time, the tests would
 have shown what later tests made clear–that PCBs are carcinogens.

 With few exceptions, most well-designed, long-term PCB cancer studies have shown strong
 evidence of cancer as I showed in the EPA Exhibit 5 and Exhibit 6. The evidence of
 carcinogenicity was so strong in these studies published by independent scientists that it was
 persuasive to non-toxicologists serving in Congress. It was Congress that banned PCBs in 1976
 and not based on EPA scientist’s recommendations. For example, a 1976 EPA press release
 stating why PCBs were being banned, states specifically noted they caused cancer in animals
 (https://archive.epa.gov/epa/aboutepa/epa-bans-pcb-manufacture-phases-out-uses.html):[49]



                                                                                               Page 81
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 530
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35195
                                                           PageID.14987 PagePage70226
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


           PCBs have caused birth defects and cancer in laboratory animals, and they are a
           suspected cause of cancer and adverse skin and liver effects in humans. EPA
           estimates that 150 million pounds of PCBs are dispersed throughout the
           environment, including air and water supplies; an additional 290 million pounds
           are located in landfills in this country.

 It is important to note that EPA does not state that PCBs are “suspected” animal carcinogens, but
 they “caused” cancer in laboratory animals.

 I carefully reviewed Monsanto’s own cancer study protocols that were developed by IBT and
 were used to test the carcinogenicity of different Aroclors—there is nothing new in its study
 design that could have not been used by the mid-1940s. Indeed, the same study design used in
 the later Monsanto studies could have been used by Monsanto in the 1930s, 1940s, 1950s, or
 1960s. It is my opinion that if Monsanto did conduct lifetime animal cancer studies on each of its
 Aroclor products (namely, Aroclors 1242, 1016, 1248, 1254, and 1260), those studies would
 have shown that PCBs were carcinogenic in animals. Most of the studies that were conducted in
 the 1970s and 1980s, which EPA summarizes in its tables, were positive and show PCBs were
 animal carcinogens. These studies could have been carried out in the mid-1940s and they would
 have shown that PCBs were carcinogenic. There is no compelling reason to believe that if those
 studies were performed prior to the 1970s and 1980s the results would have been significantly
 different.

 I should also stress again, that in evaluating different cancer studies, positive cancer studies carry
 much more weight than negative studies, for the simple reason that it is easy to conduct a so-
 called bad cancer study that does not show cancer, but it is nearly impossible to force tumors to
 develop for a chemical that is not a carcinogen. Moreover, negative cancer results are never
 evaluated separately from positive cancer studies. For example, there are people who are chain
 smokers and who will smoke until they die but will not develop lung cancer. This negative
 finding cannot be interpreted to mean that the carcinogens in cigarette smoking do not cause lung
 cancer.




                                                                                              Page 82
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 531
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35196
                                                           PageID.14988 PagePage71227
                                                                                   of 271
                                                                                      of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 4.2.   It is not the number of PCB studies but the type of studies that
        determine toxicity and carcinogenicity.

 Monsanto conducted only 165 laboratory studies on numerous compounds Monsanto was
 developing or manufacturing. None of the studies on PCBs can be considered toxicity studies;
 rather, they were lethality studies.

 Monsanto conducted only 79 studies on pure biphenyl Aroclor and these studies were crude
 LD50 studies--not toxicity studies. In fact, there was zero data in any of the 79 studies that could
 be used to derive an acceptable safe chronic exposure level for either workers or the general
 public (with the exception of the Drinker[24] study that proposed workplace air levels, but that
 study may not be applicable because it was a subchronic study and they evaluated a mixture of
 chlorinated compounds). I am aware of no Aroclor study that was relevant to actual anticipated
 human exposures.

 The remaining Monsanto studies are toxicity studies on complex Monsanto mixtures that
 contained different amounts of PCBs along with other toxic compounds. For example, Pydraul
 contains organophosphate esters and PCBs. When animals were exposed to Pydraul it is not
 possible to extract the specific toxic effects contributed by PCBs or organophosphate esters from
 the overall toxic effect observed in the study. The Pydraul toxicity studies are relevant to sites
 where Pydraul exposures have occurred, but not to sites where Aroclor exposures are the focus.
 This being said, even if the confounding influence of the complex mixtures could somehow be
 untangled, these remaining studies would still be unusable for evaluate the chronic exposures
 associated with PCB either in the workplace or for the general public.

 In summary, Monsanto conducted no credible toxicology study that is relevant and useful for
 determining the systemic toxicity from chronic exposures prior to 1970.




                                                                                              Page 83
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 532
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35197
                                                           PageID.14989 PagePage72228
                                                                                   of 271
                                                                                      of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 4.3.   The studies commissioned by Monsanto in the 1930s through the 1960s
        were not applicable to the evaluation of human toxicity for Monsanto’s
        workers or the general public.

 Monsanto generated little toxicology information and what they did generate was largely
 unusable. The president and principal scientists of Monsanto’s own toxicology contract
 laboratory’s statements support my opinion. Prior to 1966, Monsanto had consistently used the
 Younger Laboratory to conduct crude single dose studies on lethality and also to assess skin and
 eye irritation from very short-term exposures. When Jensen published his watershed study in
 1966 confirming that extensive PCB environmental contamination had occurred from
 uncontrolled releases of PCBs from 1930–1966,[50] Monsanto retained another toxicology
 group: Industrial Bio-Test Laboratories (IBT). The first task for IBT was to evaluate the existing
 toxicity studies Monsanto conducted prior to 1970 to determine the quality and extent of toxicity
 information Monsanto had for PCBs. In one of the first toxicology reports produced by IBT
 (Bates 0531555; TOXSTUDIES0996) the cover page reads (Exhibit 18):[51]




                                                                                           Page 84
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 533
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35198
                                                           PageID.14990 PagePage73229
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


       Exhibit 18.          Cover Page from IBT Study (TOXSTUDIES0996)[51]




 This indicates that Monsanto’s toxicity information was “limited,” which would have been a
 generous characterization based on my assessment. More importantly, it states that there was no
 chronic toxicity information available, which is consistent with my opinion.

 In summary, not one of the studies conducted on Monsanto PCB Aroclors was applicable for
 long term exposure to PCBs in the workforce or general public.7 The contract studies only
 produced information on the lethal dose and short-term irritation—i.e., the quantity of PCBs that
 could cause death and qualitative information on short-term irritation effects on the skin and eye.
 Chronic toxicity information is vital for widespread contaminants like PCBs because exposure is

 7
   Note, I also reviewed the Treon study, which was poorly designed and implemented such that its results are not
 helpful.[122] For example, the toxicity of Aroclor 1242 was studied with a hodgepodge of “one cat, 6 guinea pigs,
 10 mice, 4 rabbits and 10 rats.” Typically, at minimum, 15 to 20 animals would be tested in each species and there
 would be an equal number of age and sex matched control animals. It is not even possible to calculate the average
 toxic response for cats with only one cat test animal. Furthermore, many of the test animals were severely ill and
 suffering from infectious pneumonia which renders the entire study unusable.


                                                                                                            Page 85
     Declaration of Brett Land in Response to Defendants’ Motions in Limine - 534
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35199
                                                           PageID.14991 PagePage74230
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 chronic throughout a person’s entire life from various exposure pathways starting with exposures
 in the womb and during breast feeding. My analysis of Monsanto’s toxicological studies is
 attached as Appendix C.

            4.3.1.1.    LD50

 The overwhelming majority of Monsanto studies were “lethal dose 50” or LD50 studies. This is
 a very crude test to determine the lethal dose. An LD50 study, however, is not a toxicity study
 because it provides no information on the toxicity of a compound; it just establishes the lethal
 dose. These studies—also known as “dose-them-and-count-them” studies—use a single high
 dose to kill animals. The LD50 study is so named because laboratory animals are given one
 single high dose of a chemical and the number of animals that die within 14 days is then counted;
 that is the end of the study. The LD50 is then calculated by determining the chemical dose that
 killed 50% of the animals. No cause of death is determined; no pathology is conducted; and there
 is no urine analysis, no blood analysis, or any other examination on any organ system.

 These studies provide no toxicity information and are only directly used by toxicologists in cases
 of suicides or accidental overdose. The lethal dose is also used to design a dosing regimen for
 chronic toxicity testing. However, Monsanto clearly did not use the LD50 information for those
 studies, since they did not produce any chronic toxicity study until 1970. It is unclear how, if at
 all, Monsanto used this information.

 The LD50 study provides such limited information that the Pharmaceutical Manufacturers’
 Association recommended that the traditional LD50 test be banned because too many laboratory
 animals are killed for studies that yield little or no toxicity information Lebeau (1983).[52]
 Instead a “range find” test is substituted to delineate an approximate lethal dose with just a few
 animals.

            4.3.1.2.    Subchronic Rodent Studies

 Subchronic rodent studies are usually 90-day studies and are useful for evaluating relatively
 short-term exposures, either in the workplace or to the general public. Like the LD50 studies,
 they are not relevant to toxic effects in members of the general public. Based on my review I


                                                                                              Page 86
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 535
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35200
                                                           PageID.14992 PagePage75231
                                                                                   of 271
                                                                                      of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 could find no subchronic PCB Aroclor Monsanto study before 1971 and that study was on a
 chicken—a nonrodent species.


 4.4.   Throughout the 1940s-1960s, Monsanto misled customers and the
        public about PCB toxicity and the adequacy of its testing.

 Throughout the 1940s–1960s, Monsanto appears to have misled many of its customers about the
 toxicity of PCBs. Moreover, while Monsanto was warning the chemical industry that toxicity
 studies should be performed on newly developed compounds, Monsanto did not perform any
 toxicity studies on PCBs, despite manufacturing hundreds of millions of pounds of the chemical.

 In 1947, for example, Monsanto highlighted a recent address from Dr. Kelly (Monsanto’s
 Physician; WASHARCH00015) to the American Public Health Association (APHA).[53] In this
 address, Dr. Kelly focused on the challenges the industrial chemical field faced with regard to
 making sure “toxicological investigations” were “keep apace because it is broadening too
 rapidly.” He stated:

        Although many new products are being developed by manufactures, the problem is to
        make certain that no new chemical is used in a manner in which systemic toxicity or skin
        irritation might result either in workers making the product or in consumers.


 While Dr. Kelly specifically urged the chemical industry to ensure that “no new chemical is used
 in a manner in which systemic toxicity” might result “in consumers,” Monsanto itself did not
 follow Dr. Kelly’s advice regarding PCBs. Additionally, Dr. Kelly stated:

        every new textile chemical developed by Monsanto is subjected to a laboratory study for
        such reactions culminating in patch testing on 200 human subjects. In plastics, animal
        experimentation involving, in some cases, two-year feeding tests must be made before
        they can be marketed. Some substances are so innocuous that they can be used in any
        application, while the use of others must be more limited.




                                                                                            Page 87
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 536
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35201
                                                           PageID.14993 PagePage76232
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 This statement is important for two reasons. First, it shows that Monsanto not only had the
 capability to conduct chronic 2-year animal studies but that it was actually conducting chronic
 animal studies as early as 1947 for other compounds it was producing. Second, the only way to
 determine if a compound is “innocuous” is to run toxicity tests to prove it. But Monsanto’s very
 first chronic animal study would have shown chronic PCBs exposures were not innocuous—but
 rather, were toxic and carcinogenic.

 Another example of Monsanto providing misleading toxicity information is a 1950 response
 letter to Dr. Spolyar (Director of the Division of Industrial Hygiene, Indiana State Board of
 Health), who had written to Dr. Kelly asking for basic toxicity information on Aroclors. Dr.
 Kelly responded:[26]

        The toxicology of Aroclors is somewhat confused. The experimental work done by Dr.
        Drinker at Harvard about 12 years ago, and was done in connection with chlorinated
        naphthalene, chlorinated diphenyl, and chlorinated diphenyl high boiler. Both of these
        last two are Aroclors. In the particular work at Harvard, Dr. Drinker found that Aroclor
        1268, which means diphenyl chlorinated to 68%, was of low toxicity. The confusion
        existed in his findings that Aroclor 1254 which is the diphenyl chlorinated to only 54%,
        was considerably toxic on inhalation. We did not supply him with this material, and I was
        never convinced that some error might not have been made in the sample.


 There are several misleading statements in Dr. Kelly’s letter. First, he stated, “We (Monsanto)
 did not supply him [Dr. Drinker] with this material” (referring to PCBs). While that may be true,
 Dr. Kelly knew that Dr. Drinker was testing Monsanto’s PCBs since it produced all PCBs in the
 United States. Second, it shows that, as late as 1950, Monsanto itself was unsure of Aroclor’s
 toxicity yet took no steps to conduct toxicity testing itself to deal with this uncertainty. As I will
 discuss below, dozens of studies were conducted by 1950 to evaluate the toxicity of DDT, and
 Monsanto could have addressed this “uncertainty” regarding PCBs by simply following the exact
 same scientific protocols used in 1945–1950 to investigate DDT. If Monsanto believed Dr.
 Drinker’s PCB study findings in 1937 were corrupted, flawed, or uncertain, Monsanto could
 have independently conducted its own PCB toxicity studies by 1950, when Dr. Kelly sent this


                                                                                                Page 88
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 537
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35202
                                                           PageID.14994 PagePage77233
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 letter. Third, although the Miller study provided unequivocal findings of PCB toxicity years
 earlier--in 1944--Dr. Kelly failed to offer that information or even provide a reference to Miller’s
 study.

 Even the steps Monsanto took to protect its workers seem to have been belated. While Miller
 (1944) showed toxicity linked to ingestion of PCBs, Monsanto did not warn its workers until a
 decade later that they should not ingest PCBs; Mr. Garrett wrote in a 1955 internal memo
 (MONS093616) that the Medical Department warned that eating contaminated food could lead
 to “serious difficulties:”[54]

          It has long been the opinion of the Medical Department that eating in the process
          departments is a potentially hazardous procedure that could lead to serious difficulties.
          While the Aroclors are not particularly hazardous from our own experiences, this is a
          difficult problem to define because early literature work claimed that chlorinated
          biphenyls were quite toxic materials by ingestion or inhalation. In any case where a
          workman claimed physical harm from any contaminated food, it would be extremely
          difficult on the basis of past literature reports to counter such claims.


 In 1963, another customer requested toxicity information about Aroclors. Dr. Kelly’s response
 letter (PCB-ARCHO736677) to Mr. Hempel regarding TK Products Inc. seems misleading:

          Even though they don’t ask for the toxicity, I think we should tell them that these
          compounds do not possess the long-term toxicity needed for the toxicological clearance
          and that such clearance probably only can be obtained by showing non-extraction.


 It is not clear why Dr. Kelly would state that PCBs do not possess “long-term toxicity” when
 Monsanto had never conducted any long-term toxicity tests on any Aroclor; Monsanto did not
 even have preliminary chronic toxicity information until the early 1970s. However, Kelly stated
 just the opposite in a letter just 4 years later to Mr. Wilde. In his 1967 letter, Dr. Kelly
 summarized a conversation he had just had with Dave Wood in Brussels about the recently
 published 1966 Jensen study that suggested PCBs were likely a worldwide contaminant. In that


                                                                                                Page 89
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 538
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35203
                                                           PageID.14995 PagePage78234
                                                                                   of 271
                                                                                      of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 letter, Kelly admitted there was no chronic toxicity information on PCBs as of 1967 (MONS
 096495):[55]

        The customers would like some reassurance on the toxicity of Aroclor (I explained to
        Dave that there just was no information available on the action of nanograms of Aroclor
        in the human body over a lifetime). There is no toxicological work going on at present in
        Sweden and it appears there is some likelihood that it will not be able to obtain funding
        and might not be done. Everybody over there is 100% convinced that what Jensen and
        Widmark found was Aroclor.


 Dr. Kelly admitted that there were no chronic toxicity PCB studies at that point. This highlights
 the fact that, even though he stated in his 1947 address that 2-year lifetime studies were being
 conducted by Monsanto for other compounds, PCBs did not merit investigation.


 4.5.   Monsanto’s studies conducted by Industrial Bio-Test Laboratories, Inc.
        (IBT) would not be held as reliable by a reasonable toxicologist.

 Fifty-five of the studies funded by Monsanto were conducted by Industrial Bio-Test
 Laboratories, Inc. (“IBT”). To the extent they bear on the carcinogenicity of PCBs, those studies
 are suspect because the results diverge so significantly from other cancer studies conducted by
 independent scientists in the 1970s and 1980s. Further, the three IBT scientists who oversaw the
 Monsanto PCB cancer studies (Drs. Paul Wright, James Plank, and M.L. Keplinger), were
 indicted and convicted of mail fraud, wire fraud, and making false statements because they
 submitted to the FDA false results of studies they conducted for Monsanto and another client for
 other non-PCB chemicals (https://www.courtlistener.com/opinion/460360/united-states-v-
 moreno-l-keplinger-paul-l-wright-and-james-b-plank).[56] And Philip Smith, an assistant
 toxicologist with IBT beginning around 1971, admitted in trial testimony that IBT falsified data




                                                                                            Page 90
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 539
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35204
                                                           PageID.14996 PagePage79235
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 in long-term, chronic toxicity tests performed on rats using Aroclors 1242, 1254, and 1260.
 (WATER_PCB-00056547–56623).8

 The IBT debacle is well known with the field of toxicology as most toxicologists receive training
 in ethics and professional responsibility. The IBT story involves hundreds of fraudulent studies
 that were submitted to U.S. regulatory agencies. For example, IBT produced 801 toxicity studies
 of pesticides,[56] and their reports were submitted to EPA to show that those pesticides were
 safe. Following the discovery of IBT’s false data during the trial of the three IBT scientists, EPA
 conducted a re-review of the IBT reports and found that 594 of those studies were invalid (74%)
 because they contained false or fraudulent data or information.

 Although the fraud conviction did not relate directly to Monsanto’s PCB studies, the Monsanto
 studies did not undergo an independent analysis. Additionally, the EPA has shown a reluctance
 to rely on IBT’s PCB studies given the “suspicion with which their data are regarded.” EPA,
 Proposed Rule, Toxic Chemical Release Reporting; Community Right-To-Know, 52 FR 27226-
 01 (July 20, 1987).9

 Furthermore, Monsanto pressured IBT to change conclusions of their Aroclor cancer studies.
 Starting in 1970, the IBT laboratory prepared and sent several draft reports to Monsanto that
 presented the number of tumors that were found after rats were exposed to Aroclor 1260, 1254,
 and 1242. They also stated their overall conclusions about how the Aroclors should be classified
 as to being either carcinogenic or noncarcinogenic. IBT originally classified the tested Aroclors
 as “slightly tumorigenic.” After reviewing the draft reports, Monsanto requested that IBT alter
 the language to “does not appear to be carcinogenic” and IBT agreed. This is shown in a July 18,
 1975 Monsanto Memo from Dr. Levinskas (Monsanto’s Manager of Environmental Assessment
 and Toxicology) to Dr. Calandra (President of IBT) where Levinskas unilaterally altered the IBT
 conclusion. Whereas IBT stated in the draft report Aroclors were “slightly tumorigenic”


 8
   Note, Monsanto’s Elmer Wheeler stated in a February 23, 1973 letter that the studies performed by IBT created
 data “which has led the government agencies to permit the continued but restricted use.” MONS 092758.
 9
   The FDA also decided not to rely on IBT’s studies, explaining that “doubt has been cast” on studies by IBT. FDA,
 Final Rule, Polychlorinated Biphenyls (PCBs); Reduction of Tolerances, 44 Fed Reg 38330 (June 29, 1979) at p.
 3833.


                                                                                                          Page 91
     Declaration of Brett Land in Response to Defendants’ Motions in Limine - 540
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35205
                                                           PageID.14997 PagePage80236
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 Monsanto misrepresented the carcinogenicity to “does not appear to be carcinogenic:” (MONS
 093565):

        Dear Joe:

        The attached table [attached to the memo] summarizes a comparison of the 3
        revised AROCLOR [sic] reports (1242, 1254, 1260).

        In 2 instances, the previous conclusion of “slightly tumorigenic” was changed to
        “does not appear to be carcinogenic.” The latter phrase is preferable. [emphasis
        added]

 It is highly unusual and irregular for a chemical company to unilaterally alter the findings or
 conclusions reached by their own experts or contract laboratories conducting toxicity tests on
 their products. If Monsanto had requested IBT to make a revision based on a technical or
 scientific issue, it would perhaps be understandable (depending on the reason). However,
 according to the memo, no scientific explanation was given for the change and Monsanto simply
 directed IBT to alter the report. In Monsanto’s view, their phrase was simply “preferable.”

 Altering the IBT cancer classification of PCBs should not be considered a minor “tweak.”
 Rather, Monsanto changed the classification of PCBs from a carcinogen to a non-carcinogen.
 When chemicals undergo animal cancer testing, a two-step process is always followed. In the
 first step, a determination is made whether a chemical is a carcinogen or not. This is a yes-or-no
 determination. If a chemical is determined to be a carcinogen, then and only then, is the dose
 response relationship evaluated to determine its cancer causing potency. That is, a determination
 is made to evaluate it potency as a “slightly, moderately, or very potent carcinogen.” Instead of
 following this standard two-step process, Monsanto in the very first step concluded PCBs were
 not carcinogenic. Obviously, this precluded a further determination of the cancer potency in the
 second step.

 Monsanto made these changes in classification despite the fact that all the Aroclors caused focal
 hyperplasia and tumors. Exhibit 19, which is presented in the Monsanto memo, shows the
 number of tumors that were detected in the IBT cancer tests. It also shows the changes they


                                                                                             Page 92
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 541
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35206
                                                           PageID.14998 PagePage81237
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 directed IBT to make, altering the classification of each Aroclor to read “does not appear to be
 carcinogenic:[51]


               Exhibit 19.        Tumors Detected in IBT Cancer Tests




 From the table, it is clear that the Aroclors produced hepatomas in each case. Despite this clear
 evidence of tumors, Monsanto chose to arbitrarily change the cancer classification.

 I have also reviewed a trial transcript dated 10.28.1991 that presents testimony by Mr. Philip
 Smith pertaining to Monsanto’s IBT 1970 PCB chronic toxicity studies. Mr. Smith testified that
 he was an assistant toxicologist with IBT and actively participated in IBT’s PCB studies. Mr.
 Smith admitted that IBT falsified data, information, and conclusions in these studies.




                                                                                            Page 93
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 542
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35207
                                                           PageID.14999 PagePage82238
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 1
                                                                        April 5, 2019


 Mr. Smith first testified to participating in generating falsified rodent body weight. During any
 toxicological testing protocol, body weight is always carefully measured because it provides very
 important information about the overall health of rodents. Because necropsy examinations cannot
 be carried out during the 2-year period, body weight is the best and most insightful proxy data
 that provides a window into a rodent’s health. Accordingly, it is critical to weigh the animals
 frequently to monitor their health as well as food and water intake. Mr. Smith testified that “a lot
 of the body weight data” was missing and he was instructed to take all the rodent weight data
 that the laboratory had amassed and graph it, and then his superior, Dr. Wright, made up false
 weights for the missing data. These false data were inserted into the final IBT PCB reports
 submitted to Monsanto.

 Additionally, Mr. Smith testified that the PCB-dosed rats’ survival rate was “[v]ery poor,” and
 he estimated it was less than 10 percent or less. Furthermore, some of that data was never
 recorded in laboratory notes and false survival rates were entered into the final study. No
 necropsies were performed on the dead animals due to advanced decomposition, which
 precluded pathological examination or a determination of the cause of death. There was also no
 record of the dead animals entered into the laboratory records so it was as if the animal had never
 been in the study and according to Mr. Smith they just “disappeared.”

 Based on Mr. Smith’s testimony, the Aroclor study results and conclusions lack veracity and
 should not be considered as probative evidence for any conclusions IBT and Monsanto reached
 regarding PCB carcinogenicity. Moreover, all Monsanto subsequent presentations, publications,
 communications that relied on the falsified IBT cancer study findings should be disregarded as
 unreliable.

 Given the differences between the IBT studies and other published animal cancer studies, the
 history of fraudulent activity at IBT, and admissions that IBT falsified data during PCB toxicity
 studies, a reasonable toxicologist would not hold the IBT studies as reliable studies.




                                                                                               Page 94
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 543
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35208
                                                           PageID.15000 PagePage83239
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019




                                 Book 2




                                                                              Page 95
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 544
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35209
                                                           PageID.15001 PagePage84240
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


  5.     EXECUTIVE SUMMARY

 Based on common scientific knowledge established by the late 1800s and routinely utilized in
 the scientific community for decades thereafter, Monsanto had all necessary information on the
 physicochemical property of PCBs by as early as 1945, and no later than 1950, to predict that
 PCBs would bioaccumulate and biomagnify in animals and humans.

 Well before Monsanto began producing PCBs, the scientific community predicted
 bioaccumulation of a chemical based on the oil-water partition coefficient. By 1945, empirical
 evidence from actual environmental exposures to DDT was published. These studies confirmed
 that highly lipophilic compounds bioaccumulated and biomagnified in the food chain. By at least
 1945, Monsanto must have known that DDT and PCBs were nearly equal with regard to lipid
 solubility (and thus would similarly bioaccumulate & biomagnify) because Monsanto was
 manufacturing both DDT and PCBs in 1944. The company also must have known from
 published DDT studies that bioaccumulation and biomagnification of DDT were solely governed
 by the physicochemical property of lipid solubility. This fact was known throughout the
 chemical industry. In addition, Monsanto must have known that both DDT and PCBs, due to
 their similar chemical structures, were extremely stable compounds and would be equally
 resistant to degradation and, therefore, both would be highly persistent when released into the
 environment.

 Based on the similar lipid solubilities of DDT and PCB, and the overwhelming empirical
 evidence that had amassed for DDT, it is my opinion that Monsanto could have predicted and
 correctly concluded that PCBs would bioaccumulate and biomagnify in fat tissues of all animals
 and humans to essentially the same magnitude reported for DDT studies published in 1945–
 1950. For these and other reasons stated in this report, Monsanto must have known by 1945-
 1950 that its PCBs posed a significant risk of environmental persistence, bioaccumulation, and
 biomagnification in animals and humans.




                                                                                           Page 96
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 545
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35210
                                                            PageID.15002 Page
                                                                            Page85241
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


 6.     MONSANTO MUST HAVE KNOWN THAT PCBS WOULD
        BIOACCUMULATE AND BIOMAGNIFY BASED ON
        LIPID SOLUBILITY.

In this section, I present evidence to support my opinion that Monsanto must have known during
1935–1950 and thereafter that its polychlorinated biphenyls (PCBs; Aroclors) would
bioaccumulate in animals and man. In this report, I define bioaccumulation as a gradual increase
in PCB body burden that results from the net between absorption of PCB into the body minus its
elimination from the body. When rate of intake and absorption of PCBs into the body exceeds
the rate of excretion from the body, PCBs bioaccumulate with continued exposure. The body
burden is the net sum of PCBs measured in the body at a particular point in time. PCBs
bioaccumulate primarily in fat (adipose) tissue and in fat-rich cell membranes because PCBs are
highly fat- or lipid-soluble compounds.

This opinion is based a careful reconstruction of the state of the science in the late 1800s and
early 1900s regarding the physicochemical property of lipid solubility. This property was known
to be the sole property responsible for the absorption of fat-soluble chemical compounds like
PCBs through cell membranes and, ultimately, their sequestration in fat-rich tissues and
membranes. As I will detail in this section, the theory for this physiological phenomenon was
first postulated in the late 1800s; with each passing year, experiments solidified it into a
scientific “rule.” By the early 1900s, scientists were applying this rule to make predictions about
the degree to which compounds would preferentially be absorbed into animals (based on the
partitioning between oil and water). To reconstruct the chronological sequence of studies that
ultimately led to scientists to predict bioabsorption of organic chemical compounds, I reviewed
approximately 70 historical peer-reviewed studies starting in the mid-1880s through 1945. I also
examined historical reviews recently published by experts in the field. These contemporary
scientists have compiled histories consistent with the one I present in this report.

The scientific industry understood principles of bioaccumulation well before Monsanto began
producing PCBs. Therefore, Monsanto must have known that PCBs would bioaccumulate from


                                                                                               Page 97
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 546
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35211
                                                           PageID.15003 PagePage86242
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


 the time it began manufacturing PCBs. A summary of facts supporting this opinion is as
 follows:

        A. The lipid solubility of a chemical was an easy physiochemical parameter to measure
            in the laboratory and was the only physical measurement needed to predict uptake
            and bioaccumulation in aquatic and terrestrial animals.

        B. The lipid solubility of numerous and diverse organic chemical compounds was
            quantified in the laboratory by the oil–water partition correlation coefficient, which
            described the relative degree of partitioning of a compound between oil and water.

        C. The first use of the oil–water partition coefficient to predict and quantify
            bioaccumulation in animals occurred in the late 1800s.

        D. The partition coefficient was the predominant property governing bioaccumulation in
            laboratory animals in the late 1800s; it was identified as the sole physicochemical
            property governing drug effects and toxicity.

        E. Aquatic organisms were the first animals tested in the late 1800s to determine the oil-
            water partition coefficients.

        F. By the 1930s and 1940s, lipid solubility was the primary physical property used by
            scientists to make predictions and comparisons regarding bioaccumulation in
            biological systems.

        G. Monsanto must have known by 1929 (when Swann Research Company started
            production) that PCBs were highly lipid soluble because the company referred to
            them as oils in its original patent that was granted.

        H. Any independent, competent scientist in the 1930s would have predicted PCBs were
            bioaccumulative based solely on the knowledge that they were highly lipid soluble
            and, therefore, would accumulate in cell membranes and fat stores; no further
            chemical-specific information was needed to make this prediction.


                                                                                            Page 98
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 547
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35212
                                                           PageID.15004 PagePage87243
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


        I. Monsanto must have known in 1935 that PCBs were extremely stable compounds
            based on their chemical structure and the strong chlorine-bond, which was resistant to
            degradation; based on this stability, Monsanto could have predicted that PCBs would
            be extremely persistent in the environment.


 The analysis I present in this section focuses specifically on the oil–water partition coefficient as
 the single physical property that was used through the year 1944 to make predictions regarding
 bioaccumulation. I reconstruct the time period of approximately 1944–1955 to show how
 scientists verified their earlier predictions based on lipid solubility and partition coefficients by
 conducting environmental studies based on empirical data that proved their early predictions. In
 this section, I focus on one of the most notorious bioaccumulative and biomagnifying chemical
 compounds first identified as a ubiquitous and worldwide contaminant: dichlorodiphenyl
 trichloroethane (DDT)—a product that Monsanto manufactured starting in 1944. In this report, I
 define biomagnification as the accumulation of organic compounds (e.g., PCB and DDT) by
 animals and humans from chemical intake that results in a body burden that is greater than the
 intake concentration. This describes the increase or magnification of the body burden at each
 trophic level moving up the food chain. Because humans sit at the apex of the food chain, the
 body burden will be highest in man.

 I opine that Monsanto must have known by 1950 that PCBs bioaccumulate and biomagnify. A
 summary of facts supporting this opinion is as follows:

        A. The scientific community utilized the lipophilic property of organic chemical
            compounds to predict bioaccumulation in biological animals;

        B. DDT and PCBs were similar chemical compounds possessing high lipophilic
            properties;

        C. Empirical evidence had accumulated to prove DDT bioaccumulates in fat tissue and
            biomagnifies as it moved up each successive step in the food chain; and




                                                                                                Page 99
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 548
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35213
                                                           PageID.15005 PagePage88244
                                                                                   of 271
                                                                                      of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


        D. Based on the similar lipid solubility of PCBs and DDT and the empirical evidence
            that had amassed by 1950 proving that DDT bioaccumulated and biomagnified in the
            food chain, Monsanto must have known that PCBs would likewise bioaccumulate and
            biomagnify in animals and humans.


 6.1.   For over 130 Years, Lipid Solubility Has Been Key to Determining the
        Potential for Bioaccumulation.

 This section presents evidence of the pivotal role that lipid solubility plays in predicting
 bioaccumulation. It is the sole physicochemical property determining the potential for
 bioaccumulation, and it has been used for more than 130 years to predict bioaccumulation in
 biological systems.

 In the environment, lipid-soluble organic chemical compounds partition into the fat tissue of
 biological receptors—particularly those in aquatic environments. Once an organism
 bioaccumulates lipid-soluble compounds, those compounds are biomagnified when eaten by a
 predator in the next trophic level. Since humans occupy the apex position in the food web, we
 have the highest bioaccumulation and body burdens of lipophilic chemical compounds. Finally,
 pregnant mothers transfer lipophilic compounds across the placenta and continue to expose
 suckling newborns to high concentrations of lipophilic compounds, ultimately rendering young
 children the most-exposed group in this long bioaccumulative chain (based on body weight).
 Young children are truly the apex group.

 Lipid-soluble (also called fat-soluble or fat-loving) compounds bioaccumulate because they enter
 cells through passive transport. Membranes of all biological systems are made up of a lipid
 bilayer. Once lipid-soluble compounds are absorbed into the body, they are transported in blood
 bound to lipoprotein carrier molecules and are then distributed to fat tissue, where they are
 stored. These physiological phenomena of absorption, distribution, and storage can be predicted,
 and the magnitude estimated simply based on the lipid solubility of a chemical compound.




                                                                                                Page 100
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 549
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35214
                                                           PageID.15006 PagePage89245
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


 The solubility in lipid is compared to a chemical’s solubility in water and was initially defined as
 the oil–water partition coefficient because scientists used olive oil and water (today, this is
 known as the octanol-water partition coefficient because the distribution is measured in the
 laboratory using octanol and water). While the nomenclature has changed over the 130 years
 since the concept was first defined, the principle has remained the same and has been used to
 predict the bioaccumulation in terrestrial and aquatic animals, as well as in humans. Accordingly,
 I will use all of these terms interchangeably in this report.

 The oil–water partition coefficient (or, partition coefficient) is a fundamental physicochemical
 property of all chemicals. Some chemicals preferentially dissolve in water, while others
 preferentially dissolve in lipid. By measuring how a chemical partitions between oil and water,
 scientists can predict how a newly synthesized chemical will partition into membranes and fat
 compartments of the body versus the water compartments. Thus, the partition coefficient is one
 of the most fundamental and basic laboratory analyses that, together with the boiling point and
 vapor pressure, is measured for all newly synthesized industrial chemical compounds. In fact, the
 partitioning coefficient is a required chemical parameter that must be determined to comply with
 U.S. and E.U. regulations as I discuss below.

 However, it is not always necessary to conduct an actual partitioning laboratory experiment if the
 compound is highly lipid soluble and virtually insoluble in water (like PCBs). It is only
 necessary to calculate the oil-water partitioning coefficient for compounds that are on the
 margins where a compound is miscible in both oil and water to some degree. That is, the
 measurement need only be conducted on those compounds when there is some uncertainty in
 how it precisely partition between oil and water. When a compound is extremely lipophilic, such
 a measurement need not be carried out to make predictions about its fate and transport in the
 environment.

 Based on Monsanto’s chemical description of PCBs, it must have known that PCBs were not
 miscible in water and were highly lipophilic compounds. For example, in its 1944 sales brochure
 (MONS092683),[57] Monsanto stated that the solubility of water in Aroclor 1242 was 0.08%
 which (indicates that PCBs and water were essentially immiscible), while it was extremely


                                                                                             Page 101
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 550
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35215
                                                           PageID.15007 PagePage90246
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


 miscible in many organic (lipophilic) industrial solvents like benzene. Thus, the oil-water
 partition coefficient for PCBs would be so high that an actual measurement was unnecessary.

 The oil–water partition coefficient analysis is easy to measure and requires no special laboratory
 equipment. It is such a basic and fundamental physicochemical property that most undergraduate
 students taking a course in organic chemistry are taught how to conduct such analyses early in
 their academic training. It simply involves adding a test chemical compound to a vessel or test
 tube containing equal parts oil or octanol and water, mixing the solution, and then allowing the
 solution to equilibrate; the chemical concentration is then measured in each of the oil and water
 phases. The simple steps in this measurement are shown in Exhibit 20 below:


                  Exhibit 20. Oil–water Partition Coefficient Analysis




 Source: Cumming and Rücker 2017.[58]
 A chemical compound’s oil-water partition coefficient was measured in the late 1800s and early
 1900s to characterize how numerous industrial organic solvents and drugs would accumulate in
 animals and the human body. By the early 1900s, this was known as the “Meyer-Overton Rule”
 (Perouansky, 2015).[59]

 The importance of this single physical property cannot be overstated. It is now commonly used
 as the basis for the development of environmental regulations, as well as for human health and
 ecological risk assessments. For example, guidance for deriving the partition coefficient, which
 is known as the Kow, was standardized by the U.S. National Bureau of Standards for the U.S.



                                                                                          Page 102
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 551
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35216
                                                           PageID.15008 PagePage91247
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


 Environmental Protection Agency (EPA) more than 30 years ago so that diverse chemical
 compounds could be characterized in order to make predictions about their potential to
 bioaccumulate. Furthermore, numerical risk-based screening concentrations presented in
 regulatory guidance documents like the U.S. EPA’s Soil Screening Levels tables were developed
 for the Superfund Program so they could be used to predict fate and transport of each organic
 compound at thousands of sites to track the movement of pollutants through the
 environment.[60], [61]

 In addition, U.S. EPA’s Office of Prevention, Pesticides and Toxic Substances’ specific
 guidelines for testing pesticides emphasizes the importance of the partition coefficient:[62]

         (ii) In the study of the environmental fate of organic chemicals, the octanol/water
        partition coefficient has become a key parameter. It has been shown to be correlated to
        water solubility, soil/sediment sorption coefficient, and bioconcentration. The importance
        of this property to SAR [structure activity relationships] is indicated by its discussion in
        the first chapter of Lyman, Reehl and Rosenblatt’s (see paragraph (e)(11) of this
        guideline). These authors consider the measurement or estimation of the octanol/water
        partition coefficient to be the necessary first step [emphasis added] in assessing the fate
        of chemicals.

        (iii) Of the three properties that can be estimated from Kow, water solubility is the most
        important because it affects both the fate and transport of chemicals. For example, highly
        soluble chemicals become quickly distributed by the hydrologic cycle, have low sorption
        coefficients for soils and sediments, and tend to be more easily degraded by
        microorganisms. In addition, chemical transformation processes such as hydrolysis,
        direct photolysis, and indirect photolysis (oxidation) tend to occur more readily if a
        compound is soluble.


 The critical importance of identifying fat-soluble compounds to predict bioaccumulation is not
 limited to the United States. The European Union’s chemicals legislation, Registration,
 Evaluation, Authorization and Restriction of Chemicals (REACH), also requires the


                                                                                            Page 103
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 552
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35217
                                                           PageID.15009 PagePage92248
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


 determination of the oil–water partition coefficient for every new chemical compound
 manufactured or imported in amounts ≥ 1 ton/year.[63] The European Union enacted REACH to
 address and prevent further environmental contamination. REACH puts the burden on the
 chemical industry to identify bioaccumulative industrial compounds, prove they are safe to use,
 and prove they will not cause widespread contamination.[64]

 The REACH regulations state that the oil–water partition coefficient is the most important
 parameter to gauge absorption into biological systems; this parameter is known as Kow or, more
 specifically, the log of the Kow or log P.10

 A Kow value of 1.0 indicates that a chemical compound is equally distributed oil and water (the
 log of Kow = 1 is zero). As the fat solubility increases for a group of chemical compounds, the
 Kow (or log P) increases concomitantly. The REACH defines a highly lipophilic compound that
 will bioaccumulate as log P = 4. A partitioning ratio or log P equal to 4 indicates that the
 compound will be soluble in octanol 10,000 greater than water (the ratio is 10,000:1). For
 comparison purposes, all Aroclors have log Kow values > 4.0 so they would be defined by
 REACH as highly bioaccumulating compounds that would be regulated. As shown in Exhibit 21
 below, the range of PCB log Kow values increases with increasing chlorination of the mixture of
 PCB congeners from 4.7 to 6.8. This demonstrates that Monsanto’s Aroclors have high
 bioaccumulation properties.


                                    Exhibit 21. Aroclor Kow Values

           Octanol-water
              partition         Aroclor       Aroclor      Aroclor       Aroclor       Aroclor       Aroclor
            coefficient           1221         1232          1016         1242           1254          1260

          Log Kow                  4.7           5.1          5.6          5.6            6.5           6.8


 10
   Log P is equal to log Kow and is sometimes used instead of Kow because it conveniently converts the oil-water
 partition values to a log scale. For example, log P = 0 is equal to 1. The log P values of 1–4 represent the Kow (oil
 water partition coefficient) equal to 10:1 (log P) to 10,000:1 (log P) parts oil:water.


                                                                                                              Page 104
      Declaration of Brett Land in Response to Defendants’ Motions in Limine - 553
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35218
                                                           PageID.15010 PagePage93249
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


 Source: ATSDR 2014.[65]
 The Agency for Toxic Substances and Disease Registry (ATSDR) has also gathered information
 on the log Kow values for individual PCB congeners because PCBs constitute some of the most
 persistent chemicals that are routinely detected in human blood. Examples of log Kow values for
 five PCB congeners that have increasing degrees of chlorination are presented in Exhibit 22.


                                Exhibit 22. PCB Kow Values

   Oil–water
    partition
   coefficient      PCB 77         PCB 138         PCB 153           PCB 169          PCB 180

  Log Kow          6.04–6.63       6.50–7.44       8.35 6.72          7.408       6.70–7.21 (calc.)

 Source: ATSDR 2014.[65]
 The REACH regulations also note that, in addition to providing information on bioabsorption in
 the environment, the Kow is used to predict bioaccumulation that results from chronic exposures
 when elimination from the body is slow because of the chemical-specific half-life. That is, with
 each subsequent exposure (or continuous exposure over time), the lipophilic organic compound
 builds up in fat tissue and membranes because it is not be eliminated. When bioaccumulation
 exceeds elimination, body burden increases. The European Union concluded that the Kow
 threshold for bioaccumulation is 4.0:[63]

        Lipophilic substances have the potential to accumulate within the body if the dosing
        interval is shorter than 4 times the whole body half-life. Although there is no direct
        correlation between the lipophilicity of a substance and its biological half-life,
        substances with high log P values tend to have longer half-lives unless their large volume
        of 10 distribution is counter-balanced by a high clearance. On this basis, there is the
        potential for highly lipophilic substances (log P >4) to accumulate in individuals that are
        frequently exposed (e.g. daily at work) to that substance.




                                                                                             Page 105
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 554
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35219
                                                           PageID.15011 PagePage94250
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


 REACH regulations focus on workers with their example of “daily at work” values utilized in
 chemical industry exposures. However, this issue is of critical importance to the general
 population when there are widespread environmental exposures that can lead to contamination of
 the food supply and the general population.

 The concept of the chemical half-life is based on the time it takes for 50% of a chemical
 compound to be eliminated from the body (assuming exposure stopped at time zero and it
 follows a first-order elimination constant). This is illustrated in Exhibit 23.[66] As shown, it
 actually takes about 10 half-lives for the chemical to be completely eliminated from the body
 (assuming first order rate elimination kinetics). As a practical example, if a newborn child
 bioaccumulates a lipophilic organic chemical compound in the womb as a fetus, and then during
 breastfeeding, and that compound has a half-life of 5 years, it would take approximately 50 years
 for the entire dose to be eliminated from the body after the newborn has been weaned throughout
 its life (assuming that there is no further subsequent exposures).


  Exhibit 23. It Takes About 10 Half-Lives To Eliminate Chemical From Body




                                                                                             Page 106
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 555
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35220
                                                           PageID.15012 PagePage95251
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


 Source:        Byers and Sarver 2009.[66]

 The half-lives for different Aroclors and PCB congeners varies. For example, Exhibit 24 from
 ATSDR shows the “Apparent Half-lives” for individual PCB congeners:[67]


           Exhibit 24. Apparent Half-lives of Aroclors and PCB congeners




 Source: ATSDR 2000.[67]
 Based on these tables, it appears that as the lipid solubility of an Aroclor increases the half-life
 also increases. For example, both Philips et al. (1989) and Taylor and Lawrence (1992) show
 that Aroclor 1254 is eliminated from the body slower than Aroclor 1242. Aroclor 1254 is more
 lipid soluble than Aroclor 1242 based on their respective Log Kow values, which are 6.5 and 5.6.


                                                                                              Page 107
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 556
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35221
                                                            PageID.15013 Page
                                                                            Page96252
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


 Independent from the regulations, the European Union has adopted testing procedures that are as
 restrictive as the official REACH regulations and has put into place industrywide procedures to
 predict which industrial chlorinated compounds have the potential to bioaccumulate. These
 testing procedures focus on lipid solubility as the property that is most important for screening of
 all new chemicals (as do the REACH regulations).

 For example, Euro Chlor, an industry group representing chlor-alkali producers in the European
 Union and European Free Trade Association (EFTA) regions (which employ about 39,000
 people at 69 manufacturing locations with almost 2,000,000 jobs in Europe) is intent on
 precluding both bioaccumulation and biomagnification in the food web:[68]

        A particular concern attaches to substances that might ‘biomagnify’, such that the levels
        steadily increase in food webs from prey to predator (secondary poisoning) so the highest
        levels are found in animals at the top of the food chain (including humans). Complicating
        factors in the assessment of biomagnification are the increasing lipid content of higher
        organisms and changing lipid content of organisms over the year.


 Euro Chlor recognizes that it is imperative to screen all newly synthesized compounds using
 “simple” laboratory analyses or computer modeling in order to predict which will bioaccumulate:

        It is often possible, however, to ‘screen’ substances on the basis of some simple physical
        and chemical properties, or using computer modelling, to exclude the majority of
        substances from further consideration as they clearly do not have any potential to
        bioaccumulate, or to prioritise substances which appear to have the greatest potential to
        pose a risk.


 One of the first analyses the group recommends is calculating the log Kow:

        The octanol/water partition coefficient is an important bioaccumulation parameter that
        can be used as a surrogate measure to indicate or exclude the intrinsic potential of an
        organic substance to be taken up in fatty tissues.



                                                                                           Page 108
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 557
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35222
                                                           PageID.15014 PagePage97253
                                                                                   of 271
                                                                                      of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


 In summary, this section presents evidence of the pivotal role lipid solubility plays in predicting
 bioaccumulation. It is the sole physicochemical property determining the potential for
 bioaccumulation. As explained further in the next section, lipid solubility is not a new concept; it
 has been used for more than 130 years to predict bioaccumulation in biological systems. The
 importance of this single physical property cannot be overstated as it is largely the basis for the
 development of environmental regulations regarding lipid-soluble substances.

 Monsanto must have known that PCBs were highly lipophilic from the time it began producing
 PCBs. PCBs were described in the early 1931 patent (originally filed in 1929) as “oils” by
 Swann Research Inc., indicating lipophilicity.[69] Later, when characterizing the physical
 properties of PCBs, Monsanto described them as being soluble in numerous organic solvents and
 as being virtually insoluble in water (MONS092683).[57] Monsanto’s own descriptions of its
 PCBs correctly defined them as highly lipid-soluble compounds, and PCBs would have been
 recognized as such in the 1930s by independent and competent scientists.


 6.2.   Chronological History 1880s-1945: Oil–Water Partition Coefficient and
        the Meyer-Overton Rule

 This section addresses the question of whether Monsanto should have predicted or foreseen that
 lipid-soluble PCBs could bioaccumulate in biological systems if PCBs were released into the
 environment during the early period of their production (1935–1945). In order to answer this
 question, I have examined approximately 70 peer-reviewed studies published in 1850–1945 as a
 state-of-the-science framework from which to form my opinion.

 I began by identifying the seminal studies that would have been used to define the concept of the
 oil–water partition coefficient. I then proceeded to establish the time period when the oil–water
 partition coefficient was used in diverse scientific disciplines as a predictive scientific tool to
 identify which new compounds were absorbed by animals and aquatic organisms. I ended my
 research on this topic in 1945, at which time it was no longer necessary for Monsanto and others
 in the chemical industry to rely solely on the partition coefficient because empirical evidence of
 bioaccumulation and biomagnification was now well established with numerous studies on DDT


                                                                                               Page 109
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 558
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35223
                                                           PageID.15015 PagePage98254
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


 that were published during 1945–1950. At this point, it became necessary only to identify
 chemical compounds that had a lipid solubility similar to that of DDT. After these DDT studies
 were published, the only question remaining was how similar PCB was to DDT in terms of lipid
 solubility; if similar, Monsanto must have expected PCBs to bioaccumulate and biomagnify in
 similar ways. I also reviewed early Monsanto documents, patents, and peer-reviewed
 publications to analyze when the company first acknowledged that PCBs were lipid-soluble
 compounds.

 My review revealed that the concept of organic substances partitioning between oil and water
 was a well-known physicochemical property of all chemicals as early as the 16th century. In fact,
 it seems as though the concept was developed from simple common sense and direct
 observation, almost akin to the discovery of gravity.

 Diluting chemicals and substances in “like” solvents may have first been described by Paracelsus
 (Philippus Theophrastus Aureolus Bombastus von Hohenheim), who is regarded as the father of
 toxicology.[70] Kenndler and Maier (2018) traced the history of scientists and physicians first
 conceptualizing that idea that chemicals dissolve in solvents having similar properties.[71]
 Paracelsus is commonly thought to have noted that “likes dissolve likes,” which as most student
 chemists are taught comes from “similia similibus solventure.” Likes dissolve likes simply means
 that lipid-soluble compounds dissolve in lipids:

        Such selections are often guided by the well-known rule-of-thumb “similia similibus
        solvuntur” concept, which may be understood as the three-word essence of the
        Rohrschneider’s polarity classification. It appears to have been formulated in analogy to
        the principle “similia similibus curantur”, attributed to Paracelsus, and “similia
        similibus curentur”, a motto of homoeopathy (for the source of the solubility rule see J.H.
        Hildebrand, R.L. Scott, The Solubility of Nonelectrolytes, ACS Monograph No. 17,
        Reinhold Publ. Corp., 1950).


 The practical application of likes dissolves likes formed the basis for the separation of mixtures
 of chemicals based on their different solubilities (and is the basis of the field of chemical and gas


                                                                                            Page 110
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 559
Case
 Case2:15-cv-00201-SMJ
       2:15-cv-00201-SMJ ECF
                          ECFNo.
                              No.376-7
                                  376-2 filed
                                           filed01/28/20
                                                 01/28/20 PageID.35224
                                                           PageID.15016 PagePage99255
                                                                                    of 271
                                                                                       of
                                       427
                                                          Richard DeGrandchamp, PhD
                                                               Expert Opinion, Book 2
                                                                        April 5, 2019


 chromatography) and is thought to have originated in the early 16th century. In establishing the
 date of the first laboratory procedure applying differential solubilities, Kenndler and Maier
 (2018) traced it to 1512:

        A curiosity in the history of partition GC is the first traceable separation apparently
        based on gas liquid chromatography and described as early as in 1512, in the period
        between the Late Middle Ages and the early modern age, by Hieronymus Brunschwig (ca.
        1450 - ca. 1512), in his book “Liber de arte Distillandi de Compositis. Das buch der
        waren kunst zu distilieren die Composita”(the title page of this book is shown in Figure
        3).” (Gas Chromatography and Analysis of Binding Media of Museum Objects: A
        Historical Perspective. Substantia 2(2): 93-118. doi: 10.13128/substantia- 64, 2018.)


 Kenndler and Maier described Brunschwig’s experiment in which he used olive oil to separate
 ethanol (lipid-soluble) from water as follows:

        Brunschwig, a German surgeon and botanist, describes a procedure in which the vapor
        from a mixture of alcohol and water was forced through a sponge moistened with olive
        oil, and was leading to the recovery of a small quantity of pure alcohol. Expressed in
        modern terminology, this technique represents a separation process based on frontal
        GLC, with the oil acting as a liquid stationary phase, the sponge as a porous supporting
        material, and the alcohol vapor as mobile phase.


 They also presented a simple laboratory apparatus prepared by Tswett in his first experiment
 applying the concept of the partition coefficient to separate organic (lipid-soluble) compounds
 from solid matter in the early 1900s:

        In his first publication from 1903 Tswett, a Russian botanist, described the successful
        separation of plant pigments. In his experiments, he applied a chlorophyll extract in
        ligroin (i.e. petroleum ether) at the top of a vertically arranged cylindrical glass tube (see
        Figure 2) filled with particles of a solid material with adsorptive abilities, and continued




                                                                                            Page 111
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 560
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15017 Page 100
                                                                       PageID.35225      256 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


       applying fresh ligroin. Tswett observed the formation of separated colored rings, which
       migrated through the tube and broadened during their migration.


Kenndler and Maier showed the chemical equipment Tswett used to dissolve the fat-loving
chemicals (Exhibit 25).


     Exhibit 25. Tswett’s Chemical Equipment for Dissolving Lipid-Soluble
                                    Chemicals




Source: Kenndler and Maier 2018.[71]
The first investigations quantifying the oil–water partition coefficient focused on industrial
organic solvents and organic compounds were reconstructed by Sangster (1997),[72] who
described the key chronological milestones of research into this subject. He noted that the
physicochemical property was first investigated as early as 1872 by Bertholet and was then
independently investigated by Nernst in 1891.

The first oil-partition coefficient experiments on industrial compounds relied on symptoms of
narcosis and toxicity as the endpoints. That is, to determine the degree of absorption and
bioaccumulation into the bodies of terrestrial and aquatic animals, the toxic effects were
observed, and the absorption was graded depending on the magnitude of the narcosis response.


                                                                                             Page 112
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 561
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20      PageID.15018 Page 101
                                                                        PageID.35226      257 of
                                                  271
                                                  427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


An increasing narcotic effect represents an increase in absorption. Organic compounds are still
studied today by evaluating narcosis and the compound’s lipid solubility. Narcosis follows a
dose-response curve that is solely dependent on the lipid-solubility of organic compounds,
whereby the chemical dissolves into the neuronal membrane and attenuates or blocks
propagation of the electrical nerve signal in the central and peripheral nervous systems.

It should be emphasized that, although these organic chemicals were originally labeled narcotic
compounds, these were actually industrial organic solvents that had recently been isolated from
coal tar and petroleum products and used by chemical companies like Monsanto to dissolve
chemical compounds, like PCBs (MONS092683).[57] These narcotic compounds included
widely used solvents such as benzene, toluene, long chain alkenes, and hexane, which Monsanto
identified as excellent solvents for PCBs.

In early oil–water partition experiments, symptoms and endpoints of narcosis included an
animal’s lethargy, stupor, drowsiness, delayed reactions, partial or total paralysis, and—with
higher doses—death. It was easy to correlate an incremental decrease in motor movement with
an increase in dose. A standardized scale could also be developed to compare different
compounds with regard to the dose that results in complete paralysis.

The research in the late 1800s and early 1900s on narcotic compounds was not intended to study
narcosis, but to categorize lipid-soluble solvents based on their ability to absorb into lipids based
on the oil–water partition coefficient. Sangster described this work (1997):

       Meyer (1899) and Overton (1899) independently reported that narcosis potency was
       governed not by water solubility but by partition coefficient. Meyer’s conclusions were
       based on careful measurements of partition coefficients in his laboratory by Fritz Baum
       (1899) for a series of 11 anesthetics of diverse chemical structure using purified olive oil.


Meyer and Overton found that a compound’s ability to produce narcosis was directly due its
partition coefficient, or lipid solubility. Lipnick (1986) published numerous reviews of the
historical work of Overton and his extensive and meticulous experiments in which he correlated



                                                                                            Page 113
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 562
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15019 Page 102
                                                                       PageID.35227      258 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


solvent narcosis to the oil–water partition coefficient for more than 130 industrial
compounds.[73]

Overton’s early studies in the late 1800s are particularly relevant because his experimental
design involved measuring the oil–water partition coefficient in an aquatic environment with
tadpoles and small fish. Compounds that are highly lipid soluble preferentially partition into the
fat-rich nervous systems of aquatic animals, causing paralysis. (Lipnick 1989).[74] Overton
provided clear evidence of the fate of lipid-soluble compounds and showed they are absorbed by
aquatic animals. As previously noted, many of the organic solvents Overton initially tested were
chemicals that Monsanto would later show in 1944 (MONS092683)[57] were excellent solvents
for PCBs, as described by Lipnick (1986):[73]

       Overton employed algae and a wide variety of aquatic animals including tadpoles,
       daphnia, fish, crustaceans, bryozoa, and annelids to study toxicity at a constant blood
       plasma concentration. Most of the experiments which he reported in detail were
       conducted using tadpoles of the species Rana temporia. The compounds tested included
       monohydric, dihydric, and polyhydric alcohols, aliphatic and aromatic hydrocarbons,
       nitriles, nitroparaffins, aldehydes, ketones, sulfones, esters of organic and mineral acids,
       various aromatic compounds, amines and alkaloids.


Overton’s work not only established that the oil–water partition coefficient was the key property
regarding absorption of individual organic compounds, but he also elucidated important
toxicokinetic aspects such as the modulating effects of temperature on the time required for
absorption of lipophilic compounds. Lipnick (1986) noted:[73]

       Overton found that within a homologous series, although the partition coefficient
       continues to increase with chain length, the absolute solubility in oil or a mixture of
       cholesterol and lecithin at room or blood temperatures decreases rapidly beyond a
       certain point in the series. For example, phenanthrene, which is readily soluble in olive
       oil and related substances at room temperature, is a narcotic, but anthracene, an isomer,
       is not soluble and does not show narcotic effects. Overton concluded that low water


                                                                                          Page 114
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 563
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2      filed 01/28/20      PageID.15020 Page 103
                                                                        PageID.35228      259 of
                                                  271
                                                  427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


       solubility alone will not limit narcotic toxicity, as in the case of phenanthrene which
       dissolves in about 300 000 to 400 000 parts of water, but produces narcosis at one part
       in 1500 000. For experiments conducted at this very low concentration, 36 h were
       required for complete narcosis to take place, which Overton accounted for based upon
       the slow rate of transport and accumulation of phenanthrene into the ganglia cells.

Lipnick reproduced Overton’s results relating narcosis (bioabsorption) to the olive oil–water
partition coefficient in Exhibit 26.[75]


 Exhibit 26. Overton’s Data on Test Chemicals Producing Complete Narcosis
                                   in Tadpoles




Source: Nendza 1998.[75]
Perouansky (2015) also published a retrospective on the scientific achievements of Overton’s
work and pointed out that Overton published numerous studies that were well known in the
scientific community.[59]

Even at this early point, Overton linked the oil–water partition coefficient with the ability of an
organic compound to be absorbed through the cell membrane and become embedded or stored in


                                                                                           Page 115
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 564
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2        filed 01/28/20     PageID.15021 Page 104
                                                                         PageID.35229      260 of
                                                    271
                                                    427
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


fat-rich substances. The fatty substances he highlighted were cholesterol, lecithin, and other oily
substances that constitute all biological cell membranes, thus explaining why the lipid solubility
property of organic compounds is the driving force controlling bioabsorption. Perouansky stated:

       Overton published five papers between 1895 and 1900 reporting the results of his
       experiments on the permeability (referred to him, following contemporaneous
       terminology, as ‘osmotic properties’) of living plant and animal cells for biological and
       synthetic substances. In 1899 he expressed his ‘suspicion’ (note his avoidance of
       ‘hypothesis’) that cholesterin or cholesterin-like substances, possibly with lecithin and
       other oily substances, impregnated the boundary between cell protoplasm and the
       exterior. This became known as Overton’s lipoid theory or ‘Overton’s rule’, which states
       that the permeability coefficient of a solute is linearly related to its partition coefficient
       between oil and water. This work has since been celebrated as a foundation stone of
       membrane science.


Overton’s seminal work in the late 1800s was so important that he is now recognized as laying
the foundation for the medical practice of anesthesiology. In his editorial in the British Journal of
Anaesthesia, Perouansky specifically identified the oil–water partition experiments as a
milestone in explaining absorption and bioaccumulation of organic lipophilic compounds:[59]

       Hardly any discourse on anesthetic mechanisms avoids mention of the Meyer–Overton
       rule. Thanks to the eponymous rule, Charles Ernst Overton (1865–1933) enjoys together
       with Hans Horst Meyer (1853–1939) the highest name recognition where anesthetic
       mechanisms are concerned (Fig. 1). It may therefore come as a surprise, especially for
       clinicians, that the work underlying Overton’s contribution to the Meyer–Overton rule
       was merely a by-product of Overton’s principal body of scientific work; his lifelong
       interest in the movement of substances between the environment and the interior of living
       cells.


Perouansky went further to credit Overton’s work, which led to the Overton rule, as contributing
to other scientific fields, including toxicology:


                                                                                              Page 116
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 565
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15022 Page 105
                                                                       PageID.35230      261 of
                                                  271
                                                  427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


       Overton’s work had far-reaching consequences well beyond anaesthesia. It became one
       of the foundation stones for the conceptualization of the boundary between cell
       protoplasm and its environment (known today as the cell membrane) and anticipated by
       several decades the understanding of impulse propagation in excitable membranes.
       Moreover, his contributions to structure–activity data, to toxicology, and to plant
       chemistry and genetics are also notable.


With contributions on the same oil–water partition coefficient phenomenon, another scientist—
Hans H. Meyer (1853–1939)—was added to the Overton rule, which is now referred to as the
Meyer-Overton rule.[74] This rule is based on the concept that predictions of bioaccumulation
can be based solely on how organic industrial compounds partition between oil and water phases,
as described by the laboratory measurement of the oil–water partition coefficient. Kurt H. Meyer
(Hans Meyer’s son) published a study in 1937 that summarized the “lipoid” mechanism, as
follows:[76]

       Any attempt to elucidate the mechanism of narcosis must take account of two well-known
       facts: firstly, that the same effect is produced by substances belonging to quite different
       classes of compounds, with a relatively high chemical inactivity as their only common
       characteristic; and, secondly, that many narcotics leave the body again completely
       unchanged, without having, on their part, effected any permanent change in it. This leads
       to the conclusion, first drawn by H. Meyer and Overton, that the action of narcotics
       depends on the formation of very loose compounds with certain cell constituents; in the
       opinion of both these workers these constituents were fat-like substances, the “lipoids.”


Meyer discussed how lipophilic compounds interact with lipids in the membrane:

       There is hardly any other possibility than to take the limiting concentration and to
       determine, purely physically, the corresponding concentrations set up in various places:
       at the boundary surfaces, in the albumens, in the fats (triglycerides) and, finally, in the
       higher alcohols of the fatty series of the cholesterin type. Oleic alcohol was chosen as the
       model for substances of the latter class, it being the most closely related of all the readily


                                                                                           Page 117
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 566
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15023 Page 106
                                                                       PageID.35231      262 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


       available substances which might be considered for the purpose. The importance of this
       relationship cannot be overstated as it is the cornerstone of all fate and transport
       environmental studies.


Based on this relationship between the fat-rich membrane and lipid soluble compounds, Meyer
stated that the empirical evidence was conclusive:

       The deduction seems inevitable that such a constant concentration is set up also in the
       body lipoids, i.e. in the higher alcohols of the organism, and, further, that great
       biological significance must be attached to this rule. The experimental observation may
       be formulated as follows: Narcosis commences when any chemically indifferent
       substance has attained a certain molar concentration in the lipoids of the cell (or, to be
       more precise in the lipoid alcohols of the cell substance) This concentration depends on
       the nature of the animal or cell, but is independent of the narcotic. The above statement
       seems to me to reproduce best the true nature of the Meyer–Overton lipoid theory: it is
       not really a theory which explains the mechanism of narcosis but rather the expression of
       an experimentally observed regularity, a rule of which every theory must take account.


This rule was well-established and used in many scientific disciplines to make predictions about
the absorption of lipophilic compounds into terrestrial and aquatic animals by the turn of the 20th
century—some 35 years before Monsanto started PCB production.

A competent, independent, academic or industrial scientist working in the early 1900s would
have been knowledgeable of the Meyer–Overton rule and would have predicted—on the basis of
knowing how lipid-soluble PCBs were—that PCBs were readily absorbed by environmental
terrestrial and aquatic animals. A scientist could make such a prediction by knowing that PCBs
were extremely lipophilic and were insoluble in water, even in the absence of knowing the
specific oil–water partition measured value. As previously noted, determining the oil water
partition coefficient of different Aroclors would have been extremely easy and could have been
completed in a very short period of time.



                                                                                             Page 118
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 567
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15024 Page 107
                                                                       PageID.35232      263 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


By the 1930s, the oil–water partition coefficient was routinely used as the primary tool to
investigate the absorption of many different organic industrial compounds. Partition
measurements were being used by pharmacologists and toxicologists to predict the absorption of
different compounds into fat tissues of biological receptors for the purpose of developing drugs
such as anesthetics. The potency of the effect, as well as the toxicity, could then be assessed
simply based on a candidate compound being lipophilic. For example, Leake and Chen (1930)
used the partition coefficient in pharmacology experiments to identify candidate anesthetic
compounds from a family of structurally similar compounds (homologous series).[77] They
predicted that increasing the carbon length would increase fat solubility, which would, in turn,
increase absorption and ultimately increase toxicity:

       From a general consideration of the chemo-pharmacological properties of di-ethyl ether
       and ethylene, especially in regard to their marked anesthetic power and relatively low
       toxicity, it seemed possible to predict that compounds combining the chemical
       characteristics of each would be interesting general anesthetic agents. This prediction
       might be made more specific by further reference to the theory of the relationship
       between chemical constitution and pharmacological action. In certain homologous series
       of absorbable aliphatic compounds (as the monohydric alcohols) toxicity increases
       (without a comparable increase in desired activity), in proportion to the number of
       carbon atoms in the straight carbon chain.


Exhibit 27 shows the results of the partition coefficient analyses conducted by Leake and Chen
for six compounds. This clearly demonstrates that Monsanto could have rapidly and very easily
characterized the oil–water partition coefficient for all Aroclor compounds.




                                                                                           Page 119
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 568
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2      filed 01/28/20     PageID.15025 Page 108
                                                                      PageID.35233      264 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


       Exhibit 27. Leake and Chen: Partition Coefficient Analyses for Six
                                   Compounds




Source: Leake and Chen 1930.[77]
Hans Meyer’s 1937 study extended the previous investigations on the importance of the oil–
water partition coefficient in making predictions about bioaccumulation.[76] He showed that
compounds with quite different chemical structures, but similar oil–water partition coefficients,
are similarly absorbed.

A year after Meyer published his work, chemical industry scientists involved in the production of
chlorinated compounds at chemical companies were using oil–water partition coefficients to
classify industrial chemicals. For example, Ferguson (1938), who was a toxicologist at Castner-
Kellner Alkali Company (which, like Monsanto, produced chlorinated organic compounds)
published a treatise on the mechanisms of toxicity, stating [78]

       A number of investigations have been published in which attempts are made to correlate
       the chemical or physical properties of substances with the intensity of their toxic action.




                                                                                          Page 120
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 569
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15026 Page 109
                                                                       PageID.35234      265 of
                                                  271
                                                  427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


Ferguson noted that, by this time, it was clear the physicochemical oil–water partition coefficient
property governed absorption across the fat rich membrane and bioaccumulation for diverse
lipophilic chemicals. He, like Meyer,[76] showed that diverse substances with the same lipid
solubility will be absorbed similarly:[78]

        The great influence of phase distribution relationships in determining the values of
        physiologically active concentrations if of course recognized in the Meyer-Overton lipoid
        theory of narcosis. In the later form of this theory adopted by K. H. Meyer (Meyer and
        Hemmi 1935), it is assumed that isonarcotic effects are produced by the most diverse
        substances when their molar concentrations in the cell lipoids are identical.


He also noted that other studies were being published to correlate their physical properties with
their toxic action.

        A number of investigations have been published in which attempts are made to correlate
        the chemical or physical properties of substances with the intensity of their toxic action.


Ferguson was interested in extending Meyer’s lipoid studies to correlate other chemical and
physical properties of industrial chemicals and develop a rule for classification. Clearly, the oil–
water partition coefficient properties of organic compounds was extending to toxicology and the
chemical industry solely based on the property of lipid solubility.

By 1943, occupational physicians were warning their colleages not to ignore the physical
properties of industrial compounds with regard to the lipid solubility. For example, Dr.
Goldblatt, of Imperial Chemical Industries (a large British industrial chemical company),
delivered a lecture to the Association of Industrial Medical Officers in October of 1943 warning
that lipid-soluble compounds could be absorbed into the body and pose a health threat to
workers.[79] He stated:

        The purpose of this paper is to draw the attention of medical officers in industry who are
        responsible for the health of workers engaged in operations involving the use or



                                                                                           Page 121
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 570
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2       filed 01/28/20      PageID.15027 Page 110
                                                                         PageID.35235      266 of
                                                   271
                                                   427
                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 2
                                                                                      April 5, 2019


       manufacture of toxic materials, to the importance of a measure of fundamental or
       elementary knowledge of the measures that must be taken to discover the dangerous
       properties of such materials.


Goldblatt urged his fellow physicians to focus on the physical properties of the diverse industrial
compounds in order to identify those compounds with high lipoid solubility because they are
absorbed through the skin, which can produce toxic effects:

       In the vast field of organic compounds, there is a tendency to ignore purely physical
       properties, particularly when dealing with solids. I always look with suspicion at
       materials of low melting point and high or considerable lipoid solubility if in association
       with toxic radicles. These are the compounds which more or less readily penetrate the
       skin. In general, these compounds show little, if any, solubility in water.


Notably, Goldblatt expressed concern that lipophilic compounds pose a specific risk relating to
lipid solubility. The emphasis had shifted from the toxic effects on the skin itself (like chloracne)
to the bioabsorption through the skin that could lead to bioaccumulation in the body. That is, skin
was not the target but was a route of bioabsorption and entry into the bloodstream, where the
chemical could then attack target organs:

       No discussion of industrial hazards can overlook reference to the skin. As an industrial
       route of entry of toxic products into the organism, the skin is second only to the lungs.
       Reference has been made to the rough general criteria of skin absorbability—viz. low
       melting point, lipoid solubility or miscibility, fat solvents.


By 1944, the oil–water partition coefficient was used as the basis for classifying chemical
toxicity in industrial medicine and hygiene programs. For example, Lazarev (Lipnick and Filov
1992) used this sole physicochemical property to classify lipid-soluble organic compounds that
were bioaccumulative and could cause toxic effects in workers.[80] Recognizing that many toxic
industrial compounds were lipid soluble, Lazarev developed a framework based on the oil–water
partition coefficient in a series of industrial hygiene studies in which he calculated the Kow for


                                                                                           Page 122
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 571
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2        filed 01/28/20      PageID.15028 Page 111
                                                                          PageID.35236      267 of
                                                    271
                                                    427
                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 2
                                                                                      April 5, 2019


each compound. Lipnick and Filov noted that Lazarev called lipophilic compounds
“nonelectrolytes” (they have limited solubility in water and are not charged molecules) and
published a compendium of his work:

        In his 1944 monograph Neelektrolity’ (Nonelectrolytes) (Fig. l), Russian scientist Nikolai
        Vasilyevich Lazarev proposed a system for the biological, physical and chemical
        characterization of nonelectrolytes, using the logarithm of the olive oil/water partition
        coefficient (log Koil/water) as a primary measure of classification. This system provided
        a framework for developing a systematic approach to toxicology that was needed to set
        industrial hygiene standards for workplace exposure to organic chemicals in the Soviet
        Union.


Lipnick and Filov prepared a table from Lazarev’s work that shows numerous toxic effects are
associated with an increase in the lipid solubility (partition coefficient) (Exhibit 28). It is
particularly noteworthy that, as demonstrated by the previous studies by Overton and Meyer,
scientists knew at this point in time that, with an increase in the partition coefficient, lipid-
soluble chemicals bioaccumulate in both aquatic receptors and humans. That is, lipid-soluble
industrial compounds could be predicted to accumulate in environmental and human receptors as
they partitioned into fat-rich organs.




                                                                                              Page 123
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 572
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2     filed 01/28/20     PageID.15029 Page 112
                                                                      PageID.35237      268 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


       Exhibit 28. Lazarev’s Increasing Partition Coefficient Correlations




Source: Lipnick and Filov 1992.[80]
Lipnick and Filov noted that Lazarev’s industrial hygiene study built on the historical work
started by the Meyer and Overton studies more than four decades earlier. Lazarev recognized the
overwhelming complexity of evaluating each of the vast number and chemically diverse
industrial chemicals to characterize the myriad toxicokinetic parameters (absorption, distribution,
metabolism, and excretion [ADME]). As this would have been a Herculean task, Lazarev
simplified the analysis of industrial compounds by exclusively focusing on lipid solubility using
the Know (Exhibit 29):

       Given this complexity, he sought to derive regular relationships between chemical
       structure and physicochemical properties that could be used in relating chemical
       structure to biological activity. Although Lazarev considered studying various
       homologous series of compounds, he concluded that this approach was not practical due
       to the infinite number of such series. Instead, he chose as his starting point Richet’s 1893
       report of an inverse relationship between water solubility and narcotic effect on small



                                                                                          Page 124
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 573
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2       filed 01/28/20      PageID.15030 Page 113
                                                                         PageID.35238      269 of
                                                   271
                                                   427
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


       fish, and the broader and more precise independent studies of Meyer and Overton
       relating partition coefficient to narcotic potency.


As noted in the previous discussions, this is the identical scientific approach that is still used
today by U.S. and E.U. regulators to predict which industrial organic compounds will
bioaccumulate in order to prevent worldwide pollution from organic compounds such as PCBs,
which were historically released into the environment in massive quantities.


  Exhibit 29. Lazarev’s Kow Equations: Physicochemical Properties, In Vitro
                           Effects, and In Vivo Effects




Source: Lipnick and Filov 1992.[80]




                                                                                             Page 125
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 574
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15031 Page 114
                                                                       PageID.35239      270 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


6.3.   Monsanto Must Have Known that PCBs Were Highly Lipophilic Oils,
       and Would Bioaccumulate, as Early as 1929

This section provides evidence that Monsanto must have known PCBs were lipid soluble the
entire time it manufactured PCBs, such that Monsanto must have known that PCBs would
bioaccumulate.

PCBs were initially produced by the Swann Research, Inc., starting in 1929, when a patent
application for producing an “insulating di-electric liquid” adapted “to be used as a filling
material for oil immersed transformers” was submitted by C. McCullough, et al., of the Swann
company.[69] From this very quote, Swann (later acquired by Monsanto) knew PCBs were lipid
soluble and even labeled them “oils” in the patent application.

As its patent application (Exhibit 30), Swann consistently referred to “chlorinated diphenyls” (as
they were called then, rather than biphenyls or PCBs) as “oils:”


   Exhibit 30. Excerpt from Swann Research, Inc., PCB Patent Application,
                                     1929




Source: https://patents.google.com/patent/US1836180A/en




                                                                                           Page 126
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 575
Case 2:15-cv-00201-SMJ            ECF No. 376-7
                                          376-2     filed 01/28/20     PageID.15032 Page 115
                                                                       PageID.35240      271 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


From this patent, it is clear that Swann/Monsanto knew PCBs were oils and were, therefore,
lipophilic.

The next year (1930), Penning (who worked at Swann company) published a study detailing
many of the physicochemical properties of PCBs.[81] One of the properties of these newly
produced Aroclors that he emphasized was that they were lipid soluble and were miscible
(dissolved) in “a large number of organic liquids” (as only lipophilic compounds are):

        This mixture, being liquid through a wide temperature range, exhibits marked solvent
        properties, and is itself soluble in or miscible with a large number of organic liquids.


According to Penning, the Aroclor oils were stable (which led to their persistence because they
do not undergo oxidation) and remained fluid oils that were thermoplastic (they do not change
their physical state, which is an oil):

        The Aroclor oils are non-drying; they undergo no appreciable oxidation or hardening on
        exposure to air. Similarly, the Aroclor resins are apparently permanently thermoplastic.
        They undergo no further condensation or hardening on repeated melting and cooling, so
        far as experiments have been carried.


Even in 1930, PCBs were known to be insoluble in water but soluble in a “wide range of other
liquids, including practically all of the ordinary organic solvents,” as well as mineral and
vegetable oils. This was not surprising, since all scientists had known since the 15th century that
likes dissolve likes:

        The Aroclors are insoluble in water; they are also insoluble in glycerol, and not readily
        soluble (particularly those of high chlorine content) in the lower alcohols, but they are
        soluble in a very wide range of other liqids, including practically all of the ordinary
        organic solvents, solvent mixtures, and mineral and vegetable oils.




                                                                                           Page 127
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 576
 Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                         376-2         filed 01/28/20 PageID.35241
                                                                        PageID.15033 Page 116 272 of
                                                     271
                                                     427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


Exhibit 31 shows that Aroclors 1242 and 1254 were liquid oils at normal room temperature,
while other terphenyls and higher chlorinated Aroclors were waxy resins (that become oils upon
heating):


            Exhibit 31. Physical Characteristics of Chlorinated Diphenyls




Source: Penning 1930.[81]
It is also interesting to note that, from the very beginning, PCBs were promoted as additives to
surface coatings like varnishes, lacquers, and plastic resins because they were oily compounds
and would, therefore, serve to prevent cracking, whereas coatings without the oily PCBs could
become brittle. Penning described this as follows:

       PROTECTIVE COATINGS—The protective-coating industries are greatly interested in
       Aroclor, and a large amount of work is being done in this line. Quick-drying tung oil
       varnishes have been made with both the viscous (Aroclor 1254) and the resinous
       (Aroclor 4465) Aroclors, and the solubility of the viscous products in linseed and tung
       oils indicates their use as plastic resins or gums for varnishes, especially of the short oil
       type where failure is due to cracking of a brittle resin present.


Penning also highlighted numerous other applications of PCBs that were being suggested by
customers that could be used at reasonable prices:

       MISCELLANEOUS USES—Printing inks, artificial leather, leather finishing, textile
       finishing—no attempt will be made to complete the list of multitudinous projects on which


                                                                                            Page 128
  Declaration of Brett Land in Response to Defendants’ Motions in Limine - 577
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15034 Page 117
                                                                       PageID.35242      273 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


       work is being done with the Aroclors. And when it is considered that these products
       represent only one of the many types of derivatives which may be made from diphenyl,
       one gets some idea of the enormous field opened by the production of this compound at a
       reasonable price.


Monsanto took advantage of the oil–water partition coefficient of PCBs in a 1944 patent
application by Paul Benignus (a Monsanto employee).[82] In this patent, a new fungicide
application was developed based on PCBs being insoluble in water but soluble in oils (meaning
they would have a high oil–water partition coefficient). These oil–water emulsions (emulsions
refer to a fine dispersion of minute droplets of oil suspended in water, as they are immiscible)
were necessary because salts (which imparted the fumigant property) do not dissolve in PCBs,
making the addition of water necessary to dissolve the salts.

       One of the objects of the present invention is to provide a process whereby textiles,
       cordage, paper, wood and other cellulosic or part cellulosic materials may be
       impregnated with sufficient amount of relatively insoluble fungicidal agents in a single
       immersion to render the subsequently dried cellulosic material permanently and
       effectively resistant to the action of fungus and bacteria.


This fungicide emulsion was developed specifically for application to “textiles, cordage, paper,
wood and other cellulosic or part cellulosic materials.” Uses of the treated fabrics and textiles
were not specified, but it appears that any material used outside that could become wet and
encourage fungal growth were potential materials for treatment. They were also materials that
needed to be laundered or washed at some point with soap and water because Monsanto tested
them under those conditions.

Ultimately, the goal of the PCB oil–water emulsion was clear: to make the coating “permanent”
and water resistant. This new PCB-emulsion application would replace the water-soluble
fumigant formulations used at the time that were removed with washing. Thus, Monsanto not
only knew PCB had a very high oil–water partition property, but the company capitalized on this



                                                                                           Page 129
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 578
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2      filed 01/28/20     PageID.15035 Page 118
                                                                      PageID.35243      274 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


specific property of PCBs to develop this new PCB-emulsion application. Benignus emphasized
these properties: [82]

       However, subsequent wetting or laundering of the fabric thus treated tends to remove the
       fungicidal or bactericidal agent and thereby to reduce drastically the resistance of the
       fabric to fungi and bacteria.


The PCB-emulsion was prepared in a range of water phase to oil phase ratios, but a 1:1 ratio of
oil–water was recommended:

       The emulsion composition of the present invention may contain any desired proportions
       of water phase to oil phase in the range of 1:4 to 4:1. A desirable proportion is that of 50
       parts of water and 50 parts of oil.


The proportion of PCBs in the emulsion could exceed 25% of the total volume:

       The quantity of chlorinated diphenyl mixture which may be employed in the composition
       may be varied over a wide range, for example, from 3% or less to 25% or more.


Monsanto clearly identified the entire range of Aroclors that were amenable to this oil–water
emulsion as it states that Aroclor 1242, 1254, and 1260 could be used:

       The chlorinated diphenyls suitable as components of the composition of this invention are
       the mixtures of chlorinated diphenyls obtained by chlorinating diphenyl and which
       mixtures contain from 20–68% of chlorine.


It is interesting to note that Monsanto claimed that this new PCB-based oil–water emulsion
would perform as advertised because the conducted tests to show the PCBs were not removed
after the fabrics were laundered. In these tests, Monsanto treated “a cotton duck fabric” and
washed it for 40 minutes at 100 degrees Celsius, and the PCB emulsion remained bound to the
material and was not significantly altered:




                                                                                          Page 130
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 579
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2      filed 01/28/20     PageID.15036 Page 119
                                                                      PageID.35244      275 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


       A cotton duck fabric was impregnated with the emulsion in a vessel equipped with
       squeeze rolls and known in the art as a padder. Following the impregnation, the fabric
       was air dried. A portion of the treated fabric was laundered for 40 minutes at 100° C
       with hot soap water, rinsed four times with water and air dried. The laundering
       procedure thus employed was that known as the standard cotton wash test of the
       American Association of textile Chemists and Colorists.


In addition to the patents, Monsanto also produced numerous sales brochures for its salesmen to
share with potential customers, highlighting diverse physicochemical properties of PCBs,
including that PCBs were highly soluble in a wide range of organic fat-soluble solvents, they
were not soluble in water, and they were highly resistant to degradation. For example, a 1944
Monsanto Chemical Company “Salesmen’s Manual” for Aroclors (MONS092683) stated that
they were mixtures of compounds based on “physical properties” rather than on “chemical
composition.”[57]

                                  DESCRIPTION AND PROPERTIES

       The Aroclors are a series of chlorinated hydrocarbons based on biphenyl and terphenyl.
       They are not pure compounds but are mixtures of closely related chlorine substitution
       products manufactured essentially to a set of specifications based on physical properties
       rather than chemical composition.


Another page from this manual touts the number of organic solvents with which PCB was
miscible (Exhibit 32). Being soluble in a wide variety of industrial organic solvents like benzene,
toluene, and xylene created sales opportunities for PCBs. This highlights the fact that Monsanto
clearly knew PCBs were lipid soluble because only lipophilic compounds are miscible with
organic solvents. These were all organic solvents that were used industry-wide to dissolve oils,
fats, and other lipophilic compounds the chemical industry was manufacturing.




                                                                                         Page 131
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 580
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2      filed 01/28/20    PageID.15037 Page 120
                                                                     PageID.35245      276 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


      Exhibit 32. Excerpt from Monsanto Chemical Company’s Salesmen’s
                          Manual: Solubility of Aroclor 1268




Source: Monsanto Chemical Company’s Salesmen’s Manual 1944.[57]
PCBs were widely known in the scientific community to be lipid soluble. In his comprehensive
toxicity study of Aroclor 1242, Miller emphasized that PCBs were insoluble in water but soluble
in vegetable oils and “fat solvents”:[17]

       The chlorinated diphenyl used was viscous, almost water white, and clear at room
       temperature. It consisted of a mixture of isomers of diphenyl chlorinated in different
       positions and extent, with an approximate chlorine content of 42 percent and an


                                                                                         Page 132
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 581
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15038 Page 121
                                                                       PageID.35246      277 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


       approximate empirical formula of C12H7Cl3. It was insoluble in water but soluble in
       mineral and vegetable oils, other chlorinated hydrocarbons, and fat solvents. Its specific
       gravity was 1.374 to 1.393.


7.      MONSANTO KNEW IN 1935 THAT PCBS WERE STABLE
        AND PERSISTENT LIPOPHILIC COMPOUNDS.

In addition to its very high lipid solubility, Monsanto documents demonstrate an understanding
of PCBs’ stability. In fact, Monsanto referred to PCBs as stable compounds that resist
degradation. This is the characteristic that lead to PCBs becoming a ubiquitous and worldwide
environmental contaminant. Although the first study into the widespread environmental pollution
of PCBs was triggered by Soren Jensen’s (1966) work on this topic, Monsanto should have
predicted and foreseen this result from the earliest chemical analyses of PCBs Because the
chemical structure of PCBs had been known since its synthesis in the 1800s.[50]

As an example of Monsanto’s knowledge of PCBs resistance to chemical breakdown (which was
used in sales pitch to potential customers), it prepared a 1944 sales brochure (MONS092683) to
tout the chemical stability of the PCB molecule. [57] Monsanto claimed in this brochure titled,
“Salesmen’s Manual: Aroclor Description and Properties” that one of the most “outstanding”
physicochemical properties of Aroclors was its resistance to degradation from light, water, acids
and alkalies, oxidation, and chemical action. The company was correct in 1944 to make such a
statement. However, while the chemical stability of PCBs was widely recognized by Monsanto
as a “virtue,” serving as a sales pitch for Monsanto’s Aroclors, the fact that they do not break
down when released into the environment and can survive harsh environmental conditions cause
the chemicals to be persistent in the environment.

In Monsanto’s tests to determine PCBs’ compatibility with different metals, Monsanto
(MONS092683) showed that while there was some interaction with copper, it found no evidence
of dechlorination from the biphenyl rings:[57]




                                                                                           Page 133
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 582
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2       filed 01/28/20    PageID.15039 Page 122
                                                                     PageID.35247      278 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


       Toward Oxidation

       When Aroclor 1254 is heated for 50 or 0 days at 150°C in the presence of oxygen and
       copper, there is likely to be some attack on the copper. Examination of Aroclor 1254
       after that period of time will usually show the presence of soluble copper. This also
       occurs with mineral oil and other insulating liquids.

       In general, even after severe oxidation conditions no evidence of chlorine splitting from
       the parent hydrocarbon has been found [emphasis added].


Likewise, PCBs were extremely resistant to degradation with high heat, as shown in Exhibit 33.


     Exhibit 33. Excerpt from Monsanto Chemical Company’s Salesmen’s
                          Manual: Stability of Aroclor 1248




Source: Monsanto Chemical Company’s Salesmen’s Manual 1944 (MONS092683).[57]
Monsanto summarized the stability of PCBs by noting four “valuable” properties, as seen in
Exhibit 34.




                                                                                         Page 134
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 583
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20    PageID.15040 Page 123
                                                                      PageID.35248      279 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


     Exhibit 34. Excerpt from Monsanto Chemical Company’s Salesmen’s
          Manual: Valuable Properties of Chlorinated Naphthalenes and
                                   Diphenyls




Source: Monsanto Chemical Company’s Salesmen’s Manual 1944 (MONS092683).[57]
In another 1948 Monsanto Technical Bulletin (MONS 074287),[83] Monsanto extolled the fact
that Aroclor 1254 was very persistent because it was resistant to degradation from “biological
influences” and attacks by bacteria. This property is extremely important, because microbial
degradation is one of the most efficient processes for degradation of industrial chemical
compounds. In fact, many polluted sites rely on microbial degradation as a remedy selected for
cleanup.

Statements that none of the known physical mechanisms for degrading chemicals would work on
PCBs, and that PCBs do not undergo microbial degradation, indicate an understanding of PCBs’
stability and persistence. From as early as 1948, Monsanto’s documents extoll PCBs’ resistance
to microbial degradation:

       VIII. ADVANTAGES OF USING AROCLOR 1254 IN COMBINATION WITH DOP (a
       coplasticizer)

       1. Depending on the plasticizer ratios used as indicated above, it is possible to save
           from $1 to $2 per cubic foot of plastic.




                                                                                            Page 135
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 584
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2       filed 01/28/20     PageID.15041 Page 124
                                                                      PageID.35249      280 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


       2. Aroclor 1254 offers superior pigment grinding and pigment dispersing qualities in
           preparing the organosol.
       3. The use of Aroclor 1254 in these plastics markedly reduces their susceptibility to
           burning.
       4. Aroclor offers outstanding electrical properties and resistance to organism attack.
       5. Aroclor offers toughness and tensile strength and in other respects the over-all
           qualities of the plastic such as “hand”, flexibility and gloss are maintained.
       6. Aroclor 1254 resists attack by biological influences.


Most organic compounds breakdown and are detoxified in the environment by microbial
degradation. Not only were PCBs highly resistant to “microorganism attack” but Monsanto
believed that PCBs could actually kill microorganisms (PCB-ARCH0232927). In a 1948 letter
to Dr. Leake of the U.S. Department of Agriculture (MONS 1987737), Dr. Benignus stated that
work had been ongoing to evaluate Aroclor 1242 as a pesticide (miticides, larvicides, and
mosquito repellents):[84]

       During a recent trip to Washington, we had opportunity to discuss with Dr. E.E. Knipling
       the work done with Aroclors at Orlando, Florida, as lousicides, miticides, larvicides and
       mosquito repellents given in the USDA Report E-733.


and

       Although the biphenyl Aroclors, and especially the lower chlorinated members of the
       series are known to possess activity as lousicides, miticides, larvicides and show
       synergistic action on nicotine, these properties seem to diminish with higher
       chlorination…


In addition, Monsanto was in the process of determining the solubility of Aroclors in DDT and
even provided PCBs to the Department of Agriculture so the agency could perform its own tests.




                                                                                            Page 136
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 585
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2       filed 01/28/20      PageID.15042 Page 125
                                                                       PageID.35250      281 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


       In accordance with Dr. Knipling’s suggestions, we are sending you without charge one
       gallon each of Aroclors 1221, 1232, 1242 and 1248 and also one gallon of MB-40. Our
       laboratory is scheduled to determine the solubility of DDT in the various Aroclors and
       also check the similar solubility in MB-40. It is our understanding that MB-40 will
       dissolve about 20 percent by weight of DDT. MB-40 is considered to be relatively non-
       phytotoxic.


In a 1950 Monsanto Technical Bulletin (PCB-ARCH-EXT0020686), Monsanto again
highlighted the fact that Aroclors could kill soil microbes—the very microbes that were
responsible for PCB degradation—even labeling them as “soil-poisons.”[85]

       AROCLORS* USED IN COMBINATION WITH SANTOPHEN* 20
       (PENTACHLOROPHENOL TECHNICAL) IN THE PREPARATION OF WOOD-
       TREATING FORMULATIONS AND SOIL-POISONS


In addition to insecticidal properties, Monsanto must have conducted tests to ensure PCBs were
stable in soil, since PCBs would not have commercial value as pesticides if they underwent
environmental degradation:

       Liquid Aroclors such as Aroclor 1242 are highly efficient soil-poisoning agents used to
       treat soil to protect wood against attack by termites.


In a 1953 technical bulletin (TOWOLDMON0037820), Monsanto promoted the use of Aroclors
as pesticide “extenders” to be mixed with Lindane (a pesticide):[86]

       Synergism, however, cannot be readily predicted and the possibility of synergism in this
       Aroclor-lindane mixture is at the present time being investigated by the Bureau of
       Entomology and Plant Quarantine.


Although the document primarily referred to Aroclor 5460 (which is a terphenyl), it does
mention using Aroclors 1254, 1260, and 1268.



                                                                                          Page 137
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 586
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2       filed 01/28/20    PageID.15043 Page 126
                                                                     PageID.35251      282 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


In 1961, Monsanto explicitly promoted the fact that Aroclors were “just about the most
unreactive materials ever synthesized” and resistant to degradation in an advertisement in
Chemical & Engineering News (PCB-ARCH0232927).[87] The blaring heading stated:

                 “THE UBIQUITOUS AROCLOR “GENIE” DOES IT AGAIN!
                                SECRET OF THE SORCERY?”


Monsanto claimed that Aroclors were just about the most “unreactive materials ever
synthesized.” According to Monsanto, they “stubbornly refuse to volatilize, oxidize, hydrolyze,
harden, disintegrate, burn, condense, or corrode anything!”


8.      MONSANTO MUST HAVE KNOWN BY 1945-1950 THAT
        PCBS BIOACCUMULATE AND BIOMAGNIFY.

This section will show that, by 1945-1950, Monsanto must have known that PCBs would
bioaccumulate in the environment given 1) the chemical’s similarity to DDT and 2) knowledge
in the scientific industry that DDT bioaccumulated and biomagnified in the food web.

Between 1945 and 1950, an explosion of peer-reviewed scientific studies provided definitive
proof that a highly lipophilic and persistent chlorinated organic compound (DDT) would
bioaccumulate and biomagnify in the food web. From the start, all DDT investigations singled
out lipid solubility as the one property responsible for DDT bioaccumulation and
biomagnification. By 1944, Monsanto was producing both DDT and PCBs;[88] both chemicals
have very similar chemical structures and nearly the same lipid solubility. Based on my research,
the entire scientific and regulatory community was keenly aware of DDT’s ability to
bioaccumulate and biomagnify based on its lipid or fat solubility (Woodard 1945; Bishopp
1946).[89], [90] Given that PCBs have similar chemical structures and nearly identical lipid
solubility, Monsanto must have known that PCBs would bioaccumulate and biomagnify if
released into the environment. Given that PCBs have similar chemical structures and nearly




                                                                                         Page 138
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 587
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2      filed 01/28/20    PageID.15044 Page 127
                                                                      PageID.35252      283 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


identical lipid solubility, Monsanto must have known that PCBs would bioaccumulate and
biomagnify if released into the environment.

As discussed in the previous sections, the lipid solubility of PCBs was the only physicochemical
laboratory information that would have been necessary for Monsanto to predict the
bioaccumulation of PCBs into animals and humans, and as discussed above, Monsanto must
have been aware by 1935 that PCBs were lipid soluble.

Starting in 1944, new and empirical information was published in the major peer-reviewed
scientific journals proving that a lipophilic compound would bioaccumulate and biomagnify.
These studies analyzed DDT.

By about 1950, the amassed published studies left no doubt in the scientific and regulatory
communities that DDT was highly bioaccumulative and biomagnified in the food web. Even the
earliest studies proved this fact; by around 1946, when the question of bioaccumulation was
definitively answered, attention focused on how far up and how fast DDT traveled up the food
chain. With the alarming answer that DDT could easily biomagnify between species by 10- or
100-fold and very rapidly contaminate the entire food web, the questions very quickly moved to
human exposures and health. The questions of whether DDT was absorbed through the placenta
to expose the human fetus and whether it was secreted into breast milk were also answered in a
quick succession of studies. Science is typically cautious, methodical, and slow, but the answers
to all these questions regarding DDT were answered almost immediately in by 1950. Afterword,
there were few remaining questions regarding bioavailability and biomagnification. Next
scientific investigation turned to determining the toxic effects associated with the inexorably
bioaccumulated DDT in humans and the U.S. food supply. In this section, I summarize the most
salient aspects of the published research dealing with bioaccumulation and biomagnification
during 1945–1950. Given the similarities between DDT and PCBs, the industry-wide knowledge
of DDT bioaccumulating and biomagnifying, and the fact that Monsanto manufactured DDT,
Monsanto must have known by 1945-1950 that PCBs would bioaccumulate and biomagnify if
released into the environment.




                                                                                          Page 139
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 588
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15045 Page 128
                                                                       PageID.35253      284 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


DDT was first synthesized in 1874, but its effectiveness as an insecticide was only discovered in
1939. Shortly thereafter, and particularly during World War II, chemical companies in the United
States began producing massive quantities of DDT to control insects that were responsible for a
wide variety of vector-borne diseases such as typhus and malaria in order to protect U.S. troops
fighting abroad. After 1944, DDT production shifted to widespread commercial use, and massive
amounts of DDT were intentionally released into the environment to kill insects. Although DDT
was assumed to be safe during wartime exposure, the Department of Defense conducted no
studies related to the impacts of DDT on the environment or food web, or any short-term or
chronic toxicity studies. Determinations regarding the toxicity and safety of DDT were largely
based on a few acute lethality studies. It was only after 1944-1945 when commercial production
began in earnest for several chemical companies (as noted previously Monsanto’s production
began in 1944), that numerous scientific studies were launched. These studies focused on the
impacts of DDT on the environment, environmental terrestrial and aquatic receptors, livestock,
and the food supply, as well as human exposures.

Massive quantities of DDT were released into the environment from 1945 to 1972. EPA
states:[91]

       After 1945, agricultural and commercial usage of DDT became widespread in the U.S.
       The early popularity of DDT, a member of the chlorinated hydrocarbon group, was due
       to its reasonable cost, effectiveness, persistence, and versatility. During the 30 years
       prior to its cancellation, a total of approximately 1,350,000,000 pounds of DDT was used
       domestically.

Although it is widely assumed that Rachel Carson’s book Silent Spring started the push to ban
DDT, that effort started more than a decade before. In the late 1950s, regulatory action was
initiated to limit environmental uses; by 1972, DDT was banned. The EPA provides a brief
summary of DDT’s historical use and ultimate ban:[92]

       The U.S. Department of Agriculture, the federal agency with responsibility for regulating
       pesticides before the formation of the U.S. Environmental Protection Agency in 1970,



                                                                                           Page 140
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 589
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20      PageID.15046 Page 129
                                                                        PageID.35254      285 of
                                                  271
                                                  427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


       began regulatory actions in the late 1950s and 1960s to prohibit many of DDT's uses
       because of mounting evidence of the pesticide's declining benefits and environmental and
       toxicological effects. The publication in 1962 of Rachel Carson’s Silent Spring stimulated
       widespread public concern over the dangers of improper pesticide use and the need for
       better pesticide controls.

       In 1972, EPA issued a cancellation order for DDT based on its adverse environmental
       effects, such as those to wildlife, as well as its potential human health risks. Since then,
       studies have continued, and a relationship between DDT exposure and reproductive
       effects in humans is suspected, based on studies in animals. In addition, some animals
       exposed to DDT in studies developed liver tumors. As a result, today, DDT is classified
       as a probable human carcinogen by U.S. and international authorities.


EPA provides a short chronological summary of the regulatory action milestones taken as early
as 1957 to protect “aquatic areas:”


       Initial Federal Regulatory Actions


The Federal Government has not been oblivious to the hazards of DDT use as is indicated by
various Government studies and actions undertaken since the late 50s.


   1. In 1957, as a matter of policy, the Forest Service, U.S. Department of Agriculture
       (USDA), prohibited the spraying of DDT in specified protective strips around aquatic
       areas on lands under its jurisdiction.


   2. In 1958, after having applied approximately 9-1/2 million pounds of the chemical in its
       Federal-State control programs since 1945, USDA began to phase out its use of DDT.
       They reduced spraying of DDT from 4.9 million acres in 1957 to just over 100,000 acres
       in 1967 and used persistent pesticides thereafter only in the absence of effective
       alternatives. The major uses of DDT by the Forest Service have been against the gypsy
       moth and the spruce budworm. The development of alternative pesticides such as


                                                                                            Page 141
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 590
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2       filed 01/28/20 PageID.35255
                                                                   PageID.15047 Page 130  286 of
                                                 271
                                                 427
                                                                Richard DeGrandchamp, PhD
                                                                     Expert Opinion, Book 2
                                                                              April 5, 2019


    Zectran, which was in operation in 1966, contributed to further reduction in DDT use by
    the Department.


 3. In 1964, the Secretary of the Interior issued a directive stating that the use of chlorinated
    hydrocarbons on Interior lands should be avoided unless no other substitutes were
    available. This regulatory measure, as well as others which followed, was reaffirmed and
    extended in June 1970, when the Secretary issued an order banning use of 16 types of
    pesticides, including DDT, on any lands or in any programs managed by the
    Department's bureaus and agencies.


 4. Between November 1967 and April 1969, USDA canceled DDT registrations for use
    against house flies and roaches, on foliage of more than 17 crops, in milk rooms, and on
    cabbage and lettuce.


 5. In August 1969, DDT usage was sharply reduced in certain areas of USDA's cooperative
    Federal-State pest control programs following a review of these programs in relation to
    environmental contamination.


 6. In November 1969, USDA initiated action to cancel all DDT registrations for use against
    pests of shade trees, aquatic areas, the house and garden and tobacco. USDA further
    announced its intention to discontinue all uses nonessential to human health and for
    which there were safe and effective substitutes.


 7. In August 1970, in another major action, USDA canceled Federal registrations of DDT
    products used as follows: (1) on 50 food crops, beef cattle, goats, sheep, swine, seasoned
    lumber, finished wood products and buildings; (2) around commercial, institutional, and
    industrial establishments including all nonfood areas in food processing plants and
    restaurants, and (3) on flowers and ornamental turf areas.




                                                                                        Page 142
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 591
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2      filed 01/28/20     PageID.15048 Page 131
                                                                      PageID.35256      287 of
                                                 271
                                                 427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


EPA highlights the fact that DDT was largely banned in 1972 because it was lipid soluble and
bioaccumulated in animals and humans—the same reasons PCBs were banned just 5 years later.

DDT and PCB are very similar compounds. Because of their similar lipid solubilities, both
chemicals are bioaccumulative and persist in the body for long periods of time. In fact, DDT and
PCBs are still detected in blood samples today, even though both were banned approximately 50
and 40 years ago, respectively.[93]

In this section, I have reconstructed the historical state of the science of DDT research. My
historical reconstruction begins in 1945, after Monsanto began producing DDT, and continues
through about the next 5 years—to 1950—at which point an overwhelming cache of studies were
published and available. It should be noted that after 1950, hundreds of DDT studies were
published, but they only refined what scientists already knew about the chemical’s
bioaccumulation and biomagnification properties.

My initial query of published studies in the National Library of Medicine (PubMed) revealed an
extensive database of peer-reviewed published works on DDT during 1945–1950. In just this 5-
year period, 700–800 studies were published on numerous aspects of DDT. This is an
extraordinary number of studies published over such a short period of time. This large collection
studies indicates that: 1) the Department of Defense had not conducted many toxicity studies on
DDT before 1945 and 2) the initial findings on the potential for bioaccumulation and toxicity in
1945 launched several new studies in many different directions. After vetting the larger database
of DDT publications, I identified those that provided the clearest empirical evidence of
contemporary knowledge.

Given the similar chemical characteristics of DDT and PCBs, and the knowledge held by the
scientific industry during 1945-1950, Monsanto must have known during that period that PCBs
would bioaccumulate and biomagnify in people and animals if released into the environment.




                                                                                           Page 143
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 592
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15049 Page 132
                                                                       PageID.35257      288 of
                                                  271
                                                  427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


8.1.   PCBs and DDT Share a Similar Chemical Structure.

As an insecticide, DDT was produced in a technical grade mixture comprising up to 14 similar
chemical compounds, of which only 65–80% was the active ingredient, p,p’-DDT. As shown in
Exhibit 35, DDT is a relatively simple organic chemical compound: two phenyl groups are
attached to trichloroethane. The chemical structure of DDT is similar—but not identical—to that
of PCB in that both contain phenyl rings.[67], [94]


                  Exhibit 35. Chemical Structures of DDT and PCB




Source: ATSDR 2000, 2002.[67], [94]
Both DDT (technical grade) and PCBs (as Aroclors) were complex mixtures of many closely
related individual chemical compounds. Theoretically, it is possible to synthesize 45
dichlorodiphenyl trichloroethanes by virtue of different chlorine substitutions made on the two
phenyl rings.[95] Likewise, 209 possible different individual PCB congeners can be synthesized,
depending on the number and location of chlorine molecules on the biphenyl rings. Different
Aroclor formulations were produced for different industrial uses; while each Aroclor mixture
differs slightly, they all share physicochemical properties of being highly lipophilic, very stable,
and virtually resistant to environmental degradation. Accordingly, these properties are the
primary focus of this section of my report because they govern bioaccumulation,
biomagnification, and environmental persistence.




                                                                                           Page 144
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 593
Case 2:15-cv-00201-SMJ              ECF No. 376-7
                                            376-2     filed 01/28/20    PageID.15050 Page 133
                                                                        PageID.35258      289 of
                                                    271
                                                    427
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


Both DDT and PCBs are highly lipophilic. Exhibit 36 shows that DDT and Aroclors 1242, 1254,
and 1260 have very similar partition coefficients; thus, they are all similarly absorbed into
biological systems.


    Exhibit 36. Octanol-Water Partition Coefficients: Comparing DDT and
                                      Aroclor

              Octanol-water partition                  Aroclor     Aroclor      Aroclor
                      coefficient            DDT         1242          1254       1260

                      Log Kow                6.9          5.6          6.5        6.8

Source: Sources:        ATSDR 2002, 2014.[65], [96]
Monsanto, as a manufacturer of both DDT and PCBs, must have known about this similar
characteristic of PCBs and DDT early on. Chiefly, because both compounds share the same
physicochemical property of lipid solubility and dissolve in the same solvents.

In 1943, (a year before Monsanto started producing DDT), Haller and Busbey described the
solubility of DDT as:[97]

       practically insoluble in water, but is soluble in a wide variety of organic solvents, such as
       acetone, benzene, xylene, chloroform, carbon tetrachloride, vegetable oils, petroleum
       oils, and many others. Crude or unrefined kerosene can be used to prepare solutions
       containing 5 percent of DDT, but refined kerosenes require the addition of 10 to 20
       percent of an auxiliary solvent. For this purpose, xylene, cyclohexanone, and alkylated
       naphthalenes have been used.


Monsanto sales brochures explained that PCBs were soluble in the very same organic solvents
(MONS092683).[57] This common characteristic would have signaled a similar likelihood of
bioaccumulation.




                                                                                           Page 145
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 594
Case 2:15-cv-00201-SMJ               ECF No. 376-7
                                             376-2        filed 01/28/20       PageID.15051 Page 134
                                                                               PageID.35259      290 of
                                                        271
                                                        427
                                                                             Richard DeGrandchamp, PhD
                                                                                  Expert Opinion, Book 2
                                                                                           April 5, 2019


8.2.       State of the Science, 1945–1950

Insecticidal preparations containing DDT were first brought to the attention of the U.S.
Department of Agriculture in October 1942 by the Geigy Co., Inc., New York, NY.[95] From the
start, DDT proved to be a very effective insecticide. Once the effectiveness was proved, and
DDT started to enjoy wide use in the United States, demand increased, and production soon
exploded. Soon afterward, other chemical companies started their own DDT production. One of
these companies was Monsanto, which produced DDT from 1944–1957.11 According to
Monsanto’s corporate representative, Monsanto was aware of the DDT literature during this time
period.12

For insecticidal use, DDT was produced in a technical grade mixture comprising up to 14 similar
chemical compounds, of which only 65–80% was the active ingredient, p,p’-DDT. As shown in
Error! Reference source not found., DDT is relatively simple organic chemical compound:
two phenyl groups are attached to trichloroethane.

Early warnings about DDT use started in 1945–1946. DDT’s effectiveness in controlling disease
transmitted by insects was widely hailed from the very start, but many scientists, public health
officials and environmental agencies urged that only low volumes be used to prevent widespread
environmental releases. This was because many early studies showed that DDT could kill both
terrestrial animals and fish.[98], [99] Moreover, warnings were issued in 1946 (2 years after
Monsanto started DDT production) that humans should not come into contact with the oil-DDT
formulation because it was lipid soluble and would be readily absorbed through the skin. In a
1946 editorial in the American Journal of Public Health,[100] the American Public Health
Association (APHA) stated that DDT is “definitely toxic to man and domestic animals” and that
it should not be allowed to get into foods or “applied to the skin in an oil solution.” Furthermore,
the editorial noted:




11
     https://monsanto.com/company/media/q/what-is-monsantos-opinion-on-agent-orange-and-ddt/
12
     Kaley Deposition, Colella v. Monsanto, 11/17/2011, pages 41-43.


                                                                                               Page 146
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 595
Case 2:15-cv-00201-SMJ              ECF No. 376-7
                                            376-2       filed 01/28/20     PageID.15052 Page 135
                                                                           PageID.35260      291 of
                                                      271
                                                      427
                                                                         Richard DeGrandchamp, PhD
                                                                              Expert Opinion, Book 2
                                                                                       April 5, 2019


           Therefore, it is important that the suggestions of the Insecticide Division of the
           Department of Agriculture with regard to standardization and labelling be enforced; and
           that DDT sprays be not used on cabbage or similar vegetables after the heads have
           formed, or on crops to be fed to stock, until more is known of their limits of tolerance.


This caution was warranted because so little was known about DDT. Indeed, even the early
studies investigating how DDT actually killed insects were not successful in revealing the
mechanism of action. What was known, however, was that DDT must penetrate the insect
skeleton and be absorbed into the fat-containing nervous system in order for DDT to kill insects;
this penetration was due to the lipid solubility property of DDT.

Kirkwood and Phillips (1946)[101] studied the insecticidal properties of DDT and noted that the
earlier insecticidal mechanism proposed by Lauger (1944)[101] was due to the “lipoid” property,
stating:

           Lauger’s suggestion is an extension of the Meyer-Overton theory of the mechanism of
           transportation and “storage” of the general anesthetics. He presented evidence to show
           that DDT acts on the insect’s nervous system…This evidence points rather definitely to a
           relationship between lipoid affinity and insecticidal activity and as such offers an
           explanation for the mechanism of action of 1, i-bis(pchlorophenyl) 2,2, 2-trichloroethane
           and related insecticides as suggested by Lauger.


In other words, DDT’s effectiveness as an insecticide was due to its lipid solubility -- not to a
newly developed chemical/biological mechanism.

Two of the earliest studies to evaluate the lipid-solubility property of DDT that governed its
bioabsorption and toxicity were published in 1944 (when Monsanto started production) by Smith
and Stohlman[102] and by Nelson et al.[103] These studies were published the year Monsanto
commenced DDT production.




                                                                                                Page 147
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 596
Case 2:15-cv-00201-SMJ            ECF No. 376-7
                                          376-2      filed 01/28/20       PageID.15053 Page 136
                                                                          PageID.35261      292 of
                                                   271
                                                   427
                                                                         Richard DeGrandchamp, PhD
                                                                              Expert Opinion, Book 2
                                                                                       April 5, 2019


Smith and Stohlman noted that DDT was absorbed through the skin and that it had a “cumulative
action,” indicating that its lipid solubility would cause it to accumulate until toxic concentration
levels were reached:[102]

       The toxicity of this compound, its cumulative action, and its absorbability through the
       skin under a variety of conditions of external application have made it desirable to devise
       a method for its identification in the tissues and body fluids.


DDT was not absorbed from the gastrointestinal tract in a water suspension but was absorbed
when in a DDT-oil solution:

       Gastro-intestinal absorption when given in aqueous suspension is irregular and poor,
       consequently the toxicity of the substance when given in this manner is much lower than
       when given in olive oil.


DDT’s toxicity was only seen with cumulative exposure as it built up in the body to toxic
concentrations, which took 18–80 days:

       The effects of DDT in experimental animals are cumulative, and small single doses given
       repeatedly lead to chronic poisoning. In a group of 10 rats of about 80 gm. weight, DDT
       fed at a level of 0.1 percent in a semisynthetic adequate diet containing 18 percent
       protein as casein was uniformly fatal in from 18 to 80 days…In rabbits the daily oral
       administration of 50 mg. per kg. in olive oil, a dose which by itself produces only slight
       or no demonstrable effects, resulted in cumulative effects terminating in death in from 15
       to 23 days after a total dose of from 0.75 to 1.25 gm. per kg. had been given.


Smith and Stohlman concluded that DDT should be regarded as a health hazard because of its
lipid solubility and cumulative toxicity:

       The toxicity of DDT combined with its cumulative action and absorbability from the skin
       places a definite health hazard upon its use.



                                                                                            Page 148
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 597
Case 2:15-cv-00201-SMJ                 ECF No. 376-7
                                               376-2          filed 01/28/20         PageID.15054 Page 137
                                                                                     PageID.35262      293 of
                                                            271
                                                            427
                                                                                   Richard DeGrandchamp, PhD
                                                                                        Expert Opinion, Book 2
                                                                                                 April 5, 2019


Nelson et al. also stated that the lipid solubility of the oil-DDT solution controls toxicity and that
powdered DDT applied to skin does not cause systemic toxic effects:[103]

          Lesions caused by DDT in this group were relatively slight, probably because of poor
          absorption of dry DDT as compared with that dissolved in corn oil.


In the next year, study designs shifted from using laboratory animals to more environmentally
relevant exposures in livestock. Based on the lipid solubility, investigators were interested in
quantifying the magnitude of bioaccumulation and biomagnification as DDT was transferred
through food chains.

In 1945, Dr. Woodard and his colleagues at the Division of Pharmacology at the U.S. Food and
Drug Administration (FDA) published the seminal work on DDT bioaccumulation in breast
milk.[89] They theorized that the lipid solubility of DDT enables it to be absorbed into the
female body, where it bioaccumulates in the fat-rich breast tissue during pregnancy and that
stored DDT is secreted into breastmilk. The DDT in breastmilk would then be absorbed by the
suckling offspring to bioaccumulate in the bodies of offspring. This study showed not only that
DDT could be transported through livestock and food chains to ultimately target human
newborns, but that absorption by livestock could be very significant.13

Woodard et al. showed that when dogs were administered DDT for periods of time ranging from
138 days to 2 years, the pups readily bioaccumulated DDT in significant amounts; the DDT was
stored in the dogs’ fat tissues. Furthermore, DDT was eliminated only slowly from those stores
after exposure was discontinued.

Perhaps more alarming—because of the obvious potential for exposures to human newborn
children—was the degree to which DDT was secreted into the breastmilk of a lactating female
dog. This finding obviously had real-life implications for environmental biological systems, as
well as for humans. DDT was soon found to contaminate not only the environment but the U.S.

13
  This study was published around the same time that Monsanto started DDT production. Furthermore, it was
published in Science, one of the most prestigious and widely read scientific journals. Science is the official journal
of the American Association for the Advancement of Science [AAAS].


                                                                                                             Page 149
     Declaration of Brett Land in Response to Defendants’ Motions in Limine - 598
Case 2:15-cv-00201-SMJ                 ECF No. 376-7
                                               376-2         filed 01/28/20       PageID.15055 Page 138
                                                                                  PageID.35263      294 of
                                                           271
                                                           427
                                                                                Richard DeGrandchamp, PhD
                                                                                     Expert Opinion, Book 2
                                                                                              April 5, 2019


food supply, where women of childbearing age could bioaccumulate DDT and expose their
offspring. This first study in dogs seemed to cause considerable concern for public health
professionals; as in dogs, human breast milk has a high fat content and could likewise
bioaccumulate DDT.

What prompted this study is noteworthy and pertinent to this case. Woodard cited one property
as governing bioaccumulation of organic compounds: lipid solubility. He predicted that, based
on the single property of lipid solubility, DDT would be bioaccumulative because “The high
lipoid-water distribution ratio of DDT suggested that it might be preferentially stored in the
adipose [fat] tissues of mammals fed DDT.” In other words, he made the logical prediction that
DDT bioaccumulates based on its lipid solubility and that DDT is stored in fat.14

               ACCUMULATION OF DDT IN THE BODY FAT AND ITS APPEARANCE IN THE
                                                     MILK OF DOGS

           The high lipoid-water distribution ratio of DDT suggested that it might be preferentially
           stored in the adipose tissues of mammals fed DDT. The toxicological behavior of this
           compound pointed also to the possible deposition in body fat.


Because the dogs were fed DDT, it meant that it was well absorbed from the gastrointestinal
tract, distributed in blood, and stored in fat tissue. Exhibit 37 shows that extremely high levels of
DDT were detected in fat, with the DDT fat concentration in one dog reaching 4,940 ppm when
dosed at 80 mg/kg-day. This means the DDT not only bioaccumulated but also biomagnified.
Even after the DDT exposure was terminated for approximately 3 months (80 days), 1 of the 2
dogs still had fat levels of 13 ppm. Both dogs secreted DDT metabolites after dosing was
discontinued.




14
     Given PCBs’ known lipid solubility, the same prediction could have made that very same year regarding PCBs.


                                                                                                        Page 150
     Declaration of Brett Land in Response to Defendants’ Motions in Limine - 599
Case 2:15-cv-00201-SMJ             ECF No. 376-7
                                           376-2     filed 01/28/20    PageID.15056 Page 139
                                                                       PageID.35264      295 of
                                                   271
                                                   427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


  Exhibit 37. Excerpt from Woodard et al.: Bioaccumulation of DDT by Dogs




Source: Woodard et al. 1945.[89]
A further analysis of different fat stores revealed that DDT was distributed uniformly throughout
the body, as it was detected in both subcutaneous (skin) and intraperitoneal (abdominal) fat.

Woodard confirmed his assumption that the lipophilic property of DDT is the sole determinant
governing bioaccumulation and toxicity because no animals died when dogs were fed dry solid
DDT (0/4 dogs), whereas the oil-DDT formulation resulted in the deaths of 14 out of 16 dogs.

In their investigation of the toxicokinetics of DDT, Woodard et al. found that a lactating dog
dosed with 80 mg/kg-day-DDT secreted DDT into breast milk at concentrations of 40–60 ppm.
In another lactating dog, a single dose of 50 mg/kg-day produced a milk concentration of 50 ppm
in just 24 hours, demonstrating that not only was DDT readily absorbed, distributed, and secreted
into the milk of lactating animals, but that the transfer was very rapid. Obviously, this shows that
the DDT that had rapidly accumulated in the bitch was transferred to her litter of pups and that
the same could be expected in humans.

A similar study published in 1945 by Telford and Guthrie also showed that DDT was quickly
absorbed and “transmitted through the milk of white rats and goats” to their suckling




                                                                                           Page 151
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 600
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20    PageID.15057 Page 140
                                                                      PageID.35265      296 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


young.[104]. This study was important because it was an “environmental” study on livestock that
represented the fate and transfer of DDT in the food chain.

In the Telford and Guthrie study, DDT-induced tremors were used as the proxy metric for
absorption (instead of direct DDT fat and milk analysis); exhibitions of excitation of the central
or peripheral nervous system by the animals would indicate high absorption. Female rats with a
1-day-old litter were fed DDT and developed tremors between 6 and 13 days; their nursing
young developed tremors between 14 and 15 days. Telford and Guthrie concluded that DDT was
rapidly absorbed in the dams and transferred into the milk, stating, “Evidence was thus obtained
that the toxic principle was transmitted through the mothers’ milk, since the young showed toxic
symptoms before weaning.”

In addition, Telford and Guthrie revealed that DDT bioaccumulates and continues to
bioaccumulate with chronic dosing, and that it can be transferred between species. When the
researchers fed DDT to goats and then fed the goat milk to rats, the rats developed tremors and
died within 2–9 days; milk from goats fed DDT for longer periods was more toxic. Telford and
Guthrie stated:

       Milk obtained from goats having received these dosages from 21 to 26 days was much
       more toxic than milk obtained from animals subjected to shorter periods of treatment.
       This indicated that DDT continued to bioaccumulate with continued exposures and once
       in fat tissue it remained for significant periods of time and was not rapidly eliminated.


Telford and Guthrie also showed that the DDT can be continuously transported through the food
chain, and their findings showed biomagnification. For example, milk from a goat dosed with
DDT for only 25 days was given to a “half-grown kitten,” the kitten died within 3 days,
indicating that the DDT level in the breast milk was very high. When goats were administered
feed contaminated with DDT and the collected goat milk was fed that to parturient rats (about to
give birth), the suckling rat pups exhibited DDT toxicity.




                                                                                          Page 152
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 601
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15058 Page 141
                                                                       PageID.35266      297 of
                                                  271
                                                  427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


Like Woodard et al. (1945),[89] Telford and Guthrie also concluded that the lipid-solubility of
DDT controls bioabsorption and produces the toxic effects they observed, stating:[104]

       There is evidence that the toxic principle is concentrated in the fat globules of the milk,
       for butter, prepared from the milk of goats under similar treatment, when fed to rats
       produced typical tremors in the latter within 24 hours.


Telford and Guthrie noted that their findings had real-life implications for the transfer of DDT
through the environment and, ultimately, for exposure to humans:

       The data strongly suggest the need for more intensive research on the toxicity of milk
       from dairy cows ingesting DDT residues either from sprayed or dusted forage plants or
       from licking themselves after being sprayed or dusted with this insecticide.


These studies compelled other scientists to focus on environmental exposures and to determine
whether the U.S. food supply was now at risk. As indiscriminant use of DDT was expanding,
with large regional areas contaminated by widespread airborne spraying of DDT, pollution was
now being taken seriously. The focus of scientific investigations turned to measuring the
concentrations of food residues and making a determination regarding whether DDT residues in
different commodities in the U.S. food supply could pose risks to the general population.

In a second June 1946 editorial in the American Journal of Public Health, the APHA took a
position on protecting human health from exposure to, and toxicity from, DDT.[90] This was
essentially a cautionary statement noting that, while DDT was a “wonder insect killer,”
exposures to humans was a real concern and must be taken into account. APHA believed it was
its professional responsibility to issue a caution that DDT is highly lipophilic and will
bioaccumulate and biomagnify if used to spray crops or directly applied to human skin in an oil-
DDT formulation because no regulations existed in 1946 regarding the judicious and safe use of
DDT. The other emerging concern was that DDT was persistent.




                                                                                            Page 153
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 602
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2         filed 01/28/20    PageID.15059 Page 142
                                                                        PageID.35267      298 of
                                                    271
                                                    427
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


The editorial was written by Dr. Bishopp. The APHA specifically reached out to Dr. Bishopp
(who was at the U.S. Department of Agriculture; the agency that had primacy over how DDT
could be used) to prepare a Special Review Article. To summarize, Bishopp issued a forewarning
that DDT posed real threats to public health because it was being released in massive levels to
the environment. This could have catastrophic consequences. He noted that while DDT is a very
powerful weapon against disease-carrying insects, scientists needed to begin looking more
carefully at the potential human health impacts.

Bishopp also issued a prescient forewarning in 1947 about the longevity of environmental
contamination from widespread use of DDT. This warning would prove to be correct. Although
Bishopp could not know at the time, the one physical characteristic of DDT he noted was its
“persistence,” which would later cause DDT to be identified as a global pollution problem (as
would PCBs). Bishopp noted that, while persistence was an excellent property for DDT as an
insecticide, great care should be exercised to prevent contamination of the U.S. food supply—
with specific reference to protecting livestock. He stated:

       One of the outstanding characteristics of DDT is its persistence. In fact, this is perhaps
       the major element in making it superior to many other insecticides. This persistence,
       however, makes it necessary to use care when applying it on crops or products intended
       for food or feed…The Bureau of Entomology and Quarantine does not recommend DDT
       for use on cabbage or similar vegetables after the heads or other edible parts are formed.
       Likewise, that bureau does not recommend its use on alfalfa, corn, or other crops to be
       fed to stock, especially dairy animals, until more is learned of the fate of small amounts
       ingested, especially with fatty materials.


By 1947, even major chemical companies were actively participating in, and funding research
on, the topics of bioaccumulation, biomagnification, and human health risks from DDT. For
example, American Cyanamid Company provided funding for a study by Howell et. al (1947) to
investigate DDT bioaccumulation into cows and subsequent milk contamination. [105] This
study was launched under actual environmental exposure conditions to determine whether the
DDT sprayed on cows (to kill flies) was absorbed by the cows and secreted into milk that could


                                                                                          Page 154
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 603
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2       filed 01/28/20     PageID.15060 Page 143
                                                                        PageID.35268      299 of
                                                   271
                                                   427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


potentially reach U.S. consumers. Spraying cows and dairy barns with DDT was becoming a
concerning practice by 1947 as a method to control flies in dairy barns, as Howell noted:

        considerable interest was created in the possibility that cows sprayed with this insecticide
        for fly control might produce milk containing toxic amounts of DDT.


Alarmed by earlier findings that lipid-soluble DDT was readily absorbed through the skin of
other livestock and laboratory animals, Howell et al. initiated a series of investigations to
determine whether DDT sprayed on the hides of cows absorbs and bioaccumulates. The
researchers stated their concern:

        When it was shown that DDT may be absorbed through the skin of animals and that
        animals fed massive doses of this material produced milk containing toxic doses of DDT,
        considerable interest was created in the possibility that cows sprayed with this insecticide
        for fly control might produce milk containing toxic amounts of DDT. To test this
        hypothesis a cooperative experiment was planned to show the effects of very heavy
        spraying and also the effects of the spraying schedule suggested for hornfly control in
        this area.


The results reported by Howell et al. show detections of DDT in milk from all cows after the 3-
week exposure period during which cows were either sprayed daily or every 14 days with
varying DDT concentrations ranging from 0.25–5.0% DDT, which corresponded to the actual
exposure conditions that farmers were using. These exposures resulted in all cows secreting DDT
in milk, with a maximum concentration of 33.6 ppm in milk from a cow sprayed for 20 days.
[105]

Their findings also showed that once cows were sprayed and bioaccumulated DDT into their
fattissue, the DDT remained and was not quickly eliminated. DDT was still detected in the milk
for at least another 3.5 months (120 days). Daily measurements showed that DDT-contaminated
milk was still detected on December 1, although DDT exposure had been terminated on
September 30. [105]


                                                                                            Page 155
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 604
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15061 Page 144
                                                                       PageID.35269      300 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


In addition to the concerns regarding bioaccumulation of lipophilic DDT in milk (which was
confirmed in 1946), scientists were concerned about the U.S. meat supply and predicted that beef
muscle fat could also be contaminated. A study by Carter et al. (1948)[106] showed that DDT
remained resistant to degradation, no matter the method of cooking, once DDT was absorbed
into muscle fat tissue: “The results of the chemical analyses, given in Table 1, indicate that the
DDT in the beef was not materially decomposed or lost during the cooking.” When beef cattle
were fed DDT-contaminated hay, the highly lipophilic compound accumulated in muscle fat and
was not appreciably degraded, even after four different cooking methods.[106]

In 1947, Rubin et al. investigated the bioaccumulation of DDT in eggs laid by chickens
administered feed with different DDT residue concentrations.[107] The DDT bioaccumulation
appeared to follow a dose-bioaccumulation relationship.

Rubin et al. concluded:

       It is apparent that deposition of DDT in the eggs increased as the dietary intake of this
       compound increased but reached a maximum when the intake was 0.125% of the diet.

One year later, in 1948, biomagnification through the food web became a major concern for
public health officials and regulatory agencies, who now saw that low levels of DDT in the U.S.
food supply were producing very high levels in fat stores. This prompted Dr. Fitzhugh, of the
Food and Drug Administration, to conduct a biomagnification study:[20]

       Because small amounts of DDT in animal food cause the storage of large amounts in
       animal products which are used in enormous quantities by man, the question of the safety
       of DDT on and in food products becomes critically important…The general availability
       and effectiveness of DDT as an insecticide introduce the possibility of its widespread
       occurrence in food products. The most serious source of danger from the use of DDT is
       the repeated ingestion of small amounts that cling to forage, fruits, and vegetables that
       have been treated with this insecticide.




                                                                                           Page 156
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 605
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2         filed 01/28/20    PageID.15062 Page 145
                                                                         PageID.35270      301 of
                                                     271
                                                     427
                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 2
                                                                                      April 5, 2019


The Fitzhugh (1948) study was intended to evaluate the possibility that widespread use and
availability of DDT resulting in low levels of DDT detected in fat-containing foods during
FDA’s food surveillance could inexorably build up as DDT was transferred from one animal to
another up the food chain. The greatest impact of biomagnification would be in humans.

In effect, he was raising the same issue as Bishopp (1946).[90] While Bishopp was only able to
predict biomagnification through the complex food web, Fitzhugh and his staff at the FDA were
in a position to test this possibility. As discussed previously, many at the time were of the
opinion that DDT was still safe to use because it was virtually nontoxic, based on a single acute
dose. Now knowing that cumulative exposures to livestock led to bioaccumulation and secretion
into milk because DDT was so highly lipophilic, each subsequent exposure led to more DDT
accumulating in the fat tissue increasing the body burden. In short, DDT levels were
compounded and magnified with continuous daily exposures where the concentration in body fat
far exceeded the concentration in their feed .[20]

        The storage of DDT in the tissues, especially in the fatty tissues of animals
        ingesting small amounts, has been demonstrated in cows, monkeys, dogs, rats,
        rabbits, and poultry. DDT has been shown to be secreted in the milk of cows,
        goats, dogs, and rats. Other animals fed the milk from the DDT-treated animals
        showed toxic symptoms. All the DDT in the milk appears to be concentrated in the
        butterfat portion and to be transferred to the butter; therefore, a relatively small
        amount of DDT in the whole milk results in a significant amount in the butter. The
        quantities of DDT that are stored apparently depend both on the level of ingestion
        and on the length of time over which the intake occurs.


Fitzhugh’s major concern regarding the food supply was that each incremental chronic ingestion
of contaminated food (even if the dose was low) could ultimately result in the high levels of
DDT in fat stores. In other words, he was stating the obvious: chronic doses are additive,
amplifying the toxic effect, with the sum of each dose eventually equaling a very large single
dose.



                                                                                               Page 157
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 606
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15063 Page 146
                                                                       PageID.35271      302 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


It should also be noted that human infants were then being identified as the most sensitive
subpopulation:

       In long term experiments dosage levels of DDT from 10 to 200 p.p.m. in the diet
       produce relatively similar amounts of DDT in the fat (Table I). An animal may
       store amounts equivalent to several acute intravenous lethal doses without
       showing any obvious signs of intoxication. The accumulation of appreciable
       quantities of DDT in animal tissues at low dietary levels (all levels appear to
       produce storage in fat) poses a difficult problem, since many animal products are,
       used for human consumption. This may be especially important in the case of
       infants, whose chief food is milk. The presence of small amounts of DDT in
       animal food, therefore, assumes the same importance as relatively larger amounts
       on fruits and vegetables consumed directly by man.


Fitzhugh’s empirical evidence of this biomagnification phenomena demonstrated that a low daily
dose was biomagnified in the tissue of rats. Some of the rats had a biomagnification factor of up
to 27-fold. That is, the concentration in body fat (perirenal; kidney fat) was 27 times the dose
concentration the rat was fed (although there was much variation among the rats).[20]

Fitzhugh noted that, when small daily doses yielded the biomagnified DDT fat levels, insidious
and unexpected toxic effects expected from a single large dose were produced. He reasoned that
DDT is sequestered in fat tissue when administered at lower levels, where it is safely stored and
cannot produce DDT-induced neurotoxicity. This is because toxic chemicals are unable to
produce toxic effects when they are bound to proteins or fats. It is only when they become
“unbound” and circulate in a “free” state that they become mobile in the blood circulation and
can reach the brain or peripheral nerve to attack the nervous system. There is a dynamic
equilibrium between DDT stored in lipoproteins in the blood and in fat tissue. Fitzhugh knew
that when the ratio between bound and free DDT shifts with fat loss (as occurs with illness,
disease, or dieting), more free DDT becomes available to reach the target organ (nervous
system). Fitzhugh tested this phenomenon by removing the rat food (essentially mobilizing more
free DDT because fat was now being consumed as an energy source) and confirmed that DDT-


                                                                                           Page 158
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 607
Case 2:15-cv-00201-SMJ                 ECF No. 376-7
                                               376-2          filed 01/28/20        PageID.15064 Page 147
                                                                                    PageID.35272      303 of
                                                            271
                                                            427
                                                                                  Richard DeGrandchamp, PhD
                                                                                       Expert Opinion, Book 2
                                                                                                April 5, 2019


induced tremors were produced. This showed the additional risks DDT poses to the U.S. general
population as individuals intentionally or unintentionally (disease and illness) mobilize or lose
body fat, since DDT is then free to attack the liver or central nervous system. It would also
increase the cancer risk: 15 [20]

           The withdrawal of food from animals on high dosage levels of DDT produces
           characteristic DDT tremors. This effect occurs both in starvation experiments
           with DDT-treated animals and in DDT-treated animals made sick by an infection
           {2). In the latter case the animals supposedly were metabolizing their body fat
           containing the DDT in the same manner as a starved animal. This effect could be
           important in cases of human illness where there is an appreciable storage of DDT
           in the body.


The 1948 Fitzhugh study presented clear, simple, and unequivocal empirical evidence that DDT
bioaccumulate and biomagnifies, and that this property is directly and unmistakably due to
DDT’s high lipid solubility. Furthermore, Fitzhugh did not require any elaborate laboratory
equipment or sophisticated study designs to prove these facts. He predicted DDT would
bioaccumulate and biomagnify and used simply designed experimental methods to prove his
prediction. Fitzhugh employed the same experimental animals, study designs, and methods that
were used in the late 1930s.16

A more sophisticated study of absorption, distribution, and elimination of DDT and
dichlorodiphenyldichloroethane (DDD), which have the same lipophilic properties, was
published in 1949 by Finnegan et al.[108] Like the Howell et al. (1947) study,[105] this too was
funded by a chemical company–Rohm and Hass Company. By 1949, DDT had been in
widespread use, with massive quantities released into the environment. Finnegan’s study
investigated the toxicokinetics and combined absorption, storage, and excretion of DDT. After
dosing dogs with DDT and DDD (a major degradation product of DDT) for 2 and 4 weeks,


15
     Fitzhugh and Nelson had shown just a year earlier that DDT causes cancer[123]
16
     Monsanto could have performed a study identical to Fitzhugh’s investigation in the late 1930s on PCBs.


                                                                                                          Page 159
     Declaration of Brett Land in Response to Defendants’ Motions in Limine - 608
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20      PageID.15065 Page 148
                                                                        PageID.35273      304 of
                                                  271
                                                  427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


Finnegan et al. measured the content of these two pesticides in all major organs. Their results are
tabulated in Exhibit 38. Not surprisingly, fat tissue and organs rich in fat had the highest
concentrations of both compounds.


    Exhibit 38. Excerpt from Finnegan et al.: DDD and DDT Content in Dog
                          Tissues After Oral Administration




Source:        Finnegan JK, Haag HB, Larson PS. 1949.[108]

In a set of additional experiments, Finnegan et al. investigated whether DDT could pass the
placenta circulation from the maternal blood supply to the developing fetus. In these
experiments, some of females became pregnant during the dosing exposure and bore litters of
pups, some of which were stillborn. The surviving pups were killed before they were able to
suckle breast milk. The researchers repeated the earlier experiments and measured the body
burden levels in both the newborn (but not sucking pups) and stillborn pups. With this
experimental protocol preventing the pups from suckling breast milk, they could directly
determine if DDT crossed the placental barrier to expose the developing fetal pup. Again, this
experiment was based on the prediction that lipid-soluble DDT would readily pass the placental
barrier, as other important lipids and lipoproteins do. What Finnegan et al. found was an
unexpectedly high bioaccumulation of DDT in the pups (although they noted that they lost part


                                                                                               Page 160
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 609
Case 2:15-cv-00201-SMJ               ECF No. 376-7
                                             376-2         filed 01/28/20        PageID.15066 Page 149
                                                                                 PageID.35274      305 of
                                                         271
                                                         427
                                                                               Richard DeGrandchamp, PhD
                                                                                    Expert Opinion, Book 2
                                                                                             April 5, 2019


of the sample for the T-1 pups, which accounts for the relatively low DDT levels detected in
those dogs). They stated:

          Analysis of the pooled carcasses of the 5 stillborn pups from one of the 4-week
          DDD dogs (D-1) showed a content of 3.7 mg per kg DDD. Similar analyses of
          individual carcasses of (the 2 newborn pups from dog T-1 and the 2 newborn
          pups from dog T-3 (both 4-week DDT dogs) gave average values of 1.3 mg per kg
          for the first pair and 0.04 mg per the for the second. It was thought that the latter
          result was low owing to possible loss of part of the sample. These results
          demonstrate transfer of both DDD and DDT across the placenta.


Their findings added to concerns regarding DDT for two reasons. First, they showed that human
lifetime exposures do not start after birth with breastfeeding, but that exposures and
bioaccumulation start in the womb. Second, their results raised the possibility of birth defects
and developmental abnormalities since DDT exposures to the fetus start very early in
development—before organogenesis—when maternal–fetal blood connection is first established.
The scientific work to this point had shown biomagnification during breastfeeding of the
newborn, but fetal abnormalities were a now a concern because the fetus had been shown to be
exposed to the lipid-soluble DDT. In fact, Fitzhugh concluded that transplacental transfer of
DDT was greater than newborn suckling of breastmilk:

          This again is indicative of a high degree of placental transfer of DDT and further
          suggests that the fetus is more liable to the accumulation of DDT than is the
          suckling offspring, despite the fact that DDT has been shown to be secreted in the
          milk17.


Once again, Finnegan et al. identified DDT’s lipid solubility as the governing property of DDT.
Moreover, they noted the same scientific processes that I previously discussed with regard to the


17
  Given that DDT and PCBs share the same lipid solubility property, Fitzhugh’s conclusion could have been
extended to PCBs. Based on Fitzhugh’s study, PCBs should have been understood to be absorbed from maternal
blood into fetal blood, resulting in exposure of the developing fetus in the womb, with unknown health effects.


                                                                                                        Page 161
     Declaration of Brett Land in Response to Defendants’ Motions in Limine - 610
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20      PageID.15067 Page 150
                                                                        PageID.35275      306 of
                                                  271
                                                  427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


Meyer-Overton rule explaining bioaccumulation of both DDT and DDD. That is, both
compounds are chemically similar, and both are similarly soluble in olive oil.

       It seems that, in general DDD and DDT were deposited in fat to a similar degree.
       This is in agreement with the thesis of von Oettingen and Sharpless that since the
       2 compounds have similar solubility’s in olive oil they would probably be stored
       to about the same degree in fat.


It should be noted that, although this was the first empirical evidence of a specific lipophilic
compound transferred from maternal blood to fetal blood (namely DDT and DDD), it was well-
established a decade earlier—in 1937—that lipids and lipophilic substances readily pass through
the placental circulation and are absorbed into the developing fetus.[109], [110] Finnegan et al.
noted that this new finding was more significant than those of earlier studies revealing that DDT
was secreted into breast milk. Direct blood transfer of lipid-soluble DDT from mother to fetus
increased body burden more than subsequent newborn suckling of breastmilk:[108]

       This again seems indicative of a high degree of placental transfer of DDT and
       further suggests that the fetus is more liable to the accumulation of DDT than is
       the suckling offspring, despite the fact that DDT has been shown to be secreted in
       the milk.


To summarize, the chemical industry knew by 1949 that lipophilic chemical compounds like
DDT readily cross the placental circulation to the fetus and are also secreted into the mother’s
milk. This means that the body burden of such lipophilic compounds would already be
significant at birth and that the body burden would only increase with subsequent breast-feeding.

Additionally, when bioaccumulation of DDT fetal and newborn body burden is considered based
on body weight, newborns would have the largest body burden at this stage of life. By 1950,
scientists had established that DDT bioaccumulated and biomagnified in the food web and that
the developing fetus and newborn were of growing concern. Newborn animals not only
accumulated high levels of DDT, but they were at particular risk because they were undergoing


                                                                                            Page 162
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 611
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2       filed 01/28/20     PageID.15068 Page 151
                                                                      PageID.35276      307 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


organogenesis. While many previous studies dosed animals at elevated DDT levels (thought to
be above what the general population would receive in its daily diet) in experiments, it was
unknown whether DDT would bioaccumulate at lower doses—those levels closer to the
“assumed” daily dietary intakes. However, no governmental agency had started a food
surveillance-sampling program at this time, so the residue levels were unknown. To determine if
lower doses would also be bioaccumulative and biomagnify, Laug et al. (1950) conducted
experiments at very low doses (far lower than would be reported in food residue studies).[21]
The lowest DDT level they used was 1 ppm. They explained their rationale:

       Storage within the organism of any toxic substance foreign to its tissues may he
       regarded as a potential hazard. As reported from this laboratory the DDT content
       of the adipose tissues of animals consuming high concentrations of DDT in their
       diets can be 100 times as great as in other tissues. While these data clearly
       indicate DDT storage in fat when DDT is ingested in large amounts, it does not
       necessarily follow that storage would occur when very small amounts of DDT are
       ingested. In view of the widespread use of DDT as an insecticide, the content of a
       variety of foods may be expected to be of the order of 1 .0 p.p.m. more or less.


Exhibit 39 presents Laug et al. findings that food residues as low as 1 ppm did indeed
bioaccumulate and biomagnify in perirenal fat.




                                                                                          Page 163
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 612
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2       filed 01/28/20    PageID.15069 Page 152
                                                                     PageID.35277      308 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


    Exhibit 39. Excerpt from Laug et al.: DDT Content in Perirenal Fat, by
                              Dietary Level of DDT




Source:        Laug et al. 1949.[21]

As shown, a concentration as low as 1 ppm DDT in the diet was not only bioaccumulated, but
the storage ratio (DDT fat concentration/DDT in diet) was much higher at lower doses. This
means that the ability of DDT to bioaccumulate was higher at lower doses. Their results also
showed a gender sensitivity in that female rats accumulated DDT to much greater fat
concentrations, which, in turn, meant they would transfer larger amounts of DDT to their
offspring. Females fed a diet with DDT residues at 1 ppm resulted in fat concentrations of 20, 38,
25, and 33 ppm at 15, 19, 23, and 27 weeks, respectively. Another interesting finding from the
Laug et al. study is that DDT bioaccumulation occurred even in the control animals (shown in 0
as Control*). This is significant because it revealed that the environment was ubiquitously
contaminated with DDT. Despite the fact that control animals were not dosed with DDT and
were housed in a separate animal room, DDT was detected in their body fat. Laug et al.
concluded this result showed extremely low levels of DDT residues in their purchased
commercial rat chow and even at these “extremely” low dietary levels, animals were
bioaccumulating DDT. Laug et al. also stressed that this demonstrated the “avidity” of DDT in
that even miniscule amounts could lead to bioaccumulation:


                                                                                         Page 164
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 613
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2       filed 01/28/20     PageID.15070 Page 153
                                                                      PageID.35278      309 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


       The finding of DDT in the fat of the control animals demonstrates the avidity with
       which the adipose tissue can accumulate DDT from extremely small dietary
       residues. It should be emphasized that the finding of DDT in the fat was not
       restricted to the animals serving as controls for this series, but was observed also
       in other animals housed in different laboratories for longer periods of time (see
       footnote, table 1).


He further stated that there was no “floor” (minimum dose level) below which DDT would not
bioaccumulate.

       DISCUSSION. The experiments reported here show that very small quantities of
       DDT in the diet are reflected in storage in the fat of rats. Furthermore, it appears
       that as the amount of DDT offered the rat in its diet decreases, the percentage
       thereof which goes into storage increases. It. may be concluded therefore that
       there is no “floor” of dietary concentration below which the storage of DDT does
       not occur.


Laug et al. prepared a graph demonstrating how DDT bioaccumulation inexorably increases with
chronic exposure over a 27-week exposure period (Exhibit 40). This graph mirrors the types of
exposures that would be expected in the U.S. general population.




                                                                                           Page 165
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 614
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15071 Page 154
                                                                       PageID.35279      310 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


   Exhibit 40. Laug et al. Excerpt: Increase of DDT Storage in Rat over Time




Source:        Laug et al. 1949.[21]

After showing that DDT body burden levels would build to potentially toxic levels with chronic
exposures, Laug et al. turned their attention to the elimination rate to determine how fast DDT
would be secreted in stool or urine if DDT exposures were discontinued. DDT would be
eliminated very slowly, with fat stores still at high levels (73%) after 1 month at a low dose (1
ppm); at a higher dose (50 ppm), DDT would still be elevated after 3 months (26% in female
rats).

Two years before the Laug et al. study was published (1950), Carter (1948) published one of the
first analytical surveys of DDT.[111] His results were troubling because he detected DDT at
levels much higher than 1 ppm (the level used by Laug et al). Working in collaboration with food
cooperatives and industry, he investigated how DDT was routinely used and followed the DDT
literally from the “ground up” to measure bioaccumulation and other impacts on food chains in
order to get a clear picture of the potential contamination of the U.S. food supply. Their goals
were as follows: 1) determine the DDT residues on fruits, vegetables, and forage crops; 2)
measure the absorption of DDT residues by plants and its translocation into the edible portions
from applications to the aerial parts; 3) measure absorption and storage of DDT in the organs and
tissues of farm animals that received small amounts ingested with the food; 4) quantify DDT
content of milk from cows fed silage containing DDT residues; 5) evaluate the effect of cooking


                                                                                           Page 166
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 615
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2       filed 01/28/20     PageID.15072 Page 155
                                                                        PageID.35280      311 of
                                                   271
                                                   427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


meat from animals that had stored appreciable amounts of DDT in their tissues as a result of
having been fed rations containing this compound; and 6) measure the DDT content of eggs from
hens receiving DDT in their feed. Carter’s experiments not only quantified the residue amounts
of DDT that would contaminate specific food items, but provided a wider perspective on the
complex fate and transport environmental processes controlling how DDT moved and
biomagnified through the various trophic levels. For example, Carter determined what amount of
DDT deposited in soil would be translocated up into the edible plant parts that would be fed to
livestock, where the DDT would bioaccumulate into fat tissue of fish, poultry, meat, milk, eggs,
etc. His analysis showed that potential DDT contamination of food was likely well above levels
of 1 ppm that were “assumed” by Laug et al. in 1950.[21] For example, cows were raised on pea
vines and had a residue concentration of 50 ppm (Exhibit 41).[111]


          Exhibit 41. Excerpt from Carter: DDT Residues on Various Crops




Source:        Carter 1948.[111]

Carter attributed the total environmental “load” in all food to be due to the stability or persistence
of DDT because, even when DDT was applied early in the growing season, it still contaminated
the crops at harvest and would then be bioaccumulated into livestock administered the
contaminated feed:

       Insecticide formulations containing DDT applied to field crops during the
       growing season generally result in residues which persist until the crop is




                                                                                            Page 167
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 616
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2      filed 01/28/20     PageID.15073 Page 156
                                                                       PageID.35281      312 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


        harvested. When forage crops containing large amounts of DDT residue are fed
        to farm animals, DDT may be stored in the tissues and eliminated in the milk.


After slaughter and analysis of different butchered cuts of meat, pigs fed corn meal and ground
beef containing 5 ppm DDT revealed that the lipophilic property of DDT was the sole
determinant factor in the disposition of DDT in fat:

        The pigs were butchered and the carcasses separated into three portions—lean
        meat, leaf fat, and external plus intramuscular fat. The amounts of DDT from the
        two lots were 2 and 1.7 p.p.m. in the lean meat, 15.6 and 11.4 p.p.m. in the
        external and intramuscular fat, and 17.6 and 11.4 p.p.m. in the leaf fat.


DDT content in milk depended on the silage DDT residue concentration in food, which ranged
from zero to 25 ppm. In eggs, the concentration was much higher. When chickens were fed a diet
with DDT levels of 0.031, 0.062, 0.125, and 0.250% DDT, the concentrations found in the eggs
were 0, 180, 240, 360, and 320 ppm, respectively, showing significant biomagnification even
when limiting the food chain from chicken to egg. Based on the totality of his analyses, Carter
attributed contamination of the food supply on DDT’s environmental persistence and lipid
solubility:

        CONCLUSIONS Insecticide formulations containing DDT applied to field crops
        during the growing season generally result in residues which persist until the
        crop is harvested. When forage crops containing large amounts of DDT residue
        are fed to farm animals, DDT may be stored in the tissues and eliminated in the
        milk.”


By 1947, the U.S. Department of Agriculture was concerned that indiscriminant use of DDT
could lead to contamination of the U.S. milk supply after considering all the published studies
summarized here. Shepherd et al. (1949) conducted a controlled environmental study on feeding
milking cows both alfalfa and pea vine silage with various residue levels of DDT.[112] They
stated the department’s alarm:


                                                                                          Page 168
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 617
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2        filed 01/28/20      PageID.15074 Page 157
                                                                         PageID.35282      313 of
                                                   271
                                                   427
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


       Insecticides containing DDT now are being used on various crops grown as feed
       for milking cows. The relationship between the amount of DDT residue on the
       crop when fed, or the amount of DDT ingested by the cows, and the amount of
       DDT that may appear in the milk is not too well known. It is possible that enough
       DDT may be secreted in the milk to make it detrimental to consumers, especially
       if consumption of such milk is continued over a long period of time, since Kunze
       et al. (3) have reported that as little as 5 p.p.m, of DDT in the diet of the rat for 4
       to 6 months will produce histopathological alterations of the liver.


They identified the seminal previous studies that were begun in 1946 that prompted their work:

       Carter et al. (1) fed pea vine silage to milking cows at the rate of 3 lb. per 100 lb.
       of body weight. The silage contained 2.7 to 5.4 ɣ, of DDT per g. on a fresh basis
       and 7.7 to 18.7 7 on a dry weight basis. The daily intake of DDT per cow was
       approximately 44 to 88 rag. The DDT content of the milk was less than 0.5 y per
       g. Wilson et al. (5) found 15 V of DDT per g. in the milk from cows fed pea vine
       silage that provided an intake of about 1.5 g. of DDT per day per 1,000 lb. of
       body weight. These same investigators also found 44 T per g. in the milk from a
       cow that received 24 g. of DDT per day. This report gives the results of recent
       studies showing the concentration of DDT in the milk from cows fed alfalfa hay
       that had been treated with DDT under field conditions.


Although their study was a field study, Shepherd et al. applied the amount of DDT that was
routinely used to control the potato leafhopper:

       In August, 1947, a field of alfalfa, from which the third cutting was to be taken,
       was treated with different amounts of DDT by means of an aerosol machine. Part
       of the field was treated with 0.6 lb. of DDT per acre, the rate usually
       recommended for control of the potato leafhopper, and harvested 20 days later.




                                                                                             Page 169
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 618
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2      filed 01/28/20    PageID.15075 Page 158
                                                                     PageID.35283      314 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


Data for one cow show that DDT accumulated in milk while the cow was fed contaminated pea
vines and after the DDT was terminated (on April 14, 1948).

Their findings were a stark warning that the entire U.S. milk supply could be contaminated with
DDT. Shepherd et al. also showed that once DDT bioaccumulated in milk cows, it continued to
contaminate the milk for long periods of time after exposure ceased (Exhibit 42).


          Exhibit 42. Excerpt from Shepherd et al.: Summary of Findings




Source:        Shepherd et al. 1949.[112]


8.3.   The link between DDT Food Residues and Body Burden continued to be
       developed after 1950.

All of the DDT studies described above were published 1944–1950 and demonstrated that
DDT’s high lipid solubility resulted in bioaccumulation and biomagnification in animals and
humans. After studies through 1950 provided overwhelming empirical evidence of DDT
bioaccumulating and biomagnifying, scientists and the regulatory community continued to
further quantify food contamination, as well as body burden in the U.S. general population. I
summarize these efforts in the remainder of this section.




                                                                                        Page 170
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 619
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2       filed 01/28/20     PageID.15076 Page 159
                                                                        PageID.35284      315 of
                                                   271
                                                   427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


Once it had been established that DDT food residues were elevated, the next step was to confirm
that was directly linked to increased body burden in the general U.S. population. Pearce et al.
(1952), from the U.S. Public Health Service, began a surveillance study in 1949 to measure DDT
and dichlorodiphenyldichloroethylene (DDE) in human fat.[113] They initially measured the
levels in individuals who had known high exposures to DDT. In 1952, Pearce extended those
initial investigations to measuring the DDT concentration in fat stores from persons who had no
known exposure to DDT or who had not been exposed for “some time.” This group was assumed
to represent the U.S. general population exposed to DDT residues only through consuming food.
Pearce et al. based their sampling on two cohorts—neither of which had known direct DDT
exposures—and found that both had bioaccumulated very significant levels of both DDT and
DDE in their fat stores.

Based on this data, Pearce et al. stated that the levels of DDT “in the fat of individuals of the
general population arises mainly through contamination of a number of common foodstuffs.”
They also raised the possiblity that DDT health risks may have been previously underestimated
because those studies had not measured DDE levels, so the toxicity from this second group of
DDT-like compounds would have been ignored. Pearce et al. showed that both DDT and DDE
were found together in every sample.

       If DDT is slowly degraded after deposition in the fat, it would seem of great
       importance in assessing any potential danger from food contamination with DDT.
       In any case, the evidence for the occurrence of substantial proportions of DDE
       suggest that the possible health hazards involved in the widespread use of DDT
       need to be reconsidered and further investigated.


In a subquent experiment to verify the results of Pearce et al. that members of the general
population had significant levels of DDT in their fat and that this was not a spurious finding,
Mattson et al. (1953) (also at the Public Health Service) obtained and measured DDT in human
archival autopsy fat specimens dating back to 1938 and 1940 (prior to the manufacture of DDT
in approximately 1944).[114] They found no evidence of DDT or DDE, which they assumed
were breakdown products. A summary of their DDT and DDE data is presented in Exhibit 43.


                                                                                            Page 171
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 620
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20    PageID.15077 Page 160
                                                                      PageID.35285      316 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


  Exhibit 43. Excerpt from Mattson et al.: DDT and DDE in Human Archival
                                 Fat Specimens




Source:        Mattson et al. 1953.[114]

With this verication step completed, Mattson et al. stated, “The writers believe that DDT and
DDE are contaminants of human fat of the general population.” Thus, the DDT residue levels
quantified by Carter now appeared to be directly linked to the general U.S. population. In a fairly
comprehensive analysis of DDT residues in the general food supply, Walker and his colleagues
at the Public Health Service (1954) launched a detailed analysis of the U.S. food supply based on
actual meals that were being consumed by average Americans (Exhibit 44).[115] They stated:

       To determine the amounts of DDT and DDE ingested during normal food intake,
       18 meals were obtained from restaurants and 7 were obtained from a correctional
       institution. Most of the food prepared by the restaurants was not locally grown.
       Much of the food consumed at the correctional institution was produced within
       the institution itself. Regional items, such as fresh sea food and unusual foods,
       were avoided, so that a representative cross section of food items consumed by
       the public could be obtained. Home-cooked meals also were avoided because of
       the difficulty of obtaining a representative cross section.




                                                                                           Page 172
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 621
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2      filed 01/28/20     PageID.15078 Page 161
                                                                      PageID.35286      317 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


   Exhibit 44. Excerpt from Walker et al.: DDT and DDE Content of Typical
                                    U.S. Meals




       Source:        Walker et al. 1954.[115]

Walker et al. found that the U.S. general population was chronically exposed to elevated levels
of DDT, based on residues measured in normal meals in 1954—less than 10 years after the
insecticide started being used as a pesticide throughout the nation. Although Walker et al. stated
that the daily ingestion of 0.0026 DDT by an average man would not likeley produce systemic
toxicity, they acknowledged that there was no precise toxicity information available for humans.
Furthermore, they were solely focussed on sytemic toxicity or “injury”:

       To date there is no precise information as to the amount of DDT which can be
       consumed by humans over a long period of time wdthout the possibility of adverse



                                                                                          Page 173
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 622
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2       filed 01/28/20      PageID.15079 Page 162
                                                                         PageID.35287      318 of
                                                   271
                                                   427
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


       results. Basing his conclusion mainly on chronic toxicity studies conducted on
       laboratory animals, but taking a safety factor into account, Neal (77) estimated
       that 5 mg. of DDT can be ingested daily without untoward effects… Fitzhugh (7)
       and Heyroth estimated that man can ingest 2.5 mg. of DDT daily over a long
       period of time without injury.


However, they did not consider that even these low DDT exposures could cause DDT-induced
cancer. Their summary completely ignored the study by Fitzhugh et al. (1947) that demonstrated
DDT was carcinogenic. Fitzhugh et al. stated:

       Taken together, the 15 rats having either liver tumor or nodular adenomatoid
       hyperplasia are numerically enough to strongly suggest a distinct although
       minimal tumorigenic tendency of DDT…The observations of this experiment show
       that chronic poisoning with small amounts of DDT is characterized by
       degenerative changes in the liver and other organs. This toxicity places a definite
       and inherent danger in the consumption of small amounts of DDT for a long time.


In 1951, Laug et al. reported the presence of DDT in human breast milk.[116] They reported
that, out of 32 women, “DDT was present in all except three of the specimens of human milk
examined,” with an average concentration of 0.13 ppm. In response to the amassed human
studies, the American Medical Association (AMA) started speaking out regarding the dangers of
bioaccumulating and biomagnifying DDT in human fat and the results of those high levels being
detected in the U.S. population. In a 1951 editorial in the Journal of the American Medical
Association, the AMA issued a warning about the potential consequences of the
biomagnification of DDT.[117] Perhaps even more importantly, the editorial educated scientists
and other health professionals for the first time about the critical function fat provides to health.
In so doing, the AMA corrected many misconseptions—namely, that fat is just a depot or
repository that holds fat like a “sponge.” Most scientists at this time regarded fat tissue (known
as adipose tissue) as a static nonmetabolic tissue that simply absorbed toxic lipophilic chemical
compounds like DDT and PCBs. The AMA corrected this misconception by stating that adipose



                                                                                             Page 174
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 623
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15080 Page 163
                                                                       PageID.35288      319 of
                                                  271
                                                  427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


tissue plays a vital role in many metabolic functions, and the accumulation of toxic lipophilic
compounds could compromise health:

       Adipose tissue is not merely connective tissue which functions in a passive
       manner as a fat depot; it is also a structure possessing functions that have been
       compared to those of a ductless gland… The tissue has a rich blood supply, and
       the mobilization and deposition of the fat is regulated by endocrine as well as
       nervous (sympathetic) influences… Nevertheless, enzymatic activity is carried out
       by the fat cells, which can accumulate glycogen, change carbohydrates into fat
       and transform one fatty acid into another. It has been asserted that, as part of the
       reticuloendothelial system, blood-forming functions may become established in
       adipose tissue under appropriate conditions, and that the cells of the omentum
       are capable of forming antibodies.


As I noted in a previous section, the DDT stores are mobilized as part of the normal fat
mobilization cycle of all adipose tissue, and the normal use of fat as an energy source releases
“free” DDT that can then target different organs. DDT is also released in significant amounts in
illness and disease—at precisely the time when further toxic insults can compound a person’s
illness. The AMA noted that normal fat turnover is continuous and that, although the human
turnover rate is unknown, the turnover rate in the rat is just 6 days. This process can free up
unbound DDT, which will then circulate in the blood:

       The functions bearing directly on the mobilization and deposition of fat appear to
       be a continuous process. Complete fat turnover in the mouse on a constant diet is
       estimated to require six days. The turnover in man is probably slower, because
       his metabolic rate is lower; it most likely varies within wide limits and must be
       greatly accelerated under conditions that make demands on the fat reserve… It
       appears to be a reasonable assumption that adipose tissue, which has these many
       important functions, can be influenced by the presence of cumulative poisons such
       as the chlorinated hydrocarbon insecticides. Among the more important of these
       materials are dichlorodiphenyltrichloroethane (DDT)…”


                                                                                           Page 175
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 624
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2       filed 01/28/20     PageID.15081 Page 164
                                                                        PageID.35289      320 of
                                                   271
                                                   427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


The AMA highlighted the fact that DDT is a proven “biological magnifier” with major
implications because DDT continually builds up in adipose tissue and can insidiously target
important cardiac enzymes and alter the metabolic activity of the adipose tissue itself:

       The accumulation of dichlorodiphenyltrichloroethane in fat tissue has been
       studied extensively, and it has been shown that this tissue acts as a biologic
       magnifier for the insecticide. The ingestion of minute amounts of
       dichlorodiphenyltrichloroethane (about 1 part per million) in the diet of rats over
       a period of time causes accumulation in the fat which can be as high as 30 times
       the level of intake. It has been demonstrated that dichlorodiphenyltrichloroethane
       concentrations of 3 to 30 parts per million in the substrate inhibit rat heart
       cytochrome oxidase. It is possible that this deposited DDT can influence
       enzymatic activity in adipose tissue.


The AMA also directly linked bioaccumulation to toxicity, stating that increasing lipid solubility
increases toxicity:

       Perhaps a better indication of the influence of a poison that is retained in the fat
       is the comparison of the effects of the four principal isomers of benzene
       hexachloride. If the degree or retention of gamma isomer in fatty tissue is
       assigned the value of 1, then alpha is rated as 2, beta as 10 and delta less than 1.
       Chronic effects of these isomers, when fed to rats, can be observed with 100 parts
       of gamma per million in the diet, 50 of alpha, 10 of beta and about 800 of delta.
       The direct relation between retention and chronic toxicity appears obvious.


Additionally, the AMA highlighted an often-ignored fact about lipophilic chemical compounds.
While scientists at this time had reached consesus that DDT bioaccumulation and
biomagnifaction occurred in fat tissue, little thought had been given to the fact that every cell in
the body has a membrane that is rich in lipids. When DDT dissolves in cell membranes, DDT
can disrupt the very fine balance of cellular transport; transplacental transport in the developing
fetus would be a major concern.


                                                                                              Page 176
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 625
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15082 Page 165
                                                                       PageID.35290      321 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


       In fact, dichlorodiphenyltrichloroethane is found in all other tissues in proportion
       to their fat content. Fats and lipids are constituents of cell membranes and are
       concerned with the phenomena of cell permeability and cell organization in every
       tissue of the body…Also, embryonic fat cells have a great capacity for synthesis of
       cholesterol. The importance of cholesterol in the formation of vitamins and
       hormones is well established. Consequently, storage of a toxicant in the fat of
       parenchymal cells is essentially storage in the cell itself, where such important
       enzymatic processes as oxidation, phosphorylation and cholesterol synthesis take
       place. The fact that TDE specifically affects the adrenal cortex of the dog gives
       credence to this postulation.


Finally, the AMA pointed to the properties of all lipid-soluble stable chlorinated hydrocarbons as
the overriding threats to human health and the body’s homeostatic mechanisms. In other words,
the toxicity was not “chemical-specific,” and if other compounds (such as PCBs) shared the
physical property of fat solubility, they would be expected to be equally toxic.

       At present, compounds of the chlorinated hydrocarbon group of insecticides that
       are fat soluble and chemically stable appear to be readily retained in adipose
       tissue. Such compounds possess a high order of chronic toxicity, and it is believed
       that at least part of these effects may be due to the adverse influence the
       chemicals have on important functions of adipose tissue.


In 1955, a very important presentation was given at the AAAS meeting by Hayes et al. (the
report was published in 1956) entitled, “The Effect of Known Repeated Oral Doses of
Chlorophenothane (DDT) in Man.”[118] Because previous animal studies had shown consistent
but variable DDT bioaccumulation, Hayes et al. concluded it was necessary to confirm the
effects of human exposures by directly exposing humans in a controlled feeding experiment and
measuring DDT in biopsied fat tissue. This was a very unique set of experiments because
humans were used as the “animal” and were knowingly exposed to a confirmed toxic compound:




                                                                                           Page 177
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 626
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2       filed 01/28/20     PageID.15083 Page 166
                                                                        PageID.35291      322 of
                                                   271
                                                   427
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


       Much knowledge is available regarding the effect of repeated doses of
       chlorophenothane (DDT) on a variety of animals. Significant interspecies
       variation has been found in its toxicity when given orally, the storage of DDT in
       fat, and the conversion of DDT to 1,1,-dichloro-2,2-bis( p-chlorophenyl ) ethylene
       (DDE). Some other aspects of the pharmacology of DDT have not been
       investigated sufficiently to determine whether interspecies differences are present.
       A final evaluation of the effect of DDT on man must be made with human subjects.
       The practical importance of the problem is evident from the fact that a greater
       tonnage of DDT than of any other insecticide is used in agriculture, that DDT
       occurs regularly in prepared meals, and that it is stored in the fat of most persons
       in the general population.


They stated that DDT was then known to have bioaccumulated “in most of the persons in the
general population.” This statement is extremely important and noteworthy for this case because
Hayes et al. predicted bioaccumulation based on just two facts: 1) DDT’s high lipid solubility
had resulted in rapid and high bioaccumulation animals and livestock; and 2) a great “tonnage”
of DDT had been released into the environment. Despite having no more information than these
two facts, Hayes et al. felt comfortable about this prediction that the “general population” had
accumulated DDT.

The Hayes et al. experiments[118]8 (started in 1954) were conducted on human male prison
volunteers in which each man was given a daily dose of 3.5 or 35 mg DDT in various emulsions
for periods of up to 18 months. At the end of the prescribed interval of an exposure, a small
incision was made in the abdomen, a biopsy specimen of abdominal fat was removed, and the
DDT content was measured. As noted earlier, the U.S. food supply was known to be
contaminated, so adjustments were made for both DDT and DDE residue concencentrations
detected in the typical prison meal.

Based on their graphs, Hayes et al. stated, “It is clear that storage was directly proportional to
dosage. The graphs suggest that, at the dosages used, human males achieve storage equilibrium
for DDT in about a year, but further observation is necessary to establish this.” DDT had


                                                                                            Page 178
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 627
Case 2:15-cv-00201-SMJ                ECF No. 376-7
                                              376-2         filed 01/28/20    PageID.15084 Page 167
                                                                              PageID.35292      323 of
                                                          271
                                                          427
                                                                             Richard DeGrandchamp, PhD
                                                                                  Expert Opinion, Book 2
                                                                                           April 5, 2019


bioaccumulated to significant levels even at low levels of exposure and that it was biomagnified.
For example a DDT dose of 3.5 mg resulted in fat concentrations of 354 mg and 613 mg after
approximately 6- and 12-month exposures, respectively. As the apex receptor in the food chain,
humans unknowingly accumulate chlorinated compounds released into the environment to
significant levels.


8.4.       In the 1960s, DDT and PCBs were known to be ubiquitous and
           bioaccumulative

If PCBs had been substituted for DDT by investigators in each of the above-summarized studies,
the results would have been roughly the same. As producers of both PCBs and DDT, Monsanto
must have known that both compounds shared very similar lipid solubility properties and,
therefore, should have known that all of the DDT studies pertained to PCBs as well. This
proposition is supported by the testimony of Monsanto’s corporate representative.18

By the 1960s, the full realization of the massive historical uncontrolled releases of both DDT and
PCBs came into sharp focus. Detailed food residue measurements were made of these two highly
lipid-soluble compounds in different categories of food products, confirming that the U.S. food
supply was highly contaminated and that the general public had likely been unknowingly
consuming DDT and PCBs for many years prior. Starting in 1969, the FDA began monitoring
PCBs in a variety of foods and could then determine the amount of PCBs in the total U.S. diet;
from this information, FDA could calculate the daily human PCB intake.[119]

In 1975, at the National Conference on Polychlorinated Biphenyls (sponsored by the U.S. EPA),
Drs. Jelinek and Corneliussen (Director of the Division of Chemical Technology, Bureau of
Foods, Food and Drug Administration and Assistant to the Director of the Division of Chemical
Technology, Bureau of Foods, respectively) presented “Levels of PCBs in The U.S. Food
Supply.”[119]




18
     Kaley Deposition, Colella v. Monsanto, 11/17/2011, pages 34-44.


                                                                                               Page 179
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 628
Case 2:15-cv-00201-SMJ              ECF No. 376-7
                                            376-2     filed 01/28/20    PageID.15085 Page 168
                                                                        PageID.35293      324 of
                                                    271
                                                    427
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


From the amount of PCB contamination measured in each food commodity, the authors
calculated the average daily intake for a typical diet, which they termed the “Total Diet.” It
should be stressed that 50% of this population would have higher daily intakes. Jelinek and
Corneliussen noted that they could look at the multiyear survey results and identify patterns of
foods contaminated with the highest levels of PCBs and make the following broad generalization
by 1975:

       In summary, the breadth of occurrence of PCB's has narrowed to the point where
       freshwater fish are now the primary source of PCB's in our diet. Thus, the daily PCB
       intake for the average citizen is low, since his consumption of freshwater fish is low, and
       even here, most of the commercial freshwater fish contain less than 5 ppm PCBs.
       However, the estimated intake of the average consumer is only a guidepost, and the Food
       and Drug Administration must consider the dietary consumption patterns of significant
       sectors of the population which are significantly different from the average. For example,
       PCB intake could be quite different for those people whose diets include substantial
       quantities of sports fish.


Because fish was the food commodity exhibiting the highest PCB contaminant levels, Jelinek
and Corneliussen stated that the focus should be on preventing PCBs from entering and
contaminating the aquatic environment:

       For the future…means must be employed by the responsible Federal and State agencies
       to effectively halt the entry of PCB's into the aquatic environment.


It wasn’t until the early 1970s that routine biomonitoring of the U.S. general population was
conducted to determine the body burdens for many environmental pollutants among the U.S.
general population. In 1967, the Human Monitoring Survey was established by the Pesticides
Program of the U.S. Department of Health, Education, and Welfare. In 1970, (the first year the
EPA was established as an Agency), EPA began measuring DDT and, later in 1972, PCBs in fat
tissue as part of its National Human Monitoring program. In these early biomonitoring studies,
both DDT and PCBs were detected in the general population.[120]


                                                                                           Page 180
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 629
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2       filed 01/28/20     PageID.15086 Page 169
                                                                      PageID.35294      325 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 2
                                                                                  April 5, 2019


Although the extent of PCB contamination was not widely studied until the late 1960s and
1970s, it is my opinion that Monsanto had all the facts necessary to know PCBs as
bioaccumulative, ubiquitous environmental contaminants much earlier. This opinion is supported
by a memo developed by a consultant (Dr. Robert Metcalf) for Monsanto in 1969.[121] At the
time, Metcalf was a professor at Illinois University and one of Monsanto’s scientific consultants.
In 1969, he wrote an internal memo to Monsanto titled, “Report and Comments on Meeting on
Chlorinated Biphenyls in the Environment at Industrial Biotest Laboratories, Chicago, March
21.” In this memo, he considered whether it is possible that the massive amounts of PCBs
Monsanto had produced over decades could have resulted in worldwide pollution. His
conclusion was a simple yes. What is striking about Metcalf’s conclusion is that it was based on
a few specific long-known facts and scientific principles: Monsanto produced massive amounts
of PCB over 40 years; tens of millions of pounds of PCBs were used in applications where PCBs
“must escape into the environment;” PCBs are stable and environmentally persistent; and both
PCBs and DDT are lipid soluble and water insoluble, and had been produced in roughly the same
amounts over decades. Metcalf’s conclusions did not require the development of any new
technology or scientific discoveries—the stated bases for his conclusions were available to
Monsanto decades before.




                                                                                         Page 181
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 630
Case 2:15-cv-00201-SMJ        ECF No. 376-7
                                      376-2      filed 01/28/20    PageID.15087 Page 170
                                                                   PageID.35295      326 of
                                               271
                                               427
                                                                  Richard DeGrandchamp, PhD
                                                                    Expert Opinion, References
                                                                                 April 5, 2019




                              References
[1]   J. L. Hartwell, Survey of Compounds Which Have Been Tested for Carcinogenic Activity.
      Bethesda: U.S. Public Health Service, 1941.
[2]   W. Hueper, F. Wiley, and H. Wolfe, “Experimental production of bladder tumors in dogs
      by administration of beta-naphthylamine,” J Ind Hyg Toxicol, vol. 20, no. 46–84, 1938.
[3]   S. Khandjian, “Sicurezza Alimentare: Le Sfide per i Produttori di Adesivi (Food Safety:
      The Challenges for Producers).”
[4]   D. Holden, “What the Foundation Plant Surveys are Disclosing,” 1942.
[5]   C. Hackmann, “Problems of Testing Preparations For Carcinogenic Properties in the
      Chemical Industry,” in Ciba Foundation Symposium on Carcinogenesis, Mechanism of
      Action, 1958.
[6]   A. Roeder, “Deadly occupation, forged report.”
[7]   C. Clark, Radium Girls: Women and Industrial Health Reform, 1910-1935. Chapel Hill:
      University of North Carolina Press, 1997.
[8]   K. A. DeVille and M. E. Steiner, “The New Jersey Radium Dial Workers and the
      Dynamics of Occupational Disease Litigation in the Early Twentieth Century,” Miss. Law
      Rev., vol. 62, 1997.
[9]   W. Chambless, “Haskell Laboratory for Toxicology and Industrial Medicine: Fifty Years
      of Research and Service,” Wilmington, 1985.
[10] K. Itchikawa and S. M. Baum, “The rapid production of cancer in rabbits by coal-tar,” J.
     Cancer Res., vol. 9, no. 1, pp. 85–104, Mar. 1925.
[11] J. W. Cook and E. L. Kennaway, “Chemical Compounds as Carcinogenic Agents: First
     Supplementary Report: Literature of 1937,” Am. J. Cancer, vol. 33, no. 1, pp. 50–97, May
     1938.
[12] J. W. Cook and E. L. Kennaway, “Chemical Compounds as Carcinogenic Agents: Second
     Supplementary Report: Literature of 1938 and 1939,” Am. J. Cancer, vol. 39, no. 4, pp.
     521–582, Aug. 1940.
[13] C. P. Rhoads, “Recent Studies in the Production of Cancer by Chemical Compounds; the
     Conditioned Deficiency as a Mechanism: The Bulkley Lectuer.,” Bull. N. Y. Acad. Med.,
     vol. 18, no. 1, pp. 53–64, Jan. 1942.
[14] G. A. Bennett, C. K. Drinker, and M. F. Warren, “Morphological changes in the livers of


                                                                                      Page 182
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 631
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2      filed 01/28/20     PageID.15088 Page 171
                                                                     PageID.35296      327 of
                                                271
                                                427
                                                                   Richard DeGrandchamp, PhD
                                                                     Expert Opinion, References
                                                                                  April 5, 2019


      rats resulting from exposure to certain chlorinated hydrocarbons,” Indust. Hyg. Toxicol.,
      vol. 20, pp. 97–123, 1938.
[15] M. C. Marsh and B. T. Simpson, “Chemotherapeutic Attempts with Coal-Tar Derivatives
     on Spontaneous Mouse Tumors,” J. Cancer Res., vol. 11, no. 4, pp. 417–435, Dec. 1927.
[16] C. D. Klassen, Casarett and Doull’s Toxicology: The Basic Science of Poisons, Sixth Ed.
     New York: McGraw-Hill Medical Publishing Division, 2001.
[17] J. W. Miller, “Pathologic changes in animals exposed to a commercial chlorinated
     diphenyl,” Public Heal. Reports, vol. 59, no. 33, pp. 1085–1093, 1944.
[18] G. Cameron and F. Burgess, “The toxicity of D.D.T,” Br. Med. J., vol. 1, no. 4407, pp.
     865–871, 1945.
[19] C. K. Drinker, M. F. Warren, and G. A. Bennett, “The problem of possible systemic
     effects from certain chlorinated hydrocarbons,” J. Ind. Hyg. Toxicol., vol. 19, pp. 283–
     299, 1937.
[20] O. G. Fitzhugh, “Use of DDT insecticides on food products,” Ind. Eng. Chem., vol. 40, no.
     4, pp. 704–705, 1948.
[21] E. Laug, A. Nelson, O. Fitzhugh, and F. Kunze, “Liver cell alteration and DDT storage in
     the fat of the rat induced by dietary levels of 1 to 50 p.p.m. DDT,” J. Pharmacol. Exp.
     Ther., vol. 98, no. 3, pp. 268–273, 1950.
[22] M. G. Seelig and Z. K. Cooper, “A review of the recent literature of tar cancer (1927–
     1931 inclusive),” Am. J. Cancer, vol. 17, no. 3, pp. 589–667, 1933.
[23] L. Schwartz, “Dermatitis from synthetic resins and waxes,” Am. J. Public Health Nations.
     Health, vol. 26, no. 6, pp. 586–92, Jun. 1936.
[24] C. K. Drinker, “Further observations on the possible systemic toxicity of certain of the
     chlorinated hydrocarbons with suggestions for permissible concentrations in the air of
     workrooms,” J. Ind. Hyg. Toxicol., vol. 21, pp. 155–159, 1939.
[25] C. K. Drinker, “Report to the Monsanto Chemical Company, September 15, 1938,” 1938.
[26] R. Kelly, “Letter from Dr. Kelly (Monsanto) to Dr. Spolyar (Indiana State Board of
     Health), Feb. 14, 1950 (STLCOPCB4008211).” 1950.
[27] W. F. von Oettingen, The Halogenated Aliphatic, Olefinic, Cyclic, Aromatic, and
     Aliphatic-Aromatic Hydrocarbons Including the Halogenated Insecticides, Their Toxicity
     and Potential Dangers. Washington, DC: U.S. Department of Health, Education, and
     Welfare, 1955.
[28] D. H. Norback and R. H. Weltman, “Polychlorinated biphenyl induction of hepatocellular
     carcinoma in the Sprague-Dawley rat.,” Environ. Health Perspect., vol. 60, pp. 97–105,
     May 1985.


                                                                                        Page 183
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 632
Case 2:15-cv-00201-SMJ        ECF No. 376-7
                                      376-2      filed 01/28/20    PageID.15089 Page 172
                                                                   PageID.35297      328 of
                                               271
                                               427
                                                                  Richard DeGrandchamp, PhD
                                                                    Expert Opinion, References
                                                                                 April 5, 2019


[29] V. Cogliano, “PCBs: Cancer Dose-Response Assessment and Application to
     Environmental Mixtures (1996).”
[30] R. W. Morgan, J. M. Ward, and P. E. Hartman, “Aroclor 1254-induced intestinal
     metaplasia and adenocarcinoma in the glandular stomach of F344 rats.,” Cancer Res., vol.
     41, no. 12 Pt 1, pp. 5052–9, Dec. 1981.
[31] J. M. Ward, “Proliferative Lesions of the Glandular Stomach and Liver in F344 Rats Fed
     Diets Containing Aroclor 1254,” Environ. Health Perspect., vol. 60, p. 89, May 1985.
[32] National Toxicology Program, “Liver, Hepatocyte – Increased Mitosis - Nonneoplastic
     Lesion Atlas.” [Online]. Available:
     https://ntp.niehs.nih.gov/nnl/hepatobiliary/liver/hinmitos/index.htm. [Accessed: 04-Apr-
     2019].
[33] S. Y. Ha, M. Choi, T. Lee, and C.-K. Park, “The Prognostic Role of Mitotic Index in
     Hepatocellular Carcinoma Patients after Curative Hepatectomy,” Cancer Res. Treat., vol.
     48, no. 1, p. 180, 2016.
[34] V. A. Triolo, “Nineteenth Century Foundations of Cancer Research Advances in Tumor
     Pathology, Nomenclature, and Theories of Oncogenesis,” Cancer Res., vol. 25, no. 2 Part
     1, pp. 75–106, Feb. 1965.
[35] W. Nakahara and J. B. Murphy, “The lymphocyte in natural and induced resistance to
     transplanted cancer: VI. Histological comparison of the lymphoid tissue of naturally
     immune and susceptible mice,” J. Exp. Med., vol. 33, no. 3, pp. 327–36, Feb. 1921.
[36] R. J. Ludford, “XV. The general and experimental cytology of cancer,” J. R. Microsc.
     Soc., vol. 45, no. 3, pp. 272–292, 1925.
[37] W. Mendelsohn, “The Significance of Abnormal Mitosis in the Development of
     Malignancy,” Am. J. Cancer, vol. 24, no. 3, pp. 626–636, Jul. 1935.
[38] A. E. Casey, “The Prognostic Value of the Mitosis Count in Biopsies of
     Lymphosarcoma,” Am. J. Cancer, vol. 29, no. 1, pp. 47–56, Jan. 1937.
[39] A. A. Morton, C. F. Branch, and D. B. Clapp, “The Production of Cancer by
     Hydrocarbons other than Those of the Phenanthrene Type,” Am. J. Cancer, vol. 26, no. 4,
     pp. 754–760, Apr. 1936.
[40] W. A. Barnes and J. Furth, “A Transmissible Leukemia in Mice with Atypical Cells,” Am.
     J. Cancer, vol. 30, no. 1, pp. 75–94, May 1937.
[41] A. M. Brues, A. E. Weiner, and H. B. Andervont, “Relation Between Latent Period and
     Growth Rate in Chemically Induced Tumors,” Exp. Biol. Med., vol. 42, no. 2, pp. 374–
     377, Nov. 1939.
[42] National Institute of Environmental Health Sciences, “Hyaline Bodies.” [Online].
     Available: https://www.niehs.nih.gov/research/resources/visual-


                                                                                        Page 184
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 633
Case 2:15-cv-00201-SMJ        ECF No. 376-7
                                      376-2      filed 01/28/20    PageID.15090 Page 173
                                                                   PageID.35298      329 of
                                               271
                                               427
                                                                  Richard DeGrandchamp, PhD
                                                                    Expert Opinion, References
                                                                                 April 5, 2019


      guides/liverpath/degenerative/hyaline_bodies/index.cfm. [Accessed: 02-Apr-2019].
[43] C. Stumptner et al., “Analysis of Intracytoplasmic Hyaline Bodies in a Hepatocellular
     Carcinoma: Demonstration of p62 as Major Constituent,” Am. J. Pathol., vol. 154, no. 6,
     pp. 1701–1710, Jun. 1999.
[44] W. Russell, “An Address on a Characteristic Organism of Cancer.,” Br. Med. J., vol. 2,
     no. 1563, pp. 1356–60, Dec. 1890.
[45] W. W. Keen, “IV. Report of a Case of Resection of the Liver for the Removal of a
     Neoplasm, with a Table of Seventy-six Cases of Resection of the Liver for Hepatic
     Tumors.,” Ann. Surg., vol. 30, no. 3, pp. 267–83, Sep. 1899.
[46] J. M. Twort and C. C. Twort, “Induction or Cancer by Cracked Mineral Oils.,” Lancet,
     vol. 226, no. 5857, pp. 1226–8, 1935.
[47] T. Sasaki and T. Yoshida, “Experimentelle Erzeugung des Lebercarcinoms durch
     Fütterung mit o-Amidoazotoluol,” Virchows Arch. Pathol. Anat. Physiol. Klin. Med., vol.
     295, no. 2, pp. 175–200, Aug. 1935.
[48] J. W. Orr and L. H. Stickland, “The metabolism of rat liver during carcinogenesis by
     butter yellow.,” Biochem. J., vol. 35, no. 4, pp. 479–87, Apr. 1941.
[49] U.S. Environmental Protection Agency, “EPA Bans PCB Manufacture; Phases Out Uses.”
     [Online]. Available: https://archive.epa.gov/epa/aboutepa/epa-bans-pcb-manufacture-
     phases-out-uses.html. [Accessed: 02-Apr-2019].
[50] S. Jensen, “Report of a new chemical hazard,” New Sci., vol. 32, p. 612, 1966.
[51] M. Keplinger, O. Fancher, and J. Calandra, “IBT: Toxicological Studies with
     Polychlorinated Biphenyls.”
[52] J. E. LeBeau, “The role of the LD50 determination in drug safety evaluation,” Regul.
     Toxicol. Pharmacol., vol. 3, no. 1, pp. 71–74, Mar. 1983.
[53] “News Release (Oct. 7, 1947): Dr. R. Emmet Kelly’s address to the American Public
     Health Association.” p. WASHARCH00015, 1947.
[54] J. Garrett, “Monsanto Internal Memo.” 1955.
[55] R. Kelly, “Letter from Dr Kelly (Monsanto) to Mr Wilde, Feb 21, 1967 (MONS09495).”
     1967.
[56] “United States v. Moreno L. Keplinger, Paul L. Wright, and James B. Plank, 776 F.2d 678
     – CourtListener.com.” [Online]. Available:
     https://www.courtlistener.com/opinion/460360/united-states-v-moreno-l-keplinger-paul-l-
     wright-and-james-b-plank/. [Accessed: 02-Apr-2019].
[57] Monsanto Chemical Company, “1944 Monsanto Chemical Company Salesmen’s Manual:


                                                                                      Page 185
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 634
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2       filed 01/28/20     PageID.15091 Page 174
                                                                      PageID.35299      330 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                      Expert Opinion, References
                                                                                   April 5, 2019


      Aroclor Description and Properties (MONS092683).” 1944.
[58] H. Cumming and C. Rücker, “Octanol–water partition coefficient measurement by a
     simple 1 H NMR method,” ACS Omega, vol. 2, no. 9, pp. 6244–6249, Sep. 2017.
[59] M. Perouansky, “The Overton in Meyer–Overton: a biographical sketch commemorating
     the 150th anniversary of Charles Ernest Overton’s birth,” Br. J. Anaesth., vol. 114, no. 4,
     pp. 537–541, 2015.
[60] U.S. Environmental Protection Agency, “Regional Screening Levels (RSLs) - Generic
     Tables.” [Online]. Available: https://www.epa.gov/risk/regional-screening-levels-rsls-
     generic-tables.
[61] U.S. Environmental Protection Agency, “Part 5 : Chemical-specific parameters,” in Soil
     Screening Guidance: Technical Background Document, Second edition, 1996, pp. 133–
     160.
[62] “Product Properties Test Guidelines: OPPTS 830.7560, Partition Coefficient ( n-
     Octanol/Water), Generator Column Method,” 1996.
[63] European Chemicals Agency (ECHA), “Guidance on Information Requirements and
     Chemical Safety Assessment Chapter R.7c: Endpoint specific guidance, Draft Version
     3.0,” no. March, p. 274, 2017.
[64] E. C. A. (ECHA), “(ECHA), European Chemicals Agency (ECHA): Understanding
     REACH.” [Online]. Available: https://echa.europa.eu/regulations/reach/understanding-
     reach.
[65] Agency for Toxic Substances and Disease Registry (ATSDR), “Chapter 4: Chemical and
     physical information,” in Toxicity Profile for Polychlorinated Biphenyls (PCBs), 2014, pp.
     3–7.
[66] J. P. Byers and J. G. Sarver, “Chapter 10: Pharmacokinetic Modeling,” in Pharmacology,
     Academic Press, 2009, pp. 201–277.
[67] “Toxicological Profile for Polychlorinated Biphenyls (PCBs),” Atlanta, 2000.
[68] Euro Chlor, “Bioaccumulation,” Focus Chlorine Sci., no. 08, pp. 1–4, 2013.
[69] R. M. and J. R. L. Campbell, “Transformer oil,” 28-Oct-1929.
[70] J. F. Borzelleca, “Paracelsus: herald of modern toxicology,” Toxicol. Sci., vol. 53, no. 1,
     pp. 2–4, 2002.
[71] E. Kenndler and N. M. Maier, “Gas chromatography and analysis of binding media of
     museum objects: a historical perspective,” Substantia, vol. 2, pp. 93–118, 2018.
[72] J. Sangster, Octanol-water partition coefficients: fundamentals and physical chemistry.
     Wiley, 1997.


                                                                                         Page 186
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 635
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2      filed 01/28/20    PageID.15092 Page 175
                                                                    PageID.35300      331 of
                                                271
                                                427
                                                                   Richard DeGrandchamp, PhD
                                                                     Expert Opinion, References
                                                                                  April 5, 2019


[73] R. L. Lipnick, “Charles Ernest Overton: narcosis studies and a contribution to general
     pharmacology,” Trends Pharmacol. Sci., vol. 7, no. May, pp. 161–164, 1986.
[74] R. L. Lipnick, “A quantitative structure-activity relationship study of Overton’s data on
     the narcosis and toxicity of organic compounds to the tadpole, Rana temporaria,” Aquat.
     Toxicol. Environ. Fate Elev. Vol. ASTM STP 1007, pp. 468–489, 1989.
[75] M. Nendza, Structure—Activity Relationships in Environmental Sciences. 2011.
[76] K. H. Meyer, “Contributions to the theory of narcosis,” Trans. Faraday Soc., vol. 33, no.
     0, p. 1062, Jan. 1937.
[77] C. D. Leake and M.-Y. Chen, “The anesthetic properties of certain unsaturated ethers,”
     Exp. Biol. Med., vol. 28, no. 2, pp. 151–154, Nov. 1930.
[78] J. Ferguson, “The use of chemical potentials as indices of toxicity,” Proc. R. Soc. London.
     Ser. B - Biol. Sci., vol. 127, no. 848, pp. 387–404, 1939.
[79] M. W. Goldblatt, “Research in Industrial Health in the Chemical Industry,” Occup.
     Environ. Med., vol. 12, no. 1, pp. 1–20, 1955.
[80] R. L. Lipnick and V. A. Filov, “Nikolai Vasilyevich Lazarev, toxicologist and
     pharmacologist, comes in from the cold,” Trends Pharmacol. Sci., vol. 13, no. C, pp. 56–
     60, 1992.
[81] C. H. Penning, “Physical characteristics and commercial possibilities of chlorinated
     diphenyl,” Ind. Eng. Chem., vol. 22, no. 11, pp. 1180–1182, 1930.
[82] P. G. Benignus, “Fungus-proofing composition,” 11-Aug-1944.
[83] “Monsanto Technical Bulletin (MONS 074287),” 1948.
[84] P. Benignus, “Letter from Dr. Benignus (Monsanto) to Dr. Leake (USDA) (MONS
     1987737).” 1948.
[85] “Monsanto Technical Bulletin (PCB-ARCH-EXT0020686),” 1950.
[86] “Monsanto Technical Bulletin (TOWOLDMON0037820),” 1953.
[87] “Monsanto Advertisement,” Chem. Eng. News, p. PCB-ARCH0232927, 1961.
[88] Monsanto, “What is Monsanto’s opinion on Agent Orange and DDT? | Monsanto.”
     [Online]. Available: https://monsanto.com/company/media/q/what-is-monsantos-opinion-
     on-agent-orange-and-ddt/.
[89] G. Woodard, R. R. Ofner, and C. M. Montgomery, “Accumulation of DDT in the body fat
     and its appearance in the milk of dogs,” Science, vol. 102, no. 2642, pp. 177–8, Aug.
     1945.
[90] F. C. Bishopp, “Present position of DDT in the control of insects of medical


                                                                                       Page 187
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 636
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2      filed 01/28/20     PageID.15093 Page 176
                                                                      PageID.35301      332 of
                                                 271
                                                 427
                                                                    Richard DeGrandchamp, PhD
                                                                      Expert Opinion, References
                                                                                   April 5, 2019


      importance*,” Am. J. Public Health, vol. 36, no. 6, pp. 593–606, 1946.
[91] U.S. Environmental Protection Agency, “DDT Regulatory History: A Brief Survey (to
     1975),” no. to 1975, pp. 1–6, 1975.
[92] U.S. Environmental Protection Agency, “DDT - A Brief History and Status.”
[93] “2019 Fourth National Report on Human Exposure to Environmental Chemicals Special
     Analysis of Pooled Samples for Select Chemicals Background,” 2019.
[94] “Toxicological Profile for DDT, DDE, DDD,” Atlanta, 2002.
[95] H. L. Haller et al., “The chemical composition of technical DDT,” J. Am. Chem. Soc., vol.
     67, no. 9, pp. 1591–1602, Sep. 1945.
[96] Agency for Toxic Substances and Disease Registry (ATSDR), “Chapter 4: Chemical and
     physical information,” in Toxicological Profile for DDT, DDE, and DDD, 2002.
[97] H. L. Haller and R. L. Busbey, “The chemistry of DDT,” in U.S. Department of
     Agriculture Yearbook, 1943, pp. 616–622.
[98] M. M. Ellis, B. A. Westfall, and M. D. Ellis, “Toxicity of dichloro-diphenyltrichlorethane
     (DDT) to goldfish and frogs,” Science (80-. )., vol. 100, no. 2604, p. 477, 1944.
[99] C. Cottam and E. Higgins, “DDT and its effect on fish and wildlife.,” J. Econ. Entomol.,
     vol. 39, pp. 44–52, 1946.
[100] “Editorial: Taking stock of DDT.,” Am. J. Public Health Nations. Health, vol. 36, no. 6,
      pp. 657–8, Jun. 1946.
[101] S. Kirkwood and P. Phillips, “The relationship between the lipoid affinity and the
      insecticidal action of 1, 1-bis (p-fluorophenyl) 2, 2, 2-trichloroethane and related
      substances,” J. Pharmacol. Exp. Ther., vol. 87, no. 4, pp. 375–381, 1946.
[102] M. I. Smith and E. F. Stohlman, “The pharmacologic action of 2,2 bis(p-chlorophenyl)
      1,1,1 trichlorethane and its estimation in the tissues and body fluids,” Public Heal.
      Reports, vol. 59, no. 30, p. 984, 1944.
[103] A. A. Nelson, J. H. Draize, G. Woodard, O. G. Fitzhugh, R. B. S. Jr., and H. O. Calvery,
      “Histopathological changes following administration of DDT to several species of
      animals,” Public Heal. Reports, vol. 59, no. 31, p. 1009, 1944.
[104] H. S. Telford and J. E. Guthrie, “Transmission of the toxicity of DDT through the milk of
      white rats and goats,” Science (80-. )., vol. 102, no. 2660, p. 647, 1945.
[105] D. E. Howell, H. W. Cave, V. G. Heller, and W. G. Gross, “The amount of DDT found in
      the milk of cows following spraying,” J. Dairy Sci., vol. 30, no. 9, pp. 717–721, 1947.
[106] G. Carter, RH; Hubanks, PE; Mann, HD; Alexander, LM; Schopmeyer, “Effect of cooking
      on the DDT content of beef,” Science (80-. )., vol. 107, no. 2779, p. 347, 1948.


                                                                                             Page 188
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 637
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20     PageID.15094 Page 177
                                                                       PageID.35302      333 of
                                                  271
                                                  427
                                                                     Richard DeGrandchamp, PhD
                                                                       Expert Opinion, References
                                                                                    April 5, 2019


[107] M. Rubin, H. R. Bird, N. Green, and R. H. Carter, “Toxicity of DDT to laying hens,”
      Poult. Sci., vol. 26, no. 4, pp. 410–413, 1947.
[108] J. K. Finnegan, H. B. Haag, and P. S. Larson, “Tissue distribution and elimination of DDD
      and DDT following oral administration to dogs and rats,” Exp. Biol. Med., vol. 72, no. 2,
      pp. 357–360, Nov. 1949.
[109] K. McConnell and R. Sinclair, “Passage of elaidic acid through the placenta and also into
      the milk of the rat,” J. Biol. Chem., vol. 118, pp. 123–129, 1937.
[110] W. Goldwater and D. Stetten, “Studies in fetal metabolism*,” J. Biol. Chem., vol. 169, no.
      3, pp. 723–738, 1947.
[111] R. H. Carter, “DDT Residues in Agricultural Products,” Ind. Eng. Chem., vol. 40, no. 4,
      pp. 716–717, 1948.
[112] J. B. Shepherd, L. A. Moore, R. H. Carter, and F. W. Poos, “The Effect of Feeding Alfalfa
      Hay Containing DDT Residue on the DDT Content of Cow’s Milk,” J. Dairy Sci., vol. 32,
      no. 6, pp. 549–555, 2010.
[113] G. W. Pearce, A. M. Mattson, and W. J. Hayes, “Examination of human fat for the
      presence of DDT,” Science (80-. )., vol. 116, no. 3010, pp. 254–256, 1952.
[114] A. M. Mattson, J. T. Spillane, C. Baker, and G. W. Pearce, “Determination of DDT and
      related substances in human fat,” Anal. Chem., vol. 25, no. 7, pp. 1065–1070, 1953.
[115] K. C. Walker, M. B. Goette, and G. S. Batchelor, “Pesticide residues in foods:
      dichlorodiphenyltrichloroethane and dichlorodiphenyldichloroethylene content in
      prepared meals,” J. Agric. Food Chem., vol. 2, no. 20, pp. 1034–1037, 1954.
[116] E. P. Laug, F. M. Kunze, and C. S. Prickett, “Occurrence of DDT in human fat and milk,”
      Arch. Indust. Hyg. Occup. Med., vol. 3, no. 3, pp. 245–6, 1951.
[117] “Editorial: Insecticide storage in adipose tissue,” J. Am. Med. Assoc., vol. 145, no. 10, pp.
      735–736, 1951.
[118] W. J. Hayes, W. Durham, and C. J. Cueto, “The effect of known repeated oral doses of
      chlorophenothane (DDT) in man,” J. Am. Med. Assoc., vol. 162, no. 9, pp. 890–897, 2016.
[119] C. Jelinek and P. Corneliussen, “Levels of PCB’s in the U.S. food supply,” in Conference
      Proceedings: National Conference on Polychlorinated Biphenyls, 1976, no. March, pp.
      147–154.
[120] F. W. Kutz, A. R. Yobs, and S. C. Strassman, “Organochlorine pesticide residues in
      human adipose tissue,” Toxicol. Pathol., vol. 4, no. 1, pp. 17–19, 1976.
[121] R. Metcalf, “Report and comments on meeting on chlorinated biphenyls in the
      environment at Industrial Biotest Laboratories, Chicago, March 21, 1969.” pp. 1–3, 1969.



                                                                                          Page 189
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 638
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2      filed 01/28/20    PageID.15095 Page 178
                                                                    PageID.35303      334 of
                                                271
                                                427
                                                                   Richard DeGrandchamp, PhD
                                                                     Expert Opinion, References
                                                                                  April 5, 2019


[122] J. F. Treon, F. P. Cleveland, F. E. Shaffer, J. Cappel, T. Gahegan, and W. Wagner, “The
      Toxicity of the Fogs Formed by Dropping Pydraul F-9, Aroclor 1248 and Tricresyl
      Phosphate, Upon the Surface of a Heated Inconel (Project 49). March 11, 1953.,” 1953.
[123] O. G. Fitzhugh and A. A. Nelson, “The chronic oral toxicity of DDT (2,2-bis (p-
      chlorophenyl-1,1,1-trichloroethane),” J. Pharmacol. Exp. Ther., vol. 89, no. 1, pp. 18–30,
      1947.




                                                                                       Page 190
 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 639
       Case 2:15-cv-00201-SMJ             ECF No. 376-7
                                                  376-2       filed 01/28/20     PageID.15096 Page 179
                                                                                 PageID.35304      335 of
                                                            271
                                                            427




                                                                                            5910 Northwood Drive
                                                                                            Evergreen, CO 80439
                                                                                       Healthcare: (303) 674-3732
                                                                       Toxicology/Risk Assessment: (303) 674-8751
                                                                                        Facsimile: (303) 674-8755
                                                                     E-Mail: richard.degrandchamp@ucdenver.edu



                                        DR. RICHARD L. DEGRANDCHAMP
                                       President and Principal Toxicologist


                                                     EDUCATION

University of Colorado Medical School, Department of Physiology, National Institutes of Health Postdoctoral Fellow, 1988-
1991
Rutgers University School of Pharmacy and Toxicology, Rutgers Postdoctoral Fellow, 1986-1988
Cornell University Medical School, Department of Pharmacology, Research Associate, 1987-1988
University of Michigan, School of Public Health, Ph.D., Toxicology, 1986
Eastern Michigan University, B.S., Biochemistry, 1978


                                             ACADEMIC APPOINTMENTS

University of Colorado Denver/Anschutz Medical Campus, Faculty Member in Graduate Program
       Courses: Environmental Risk Assessment (2006-Current)
       Environmental Epidemiology (2008-Current)
       Toxicology (2016-Current)
University of Colorado Medical School, School of Pharmacy, Adjoint Professor
       Course: Risk Assessment and Toxicology (May 1998-2009)
Naval Civil Engineer Corps Officers School, Port Hueneme, California
       Courses: Human Health Risk Assessment and Management (1996-2002)
       Environmental Statistics (1996-2002)


                                             PROFESSIONAL POSITIONS

Scientia Veritas, L.L.P.
Evergreen, Colorado
President and Principal Toxicologist
March 1997-Current

Terranext
Lakewood, Colorado
Corporate Director of Medical Toxicology and Health Sciences and Principal Toxicologist


         Declaration of Brett Land in Response to Defendants’ Motions in Limine - 640
        Case 2:15-cv-00201-SMJ             ECF No. 376-7
                                                   376-2        filed 01/28/20       PageID.15097 Page 180
                                                                                     PageID.35305      336 of
                                                              271
                                                              427
                                                                                              Dr. Richard L. DeGrandchamp
                                                                                                               Page 2 of 12


November 1996-March 1997
GeoTrans Inc.
Boulder, Colorado
Director of Toxicology and Risk Assessment and Principal Toxicologist
February 1996-November 1996

PRC Environmental Management Inc.
Denver, Colorado
Toxicology and Atmospheric Science Discipline Leader and Principal Toxicologist
February 1992-November 1995

PTI Inc.
Boulder, Colorado
Senior Toxicologist
May 1991-February 1992

EPA Neurotoxicology Division
Research Triangle Park, North Carolina
Consulting Toxicologist
1984-1986

University of Michigan School of Public Health, Department of Industrial and Environmental Health
Ann Arbor, Michigan
Consulting Toxicologist and Research Assistant
1980-1986

University of Michigan School of Public Health, Department of Water Quality
Ann Arbor, Michigan
1978-1980
Research Assistant


                                      PROFESSIONAL SOCIETIES/ASSOCIATIONS

Society of Toxicology
Society for Risk Analysis
Society of Environmental Toxicology and Chemistry
American Society for the Advancement of Science
American Chemical Society


                                              PROFESSIONAL EXPERIENCE

EXPERTISE OVERVIEW

Dr. Richard DeGrandchamp has been a practicing toxicologist for more than 33years. During this time, he has served in the
U.S. Department of Justice’s (DOJ) Expert Witness Unit and testified in numerous high-profile trials involving
environmental contamination in which the judgment awards totaled more than $20 billion. Dr. DeGrandchamp provides
expert witness testimony to DOJ on risk assessment, chemical injury, and toxicology. He has also testified as the toxicologist



                                               SCIENTIA VERITAS, L.L.P.
         Declaration of Brett Land in Response to Defendants’ Motions in Limine - 641
        Case 2:15-cv-00201-SMJ             ECF No. 376-7
                                                   376-2        filed 01/28/20       PageID.15098 Page 181
                                                                                     PageID.35306      337 of
                                                              271
                                                              427
                                                                                             Dr. Richard L. DeGrandchamp
                                                                                                              Page 3 of 12


expert witness in numerous toxic tort lawsuits that focused on cancer-causing environmental toxicants. He has held a faculty
appointment in the Graduate Faculty Program at the University of Colorado Denver/Anschutz Medical Campus for more
than 15 years. Dr. DeGrandchamp has served on numerous scientific review panels and has been a toxicological consultant
for the U.S. Environmental Protection Agency (U.S. EPA); Department of the Navy (DON); Department of Energy (DOE);
Department of Defense (DOD); Massachusetts Department of Environmental Protection (MDEP); Michigan Department of
Environmental Quality (MDEQ); District of Columbia’s District Department of the Environment (DDOE); and many
chemical, pharmaceutical, and manufacturing companies. He has conducted or directed more than 300 human health risk
assessments regulated under the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA;
Superfund); Resource Conservation and Recovery Act (RCRA); and Underground Storage Tank (UST) programs. He has
been the lead negotiator in over 150 regulatory meetings and provides expert toxicological support, as well as expert witness
testimony, on all issues related to toxic chemical exposure. Dr. DeGrandchamp has provided expert toxicological legal
support in the private sector and U.S EPA Regions 3, 5 and 8 in environmental cases involving RCRA and CERCLA
hazardous sites. He has been a member of numerous expert scientific panels and authored many risk assessment, statistical,
and toxicological guidance documents for U.S. EPA and DOD.

FACULTY APPOINTMENTS

Dr. DeGrandchamp holds a faculty appointment in the Graduate Program at the University of Colorado Denver/Anschutz
Medical Campus where he is the lecturer and course director for three courses: Human Health Risk Assessment, Toxicology,
and Environmental Epidemiology for the M.S. and Ph.D. program.
Dr. DeGrandchamp also taught human health risk assessment and toxicology courses at the University of Colorado Medical
School, School of Pharmacy, where he was responsible for training students in the Ph.D. Toxicology Program.
Dr. DeGrandchamp was a faculty member and instructor at the Naval Civil Engineering Corps Officers School (CECOS),
Port Hueneme, California. He developed the first courses for human health risk assessment, toxicology, and risk
management.
Dr. DeGrandchamp has developed and presented a hands-on training, three-day toxicology/risk assessment workshop to
risk assessors, physicians, and industrial hygienists at the Navy Environmental Health Center (NEHC), Bureau of Medicine,
in Norfolk, Virginia.
Dr. DeGrandchamp has instructed many U.S. EPA CERCLA and RCRA personnel, and Navy project managers, in the
practice and application of risk assessment, statistics, and toxicology at petroleum-contaminated sites.

LITIGATION EXPERTISE

Dr. DeGrandchamp has been retained as an expert toxicologist to evaluate the cause of death of a 14 male adult. This
individual suffered acute and severe clonic-toxic seizures triggered by numerous prescribed medications to control his
seizures Dr. DeGrandchamp is investigating the cause of death. He has been tasked with evaluating the toxicity and
synergistic effects of the prescribed medications by the attending physician and how the nursing personnel administered
the drugs. He is also determining if his non-prescribed drugs that led to his emergency admission could have contributed
to his death and he is reviewing all medical records and hospital treatment to determine and explain the how the child
died.

Dr. DeGrandchamp has been retained as toxicological expert consultant for a case involving a pesticide (pyrethroid)
exposure that resulted in a 6th month old infant developing severe tonic clonic seizures. He was asked to provide a review
of the available medical toxicology information for the pesticide as well as the patient medical records to form an opinion
about whether the medical treatment he received during his hospitalization the prescribed medications were correctly
administered. He has been tasked with identifying the initial triggering cause and the subsequent toxicological sequelae that



                                              SCIENTIA VERITAS, L.L.P.
         Declaration of Brett Land in Response to Defendants’ Motions in Limine - 642
        Case 2:15-cv-00201-SMJ              ECF No. 376-7
                                                    376-2         filed 01/28/20       PageID.15099 Page 182
                                                                                       PageID.35307      338 of
                                                                271
                                                                427
                                                                                                Dr. Richard L. DeGrandchamp
                                                                                                                 Page 4 of 12


have now triggered nearly 1,000 seizures per day and resulted in severe impairment of cognitive development.
Dr. DeGrandchamp has been retained as an expert for a case involving PFAS contamination and exposure to residents. He
will be testifying on all issues relating to PFAS toxicity and epidemiology studies in a large cohort (approximately 30,000
residents) that have been exposed to PFAS over the last 4 decades.
Dr. DeGrandchamp has been retained as an expert for a PCB case involving contaminated fish. He will be testifying on all
issues relating to the human health risks and toxicology of PCB ingestion at different transects of a major river that
encompasses areas of fishing.
Dr. DeGrandchamp has been retained as an expert for a polluted site where PFAS was manufactured and have been released
into a river that serves as a drinking water source for hundreds of thousands of residents. This group of toxic chemical
compounds includes PFOA, PFOS, as well as more recently manufactured compounds that were specifically developed to
replace the highly toxic PFAS compounds (including GenX, and Nafion-117) that are no longer produced in the U.S. He
has been tasked with forming an opinion about the individual and collective toxicity of these compounds to the exposed
population. He is responsible for reviewing company documents that include operation history and numerous toxicity
studies.
Dr. DeGrandchamp is an expert witness for a toxic-tort lawsuit. He will be testifying that decades of exposure to PCBs
caused diverse and severe health effects in a tribe that was exposed to PCBs over 4 decades. He is responsible for evaluating
the fingerprint from multiple sources and linking those to blood samples for the cohort. He will be evaluating specific PCB
congeners based on body burden studies and show they are specifically associated with non-cancer health effects based on
a series of epidemiology studies. He will also be conducting an epidemiology study of cancers in the cohort to determine
if those PCBs are also associated with an elevated risk of cancer.
Dr. DeGrandchamp is an expert witness for a coal-burning facility that has generated numerous heavy metals that have
contaminated numerous properties near the facility. He is responsible for evaluating the regional distribution of
centrospheres, that serve as indicator particles, to first identify the extent of the regional contamination and then to evaluate
the heavy metal contamination associated with those particles to determine if the level of those metals pose a risk to the
community.
Dr. DeGrandchamp is an expert witness for a PCB site, where PCBs have been historically released for more than four
decades to determine the sources of those PCBs as a foundation to identify localized releases of Potentially Responsible
Parties. He will be determining the extent of regional Natural Resources damages for purposes of liability and to support
extensive cleanup.
Dr. DeGrandchamp recently completed testifying in a series of toxic tort lawsuits suits that culminated in a jury award of
$46 million for three Non-Hodgkin Lymphoma (NHL) patients. During these trials, his testimony on the history of cancer
testing demonstrated Monsanto could have and should have conducted cancer studies back in the 1930s and that those
studies would have clearly shown PCBs were carcinogenic, which could have prevented widespread PCB environmental
contamination that then ultimately led to contamination of the U.S. food supply over an 80-year period. He showed that
while hundreds of other synthetic chemicals resembling PCBs had been tested for carcinogenicity by 1940, Monsanto took
no steps to conduct any cancer study until the 1960s. He also provided testimony that linked PCB-body burden with NHL,
which was necessary to prove Monsanto’s PCBs “caused” NHL. For this part of his testimony, Dr. DeGrandchamp showed
that the complex molecular events triggered by PCBs cause specific genetic lesions at locations in the DNA, triggering a
cascade of events that result in NHL (summary available at http://verdictsearch.com/verdict/monsanto-to-blame-for-pcb-
exposure-cancer-suit-argued/; http://www.ecowatch.com/monsanto-ordered-to-pay-46-5-million-in-pcb-lawsuit-in-rare-
win-for-pl-1891143419.html). This verdict subsequently triggered settlement discussions (reported to be $280 million) that
are underway between the hundreds of remaining NHL patients and Monsanto.

Dr. DeGrandchamp is the expert witness for plaintiffs in the Blackwell Zinc Smelter lawsuit alleging property damages
due to lead, arsenic, and cadmium contamination of more than 200 properties in Blackwell, Oklahoma. He is responsible



                                                SCIENTIA VERITAS, L.L.P.
         Declaration of Brett Land in Response to Defendants’ Motions in Limine - 643
        Case 2:15-cv-00201-SMJ             ECF No. 376-7
                                                   376-2         filed 01/28/20       PageID.15100 Page 183
                                                                                      PageID.35308      339 of
                                                               271
                                                               427
                                                                                              Dr. Richard L. DeGrandchamp
                                                                                                               Page 5 of 12


for conducting risk assessments to determine the effects of contaminants on the central nervous systems of the Blackwell
children living on contaminated Blackwell properties.

Dr. DeGrandchamp was the DOJ expert in toxicology in the British Petroleum (BP) Deep Water Horizon oil spill in the
Gulf of Mexico case that was settled last year for $20 billion (case summary available at:
https://www.justice.gov/enrd/deepwater-horizon). He was responsible for conducting toxicological evaluations,
epidemiology studies, and risk assessment to assess the potential health threats to more than 40,000 cleanup workers and
shoreline residents living in Louisiana, Florida, and Alabama.

Dr. DeGrandchamp was the expert consultant to the U.S. Department of Justice providing toxicology and risk assessment
support on a coke/steel manufacturing operation site in West Virginia. He was responsible for assessing human health risks
to children living off site in a residential area and at their schools. He determined that the cancer and noncancer risks were
unacceptable based on recent EPA air monitoring data collected at nearby schools. Dr. DeGrandchamp applied EPA
guidance for early lifetime exposures for coke-related contaminants that are mutagenic. He also conducted an
epidemiological evaluation and determined that the residential population was at risk for a wide range of medical conditions.
Dr. DeGrandchamp was an expert consultant to DOJ on the Centredale Manor Superfund site in Rhode Island. This complex
site was highly contaminated with dioxins, PCBs, and heavy metals. DOJ was awarded $104 million, and a case summary
is available at https://www.epa.gov/enforcement/case-summary-epa-issues-104-million-order-cleanup-work-centredale-
manor-superfund-site.
Dr. DeGrandchamp was retained as an expert witness in a toxic tort suit involving a wrongful death associated with exposure
to cleaning solutions. He was responsible for evaluating all medical records and the death certificate to determine whether
the cause of death was related to an acute exposure.
Dr. DeGrandchamp was an expert witness for the District of Columbia’s Department of the Environment and D.C. Attorney
General’s office in a case involving vapor intrusion into approximately 500 homes in Washington D.C. due to gasoline and
chlorinated solvents (PERC). For this site, he conducted more than 1,500 individual risk assessments for each of the sites
to identify specific homes where the contaminants could trigger medical conditions and/or cancer and made the necessary
toxicological/dosimetric adjustments to EPA toxicity values for early life exposures and individuals with preexisting
medical conditions. This study was used to determine which homes required vapor mitigation to reduce indoor contaminants
to acceptable levels. Dr. DeGrandchamp also conducted a newly developed forensic statistical approach to determine the
responsible contaminant sources.
Dr. DeGrandchamp served as the toxicological expert for the Navy Office of General Council and the Navy Environmental
Health Center, Bureau of Medicine, in a toxic tort suit filed by more than 6,000 residents on the Island of Vieques. He
evaluated the plaintiffs’ claims alleging long-term toxic exposures due to Navy activities on the island over a 60-year period
associated with bombing exercises resulted in wide-ranging medical conditions. Damages were set at more than $1 billion.
Dr. DeGrandchamp was responsible for analyzing hundreds of historical documents, medical records, and biological hair
samples. Additionally, he was responsible for analyzing biological samples to determine the current levels of toxic metal
exposures to distinguish between background and military-related exposures, as well as conducting an epidemiological
study to verify cancer rates, which were then compared with the current cancer registry.
Dr. DeGrandchamp was an expert witness providing toxicological expertise to DOJ and EPA Region 3 on the Metal Bank
Superfund Site in Pennsylvania, which was contaminated with PCBs and dioxins. He provided expert reports, rebuttal
reports, supplemental reports, depositions, and interrogatories, and assisted DOJ in preparing for depositions. Ultimately,
the court ruled in DOJ’s favor, deferring to Dr. DeGrandchamp’s expert opinion regarding the level of contamination and
associated human health risks. He also provided supporting risk assessments in the second phase of the trial, where he
developed a risk-based remedial strategy for mitigating risks to acceptable levels. A summary of the approximate $30
million settlement is available at https://www.paed.uscourts.gov/documents/opinions/03D0023P.pdf
Dr. DeGrandchamp was an expert witness for DOJ in a bankruptcy trial for three hazardous waste sites in Pennsylvania. He



                                               SCIENTIA VERITAS, L.L.P.
         Declaration of Brett Land in Response to Defendants’ Motions in Limine - 644
        Case 2:15-cv-00201-SMJ             ECF No. 376-7
                                                   376-2         filed 01/28/20       PageID.15101 Page 184
                                                                                      PageID.35309      340 of
                                                               271
                                                               427
                                                                                              Dr. Richard L. DeGrandchamp
                                                                                                               Page 6 of 12


was responsible for conducting a toxicological assessment of potential risk associated with exposure to PCBs and to address
the question of whether it was necessary to secure the funds for future remediation. The court ruled for DOJ and required
that $15 million be secured for additional studies and remediation.
Dr. DeGrandchamp was an expert witness for DOJ and EPA Region 8 involving PCBs and dioxins at the U.S. Magnesium
Corporation (MagCorp) Superfund Site in Utah. He was responsible for conducting a comprehensive toxicological
evaluation of workers’ health and exposure conditions based on their occupational responsibilities within the plant. He
collaborated with Occupational Safety and Health Administration (OSHA), National Institute for Occupational Safety and
Health (NIOSH), and EPA toxicologists and physicians to design and implement a medical surveillance program in which
blood samples and employee coveralls were collected to determine the extent of dioxin and PCB exposure. Based on the
blood sample data, Dr. DeGrandchamp was able to identify high-risk workers and submit a worker protection plan to
attenuate exposures. He also used the dioxin levels measured in their contaminated work coveralls to show they were
exposing family members to high cancer risk and reproductive effects. This analysis proved that they were unknowingly
engaging in the well-known phenomenon of “Fouling Their Own Nests” and provided the basis for developing a worker
and family protection plan.
Dr. DeGrandchamp served as the expert toxicologist for U.S. DOJ and U.S. EPA Region 5 in a case against a steel
manufacturing facility in Ohio. He was responsible for conducting toxicological evaluations for residents who lived near
the AK Steel Superfund Site and had been eating PCB-contaminated fish caught in a nearby river. Upon completion of
expert reports, a settlement was reached for approximately $25 million. A description is available at
https://www.justice.gov/archive/opa/pr/2006/April/06_enrd_200.html.
Dr. DeGrandchamp has provided expert testimony in several toxic tort litigation cases for a potentially responsible party at
a chrome-plating facility in Texas. His responsibilities included reviewing medical records, preparing pretrial reports, giving
depositions, presentations during arbitration and mediations, and preparing guardian ad litem documents.
Dr. DeGrandchamp has worked extensively with U.S. Navy attorneys on diverse health and environmental issues. Dr.
DeGrandchamp provided toxicological expertise and negotiation support in the Navy CLEAN program. He was a member
of a multifaceted installation wide technical panel that evaluated the legal basis for developing innovative remediation
strategies to streamline the CERCLA process for all Navy bases scheduled for closure or transfer. He prepared position
papers; developed the Navy’s overall remediation strategy; and negotiated with local, state, and federal regulatory agencies.
He was the technical expert in numerous negotiations and dispute resolution meetings.
Dr. DeGrandchamp served as the toxicological expert in a toxic tort case filed against a major pesticide manufacturer that
involved domestic exposure to a pyrethroid pesticide. He prepared an expert report that was successfully used to have the
case dismissed.
Dr. DeGrandchamp provided litigation support for a toxic tort case involving a PRP in Montana involving exposure to
petroleum constituents. His responsibilities included developing the overall scientific strategy and designing a sampling
plan for the defense.
Dr. DeGrandchamp provided legal support for a chlorinated solvent site in Montana. He also served as the technical advisor
on community relations for this project. He was responsible for interacting with the U.S. Department of Health and Human
Services, Agency for Toxic Substances and Disease Registry (ATSDR).

SUMMARY OF PROJECT EXPERIENCE

Under Dr. DeGrandchamp’s direction, SV was awarded a sole source contract to provide expert consulting services to the
Michigan Department of Environmental Quality (MDEQ). Dr. DeGrandchamp provided toxicological, risk assessment, and
negotiation support to MDEQ regarding perfluorinated chemical (PFCs) contamination of Wurtsmith Air Force Base
groundwater that migrated offsite to the Au Sable River, where it has contaminated fish. Dr. DeGrandchamp conducted a
literature review of PFC information; prepared a report summarizing findings of the literature search; conducted a site-



                                               SCIENTIA VERITAS, L.L.P.
         Declaration of Brett Land in Response to Defendants’ Motions in Limine - 645
        Case 2:15-cv-00201-SMJ             ECF No. 376-7
                                                   376-2        filed 01/28/20       PageID.15102 Page 185
                                                                                     PageID.35310      341 of
                                                              271
                                                              427
                                                                                             Dr. Richard L. DeGrandchamp
                                                                                                              Page 7 of 12


specific review and analysis of PFC data from the Wurtsmith site; performed a comparison of exposure and general media
contaminant levels at other sites (nationally and worldwide); analyzed the potential risks to humans and ecosystems in and
around the Wurtsmith site; provided a report on the site-specific review and analysis; provided an analysis of Air Force
responsibilities in relation to CERCLA and other environmental and human health regulations; proposed additional work at
the Wurtsmith site by the Air Force, MDEQ, and/or EPA necessary to identify risks, actual human health impacts and
ecological impacts, as appropriate; summarized this analysis into a report of additional responsibilities; and traveled to
Michigan to meet with personnel from MDEQ and the Air Force.
The PFCs are the result of firefighting training activities at Wurtsmith, and Dr. DeGrandchamp provided support to MDEQ
in working with EPA Region 5 and the U.S. Air Force. PFCs constitute an emerging group of highly toxic chemicals of
concern (COCs) and Dr. DeGrandchamp was charged with developing toxicity values. SV was also contracted to work on
the project because of Dr. DeGrandchamp’s previous experience working on Air Force projects. Dr. DeGrandchamp aided
the state of Michigan in connecting with the proper Air Force personnel in order to secure funding for future studies and in
pointing out to all parties the benefits of conducting such work before any potential property transfers or re-use plans are
implemented.
Under Dr. DeGrandchamp’s direction, SV was awarded a sole source contract with the District of Columbia Department of
the Environment and is currently providing oversight for all risk assessments at the Washington Navy Yard in D.C., which
has been in continuous operation for 200 years. He is responsible for evaluating the public health threats from contaminants
on the base, as well as releases into the Anacostia River. He is currently conducting a forensic analysis of PCBs and dioxins
that will be used to forensically “fingerprint” different sources of contamination in the river.
Dr. DeGrandchamp conducted a time-critical toxicological evaluation of children in a daycare facility in the District of
Columbia that resulted in an emergency evacuation of children from the daycare. His analysis showed vapor levels had
reached neurotoxic levels, which required evacuation until vapor mitigation systems could be installed.
Dr. DeGrandchamp prepared toxicological support for new regulations for exposure to toxic chemicals bacteria, viruses,
and protozoa in stormwater reuse in D.C. The approach combines the risk assessment approach developed by U.S. EPA and
the World Health Organization’s disability-adjusted lifetime years (DALY).
Dr. DeGrandchamp was retained to provide expert witness testimony in a toxic tort suit involving a death from phosphoric
acid inhalation. Responsibilities included evaluating epidemiological/toxicological published studies to derive the plausible
lethal dose, reconstructing possible exposure dose, reviewing medical records to evaluate etiology of illness and symptoms
leading to death, and a critique of the coroner’s report.
Dr. DeGrandchamp has developed new toxicity values for DON for chemicals did not have U.S. EPA-verified toxicity
values. To date, he has developed toxicity values for more than 95 chemicals.
Dr. DeGrandchamp routinely conducts toxicological reviews to determine if U.S. EPA-toxicity values need to be modified
or updated based on new toxicological studies.
Dr. DeGrandchamp prepared a comprehensive guidance document on sampling and analysis, and conducting risk
assessments at PCB- and dioxin-contaminated sites for DOD. These documents were used to train Navy personnel in the
environmental restoration program who are responsible for remediating Navy installations that will be returned to civilian
use.
Dr. DeGrandchamp conducted a geostatistical analysis of background conditions for dioxin, furans, and PCBs for the Rocky
Mountain Front Range for EPA Region 8. This analysis was based on a new statistical method he developed based on
geochemical analyses using linear regression and principal component analysis.
Dr. DeGrandchamp developed and negotiated a geochemical method for evaluating background conditions in the state of
Florida for the Department of Defense (Navy). After conducting a pilot study to demonstrate that the geochemical technique
could be used to define background conditions and identify chemical release areas, the Florida Department of Environmental
Protection (FDEP) formally approved the technique for use on Superfund and Federal Facilities throughout Florida.



                                              SCIENTIA VERITAS, L.L.P.
         Declaration of Brett Land in Response to Defendants’ Motions in Limine - 646
        Case 2:15-cv-00201-SMJ            ECF No. 376-7
                                                  376-2        filed 01/28/20       PageID.15103 Page 186
                                                                                    PageID.35311      342 of
                                                             271
                                                             427
                                                                                            Dr. Richard L. DeGrandchamp
                                                                                                             Page 8 of 12


Dr. DeGrandchamp conducted a toxicological evaluation of chemicals detected at Naval Air Station (NAS) Atsugi in Japan
for the Department of the Navy. This project involved developing new toxicity values for unique chemicals and their
breakdown products. This was a sole source contract resulting from specific recommendations by the National Academy of
Sciences and the Navy Surgeon General. Ultimately, Dr. DeGrandchamp used these toxicity values to show that contaminant
levels did not pose risks to Japanese citizens.
Dr. DeGrandchamp was selected by U.S. EPA to serve on an expert External Peer Review Panel to provide technical
oversight for Draft Human Health Risk Assessment Protocols for Hazardous Waste Combustion Facilities and Screening
Level Ecological Risk Assessment Protocols for Hazardous Waste Combustion Facilities. He was responsible for providing
expertise in risk assessment and toxicology on the panel and participated in a two-day public hearing/workshop to field and
respond to public comments prior to finalization and release of the guidance.
Dr. DeGrandchamp served as the Technical Lead for EPA Region 6 in developing a new technical guidance document for
RCRA sites: Risk Management Strategy. He was responsible for all technical sections and responding to public comments.
Dr. DeGrandchamp served as an Expert Consultant to Booz Allen for a project involving asbestos-containing materials
(ACMs) at Lowry AFB in Colorado. His responsibilities included researching technical and legal precedence for sampling
ACM in soil; reviewing Air Force ACM sampling work plans for substance and approach; identifying potential legal
liabilities pertaining to ACM issues; outlining ACM health risk scenarios; and recommending a path forward for ACM
sampling and remedial activities for the Air Force at Lowry AFB, Colorado. In the course of this work, Dr. DeGrandchamp
conducted surveys and pattern analysis of surface soil; attended meetings/negotiations with CDPHE; provided legal non-
testifying expert support to Air Force attorneys; developed sampling and analysis plans for contaminated areas and activity-
based sampling; conducted statistical analysis on areas of concern; developed risk management protocols and evaluated
several novel approaches based on new analytical procedures to expedite decision-making; conducted field investigations;
reviewed extensive epidemiological studies to evaluate toxicological endpoints; and calculated health risks and prepared
risk assessment reports.
Dr. DeGrandchamp provided EPA Region 8 with toxicological and risk assessment technical support at two RCRA sites
involving hazardous solvent exposure to off-site residents. He was responsible for evaluating risks and health hazards
associated with vapor entering homes from contaminated groundwater into nearby homes. He was responsible for evaluating
current toxicological peer-reviewed toxicological studies on formaldehyde to identify health problems among residents,
determine acceptable levels of exposure, and identify homes that may require interim measures or evacuation of residents.
Dr. DeGrandchamp conducted a background analysis implementing Procedural Guidance for Statistically Analyzing
Environmental Background Data, which he authored for the Navy, at NAS Whiting (Milton Florida). This approach was
then used to identify chemicals of concern for risk assessment, evaluate Applicable or Relevant and Appropriate
Requirements (ARAR), and identify chemical releases. Successful completion of this project was expected to save DOD
and the state of Florida $30 million in potential remediation costs.
Dr. DeGrandchamp conducted a comprehensive review and analysis of diverse scientific methods used to evaluate risks
associated with lead exposure for DON. He prepared a Navy position paper that evaluated all lead risk assessment models,
including the scientific veracity of the U.S. EPA Integrated Exposure Uptake Biokinetic Model (IEUBK) software code,
the California Lead Spread Model, and the probabilistic Integrated Stochastic Model to make recommendations for
improvement. He also developed the DON risk assessment strategy to evaluate adult lead exposure in order to expedite lead
cleanup at closing Naval installations.
Dr. DeGrandchamp developed a cost-effective, risk-based corrective action (RBCA) approach for a hazardous waste site
for Lockheed Martin in Denver, Colorado. The approach incorporated Monte Carlo simulation techniques to accurately
estimate actual site-specific risks based on realistic exposures. A cost-benefit matrix was developed to guide risk
management decisions.
Dr. DeGrandchamp provided technical expertise on wide-ranging issues to EPA Regions 8 and 6 RCRA and CERCLA
programs. He provided toxicological and statistical support on all remedial investigations and feasibility studies conducted



                                              SCIENTIA VERITAS, L.L.P.
         Declaration of Brett Land in Response to Defendants’ Motions in Limine - 647
        Case 2:15-cv-00201-SMJ              ECF No. 376-7
                                                    376-2        filed 01/28/20        PageID.15104 Page 187
                                                                                       PageID.35312      343 of
                                                               271
                                                               427
                                                                                               Dr. Richard L. DeGrandchamp
                                                                                                                Page 9 of 12


at Rocky Flats Nuclear Weapons Plant (RFP) and was involved in all investigations pertaining to the analysis of human
health risks resulting from chemical and radionuclide exposures. He developed data quality objectives and risk assessment
methodology, statistical analyses, sampling and analysis plans, and oversaw all chemical and radiological fate and transport
modeling. He compiled a database for conducting Monte Carlo simulations and provided technical reviews on supplemental
guidance for conducting Monte Carlo simulations for EPA Region 8. He developed a cost-effective risk assessment template
for RFP to streamline and provide consistency for all risk assessments. Dr. DeGrandchamp was responsible for evaluating
DOE’s statistical analyses and risk assessments, and ensured results were consistent with U.S. EPA, the International
Commission on Radiation Protection (ICRP), and Nuclear Regulatory Commission (NRC) methodologies. He assisted EPA
Region 8 in negotiating numerous disputes and was a participant in a workgroup of nationally recognized experts in binding
arbitration involving statistical analyses. He was selected as a member of an interagency committee that included the
Colorado Department of Natural Resources, Colorado Department of Health, Colorado Fish and Wildlife Service, EPA
Region 8, and DOE to scope, design, and implement a comprehensive, installationwide human health and ecological risk
assessment for Rocky Flats.
Dr. DeGrandchamp provided scientific expertise to DOE on toxicological, risk assessment, and statistical issues at the
Savannah River Site (SRS) in South Carolina. He reviewed human health risk and dose assessments conducted for numerous
operable units and participated on a task force responsible for establishing background conditions. He was invited to lecture
on risk assessment and statistical issues by EPA Region 4, DOE, and the South Carolina Department of Health project
managers and toxicologists.
Dr. DeGrandchamp conducted numerous baseline risk assessments at NAS Lemoore in California. These risk assessments
were ultimately combined into a comprehensive installationwide risk assessment that involved fate and transport modeling
of contaminants, coupled with the analysis of current and potential future health risks. He was responsible for all negotiations
with federal and state regulators. He successfully negotiated cost-effective management of human health risks during
remedy selection by using a risk-based approach to avoid unnecessary and expensive remediation.
Dr. DeGrandchamp conducted all risk assessments and coordinated feasibility studies for NAS Moffett Field in California.
He carried out a detailed future land use analysis that was used to focus risk mitigation strategies based on probable future
land use. The land use analysis was also used to focus human health risk assessments on realistic exposure conditions to
avoid unrealistic conservative default assumptions. He negotiated all aspects of the risk assessment approach with state and
federal regulatory agencies. The Navy requested that Dr. DeGrandchamp assist the Department of Justice in averting formal
dispute resolution.
Dr. DeGrandchamp conducted risk assessments for NAS Alameda in California. He was responsible for developing the
overall risk assessment approach and negotiating all technical aspects of the Navy project with local, state, and federal
regulators. He was also tasked with preparing innovative approaches to establish anthropogenic and nonanthropogenic
background conditions, preliminary remediation goals, and data aggregation to estimate exposure-point chemical doses. He
was also responsible for developing a Navy policy document for risk-based corrective action at petroleum sites.
Dr. DeGrandchamp provided oversight to DOD for risk assessments conducted for NAS China Lake. He was responsible
for implementing a risk-based, cost-effective approach for remediation and alternative cleanup levels based on actual site
exposures.
Dr. DeGrandchamp provided technical expertise to the Massachusetts Department of Environmental Protection for
radionuclide risk assessments, compliance, and cleanup standards. He worked with the state to develop state guidance for
radionuclide cleanup of all Department of Defense and Nuclear Regulatory Commission operated sites within the state.
Dr. DeGrandchamp provided EPA Region 8 with technical oversight for all remedial investigations and risk assessments
for F.E. Warren Air Force Base in Wyoming and Tooele Army Depot in Utah. He conducted a risk assessment in response
to an emergency exposure condition for off-site residents at F.E. Warren AFB who were directly exposed to high
concentrations of organic solvents.
Dr. DeGrandchamp led the human health and environmental risk assessment task force for EPA Region 6 in studying



                                               SCIENTIA VERITAS, L.L.P.
         Declaration of Brett Land in Response to Defendants’ Motions in Limine - 648
        Case 2:15-cv-00201-SMJ             ECF No. 376-7
                                                   376-2        filed 01/28/20       PageID.15105 Page 188
                                                                                     PageID.35313      344 of
                                                              271
                                                              427
                                                                                             Dr. Richard L. DeGrandchamp
                                                                                                             Page 10 of 12


potential adverse health effects associated with emissions from several incinerators in Midlothian, Texas. This investigation
was prompted by strong public concern about adverse health effects on humans and livestock. In this evaluation, Dr.
DeGrandchamp analyzed the potential for dioxin to produce birth defects, spontaneous abortions, and other potential toxic
effects.
Dr. DeGrandchamp investigated the human health risks associated with RCRA facilities in southern California. He
conducted the risk assessment for the onsite human receptors, as well as the surrounding community, to determine the
potential risks to pregnant women from benzene, arsenic, and cadmium exposure in groundwater. He also evaluated the
risks to fetuses via in utero exposure. At another RCRA facility, he conducted a risk analysis to determine potential risks
associated with arsenic-laden fly ash used as landfill material.
Dr. DeGrandchamp provided oversight and technical support to the EPA Region 8 (Montana office) RCRA division for
remediation of oil refineries in Billings, Montana; Mandan, North Dakota; and Commerce City, Colorado. He oversaw all
phases of the RCRA process involving preliminary investigations and corrective measures studies. He developed health-
protective cleanup levels, and evaluated facility permitting and remediation enforcement. Together with Colorado
Department of Health officials, he worked to negotiate remediation goals and a cost settlement.


BIOMEDICAL RESEARCH

Dr. DeGrandchamp investigated the neurotoxic mechanisms associated with exposure to mercury and acrylamide. This
information was incorporated into the toxicological database developed by U.S. EPA and the Occupational Safety and
Health Administration to set regulations and establish safe exposure conditions for occupational workers.
Dr. DeGrandchamp investigated the neurotoxic effects of alcohol on the developing nervous system, which produces fetal
alcohol syndrome. He was responsible for developing new research methodologies and approaches to investigate subtle
molecular changes in the nervous system.
Dr. DeGrandchamp designed experimental paradigms to study the bioavailability of mineralogical forms of heavy metals,
such as arsenic and cadmium, from mining tailings for a CERCLA site in Montana.
Dr. DeGrandchamp worked on a project for the National Institutes of Health to investigate the neurophysiological
mechanisms of strychnine poisoning. In this capacity, he coordinated a team of experts and managed all technical personnel
in a multifaceted research program to elucidate the steps that result in central nervous system damage.
Dr. DeGrandchamp further refined the neurotoxic esterase in vivo enzyme assay used to evaluate neurotoxic damage
resulting from nerve agents and pesticides. This laboratory method has become a standard methodology to screen neurotoxic
compounds in the chemical industry and to evaluate the neurotoxic potential of chemical weapons. He also developed a
correlative animal model for U.S. EPA to quantify chemical-induced neuropathies associated with exposure to pesticides
and nerve agents.

PUBLICATIONS AND POLICY DOCUMENTS

Dr. DeGrandchamp has authored over 100 major toxicological and human health risk assessments that have undergone
extensive peer-review. However, many of these reports could not be published due to confidentiality or proprietary
information.
1. Delaney, R. and R. L. DeGrandchamp. 2012. Michigan’s Contaminant Induced Human Health Crisis. Addressing
   Michigan’s Future by Facing the Challenge of the Evolving Nature of Environmental Contamination. August 12,
   2012. 93 pages.
2. DeGrandchamp, R. L. 2007. Expert Report of Dr. Richard L. DeGrandchamp, Ph.D. Regarding the Magnesium
   Corporation of America, Rowley, Utah. Prepared for the U. S. Department of Justice, February 6, 2007. 108 pages.



                                              SCIENTIA VERITAS, L.L.P.
         Declaration of Brett Land in Response to Defendants’ Motions in Limine - 649
       Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                                376-2       filed 01/28/20     PageID.15106 Page 189
                                                                               PageID.35314      345 of
                                                          271
                                                          427
                                                                                       Dr. Richard L. DeGrandchamp
                                                                                                       Page 11 of 12


3. DeGrandchamp, R. L. 2005. Final Standard Operating Procedures: Investigating and Managing Lead Risks at Navy
    Installations.
4. Johnston, R. K., S. A. Kurtz, R. L. DeGrandchamp, and M. G. Barron. 2005. A Guide for Determining the Risk of
    PCB Exposure to Ecological Receptors. Final Report. Prepared for Naval Facilities Engineering Command
    (NAVFAC) Risk Assessment Workgroup, Washington Navy Yard, Washington, D.C.
5. DeGrandchamp, R. L. and M. G. Barron. 2005. PCB Analysis and Risk Assessment at Navy Installations. Part A:
    Overview of PCB Mixtures. http://web.ead.anl.gov/ecorisk/issue/pdf/PCBAnalysisPartA.pdf
6. DeGrandchamp, R. L. and M. G. Barron. 2005. PCB Analysis and Risk Assessment at Navy Installations. Part B: PCB
    Human Health Risk Assessment. http://web.ead.anl.gov/ecorisk/issue/pdf/PCBAnalysisPartB.pdf
7. DeGrandchamp, R. L. and M. G. Barron. 2005. PCB Analysis and Risk Assessment at Navy Installations. Part C:
    PCB Ecological Risk Assessment. http://web.ead.anl.gov/ecorisk/issue/pdf/PCBAnalysisPartC.pdf
8. DeGrandchamp, R. L. 2006. Draft Toxicological Evaluation. Prepared for Navy Environmental Health Center.
9. DeGrandchamp, R. L. 2001. Draft Final NAF Atsugi Toxicological Evaluation. Prepared for Navy Environmental
    Health Center.
10. DeGrandchamp, R. L. 1998. Developing Monte Carlo for Probabilistic Risk Assessment. Prepared for the Naval
    School, Civil Engineer Corps Officers (CECOS). Port Hueneme, CA
11. DeGrandchamp, R. L. 1998. Applying a Tiered Risk Assessment Approach. Prepared for the Naval School, Civil
    Engineer Corps Officers (CECOS). Port Hueneme, CA
12. DeGrandchamp, R. L. 1998. Using Geostatistics in Risk Assessment. Prepared for the Naval School, Civil Engineer
    Corps Officers (CECOS). Port Hueneme, CA
13. DeGrandchamp, R. L. 1998. Evaluating Future Land Use in Risk Assessment. Prepared for the Naval School, Civil
    Engineer Corps Officers (CECOS). Port Hueneme, CA
14. DeGrandchamp, R. L. 1998. Applying RAGS Part C in Risk Assessment. Prepared for the Naval School, Civil
    Engineer Corps Officers (CECOS). Port Hueneme, CA
15. DeGrandchamp, R. L. 1998. Environmental Risk Assessment & Management for Human Health Risk, Student Guide.
    Prepared for the Naval School, Civil Engineer Corps Officers (CECOS). Port Hueneme, CA
16. DeGrandchamp, R. L. 1998. Applying Risk-Based-Corrective-Action. Prepared for the Naval School, Civil Engineer
    Corps Officers (CECOS). Port Hueneme, CA.
17. DeGrandchamp, R. L. 1997. Risk-based Screening Using a Back-calculating Approach. Prepared for the Naval
    School, Civil Engineer Corps Officers (CECOS). Port Hueneme, CA
18. DeGrandchamp, R. L., and R. J. Richardson. 1996. Degeneration of rat muscle spindles induced by organophosphorus
    compounds (in preparation).
19. DeGrandchamp, R. L., and H. E. Lowndes. 1990. Early degeneration and sprouting at the rat neuromuscular junction
    following acrylamide administration. Neuropathol. Appl. Neurobiol/ 16:239-254.
20. DeGrandchamp, R. L., K. R. Reuhl, and H. E. Lowndes. 1990. Synaptic terminal degeneration and remodeling at the
    rat neuromuscular junction resulting from a single exposure to acrylamide. Toxicol. and Appl. Pharmacol. 105:422-
    443.
21. McNiven, A. I., R. L. DeGrandchamp, and A. R. Martin. 1990. Conductance properties of glycine-activated chloride
    channels depend on cytoplasmic chloride concentration. Abstract, Biophysical Society.
22. McNiven, A. I. R. L. DeGrandchamp, and A. R. Martin. 1990. Effects of cytoplasmic chloride on glycine-activated
    chloride channels. Proc. of Rocky Mountain Regional Neuroscience Group. Fort Collins, Colorado.
23. DeGrandchamp, R. L., and H. E. Lowndes. 1988. Early degenerative and regenerative changes at the neuromuscular
    junction (NMJ) in acrylamide neuropathy. The Toxicologist 8:244.
24. Walewski, J. L., M. Okamoto, and R. L. DeGrandchamp, 1988. An in vivo model demonstrating the synaptotoxic



                                           SCIENTIA VERITAS, L.L.P.
        Declaration of Brett Land in Response to Defendants’ Motions in Limine - 650
         Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                                 376-2       filed 01/28/20    PageID.15107 Page 190
                                                                               PageID.35315      346 of
                                                           271
                                                           427
                                                                                       Dr. Richard L. DeGrandchamp
                                                                                                       Page 12 of 12


      effects of chronic perinatal ethanol exposure. Proc. of the Society of Physiology. Washington, DC: Society of
      Physiology.
25.   DeGrandchamp, R. L., S. F. Matheson, and H. E. Lowndes. 1987. Decreased de novo AChe synthesis following
      axotomy. The Toxicologist 7:53.
26.   Halleck, M. M., B. G. Gold, R. L. DeGrandchamp, M. DeJesus, K. R. Reuhl, and H. E. Lowndes. 1987.
      Neuropathology of trimethyl lead in the rat. The Toxicologist 7:27.
27.   DeGrandchamp, R. L. 1986. Organophosphorus-induced delayed neuropathy in the rat. Thesis, University of
      Michigan, Ann Arbor, Michigan.
28.   DeGrandchamp, R. L., R. Gray, and R. J. Richardson. 1983. Assessment of neuronal damage in TOCP-dosed hens: a
      quantitative neurohistochemical approach using horseradish peroxidase. The Toxicologist 3:123.
29.   Dudek, B. R., R. L. DeGrandchamp, and R. J. Richardson. 1981. Neurotoxic esterase in developing chick embryo
      brain. The Toxicologist 1:33.




                                            SCIENTIA VERITAS, L.L.P.
          Declaration of Brett Land in Response to Defendants’ Motions in Limine - 651
Case 2:15-cv-00201-SMJ      ECF No. 376-7
                                    376-2       filed 01/28/20     PageID.15108 Page 191
                                                                   PageID.35316      347 of
                                              271
                                              427



           APPENDIX B: MILESTONES IN CANCER STUDIES
                                 PERTAINING TO PCBs



1775:      First Environmental Cancer Identified
           Dr. Percivall Pott identifies a relationship between exposure to chimney soot and
           the incidence of squamous cell carcinoma of the scrotum among chimney sweeps.
           This later established the connection between coal tar carcinogens and cancer. His
           report is the first to clearly link an environmental exposure to the development of
           cancer, as described in Casarett and Doull. [2]

1798:      US Public Health Service Established
           Fifth Congress of the United States creates agency that later became the US
           Public Health Service (US PHS) in 1912. The agency is now known as the US
           Department of Health, Education and Welfare
           (https://www.usphs.gov/aboutus/history.aspx). [3]

1863       Inflammation and Cancer
           Dr. Rudolph Virchow identifies white blood cells (leukocytes) in cancerous
           tissue, making the first connection between inflammation and cancer. Virchow
           also coins the term leukemia and is the first person to describe the excess number
           of white blood cells in the blood of patients with this disease. PCBs cause
           immunotoxicity (https://www.cancer.gov/research/progress/250-years-
           milestones). [4]

1889       Mitotic Figures Identified in Tumors
           Dr. Klebs first identifies mitotic figures in tumors (Triolo 1965). [5]

1899       Hyaline Bodies Identified as Cancer Hallmarks in Liver Cancer
           Dr. Keen reported his findings of hyaline bodies in liver cells from a tumor mass
           he removed from a patient. (Triolo 1965). [5]

1906       Pure Strains of Laboratory Rats Developed
           Wistar Institute Breeds Wistar Rat Strain for Biomedical Studies (Baker et al.
           1979). [1]

1915:      Additional Strains of Laboratory Rats Developed
           Long-Evans Rat strain developed for biomedical studies (Baker et al. 1979). [5]




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 652
Case 2:15-cv-00201-SMJ      ECF No. 376-7
                                    376-2      filed 01/28/20     PageID.15109 Page 192
                                                                  PageID.35317      348 of
                                             271
                                             427


1915        First Carcinogenic Chemical Animal Study
            Drs. Yamagiwa and Itchikawa induce skin cancer in rabbits by painting coal tar
            on their ears, constituting the first experimental animal cancer study. Coal tars
            provide the starting chemical compounds for chemical industry (Loeb and Harris
            2008). [6]

1922        First Governmental Cancer Research Center Opens
            US Public Health Service establishes a special cancer investigations laboratory at
            Harvard Medical School (https://www.usphs.gov/aboutus/history.aspx). [2]

1925        Extensive Pathological “Atlas,” Hallmarks of Cancer Described
            Dr. Ludford publishes a lengthy treatise titled, The general and experimental
            cytology of cancer. The pathological lesions used to identify cancers and
            establishes mitotic figures as key hallmarks of cancer (Ludford 1925). [7]

1925        Last Major Strain of Laboratory Rats Developed Sprague-Dawley Rats bred for
            laboratory research (Baker et al. 1979). [5]

1934        Dow Chemical Company Establishes its Toxicology Laboratory [8]

1934        Monsanto Begins Testing for Acute PCB Toxicity
            Monsanto toxicity studies determine how much can kill animals and evaluates the
            acute toxic effects of PCBs. Monsanto does not evaluate chronic toxicity in any
            study until 1970, when the first long-term rat study is completed (Appendix C).

1935        Drs. Sasaki and Yoshida Report on Yoshida’s First Long-Term Animal Cancer
            Study
            Liver tumors were produced in rats by including azo dyes in their diets, as
            reported by Sasaki and Yoshida (in German, 1935), and then by Loeb and Harris.
            [6]

1935        DuPont Dedicates the Haskell Laboratory
            The laboratory was built to conduct toxicity studies to protect the health of
            workers from toxic new chemical products during their manufacture, as well as
            public health. Laboratories were designed for biochemistry, pathology, and
            toxicology, and the laboratory was completed with a full library for studying
            toxicological problems (JAMA 1935). [9] The stated goal was to “Test Each
            Product for Safety.” [8]

1936        U.S. Public Health Service Recommends Chlorinated Hydrocarbon
            Manufacturing Be Entirely Enclosed and Recommends Laws Be Passed for
            Medical Monitoring
            Dr. Schwartz, MD, a Senior Surgeon in the U.S. Public Health Service, published
            a peer-reviewed study detailing the emerging reports of widespread skin diseases




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 653
Case 2:15-cv-00201-SMJ       ECF No. 376-7
                                     376-2      filed 01/28/20     PageID.15110 Page 193
                                                                   PageID.35318      349 of
                                              271
                                              427


            and systemic toxicity among workers who were exposed to chlorinated
            compounds, including PCBs. He made eight specific recommendations to protect
            both workers and the general public from exposures (Schwartz 1936). [9]

1937        Mitotic Figures Are Now Routinely in Animal Cancer Studies and Clinical
            Practice To Identify Tumors
            Dr. Casey publishes a study showing that counting the number of mitotic figures
            in tumors was so established and routine that clinical pathologists and oncologists
            based their diagnoses and prognoses on this one cancer hallmark. (Casey 1937)

1937        National Cancer Institute created by US Congress
            Congress passed the National Cancer Act of 1937 to support for cancer research.
            The Act established the National Cancer Institute (NCI) as the federal
            government’s primary agency to address research and training needs for the
            cause, diagnosis, and treatment of cancer (https://www.cancer.gov/about-
            nci/overview/history). [10]

1938:       DuPont Publishes First Animal Cancer Study
            Dr. Hueper identifies DuPont chemicals (not known to be human carcinogens)
            based on chemical structural triggers in animal studies and identifies many that
            are carcinogenic. Hueper identifies additional DuPont chemical candidates based
            on triggers focusing on structural similarities (Hueper 1938). [11]

1937        First PCB Study Published
            Dr. Drinker et al. study shows PCBs are extremely toxic and produce unique
            pathological lesions in the liver (Drinker et al., 1937). [12]

1938        First Major List of Animal Cancer Studies Published
            Drs. Cook and Kennaway publish summaries of chemicals tested for
            carcinogenicity in chronic animal studies, listing approximately 170 referenced
            studies (Cook and Kennaway 1938). [12]

1938        Second Study on PCBs Published
            Dr. Bennett et al. showed unique pathological lesions in the livers of rats that
            were caused by PCBs. Hyaline bodies, mitotic figures, and hyperplasia were
            reported, which are all early hallmarks of cancer. [14]

1938        Dow Chemical Company Completes First Long-Term Animal Carcinogenicity
            Study [15]

1939        Workplace Exposure PCB Levels Developed
            Dr. Drinker et al. published further observations on the possible systemic toxicity
            of certain of the chlorinated hydrocarbons, with suggestions for permissible
            concentrations in the air of workrooms (Drinker et al. 1939). [16]




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 654
Case 2:15-cv-00201-SMJ     ECF No. 376-7
                                   376-2      filed 01/28/20    PageID.15111 Page 194
                                                                PageID.35319      350 of
                                            271
                                            427


1940       Second Major List of Animal Cancer Studies Published
           Drs. Cook and Kennaway publish second list of chemicals tested for
           carcinogenicity in chronic animal studies. The publication lists approximately 480
           referenced studies (Cook and Kennaway 1940). [12]

1941       Dr. Berenblum First Describes the Molecular Mechanism of Cancer
           Cancer studies have advanced to study the mechanism of carcinogenesis using
           coal tar chemicals. [18]

1941       National Cancer Institute Compiles Extensive Compendium of Chemicals Tested
           in Animal Studies
           This summarizes the results of 696 of animal studies focusing on diverse
           chemicals, identifies 169 carcinogenic chemicals, and includes 1200 references.
           [19]

1944       First Commercial Pure Aroclor Toxicity Study [21]

1955       U.S. Public Health Service Publishes Review of the Toxicity of PCBs
           Dr. von Oettingen, previously DuPont’s first director of the Haskell Laboratories
           and now the director of the National Institutes of Health, US Department of
           Health, Education, and Welfare, reviewed the same Drinker studies that I have
           analyzed and presented his assessment of the toxicity and dangers of PCBs in a
           book he authored, The Halogenated Hydrocarbons: Toxicity and Potential
           Dangers. Dr. von Oettingen concluded that PCBs were very toxic and were much
           more toxic than chlorinated naphthalenes. [21]

1966       Widespread PCB Contamination Identified in Sweden
           Dr. Jensen reports on widespread PCB contamination in the environment. [22]

1968       Yusho Massive PCBs Poisoning in Japan from 1788 People Eating PCB
           Contaminated Rice
           A mass poisoning incident, was caused by ingestion of rice oil that was
           contaminated with Kanechlor 400, a commercial brand of Japanese PCBs and also
           contaminated with polychlorinated dibenzofurans (PCDFs) and polychlorinated
           quaterphenyls (PCQs). Of the 31 deaths reported, 11 (35.5%) were from
           neoplasms. Among the Yu-Cheng patients, 24 deaths were reported; half of them
           were from hepatoma, liver cirrhosis, or liver diseases with hepatomegaly. [24]

1970       Monsanto Completes Its First Chronic PCB Study in Rats
           The study was conducted by Industrial Bio-Test Laboratories (IBT) and purports
           to show that PCBs are not carcinogenic, but the studies do not appear to be
           credible. In reviewing past contract testing work performed by IBT to evaluate the
           large disparity between IBT’s results and other published PCB cancer studies,
           three IBT scientists were convicted of submitting fraudulent studies to the US




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 655
Case 2:15-cv-00201-SMJ    ECF No. 376-7
                                  376-2      filed 01/28/20   PageID.15112 Page 195
                                                              PageID.35320      351 of
                                           271
                                           427


          Food and Drug Administration (FDA) in 1993. One of the animal toxicity studies
          was performed on Monsanto’s trichlorocarbanilide ("TCC"), an ingredient in
          deodorant soaps. (https://www.courtlistener.com/opinion/460360/united-states-v-
          moreno-l-keplinger-paul-l-wright-and-james-b-plank/). IBT prepared three
          allegedly fraudulent written documents that Monsanto submitted to the FDA. [23]




Declaration of Brett Land in Response to Defendants’ Motions in Limine - 656
Case 2:15-cv-00201-SMJ   ECF No. 376-7
                                 376-2     filed 01/28/20   PageID.15113 Page 196
                                                            PageID.35321      352 of
                                         271
                                         427



      APPENDIX C: SUMMARY OF MONSANTO

             PRODUCT TESTING, 1934-1972




Declaration of Brett Land in Response to Defendants’ Motions in Limine - 657
Case 2:15-cv-00201-SMJ       ECF No. 376-7
                                     376-2     filed 01/28/20   PageID.15114 Page 197
                                                                PageID.35322      353 of
                                             271
                                             427




           Exhibit C-1.     Chemical Structure Categories:
              Polychlorinated Biphenyls and Similar Compounds


                 Compound                                Chemical Structure



          Polychlorinated biphenyls



          Polychlorinated terphenyls


         Polychlorinated naphthalenes



                   Pydraul




Declaration of Brett Land in Response to Defendants’ Motions in Limine - 658
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2     filed 01/28/20   PageID.15115 Page 198
                                                                   PageID.35323      354 of
                                                271
                                                427


          Exhibit C-2.               Number of Studies Provided by Monsanto,
                                    by Category and Specific Chemical


            Chemical Category                                   Number of Studies


                                             Aroclors

                 Aroclor 1016                                            1
                 Aroclor 1221                                            8
                 Aroclor 1232                                            1
                 Aroclor 1242                                            20
                 Aroclor 1248                                            4
                 Aroclor 1254                                            17
                 Aroclor 1260                                            15
                 Aroclor 1262                                            3
                 Aroclor 1268                                            2
                 Aroclor 1269                                            1
                 Aroclor 1272                                            1
                  MCS 1016                                               6
    Total Studies on Chemicals in Category                               79


                            Monsanto Mixtures (Not Pure Biphenyl PCBs)

        5-ring polyphenyl ether product                                  2
     Aroclor 1270 ammonia reaction product                               1
                 Aroclor 2565                                            1
                 Aroclor 4273                                            1
                 Aroclor 4465                                            2
                 Aroclor 5432                                            1
                 Aroclor 5442                                            2
                 Aroclor 5460                                            4
                 Aroclor 6037                                            1
                 Aroclor 6040                                            1
                 Aroclor 6062                                            1
                 Aroclor 6070                                            1
                 Aroclor 6090                                            1
        Aroclor Mixture Aroclor/Styrene                                  3
           Aroclor/Halowax Mixtures                                      4
             Chloro Ethyl Benzene                                        1




Declaration of Brett Land in Response to Defendants’ Motions in Limine - 659
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2     filed 01/28/20   PageID.15116 Page 199
                                                                   PageID.35324      355 of
                                                271
                                                427



           Chemical Category                                   Number of Studies

              Chlorinated Styrene                                      1
                     DDT                                               4
                    FH 145                                             1
                    FH-159                                             1
                 Inerteen PPO                                          1
    Halowax 1000 (chlorinated naphthalenes)                            1
                Halowax 1001                                           1
                Halowax 1004                                           1
                Halowax 1014                                           2
                Halowax 1099                                           3
           Hydrolyzed Aroclor 1268                                     1
                  MCS-1009                                             1
                  MCS-1230                                             1
                  MCS-153                                              1
                  MCS-295                                              1
                  MCS-312                                              1
                  MCS-300                                              1
                  MCS-395                                              1
                  MCS-404                                              2
                  MCS-528                                              2
                   MCS-90                                              1
                  MCS-900                                              1
                  MCS-9001                                             1
                  MCS-999                                              1
                    OS-54                                              1
                    OS-57                                              1
                    OS-63                                              1
                    OS-83                                              1
                    OS-95                                              3
                   Pydraul                                             1
                 Pydraul 135                                           1
                 Pydraul 230                                           1
                 Pydraul 280                                           2
                 Pydraul 281                                           1
                 Pydraul 312                                           1
                 Pydraul 600                                           2
                 Pydraul 625                                           2
                 Pydraul AC                                            2




Declaration of Brett Land in Response to Defendants’ Motions in Limine - 660
Case 2:15-cv-00201-SMJ              ECF No. 376-7
                                            376-2      filed 01/28/20   PageID.15117 Page 200
                                                                        PageID.35325      356 of
                                                     271
                                                     427



             Chemical Category                                      Number of Studies

                   Pydraul F-9                                                5
                   Pyranol 1470                                               1
                  Santicizer 1706                                             1
                    Toxaphene                                                 3
                Tricresyl phosphate                                           1
     Total Studies on Chemicals in Category                                  86


                              Manuscripts and Memos Not Considered a Study

                   Not a study                                                6
 Total Reports in Category (not included in total)                            6


                      Total                                                  165




Declaration of Brett Land in Response to Defendants’ Motions in Limine - 661
Case 2:15-cv-00201-SMJ             ECF No. 376-7
                                           376-2             filed 01/28/20         PageID.15118 Page 201
                                                                                    PageID.35326      357 of
                                                           271
                                                           427


                          Exhibit C-3.     Toxicological Analysis
                      Studies Conducted by Monsanto Contractors (1934–1972)

                                                                                          Type of Aroclors/PCBs
                                      Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                            Analyzed/Health Effect
                                                   Finding
                                                                                               Investigated

1.   1934 (0001)                    Acute dermal patch study with rabbits.          1. Aroclor 1262: Neg. Rxn.
REPORT OF DR. FREDERICK B, FLINN    Endpoint - dermatitis with short 24 or 48 hr.   2. Aroclor Mixture Aroclor/Styrene:
OF PATCH TESTS MADE ON MATERIAL     exposures and 8 tests per solution. 2 week      Neg. Rxn.
RECEIVED FROM SWANN RESEARCH,       observation.
                                                                                    3.. Aroclor Mixture: Aroclors/Styrene:
INC.
                                                                                    Pos. Rxn
Dr. Frederick Flynn
                                                                                    4. Aroclor 1248:
                                                                                    Pos. Rxn
                                                                                    5. Aroclor 1248 “Special”: Pos. Rxn.
                                                                                    6.Aroclor 1269:
                                                                                    Neg. Rxn.
                                                                                    7. Aroclor Mixture:
                                                                                    Aroclor/Styrene Neg. Rxn.
                                                                                    8. Aroclor 1269: Neg. Rxn.
                                                                                    9. Aroclor 1269: Neg Rxn.
                                                                                    10. Halowax 1000(chlorinated
                                                                                    naphthalenes) : Pos. Rxn with ulceration.
                                                                                    11. Halowax 1001: Neg. Rxn.
                                                                                    12. Halowax 1004: Neg Rxn.
                                                                                    13. Styrene Dichloride: Pos. Rxn.
                                                                                    14. Aroclor 1248: Pos. Rxn .
                                                                                    15. Aroclor 1260: Neg. Rxn.
                                                                                    16. Aroclor 1262: Neg. Rxn.
                                                                                    17. Chlor Ethyl Benzene: Pos
                                                                                    Rxn./Ulceration
                                                                                    18. Chlorinated Styrene: Pos
                                                                                    Rxn/Ulceration

2.   1937 (0005)                    Discussed in Section 2.                         Aroclor/Halowax Mixtures
THE PROBLEM OF POSSIBLE
SYSTEMIC EFFECTS FROM CERTAIN
CHLORINATED HYDROCARBONS. Drs.
Drinker, Field, Bennett

3.   1938 (0034)                    Discussed in Section 2.                         Aroclor/Halowax Mixtures
MORPHOLOGICAL CHANGES IN THE
LIVERS OF RATS RESULTING FROM
EXPOSURE TO CERTAIN
CHLORINATED HYDROCARBONS. Drs.
Bennett, Drinker, Warren

4.   1938 (0061)                    Discussed in Section 2.                         Aroclor/Halowax Mixtures
REPORT TO THE MONSANTO
CHEMICAL COMPANY.
Dr. Drinker.




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 662
Case 2:15-cv-00201-SMJ                   ECF No. 376-7
                                                 376-2             filed 01/28/20               PageID.15119 Page 202
                                                                                                PageID.35327      358 of
                                                                 271
                                                                 427


                                                                                                       Type of Aroclors/PCBs
                                            Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                         Analyzed/Health Effect
                                                         Finding
                                                                                                            Investigated

5.   1938 (0061)                          Discussed in Section 2.                               Not a study. Aroclor/Halowax Mixtures
REPORT TO THE MONSANTO
CHEMICAL COMPANY.
Dr. Drinker.
Second Report Same Year

6.   1938                                 Discussed in Section 2.                               Not a Study. Aroclor/Halowax Mixtures
REPORT TO THE MONSANTO
CHEMICAL COMPANY
Dr. Drinker.




7.   1939 (0085)                          Discussed in Section 2.                               Aroclor/Halowax Mixtures
FURTHER OBSERVATIONS ON THE
POSSIBLE SYSTEMIC TOXICITY OF
CERTAIN OF THE CHLORINATED
HYDROCARBONS WITH SUGGESTIONS
FOR PERMISSIBLE CONCENTRATIONS
IN THE AIR OF WORKROOMS.
Dr. Drinker

8.   1948 (0091)                          Human screening “Patch Test”                          Not a Study. One-page summary did not
                                                                                                identify specific Aroclor. Skin irritation.
COVER LETTER: PROJECT W-31                Simple test to evaluate if “Aroclors” irritated the
AROCLOR (REPORT ON PATCH                  skin or caused sensitization from contact with
TESTING)                                  Aroclors.
Dr. Halpern The Barnard Free Skin and     Raw data and details not presented-nevertheless
Cancer Hospital.                          irritation was considered negative.
One Page                                  Cohort: 46 volunteers aged 20-53 yrs old
                                          36F/10M (“no negros”) .
                                          Protocol was very short-term. 24 hr exposure and
                                          observed for 48,72 hours for irritation. Repeated
                                          10 days later for “sensitivity.”

9.   1949 (0092)                          Appears to be similar to the study referenced         Handwritten note states the Aroclor
                                          above (1948) with larger cohort (218 v. 46)           tested was
COVER LETTER: PROJECT W-31
                                          volunteers.
AROCLOR (REPORT ON PATCH                                                                        “1254”.
TESTING)                                  Cohort: 218 aged 20-70 yrs 131F/87M
Dr. Halpern, The Barnard Free Skin and    Protocol was very short-term. 24 hr exposure and
Cancer Hospital.                          observed for 48,72 hours for irritation. Repeated
                                          10 days later for sensitivity.
Two Pages




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 663
Case 2:15-cv-00201-SMJ                           ECF No. 376-7
                                                         376-2              filed 01/28/20            PageID.15120 Page 203
                                                                                                      PageID.35328      359 of
                                                                          271
                                                                          427


                                                                                                            Type of Aroclors/PCBs
                                                    Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                              Analyzed/Health Effect
                                                                 Finding
                                                                                                                 Investigated

10. 1951 (0094)                                   Single Minimum Lethal Dose (MLD) study.             Pydraul F-9: Not pure Aroclor
THE MINIMUM LETHAL DOSE OF                        Determined the acute toxicity from one single       Organophosphate with 52.5% Aroclor
PYDRAUL F-9 WHEN FED ORALLY TO                    high dose.                                          1248 added.
NEW ZEALAND WHITE RABBITS.
                                                  MLD was 0.45–0.67 ml/kg body weight (rabbit) .      Single Minimum Lethal Dose (MLD)
Fred Younger, Scientific Associates               Interesting that although Aroclors were had been    study.
                                                  manufactured at this point for ~19 years
                                                                                                      Determined the acute toxicity from one
                                                  Monsanto did not conduct a similar MLD study
                                                                                                      single high dose of Pydraul F-9. The
                                                  on that group.
                                                                                                      MLD would be classified as very toxic.
                                                                                                      Death was used as an endpoint and only
                                                                                                      gross observations of organs were made
                                                                                                      during necropsy.

11. 1951 (0096)                                   Single Minimum Lethal Dose (MLD) study.             Pydraul F-9: Not pure Aroclor
THE MINIMUM LETHAL DOSE OF                        Determined the acute toxicity from one single       Organophosphate with 52.5% Aroclor
PYDRAUL F-9 WHEN FED ORALLY TO                    high dose.                                          1248 added.
LABORATORY RATS.
                                                  MLD (rat) was 8.4–12.5 ml/kg body weight. This      Single Minimum Lethal Dose (MLD)
Fred Younger, Scientific Associates               dose is more than 10x higher than previous study    study.
                                                  with rabbits.
                                                                                                      Determined the acute toxicity from one
                                                  One of the key findings was the rats showed         single high dose of Pydraul F-P
                                                  severe jaundice with liver damage.
                                                                                                      MLD was 0.45 and 0.67 ml/kg body
                                                                                                      weight. Interesting that although
                                                                                                      Aroclors were had been manufactured at
                                                                                                      this point for ~19 years Monsanto did not
                                                                                                      conduct a similar MLD study on that
                                                                                                      group.

12. 1951 (0098)                                   Report was illegible.                               Pydraul F-9 (?)
Letter report to Dr. Kelly from Dr. Halpern,
The Barnard Free Skin and Cancer Hospital.
Report is illegible, but appears to be a patch
test for Pydraul F-9.

13. 1953 (0100)                                   Short term (acute) study of the effects of          Pydraul F-9: Not pure Aroclor:
                                                  inhalation when vaporized on inconel tubes          Organophosphate with 52.5% Aroclor
THE TOXICITY OF THE FOGS FORMED
                                                  heated to extreme conditions. Exposure to           1248 added.
BY DROPPING PYDRAUL F-9,
                                                  Aroclor 1248 caused fatty infiltration and
AROCLOR 1248 AND TRICRESYL                                                                            Toxicity of Pydraul F-9, “Fogs.”
                                                  necrosis of liver parenchymal cells. Animals
PHOSPHATE, UPON THE SURFACE OF
                                                  survived exposure to Pydraul F-9 and tricresyl      Effects on lung, and liver evaluated.
A HEATED INCONEL (PROJECT 49) .
                                                  phosphate, but died with Aroclor 1248.              Patch tests also conducted.
Treon, Cleveland, Shaffer, Cappel, Gahegan,       Significant differences in toxicological effects
Wagner. Kettering Laboratory, University of       between species. Toxic effects were dose related.
Cincinnati.                                       Skin patch tests were also conducted and showed
                                                  a dose-dependence mortality ratio of all
                                                  compounds.
                                                  MLD of undiluted Pydraul F-9, when maintained
                                                  in contact with the intact skin of rabbits
                                                  according to the 24-hr sleeve method of Draise,
                                                  Woodard and Calvery, was > 3.6 ml/kg and <6.0
                                                  ml/kg body weight. Correspond value for
                                                  tricresyl phosphate was 1.6–2.5 ml/kg. Aroclor
                                                  1248 was not lethal at 9.4 ml/kg. Pydraul F-9 and
                                                  Aroclor 1248 are more toxic if applied to the
                                                  abraded skin.




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 664
Case 2:15-cv-00201-SMJ                       ECF No. 376-7
                                                     376-2            filed 01/28/20               PageID.15121 Page 204
                                                                                                   PageID.35329      360 of
                                                                    271
                                                                    427


                                                                                                           Type of Aroclors/PCBs
                                                Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                             Analyzed/Health Effect
                                                             Finding
                                                                                                                Investigated

14. 1953 (0182)                               The purpose of the study was to determine the        Aroclor 1254 was used to kill rats. The
                                              lethal dose of Aroclor 1254 based on the LD50.       endpoint was mortality. No cause of
THE ACUTE ORAL TOXICITY (LD50) OF
                                                                                                   death was investigated.
AROCLOR 1254 FOR RATS.                        It is noteworthy that the “LD50” toxicity test was
                                              developed by Bliss in 1939, but Monsanto did not     Only gross observation was conducted at
Fred Younger, Scientific Associates.
                                              conduct this very basic toxicity study until 1953    necropsy. Color change of liver was
                                              which is >20 years after production and use          noted.
                                              started.
                                              The LD50 was determined to be 3.1 ml/kg (rat) .

15. 1953 (0185)                               The purpose of the study was to determine the        Aroclor 1242 was used to kill rats. The
                                              lethal dose of Aroclor 1242 based on the LD50.       endpoint was mortality. No cause of
THE ACUTE ORAL TOXICITY (LD50) OF
                                                                                                   death was investigated.
AROCLOR 1242 FOR RATS.                        It is noteworthy that the “LD50” toxicity test was
                                              developed by Bliss in 1939, but Monsanto did not     Only gross observation was conducted at
Fred Younger, Scientific Associates.
                                              conduct this very basic toxicity study until 1953    necropsy. Color change of liver was
                                              which is >20 years after production and use          noted-dull red greenish hue. Spleen
                                              started.                                             abnormally dark.
                                              The LD50 was determined to be 4.15 ml/kg (rat) .

16. 1954 (0188)                               Acute (LD50) study to determine the lethal dose,     Copy was illegible, but appears to
                                              eye irritation and inhalation toxicity.              reference OS-54. OS designation
(A) THE ACUTE ORAL TOXICITY
                                                                                                   appears to indicate it is an aromatic ether
(LD50) OF FUNCTIONAL FLUID OS-54              Acute oral toxicity (rat) : the LD50 was 13.5
                                                                                                   not Pure Aroclor
FOR RATS                                      g/kg.
(B) INHALATION OF OS-54 FUMES BY
RABBITS OVER PERIOD OF THREE
DAYS
(C) OCULAR IRRITATION PRODUCED
BY OS-54
Fred Younger, Scientific Associates



17. 1954 (0194)                               Acute oral LD50, dermal lethal dose, eye and         OS-57
                                              skin irritation and inhalation toxicity.
THE TOXICOLOGICAL INVESTIGATION                                                                    Handwritten note indicates study was
OF FLUID OS-57                                The LD50 (rat) could not be determined but           with Pydraul 150.
                                              highest dose was 28.5 g/kg.
Fred Younger, Scientific Associates                                                                Not Pure Aroclor Organophosphate with
                                              Overall toxicity very low.                           52.5% Aroclor 1248 added. I THINK
                                                                                                   THIS WAS COPIED. NOT SURE IT IS
                                                                                                   CORRECT.




18. 1955 (0200)                               The oral LD50 (rat) was 24 g/kg.                     Pydraul F-9: Organophosphate with
                                                                                                   52.5% Aroclor 1248 added.
TOXICOLOGICAL INVESTIGATION OF                Skin absorption MLD (rabbit): 2.0–2.8 g/kg.
PYDRAUL F-9 (FH-103).                                                                              Animals were exposed to Pydraul F-9
                                              Low dermal and eye irritation.
                                                                                                   and acute toxicity evaluated with oral,
Fred Younger, Scientific Associates
                                               why the lethal dose was greater with dermal         eye and skin exposures.
                                              absorption than oral administration.


19. 1955 (0206)                               The oral LD50 (rat) was 17 g/kg.                     Animals were exposed to Fluid OS-63
                                                                                                   and acute toxicity evaluated with oral,
Toxicological investigation of Fluid OS-63    Skin absorption MLD (rabbit) : 2.4-3.0 g/kg
                                                                                                   eye and skin exposures.
Fred Younger, Scientific Associates           Low dermal and eye irritation.
                                               Why the lethal dose was greater with dermal
                                              absorption than oral administration.




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 665
Case 2:15-cv-00201-SMJ                         ECF No. 376-7
                                                       376-2             filed 01/28/20               PageID.15122 Page 205
                                                                                                      PageID.35330      361 of
                                                                       271
                                                                       427


                                                                                                            Type of Aroclors/PCBs
                                                  Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                              Analyzed/Health Effect
                                                               Finding
                                                                                                                 Investigated

20. June 22, 1955 (0212)                        Study results are invalidated due to the wide         Aroclor 1242, 1254 inhalation study.
                                                spread epidemic of pneumonia infection and ill        Several endpoints measured but findings
THE TOXICITY OF THE VAPOR OF
                                                health of colony of laboratory animals.               negated by poor health of animals.
AROCLORS 1242 AND 1254.
                                                Should not be considered a “toxicity” study since
Treon, Cleveland, Shaffer, Cappel, Atchley,
                                                the majority of the “health” endpoints were death
Torbeck, Wagner. Kettering Laboratory,
                                                and body weight.
University of Cincinnati.
                                                Concludes that mortality was due to natural
                                                pneumonia infections not Aroclors.
                                                Authors state that although mortality rate was not
                                                increased: “For practical purposes this conclusion
                                                is subject to the critique of further experiments
                                                involving more prolonged exposure of animals to
                                                somewhat lower concentrations.”

21. June 28, 1955 (0314)                        Study was a supplement to earlier study. Results      Not a study. Aroclor 1242, 1254
                                                are largely invalid. There was wide spread
THE TOXICITY OF THE VAPOR OF
                                                epidemic of pneumonia infection and ill health of
AROCLOR 1242 AND OF AROCLOR
                                                colony of laboratory animals. The mortality rate
1254.
                                                of all animals-including controls-was
Treon, Cleveland, Shaffer, Cappel, Boller,      unacceptably high.
Torbeck, Kettering Laboratory, University of
                                                States that there were no gross or microscopic
Cincinnati.
                                                evidence of pathology with Aroclor 1242
                                                although
                                                Aroclor 1254 exposures produced lesions in
                                                livers and kidneys. Authors state that prolonged
                                                respiratory exposure to Aroclor 1254 is capable
                                                of causing some injury to the tissues of
                                                susceptible animals…

21.        July 5 1955 (0388)                   Specific purpose was to determine if Pydraul          Not pure Aroclor. Specific type of
                                                vapors produced during simulation of a catapult       Pydraul; organophosphate/aroclor added
THE TOXICITY OF A MIST GENERATED
                                                system on an aircraft carrier were toxic from an      not identified. Pydraul is not pure
BY THE ASPIRATION OF PYDRAUL.
                                                acute exposure.                                       Aroclor.
Treon, Cleveland, Atchley. Kettering
                                                Following 2 or 4 hr. to 0.45 mg/L exposures           Endpoint was death.
Laboratory, University of Cincinnati.
                                                guinea pigs died. Cats, rabbits, and rats survived;
                                                livers and kidneys were examined after sacrifice,
                                                and cats and rabbits exhibited degenerative
                                                changes.

22. 1955 (0404)                                 Screening toxicity study for oral lethal dose and     Pydraul 600. Not Pure Aroclor. Precise
                                                eye and skin irritation.                              chemical composition not known, but
TOXICOLOGICAL INVESTIGATION OF
                                                                                                      Pydraul 625 is Organophosphate
PYDRAUL 600.                                    Only gross observation of organs. No cause of
                                                                                                      containing 50% Aroclor 1260.
                                                death.
Fred Younger, Scientific Associates
                                                Oral LD50 (rat) = 30.5 g/kg.
                                                Skin absorption MLD (rabbit) : 3.9–5.2 g/kg.
                                                Slight skin and eye irritation with Draize test. No
                                                deaths on vapor inhalation.

23. 1955 (0410)                                 Follow-up to previous study with single dose of       Pydraul 600. Not Pure Aroclor. Precise
                                                25.0 g/kg.                                            chemical composition not known, but
TOXICOLOGICAL INVESTIGATION OF
                                                                                                      Pydraul 625 is Organophosphate
PYDRAUL 600.                                    Oral LD50 is ~0.72 g/kg for rabbits. The
                                                                                                      containing 50% Aroclor 1260.
                                                compound proved to be much more toxic for
Fred Younger, Scientific Associates
                                                rabbits than for mice.




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 666
Case 2:15-cv-00201-SMJ               ECF No. 376-7
                                             376-2             filed 01/28/20              PageID.15123 Page 206
                                                                                           PageID.35331      362 of
                                                             271
                                                             427


                                                                                                 Type of Aroclors/PCBs
                                        Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                   Analyzed/Health Effect
                                                     Finding
                                                                                                      Investigated

24.   1956 (0413)                     Screening Study for oral lethal dose, eye and skin   Pydraul AC: Not Pure Aroclor, 5-Ring
                                      irritation, and inhalation exposure                  Polyphenyl Ether organophosphate
TOXICOLOGICAL INVESTIGATION OF
PYDRAUL AC (OS-67)                    Oral LD50 (rats) : 52 g/kg
Fred Younger, Younger Laboratories    Oral MLD (rabbits) : 3.5–4.5 g/kg
                                      Skin Absorption MLD (rabbits) : 4.0–5.0 g/kg
                                      Slight skin and eye irritation with Draize test.
                                      Survived inhalation for 6 hours.




25. 1957 (0420)                       Screening Study for oral lethal dose, eye and skin   Aromatic Ether-Not Pure Aroclor
                                      irritation, and inhalation exposure
TOXICOLOGICAL INVESTIGATION OF:
HYDRAULIC FLUID OS-81- MONSANTO       OS-81: Oral LD50 (rat) : 8.6 g/kg
SAMPLE N0.1; HYDRAULIC FLUID OS-
                                      Oral MLD (rabbit) : 0.35–0.5 g/kg
83 – MONSANTO SAMPLE NO.2
                                      Mild skin, eye, inhalation
Fred Younger, Younger Laboratories
                                      OS-83: Oral LD50 (rat) : 34.3 g/kg
                                      Oral MLD (rabbit) : 4.25–5.0 g/kg
                                      Mild skin, eye, inhalation

26. 1957 (0430)                       Screening Study for oral lethal dose, eye and skin   Not Pure Aroclor. Aroclor 1270
                                      irritation exposure.                                 Ammonia Reaction Product
TOXICOLOGICAL INVESTIGATION OF
AROCLOR 1270 AMMONIA REACTION         Oral LD50 (rat) : 7.10 g/kg
PRODUCT
                                      mild eye and skin irritation
Fred Younger, Younger Laboratories
3 Pages

27. 1958 (0433)                       Screening Study for oral lethal dose, eye and skin   Not Pure Aroclor. 5 Ring Polyphenyl
                                      irritation exposure.                                 Ether Product
TOXICOLOGICAL INVESTIGATION OF
OS-95                                 Oral LD50 (rat) : 10.5 g/kg,
Fred Younger, Younger Laboratories    Skin absorption MLD (rabbit) : 0.63–1.25 g/kg
                                      mild eye and skin irritation, and mild inhalation

28. 1958 (0440)                       Rats were exposed to “fogs” of Pydraul that was      Pydraul 625. Not Pure Aroclor.
                                      superheated.                                         Organophosphate containing 50% 1260.
THE TOXICITY OF THE THERMAL
                                                                                           General observations of animals after
DECOMPOSITION PRODUCTS OF             Moderate mist 6hrs 2/8 deaths (18 and 21 days) .
                                                                                           exposures. Death was the endpoint
‘PYDRAUL 625’
                                      Heavy Mist 15 min. all rats survived.
Fred Younger, Younger Laboratories
                                      Heavy Mist 1hr. all survived




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 667
Case 2:15-cv-00201-SMJ                 ECF No. 376-7
                                               376-2             filed 01/28/20               PageID.15124 Page 207
                                                                                              PageID.35332      363 of
                                                               271
                                                               427


                                                                                                    Type of Aroclors/PCBs
                                          Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                      Analyzed/Health Effect
                                                       Finding
                                                                                                         Investigated

29. 1958 (0448)                         Single Dose Screening Study for oral and dermal       Not Pure Aroclor. Hydrolyzed Aroclor
                                        lethal dose.                                          1268.
TOXICOLOGICAL INVESTIGATION OF
THE FOLLOWING COMPOUNDS                 1.POLYCHLORINATED BISPHENOL
                                        (HYDROLYZED AROCLOR 1268),
1.POLYCHLORINATED BISPHENOL
(HYDROLYZED AROCLOR 1268) ,             Oral LD50 (rat): 785 mg/kg
SAMPLE NO. 119; 2) DIGLYCIDYL
                                        Skin absorption lethal dose (rabbit) : >2.5 g/kg
ETHER OF TETRACHLOROBISPHENOL
                                        and <3.25 g/kg
A (?) , SAMPLE NO 120; 3) DIGLYCIDYL
ETHER OF POLYCHLORINATED                2) DIGLYCIDYL ETHER OF
BISPHENOL, SAMPLE NO. 121               TETRACHLOROBISPHENOL A (?)
                                        Oral LD50 (rat): 28.8 g/kg
REST OF TITLE AND TEXT MOSTLY           Skin absorption (rabbit) : highest application of
ILLEGIBLE.                              10 g/kg was nonlethal
                                        3) DIGLYCIDYL ETHER OF
                                        POLYCHLORINATED BISPHENOL
                                        Oral LD50 (rat): 5.5 g/kg
                                        Skin absorption (rabbit): highest application of 10
                                        g/kg was nonlethal
                                        All, non to mild eye and skin irritants

30. 1958 (0463)                         Screening study for skin absorption and irritation.   Not Pure Aroclor. 5-Ring Polyphenyl
                                                                                              Ether
TOXICOLOGICAL INVESTIGATION OF          Sample 102, Lot 7501-3677
OS-95.
                                        Skin absorption MLD (rabbit) : 2–2.5 g/kg
Fred Younger, Younger Laboratories
                                        Sample 17, Lot S-59
                                        Skin absorption MLD (rabbit) : 1.25–1.5 g/kg
                                        Both, mild to moderate skin irritants.



31. 1958 (0467)                         Exposure to fog of thermal decomposition              Not Pure Aroclor. 5-Ring Polyphenyl
                                        products.                                             Ether
THE TOXICITY OF THE THERMAL
DECOMPOSITION PRODUCTS OF ‘OS-          Moderate mist (6 h): no deaths
95’
                                        Heavy conc (15 min): no deaths.
Fred Younger, Younger Laboratories
                                        Heavy conc (1 h): No deaths.



32. 1962 (0475)                         Oral LD50 (rat) : 4.47 g/kg                           Aroclor 1232. Single dose skin irritation
                                                                                              and death.
TOXICOLOGICAL INVESTIGATION OF:         Skin absorption MLD (rabbit) : >1.26 g/kg and
AROCLOR 1232.                           <2 g/kg
Fred Younger, Younger Laboratories.



33. 1962 (0479)                         Single dose oral LD50 study and dermal LD50           Aroclor 1221. Single dose death skin
                                        study.                                                irritation and death.
TOXICOLOGICAL INVESTIGATION OF:
AROCLOR 1221.                           Oral LD50 (rat) : 4.98 g/kg (slightly toxic)
Fred Younger, Younger Laboratories.     Skin absorption MLD (rabbit) : >2 g/kg and
                                        <3.16 g/kg (slightly)




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 668
Case 2:15-cv-00201-SMJ                ECF No. 376-7
                                              376-2              filed 01/28/20             PageID.15125 Page 208
                                                                                            PageID.35333      364 of
                                                               271
                                                               427


                                                                                                   Type of Aroclors/PCBs
                                         Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                     Analyzed/Health Effect
                                                      Finding
                                                                                                        Investigated

34. 1962 (0483)                        Single dose oral LD50 study and dermal LD50          Aroclor 1242. Single dose death skin
                                       study.                                               irritation and death.
TOXICOLOGICAL INVESTIGATION OF:
AROCLOR 1242.                          Oral LD50 (rat) : 8.65 g/kg (essentially nontoxic)
Fred Younger, Younger Laboratories.    Skin absorption MLD (rabbit) : >794 g/kg and <
                                       1.26 g/kg (moderately toxic)


35. 1962 (0487)                        Oral LD50 (rat) : 12.5 g/kg (practically nontoxic)   Aroclor 1248
TOXICOLOGICAL INVESTIGATION OF:        Skin absorption MLD (rabbit) : >794 g/kg and
AROCLOR 1248                           <1.26 g/kg
Fred Younger, Younger Laboratories

36. 1962 (0491)                        Single dose oral LD50 study and dermal LD50          Aroclor 1260. Single dose skin irritation
                                       study.                                               and death.
TOXICOLOGICAL INVESTIGATION OF:
AROCLOR 1260.                          Oral LD50 (rat) : 10 g/kg (essentially nontoxic)
Fred Younger, Younger Laboratories.    Skin absorption MLD (rabbit) : >1.26 g/kg and
                                       <2 g/kg (moderately toxic)


37. 1962 (0495)                        Single dose oral LD50 study and dermal LD50          Aroclor 1254. Single dose skin irritation
                                       study.                                               and death.
TOXICOLOGICAL INVESTIGATION OF:
AROCLOR 1254.                          Oral LD50 (rat) : 11.9 g/kg (essentially nontoxic)
Fred Younger, Younger Laboratories.    Skin absorption MLD (rabbit) : >1.26 g/kg and
                                       <2 g/kg (moderately toxic)

38. 1962 (0499)                        Single dose oral LD50 study and dermal LD50          Aroclor 1262. Single dose skin irritation
                                       study.                                               and death.
TOXICOLOGICAL INVESTIGATION OF
AROCLOR: 1262.                         Oral LD50 (rat) : 11.3 g/kg (essentially nontoxic)
Fred Younger, Younger Laboratories.    Skin absorption MLD (rabbit) : >1.26 g/kg and
                                       <3.16 g/kg (mildly toxic)


39. 1962 (0503)                        Single dose oral LD50 study and dermal LD50          Not Pure Biphenyl Aroclor.
                                       study.
TOXICOLOGICAL INVESTIGATION OF:                                                             Aroclor 4465: Terphenyl Single dose
AROCLOR 4465.                          Oral LD50 (rat) : 16 g/kg (essentially nontoxic)     skin irritation and death.
Fred Younger, Younger Laboratories.    Skin absorption MLD (rabbit) : > 2 g/kg and
                                       <3.16 g/kg (slightly toxic)
                                       Mild skin irritation, moderate eye irritant.

40. 1962 (0509)                        Single dose oral LD50 study and dermal LD50          Aroclor 1268. Aroclor Single dose skin
                                       study.                                               irritation and death.
TOXICOLOGICAL INVESTIGATION OF:
AROCLOR 1268.                          Oral LD50 (rat) : 10.9 g/kg (essentially nontoxic)
Fred Younger, Younger Laboratories.    Skin absorption MLD (rabbit) : highest
                                       application = 2.51 g/kg (slightly toxic)
                                       Mild skin irritation, moderate eye irritant.

41. 1962 (0513)                        Single dose oral LD50 study and dermal LD50          Not Pure Bi-phenyl Aroclor. Aroclor
                                       study.                                               2565: 25% Terphenyl and 75%
TOXICOLOGICAL INVESTIGATION OF:
AROCLOR 2565.                          Oral LD50 (rat) : 6.31 g/kg (essentially nontoxic)   Aroclor 1265.
Fred Younger, Younger Laboratories.    Skin absorption MLD (rabbit) : >2 g/kg and           Single dose skin irritation and death.
                                       <3.16 g/kg (slightly toxic)
                                       Mild skin irritation.




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 669
Case 2:15-cv-00201-SMJ                   ECF No. 376-7
                                                 376-2             filed 01/28/20            PageID.15126 Page 209
                                                                                             PageID.35334      365 of
                                                                 271
                                                                 427


                                                                                                   Type of Aroclors/PCBs
                                            Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                     Analyzed/Health Effect
                                                         Finding
                                                                                                        Investigated

42. 1963 (0517)                           Single dose oral LD50 study and dermal MLD50       Pyranol 1470. Aroclor 1254 Electrical
                                          study.                                             Grade.
TOXICOLOGICAL INVESTIGATION OF:
PYRAN0L 1470.                             Oral LD50 (rat) : 2.25 g/kg (slightly toxic)       Single dose oral and dermal death and
                                                                                             irritation.
Fred Younger, Younger Laboratories.       Skin absorption MLD (rabbit) : >2 g/kg and
                                          <3.16 g/kg (slightly toxic)
                                          Moderate skin irritation, moderate eye irritant,
                                          slightly toxic with inhalation.

43. 1963 (0525)                           Single dose oral LD50 study and dermal MLD50       Inerteen PPO. Not pure Aroclor-Dilute
                                          study.                                             product of PCBs and mineral oil. Acute
TOXICOLOGICAL INVESTIGATION OF:
                                                                                             death and irritation body surfaces.
INERTEEN PPO.                             Oral LD50 (rat) : 2.37 g/kg (slightly toxic)
Fred Younger, Younger Laboratories.       Skin absorption MLD (rabbit) : >3.16 g/kg and
                                          <5.01 g/kg (slightly toxic)
                                          Moderate skin irritation, moderate eye irritant,
                                          slightly toxic with inhalation.

44. 1963 (0533)                           Subacute dermal exposure. Three test groups        Aroclor 1248. Primary interest was
                                          with 2 rabbits/group for 20 days evaluated 2       LD50 and skin irritation with subacute
SUBACUTE DERMAL TOXICITY OF
                                          weeks later. Groups were 10,50, 100 mg/kg/day.     20 day exposures
AROCLOR 1248.
                                          End point was primarily skin irritation.
Richard Palazzolo, Industrial Bio-Test
                                          50% of 50 mg/kg/day and all 100 mg/kg/day
Laboratories, Inc.
                                          died.
                                          LD 50 = 50 mg/kg/day
                                          LD 0.01 = 16.8 mg/kg/d
                                          LD 99.99 = 150 mg/kg/d
                                          Liver discoloration in 50 and 100 groups with
                                          moderate necrosis in 50. Animals that died were
                                          not examined.

45. 1963 (0549)                           Subacute dermal exposure. Three test groups        Aroclor 1242. Primary interest was
                                          with 2 rabbits/group for 20 days evaluated 2       LD50 skin irritation with subacute 20
SUBACUTE DERMAL TOXICITY OF
                                          weeks later. Groups were 50, 75, 100 mg/kg/day.    day exposures
AROCLOR 1242.
                                          End point was primarily skin irritation.
Richard Palazzolo, Industrial Bio-Test
                                          50% of 50 mg/kg/day and all 100 mg/kg/day
Laboratories, Inc.
                                          died.
                                          LD 50 = 75 mg/kg/day
                                          LD 0.01 = 44 mg/kg/d
                                          LD 99.99 = 128 mg/kg/d
                                          Liver discoloration in 50 and 100 groups with
                                          moderate necrosis in 50. Animals that died were
                                          not examined.

46. 1963 (0566)                           Subacute dermal exposure. Four test groups with    Aroclor 1268. Primary interest was
                                          2 rabbits/group for 20 days evaluated 2 weeks      LD50 skin irritation with subacute 20
SUBACUTE DERMAL TOXICITY OF
                                          later. Groups were 500, 1000, 1500, and 2000       day exposures
AROCLOR 1268.
                                          mg/kg/day. End point was primarily skin
Richard Palazzolo, Acute Toxicity         irritation.
Department, Industrial Bio-Test
                                          All animals in 1500 and 2000 mg/kg/day groups
Laboratories, Inc.
                                          died.
                                          LD 50 = 1250 mg/kg/d
                                          LD 0.01 = 635 mg/kg/d
                                          LD 99.99 = 2450 mg/kg/d




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 670
Case 2:15-cv-00201-SMJ                ECF No. 376-7
                                              376-2             filed 01/28/20             PageID.15127 Page 210
                                                                                           PageID.35335      366 of
                                                              271
                                                              427


                                                                                                 Type of Aroclors/PCBs
                                         Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                   Analyzed/Health Effect
                                                      Finding
                                                                                                      Investigated
                                       Moderate hepatic necrosis in Liver in two high
                                       dose groups. Animals that died were not
                                       examined.




47. 1963 (0602)                        Subacute dermal exposure. Four test groups with     Aroclor 1254. Primary interest was
                                       2 rabbits/group for 20 days evaluated 2 weeks       LD50 and skin irritation with subacute
SUBACUTE DERMAL TOXICITY OF
                                       later. Groups were 10, 50,100, 200 mg/kg/day.       20 day exposures
AROCLOR 1254.
                                       End point was primarily skin irritation.
Richard Palazzolo, Acute Toxicity
                                       50% of animals in 50 and 100 groups died;
Department, Industrial Bio-Test
                                       100% of animals in 200 group died
Laboratories, Inc.
                                       LD 50 = 75 mg/kg/day
                                       LD 0.01 = 6.2 mg/kg/d
                                       LD 99.99 = 915 mg/kg/d
                                       Moderate liver necrosis seen in 50 and 100 group.
                                       Animals that died were not examined.

48. 1963 (0620)                        Subacute dermal exposure. Three test groups         Aroclor 4465 – Not a pure Aroclor
                                       with 2 rabbits/group for 20 days evaluated 2        biphenyl. 40% terphenyl and 65%
SUBACUTE DERMAL TOXICITY OF
                                       weeks later. Groups were 75, 150, 300               Aroclor with 65% chlorine. Primary
AROCLOR 4465.
                                       mg/kg/day. End point was primarily skin             interest was dermal LD50 and skin
Richard Palazzolo, Acute Toxicity      irritation.                                         irritation with subacute 20 day exposures
Department, Industrial Bio-Test
                                       50% of animals at 150, 100% died at 300
Laboratories, Inc.
                                       LD 50 = 150 mg/kg/day
                                       LD 0.01 = 76 mg/kg/d
                                       LD 99.99 = 300 mg/kg/d
                                       Hepatic cell necrosis and vacuolization with
                                       mononuclear white blood cell infiltration in 150
                                       group.
                                       Animals that died were not examined.

49. 1963 (0637)                        Acute exposure study                                MCS – 300. Not an Aroclor. Aromatic
                                                                                           Ether.
TOXICOLOGICAL INVESTIGATION OF:        Rat oral LD50: 8.9 g/kg
MCS-300.
                                       Rabbit skin absorption MLD: >3.98 g/kg and <
Fred Younger, Younger Laboratories.    6.31 g/kg
                                       Rabbit Skin irritation - moderate
                                       Rabbit Eye irritation - mild
                                       Rat Vapor inhalation - nontoxic




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 671
Case 2:15-cv-00201-SMJ                ECF No. 376-7
                                              376-2              filed 01/28/20        PageID.15128 Page 211
                                                                                       PageID.35336      367 of
                                                               271
                                                               427


                                                                                             Type of Aroclors/PCBs
                                         Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                               Analyzed/Health Effect
                                                      Finding
                                                                                                  Investigated

50. 1964 (0645)                        Acute exposure study causing death.             FH 145-330 (?) – Does not appear to be
                                                                                       an Aroclor.
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 6.68 g/kg
FH-145.
                                       Oral MLD (rabbit) : >1 g/kg and <1.58 g/kg
Fred Younger, Younger Laboratories.
                                       Skin absorption MLD (rabbit) : >2.51 g/kg and
                                       <3.98 g/kg
                                       Rabbit Skin irritation - moderate
                                       Rabbit Eye irritation - mild
                                       Rat Vapor inhalation – slightly toxic.

51. 1964 (0654)                        Acute exposure study causing death.             MCS-295. Not a pure Aroclor.
                                                                                       Aromatic Ether
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 4.2 g/kg
MCS-295.
                                       Skin absorption MLD (rabbit) : >0.5 g/kg and
Fred Younger, Younger Laboratories.    <0.8 g/kg
                                       Rabbit Skin irritation - moderate
                                       Rabbit Eye irritation – moderate
                                       Rat Vapor inhalation – nontoxic.



52. 1964 (0662)                        Acute exposure study causing death.             FH-159 - Not a Pure Aroclor.
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 8.9 g/kg
FH 159.
                                       Skin absorption MLD (rabbit) : >1.5 g/kg and
Fred Younger, Younger Laboratories.    <2.61 (?) g/kg
                                       Rabbit Skin irritation - moderate
                                       Rabbit Eye irritation – moderate
                                       Rat Vapor inhalation – nontoxic.



53. 1964 (0670)                        Acute exposure study causing death.             Pydraul 280. Not a Pure Aroclor.
                                                                                       Organophosphate with PCB added.
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 11.8 g/kg
PYDRAUL 280.
                                       Skin absorption MLD (rabbit) : > 1.3 g/kg and
Fred Younger, Younger Laboratories.    <2.0 g/kg
                                       Rabbit Skin irritation - moderate toxic
                                       Rabbit Eye irritation – moderate toxic
                                       Rat Vapor inhalation – mildly toxic

54. 1964 (0678)                        Acute exposure study causing death.             MCS 312. Not an Aroclor. Aromatic
                                                                                       Ether
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 6.5 g/kg
MCS 312.
                                       Skin absorption MLD (rabbit) : > 2.0 g/kg and
Fred Younger, Younger Laboratories.    <3.16 g/kg
                                       Rabbit Skin irritation – slight skin irritant
                                       Rabbit Eye irritation – slight eye irritant
                                       Rat Vapor inhalation – practically nontoxic




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 672
Case 2:15-cv-00201-SMJ                ECF No. 376-7
                                              376-2              filed 01/28/20         PageID.15129 Page 212
                                                                                        PageID.35337      368 of
                                                               271
                                                               427


                                                                                              Type of Aroclors/PCBs
                                         Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                Analyzed/Health Effect
                                                      Finding
                                                                                                   Investigated

55. 1966 (0686)                        Acute exposure study causing death.              MCS 395. Not an Aroclor. Aromatic
                                                                                        Ether
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 4.6 g/kg
MCS 395.
                                       Oral MLD (rabbit) : 1.6 g/kg
Fred Younger, Younger Laboratories.
                                       Skin absorption MLD (rabbit) : >2.5 g/kg and
                                       <4.0 g/kg
                                       Rabbit Skin irritation – nonirritating
                                       Rabbit Eye irritation – slight irritant
                                       Rat Vapor inhalation – non-toxic

56. 1966 (0695)                        Acute exposure study causing death.              MCS-404. Not a pure Aroclor.
                                                                                        Aromatic Ether
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 19.8 g/kg
MCS-404.
                                       Oral MLD (rabbit) : 1.6 g/kg/day
Fred Younger, Younger Laboratories.
                                       Skin absorption MLD (rabbit) : > 1.0 g/kg and
                                       <1.6 g/kg
                                       Rabbit Skin irritation – slight irritation
                                       Rabbit Eye irritation – slight toxic
                                       Rat Vapor inhalation – non-toxic



57. 1966 (0704)                        Acute exposure study causing death.              MCS 90. Not a pure Aroclor. Aromatic
                                                                                        Ether
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 3.3 g/kg
MCS 90.
                                       Skin absorption MLD (rabbit) : > 2.0 g/kg and
Fred Younger, Younger Laboratories.    <3.2 g/kg
                                       Rabbit Skin irritation – slight irritation
                                       Rabbit Eye irritation – moderate toxic
                                       Rat Vapor inhalation – non-toxic

58. 1966 (0712)                        Acute exposure study causing death.              MCS 528. Not a pure Aroclor.
                                                                                        Aromatic Ether
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 8.4 g/kg
MCS 528.
                                       Skin absorption MLD (rabbit) : > 0.79 g/kg and
Fred Younger, Younger Laboratories.    <1.26 g/kg



59. 1966 (0716)                        Acute exposure study causing death.              PYDRAUL AC. Not a pure Aroclor.
                                                                                        Organophosphate 47% containing 57%
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 18.9 g/kg
                                                                                        Aroclor 1254.
PYDRAUL AC.
                                       Skin absorption MLD (rabbit) : > 0.79 g/kg and
Fred Younger, Younger Laboratories.    <1.26 g/kg



60. 1966 (0720)                        Acute exposure study causing death.              PYDRAUL 280. Not a pure Aroclor.
                                                                                        Organophosphate containing PCBs.
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 8.4 g/kg
PYDRAUL 280.
                                       Skin absorption MLD (rabbit) : > 2.0 g/kg and
Fred Younger, Younger Laboratories.    <3.16 g/kg
                                       Liver dehydration and discoloration.




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 673
Case 2:15-cv-00201-SMJ                ECF No. 376-7
                                              376-2              filed 01/28/20         PageID.15130 Page 213
                                                                                        PageID.35338      369 of
                                                               271
                                                               427


                                                                                              Type of Aroclors/PCBs
                                         Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                Analyzed/Health Effect
                                                      Finding
                                                                                                   Investigated

61. 1966 (0724)                        Acute exposure study causing death.              PYDRAUL 135. Not a pure Aroclor.
                                                                                        Organophosphate containing 9.5%
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 4.2 g/kg g/kg/day
                                                                                        Aroclor 1232, 36.5% Aroclor 1242
PYDRAUL 135.
                                       Skin absorption MLD (rabbit) > 1.26 g/kg and
Fred Younger, Younger Laboratories.    <2.0 g/kg
                                       Liver dehydration and discoloration.



62. 1966 (0728)                        Acute exposure study causing death.              PYDRAUL 625. Not a pure Aroclor.
                                                                                        Organophosphate containing 50%
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 20.7 g/kg
                                                                                        Aroclor 1260
PYDRAUL 625.
                                       Skin absorption MLD (rabbit) : > 2.0 g/kg and
Fred Younger, Younger Laboratories.    <3.16 g/kg
                                       Liver discoloration.

63. 1966 (0732)                        Acute exposure study causing death.              MCS 404. Chemical Composition
                                                                                        Unknown.
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 15.0 g/kg
MCS 404.
                                       Skin absorption MLD (rabbit) : > 1.26 g/kg and
Fred Younger, Younger Laboratories.    <2.0 g/kg



64. 1966 (0736)                        Acute exposure study causing death.              Pydraul F-9. Not a pure Aroclor.
                                                                                        Organophosphate containing 52.5%
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 11.2 g/kg
                                                                                        Aroclor 1248
PYDRAUL F-9.
                                       Skin absorption MLD (rabbit) : > 0.5 g/kg and
Fred Younger, Younger Laboratories.    <0.8 g/kg



65. 1966 (0740)                        Acute exposure study causing death.              MCS-153. Chemical composition
                                                                                        unknown.
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 7.9 g/kg
MCS 153.
                                       Skin absorption MLD (rabbit) : > 1.3 g/kg and
Fred Younger, Younger Laboratories.    <2.0 g/kg




66. 1967 (0744)                        Acute exposure study causing death.              PYDRAUL 230. Organophosphate
                                                                                        containing 3.0 % Aroclor 1221, 54.7
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) :10.5 g/kg
                                                                                        Aroclor 1242
PYDRAUL 230.
                                       Skin absorption MLD (rabbit) : > 1.3 g/kg and
Fred Younger, Younger Laboratories.    <2.0 g/kg
                                       Rabbit Skin irritation – slight irritation
                                       Rabbit Eye irritation – mild irritant
                                       Rat Vapor inhalation – non-toxic



67. 1967 (0752)                        Acute exposure study causing death.              SANTICIZER 1706
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 6.9 g/kg                       Chemical composition unknown
(XA-140) SANTICIZER 1706.
Fred Younger, Younger Laboratories.




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 674
Case 2:15-cv-00201-SMJ                   ECF No. 376-7
                                                 376-2              filed 01/28/20           PageID.15131 Page 214
                                                                                             PageID.35339      370 of
                                                                  271
                                                                  427


                                                                                                    Type of Aroclors/PCBs
                                            Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                      Analyzed/Health Effect
                                                         Finding
                                                                                                         Investigated

68. 1969 (0754)                           Acute exposure study causing death.                Santosafe 300.
TOXICOLOGICAL INVESTIGATION OF:           Oral LD50 (rat) : 4.9 g/kg                         Chemical composition unknown
SANTOSAFE 300 (MCS-528) OR-116021.
                                          Skin absorption MLD (rabbit) : > 1.3 g/kg and
Melvin Birch, Younger Laboratories.       <2.0 g/kg
                                          Rabbit Skin irritation – mild irritation
                                          Rabbit Eye irritation – slight irritant

69. 1969 (0760)                           Acute exposure study causing death.                Pydraul 312. Organophosphate
                                                                                             containing 47.3% Aroclor 1242.
TOXICOLOGICAL INVESTIGATION OF:           Oral LD50 (rat) : 5.3 g/kg
PYDRAUL 312 (MCS-312) OR-116021
                                          Skin absorption MLD (rabbit) : > 3.2 g/kg and
Melvin Birch, Younger Laboratories.       <5.0 g/kg
                                          Rabbit Skin irritation – mild irritation
                                          Rabbit Eye irritation – slight irritant

70. 1969 (0766)                           Not A Toxicology Study                             Aroclor II.
30-DAY TISSUE COLLECTION STUDY            IBT – Conducted the feeding. Animals were          1. Aroclor 1242
IN ALBINO RATS WITH AROCLORS              sacrificed and tissues were shipped to Monsanto.
                                                                                             2. Aroclor 1254
BTL-AROCLOR II                            Monsanto conducted
                                                                                             3. Aroclor 1260
James Plank,
                                                                                             Not Biphenyl Aroclors - Terphenyls
Industrial Bio-Test Laboratories, Inc.
                                                                                             4. Aroclor 5460
Tissues Sent To: Dr. Hunt, Monsanto
                                                                                             5. Halowax 1014 62% Cl
                                                                                             6. Halowax 1099 52% Cl
                                                                                             Non Aroclors
                                                                                             7. Toxaphene
                                                                                             8. DDT




71. 1969 (0773)                           Two Phase                                          1. Aroclor 1242
CHICKEN RESIDUE STUDIES ON                1. Determine LD50                                  2. Aroclor 1254
AROCLORS AND VARIOUS OTHER
                                          2. 7-day feeding at 1/5 LD50 dose                  3. Aroclor 1260
MATERIALS BTL-AROCLOR
                                          Results:                                           Not Biphenyl Aroclors - Terphenyls
Allen Wolvin,
                                          Oral LD50 for 4 Aroclors, 2 Halowax materials,     4. Aroclor 5460
Industrial Bio-Test Laboratories, Inc.
                                          and DDT: > 10 g/kg
                                                                                             5. Halowax 1014 62% Cl
Tissues Sent To: Dr. Hunt, Monsanto
                                          TOXAPHENE oral LD50: 0.316 g/kg
                                                                                             6. Halowax 1099 52% Cl
                                          No Toxicity Data Presented
                                                                                             Non Aroclors
                                                                                             7. Toxaphene
                                                                                             8. DDT




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 675
Case 2:15-cv-00201-SMJ                     ECF No. 376-7
                                                   376-2              filed 01/28/20        PageID.15132 Page 215
                                                                                            PageID.35340      371 of
                                                                    271
                                                                    427


                                                                                                  Type of Aroclors/PCBs
                                              Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                    Analyzed/Health Effect
                                                           Finding
                                                                                                       Investigated

72. 1969 (0789)                             Acute exposure study causing death.             MCS 900 Chemical composition
                                                                                            unknown.
TOXICOLOGICAL INVESTIGATION OF:             Oral LD50 (rat) : 1.3 g/kg/day
MCS 900
                                            Skin absorption MLD (rabbit) : > 7.9 g/kg
Melvin Birch, Younger Laboratories.
                                            Rabbit Skin irritation – mild irritation
                                            Rabbit Eye irritation – slight irritant
                                            Vapor inhalation
                                            Non-toxic



73. 1969 (0798)                             Acute 4-Day exposure to Trout and Blue Gill     1. Aroclor 1242
FOUR-DAY FISH TOXICITY STUDIES              to determine LC50                               2. Aroclor 1254
ON SEVEN MATERIALS
                                            Trout LC50 (4-day, ppm)                         3. Aroclor 1260
Carmen Mastri,
                                            1. Aroclor 1242: >100 ppm                       Not Biphenyl Aroclors - Terphenyls
Industrial Bio-Test Laboratories, Inc.
                                            2. Aroclor 1254: >100 ppm                       4. Aroclor 5460
Sent to: Mr. Wheeler, Hunt, Monsanto
                                            3. Aroclor 1260: >100 ppm                       5. Halowax 1099 52% Cl
                                            4. Aroclor 5460: >100 ppm                       Non Aroclors
                                            5. Toxaphene: 0.008 ppm                         6. Toxaphene
                                            6. DDT 0.0052                                   7. DDT
                                            7. Halowax 1099: (10–100 ppm)
                                            Blue Gill LC50 (4-day, ppm)
                                            1. Aroclor 1242: 0.66 ppm
                                            2. Aroclor 1254: 0.66 ppm
                                            3. Aroclor 1260: >100 ppm
                                            4. Aroclor 5460: >100 ppm
                                            5. Toxaphene: 0.0056 ppm
                                            6. DDT: 0.0078 ppm
                                            7. Halowax 1099: (>100 ppm)
                                            Parentheses indicate range-finding data



74. 1969 (0832)                             Acute exposure study causing death.             MCS 9001 Chemical composition
                                                                                            unknown.
TOXICOLOGICAL INVESTIGATION OF:             Oral LD50 (rat) : 1.2 g/kg
MCS 9001
                                            Skin absorption MLD (rabbit) : > 2.0 g/kg and
Melvin Birch, Younger Laboratories, Inc.    <2.0 g/kg
                                            Rabbit Skin irritation – non irritating
                                            Rabbit Eye irritation – slight irritant
                                            Vapor inhalation
                                            slightly toxic




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 676
Case 2:15-cv-00201-SMJ                     ECF No. 376-7
                                                   376-2              filed 01/28/20             PageID.15133 Page 216
                                                                                                 PageID.35341      372 of
                                                                    271
                                                                    427


                                                                                                       Type of Aroclors/PCBs
                                              Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                         Analyzed/Health Effect
                                                           Finding
                                                                                                            Investigated

75. 1970 (0840)                             Acute exposure study causing death.                  PYDRAUL 281 Organophosphate
                                                                                                 containing unknown PCB composition.
TOXICOLOGICAL INVESTIGATION OF:             Oral LD50 (rat) : 10.4 g/kg
PYDRAUL 281—Lot QL-42
                                            Skin absorption MLD (rabbit) : > 1.3 g/kg and
Melvin Birch, Younger Laboratories, Inc.    <2.0 g/kg
                                            Rabbit Skin irritation – mild to moderate irritant
                                            Rabbit Eye irritation – mild irritant
                                            Vapor inhalation
                                            non toxic

76. 1970 (0848)                             Acute exposure study causing death.                  MCS 1009.
TOXICOLOGICAL INVESTIGATION OF:             Oral LD50 (rat) : 7.7 g/kg                           Unknown composition.
MCS 1009
                                            Skin absorption MLD (rabbit) : > 1.3 g/kg and
Melvin Birch, Younger Laboratories, Inc.    <2.0 g/kg
                                            Rabbit Skin irritation – moderate irritating
                                            Rabbit Eye irritation – slight irritant
                                            Vapor inhalation
                                            non toxic

77. 1970 (0856)                             Acute exposure study causing death.                  MCS 999.
TOXICOLOGICAL INVESTIGATION OF:             Oral LD50 (rat) : 11.8 g/kg                          Unknown composition.
MCS 999
                                            Skin absorption MLD (rabbit) : >3.2 g/kg and
Melvin Birch, Younger Laboratories, Inc.    <5.0 g/kg
                                            Rabbit Skin irritation –mild irritating
                                            Rabbit Eye irritation – slight irritant
                                            Vapor inhalation
                                            non toxic



78. 1970 (0864)                                                                                  1. Aroclor 1242
TOXICITY, REPRODUCTION AND                                                                       2. Aroclor 1254
RESIDUE STUDY ON AROCLOR 1242,
                                                                                                 3. Aroclor 1260
LOT #AK-255; AROCLOR 1254, LOT
#AK-38; AROCLOR 1260, LOT #AK-3 IN
WHITE LEGHORN CHICKENS
James Stephens,
Industrial Bio-Test Laboratories, Inc.



79. 1970 (0950)                             Acute single dose exposure study causing death.      Aroclor 6062. Not Pure Biphenyl
                                                                                                 Aroclor.
TOXICOLOGICAL INVESTIGATION OF:             Oral LD50 (rat) : 8.1 g/kg
AROCLOR 6062—LOT QM 1304                                                                         Aroclor 6062-Blend of Aroclor 5460
                                            Skin absorption MLD (rabbit) : > 7.9 g/kg
                                                                                                 (which is a Terphenyl) and Aroclor 1221
Melvin Birch, Younger Laboratories, Inc.
                                            Rabbit Skin irritation –slight irritating
                                            Rabbit Eye irritation – slight irritant




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 677
Case 2:15-cv-00201-SMJ                      ECF No. 376-7
                                                    376-2               filed 01/28/20            PageID.15134 Page 217
                                                                                                  PageID.35342      373 of
                                                                      271
                                                                      427


                                                                                                        Type of Aroclors/PCBs
                                               Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                          Analyzed/Health Effect
                                                            Finding
                                                                                                             Investigated

80. 1970 (0957)                              Acute single dose exposure study causing death.      Aroclor 6037
TOXICOLOGICAL INVESTIGATION OF:              Oral LD50 (rat) : 4.9 g/kg g/kg/day
AROCLOR 6037—MCS 1057-1
                                             Skin absorption MLD (rabbit) : >5.0 g/kg and
Melvin Birch, Younger Laboratories, Inc.     <7.9 g/kg
                                             Rabbit Skin irritation –mild irritating
                                             Rabbit Eye irritation – slight irritant
                                             inhalation: non-toxic



81. 1970 (0965)                              Acute single dose exposure study causing death.      Aroclor 4273. Not Pure Biphenyl
                                                                                                  Aroclor.
TOXICOLOGICAL INVESTIGATION OF:              Oral LD50 (rat) : 8.9 g/kg
MCS 1004--AROCLOR 4273, LOT                                                                       Aroclor 4273-40% Terphenyl and 60%
                                             Skin absorption MLD (rabbit) : > 2.0 g/kg and
NUMBER: OR 151723-3                                                                               Aroclor 73% chlorine
                                             <3.2 g/kg
Melvin Birch, Younger Laboratories, Inc.
                                             Rabbit Skin irritation –non-irritating
                                             Rabbit Eye irritation – slight irritant
                                             Inhalation –
                                             non-toxic



82. 1970 (0974)                              Acute single dose exposure study causing death.      Aroclor 6040. Not Pure Biphenyl
                                                                                                  Aroclor.
TOXICOLOGICAL INVESTIGATION OF:              Oral LD50 (rat) : 3.3 g/kg
AROCLOR 6040—CHLORINATED                                                                          Blend of Terphenyl and Aroclor.
                                             Skin absorption MLD 9rabbit) : > 3.2 g/kg and
POLYPHENYL
                                             <5.0 g/kg
Melvin Birch, Younger Laboratories, Inc.
                                             Rabbit Skin irritation –moderate to severe
                                             irritation
                                             Rabbit Eye irritation – slight irritant
                                             Inhalation – non-toxic

83. 1970 (0982)                              Acute single dose exposure study causing death.      Aroclor 6070. Not Pure Biphenyl
                                                                                                  Aroclor.
TOXICOLOGICAL INVESTIGATION OF:              Oral LD50 (rat) : 4.0 g/kg
AROCLOR 6070—CHLORINATED                                                                          Blend of Terphenyl and Aroclor.
                                             Skin absorption MLD (rabbit) : >7.9 g/kg
POLYPHENYL
                                             Rabbit Skin irritation –non-irritating
Melvin Birch, Younger Laboratories, Inc.
                                             Rabbit Eye irritation – slight irritant
                                             Inhalation – non-toxic

84. 1970 (0990)                              Acute single dose exposure study causing death.      Aroclor 6090. Not Pure Biphenyl
                                                                                                  Aroclor.
TOXICOLOGICAL INVESTIGATION OF:              Range finding acute oral toxicity (rat) : >10 g/kg
AROCLOR 6090—CHLORINATED                     and <12.6 g/kg                                       Blend of Terphenyl and Aroclor.
POLYPHENYL
                                             Skin absorption MLD (rabbit) : >7.9 g/kg
Melvin Birch, Younger Laboratories, Inc.
                                             Rabbit Skin irritation –non-irritating
                                             Rabbit Eye irritation – slight irritant


85. No Date-1970?? (0996)                    Study prompted by reports of PCBs detected           Aroclors 1242, 1254, and 1260. No
                                             in wildlife. Key findings was evidence of            raw data presented to evaluate.
TOXICOLOGICAL STUDIES WITH
                                             reproductive toxicity and tumor formation.
POLYCHLORINATED BIPHENYLS.                                                                        Preliminary 30-day rat study
                                             1. This is the first Monsanto study that             conducted to determine the “no
M.L. Keplinger et al. Industrial Bio-Test
                                             investigates the toxicological effects of            apparent effect” of 1254 and 1260.
Laboratories, Inc.
                                             CHRONIC exposures.




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 678
Case 2:15-cv-00201-SMJ               ECF No. 376-7
                                             376-2                 filed 01/28/20         PageID.15135 Page 218
                                                                                          PageID.35343      374 of
                                                                 271
                                                                 427


                                                                                                Type of Aroclors/PCBs
                                        Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                  Analyzed/Health Effect
                                                     Finding
                                                                                                     Investigated
                                      Notes that up until this time (1970?) no            2-year rat study used 1, 10 and 100
                                      information on chronic exposures was                ppm. 2-year dog feeding study.
                                      available. It is also the first study where
                                                                                          100 ppm 1254 and 1260 caused
                                      ingestion from the diet was evaluated.
                                                                                          increased liver weight.
                                      “Although some toxicological data were
                                                                                          Three generation study: First
                                      available, they were rather limited.
                                                                                          generation showed 1254 had
                                      Information on chronic effects especially of the
                                                                                          reproductive toxicity-lactation index
                                      PCB’s were not available.”
                                                                                          decrease. Mating indices were
                                       2. First noted appearance of tumors in             reduced.
                                      chickens.
                                                                                          Second generation showed decreased
                                                                                          survival with 1242 and lactation
                                                                                          decrease with 1254.
                                                                                          Chicken fed diet with 1242 and 1254
                                                                                          lower body weight. Chickens also
                                                                                          showed “extensive growths” on the
                                                                                          kidneys, gonads, liver or heart.

86. 1971 (1002)                       Acute inhalation study with 10 rats to a 4-hour     MCS 1016. Aroclor 1016 is a refined
                                      period-14-day observation.                          Aroclor 1242 developed after 1971.
REPORT TO MONSANTO COMPANY
ACUTE VAPOR INHALATION                Endpoint was death from acute exposures. No
TOXICITY STUDY WITH MCS 1016 IN       deaths.
ALBINO RATS
Donn Hathaway, Industrial BIO-TEST
Laboratories, Inc.

87. 1971 (1008)                       Acute study with one dose.                          Aroclor 1221, 5442, and MCS 1016.
REPORT TO MONSANTO COMPANY            Aroclor 1221:                                       Aroclor 5442 is not a pure biphenyl. It is
ACUTE TOXICITY STUDIES WITH                                                               a terphenyl and biphenyl mixture. MCS
                                      Acute oral toxicity, LD50 (rat) : 2.0 g/kg.
AROCLOR 1221, AROCLOR 5442, AND                                                           1016 is a refined Aroclor 1242
MCS 1016                              Acute dermal toxicity, LD50 (rabbit) : 5.0 g/kg     developed after 1971.
Carmen Mastri, Industrial BIO-TEST    Eye irritation-rabbits- minimally irritating.
Laboratories, Inc.
                                      Skin irritation-rabbits-
                                      moderately irritating.
                                      Aroclor 5442:
                                      Acute oral toxicity, LD50 (rat) : 8.4 g/kg.
                                      Acute dermal toxicity, LD50 (rabbit) : >10.2 g/kg
                                      Eye irritation-rabbits- non-irritating.
                                      Skin irritation-rabbits-
                                      moderately irritating
                                      MCS 1016:
                                      Acute oral toxicity, LD50 (rat) : 6.8 g/kg.
                                      Acute dermal toxicity, LD50 (rabbit) : 6.0 g/kg
                                      Eye irritation-rabbits- non irritating.
                                      Skin irritation-rabbits-
                                      moderately irritating




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 679
Case 2:15-cv-00201-SMJ                     ECF No. 376-7
                                                   376-2              filed 01/28/20             PageID.15136 Page 219
                                                                                                 PageID.35344      375 of
                                                                    271
                                                                    427


                                                                                                       Type of Aroclors/PCBs
                                              Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                         Analyzed/Health Effect
                                                           Finding
                                                                                                            Investigated

88. 1971 (1049)                             Subchronic chicken feeding study.                    Aroclor 1242.
REPORT TO MONSANTO COMPANY                  Aroclor 2, 4, and 8 ppm mixed in diet for 39         Effect of Aroclor on egg laying.
TOXICITY, REPRODUCTION AND                  weeks (ave. chicken life span 15 years)
RESIDUE STUDY WITH AROCLOR 1242,
                                            No specific effects noted.
LOT #AK-255 IN WHITE LEGHORN
CHICKENS                                    Tissues were collected and shipped to Monsanto,
                                            and Monsanto findings were not reported in this
Dale Flecher, Industrial BIO-TEST
                                            study.
Laboratories, Inc.



89. 1971 (1085)                             Acute single dose exposure study causing death.      Aroclor 1272.
TOXICOLOGICAL INVESTIGATION OF:             Acute Oral MLD (rat) : >7.9 g/kg                     Blend of Terphenyl and Aroclor.
DECACHLOROBIPHENYL–AROCLOR
                                            Skin absorption MLD (rabbit) : >7.9 g/kg
1272—LOT: OR 179021
                                            Rabbit Skin irritation –non-irritating
Melvin Birch, Younger Laboratories, Inc.
                                            Rabbit Eye irritation – slight irritant

90. 1971 (1091)                             First study to evaluate the teratologic effects of   Aroclor 1254.
                                            Aroclors on rats.
REPORT TO MONSANTO COMPANY                                                                       Fetal death and physical malformations
TERATOGENIC STUDY WITH                      Pregnant rats dosed at 6–15 days of gestation        in live fetuses evaluated.
AROCLOR 1254 IN ALBINO RATS                 with 10 or 30 mg/kg Aroclor 1242 killed on day
                                            20.
James Plank, Industrial BIO-TEST
Laboratories, Inc.                          Maternal body weight reduction.
                                            Percent of females with resorption sites was
                                            elevated.
                                            Only gross teratogenic observations were made.
                                            12% of fetuses from females administered 30
                                            mg/kg had caudal renal ectopia (abnormal
                                            positioning/development of kidney

91. 1971 (1111)                             Evaluation of the teratologic effects of Aroclors    Aroclor 1242.
                                            on rats.
REPORT TO MONSANTO COMPANY                                                                       Effect of Aroclor on egg laying.
TERATOGENIC STUDY WITH                      Pregnant rats dosed at 6–15 days of gestation
AROCLOR 1242 IN ALBINO RATS                 with 10 or 30 mg/kg Aroclor 1242 killed on day
                                            20.
James Plank, Industrial BIO-TEST
Laboratories, Inc.                          Percent of females with resorption sites was
                                            elevated.

92. 1971 (1129)                             Evaluation of the teratologic effects of Aroclors    Aroclor 1260.
                                            on rats.
REPORT TO MONSANTO COMPANY
TERATOGENIC STUDY WITH                      Pregnant rats dosed at 6–15 days of gestation
AROCLOR 1260 IN ALBINO RATS                 with 10 or 30 mg/kg Aroclor 1260 killed on day
                                            20.
James Plank, Industrial BIO-TEST
Laboratories, Inc.                          Decrease in pregnant female body weight in both
                                            dose groups.
                                            Percent of females with resorption sites was
                                            elevated.




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 680
Case 2:15-cv-00201-SMJ               ECF No. 376-7
                                             376-2              filed 01/28/20                PageID.15137 Page 220
                                                                                              PageID.35345      376 of
                                                              271
                                                              427


                                                                                                    Type of Aroclors/PCBs
                                        Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                      Analyzed/Health Effect
                                                     Finding
                                                                                                         Investigated

93. 1971 (1147)                       Evaluation of the 2nd litter obtained from the 3rd      Aroclor 1242.
                                      parental generation- reproductive toxicity in rats.
REPORT TO MONSANTO COMPANY
THREE-GENERATION REPRODUCTION         Rats were dosed at 1, 10 and 100 ppm
STUDY WITH AROCLOR 1242 IN
                                      The F1 rats had increased brain and liver weights
ALBINO RATS
                                      in 100 ppm group.
Sandra Haley, Industrial BIO-TEST
                                      100 ppm F2 rats had lower mating indices and
Laboratories, Inc.
                                      reduced pregnancies. It was so low, the study was
                                      stopped at the F2 stage.

94. 1971 (1198)                       It states it is a “chronic 2-year toxicity study.” It   Aroclor 1254.
                                      is not a cancer lifetime study. Beagle lifespan is
REPORT TO MONSANTO COMPANY
                                      ~13 years in dogs.
TWO-YEAR CHRONIC ORAL TOXICITY
STUDY WITH AROCLOR 1254 IN            Dogs were fed PCBs in diet at 1, 10 and 100
BEAGLE DOGS                           ppm.
Bruce Burtner, Industrial BIO-TEST    This study found no systemic toxicity or cancer.
Laboratories, Inc.
                                      These findings do not appear to be credible.
Paul Wright and M.L.

95. 1971 (1276)                       It states it is a “chronic 2-year toxicity study.” It   Aroclor 1242.
                                      is not a cancer lifetime study. Beagle lifespan is
REPORT TO MONSANTO COMPANY
                                      ~13 years in dogs.
TWO-YEAR CHRONIC ORAL TOXICITY
STUDY WITH AROCLOR 1242 IN            Toxicological Parameters Evaluated in 1, 10 and
BEAGLE DOGS                           100 ppm-dosed dogs:
Bruce Burtner, Industrial BIO-TEST    Body weight
Laboratories, Inc.
                                      Food Consumption
Paul Wright and M.L. Keplinger
                                      Behavioral Reactions
                                      Hematologic Studies
                                      Blood Chemistry Studies
                                      Urine Analysis
                                      This study found no systemic toxicity or cancer.
                                      These findings do not appear to be credible.



96. 1971 (1351)                       It states it is a “chronic 2-year toxicity study.” It   Aroclor 1260.
                                      is not a cancer lifetime study. Beagle lifespan is
REPORT TO MONSANTO COMPANY
                                      ~13 years in dogs.
TWO-YEAR CHRONIC ORAL TOXICITY
STUDY WITH AROCLOR 1260 IN            Toxicological Parameters Evaluated in 1, 10 and
BEAGLE DOGS                           100 ppm-dosed dogs:
Bruce Burtner, Industrial BIO-TEST    Body weight
Laboratories, Inc.
                                      Food Consumption
Paul Wright and M.L. Keplinger
                                      Behavioral Reactions
                                      Hematologic Studies
                                      Blood Chemistry Studies
                                      Urine Analysis
                                      This study found no systemic toxicity or cancer.
                                      These findings do not appear to be credible.




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 681
Case 2:15-cv-00201-SMJ              ECF No. 376-7
                                            376-2             filed 01/28/20                PageID.15138 Page 221
                                                                                            PageID.35346      377 of
                                                            271
                                                            427


                                                                                                  Type of Aroclors/PCBs
                                       Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                    Analyzed/Health Effect
                                                    Finding
                                                                                                       Investigated

97. 1971 (1426)                      Reproduction study to ascertain potential              Aroclor 1254.
                                     toxicological effects of subacute oral
REPORT TO MONSANTO COMPANY
                                     administration of Aroclor 1254. This report
THREE-GENERATION STUDY WITH
                                     presents data from initiation of the investigation
AROCLOR 1254 IN ALBINO RATS
                                     to weaning of the 2nd litters obtained from the 3rd
Sandra Haley, Industrial BIO-TEST    parental generation.
Laboratories, Inc.
                                     Rats fed 1, 10, or 100 ppm Aroclor 1254.
James Plank, Paul Wright and M.L.
                                     Results. Body weight, mortality, reactions, gross
Keplinger
                                     pathologic findings, population data: no
                                     difference between control and test animals; liver
                                     weights and liver to body weight or brain weight
                                     ratios were significantly elevated in 100 ppm
                                     males; 2nd generation 100 ppm rats had lowered
                                     mating indices and reduced incidence of
                                     pregnancy; pup survival lower in litters from 100
                                     ppm dams.

98. 1971 (1477)                      Reproduction study, subacute oral administration       Aroclor 1260.
                                     of Aroclor 1260 in 3 generations of rats. Initiation
REPORT TO MONSANTO COMPANY
                                     to weaning of 2nd litters from 3rd parental
THREE-GENERATION STUDY WITH
                                     generation.
AROCLOR 1260 IN ALBINO RATS.
                                     Rats fed 1, 10, or 100 ppm.
Sandra Haley, Industrial BIO-TEST
Laboratories, Inc.                   Results. Body weight, mortality and reactions,
                                     gross pathology, lesions, population data,
James Plank, Paul Wright and M.L.
                                     survival, body weights of progeny, pathology of
Keplinger
                                     progeny: no differences. Absolute liver weights
                                     and liver to body weight or brain weight rations
                                     elevated in F0 and F1 males fed 100 ppm.

99. 1971 (1525)                      Chronic oral toxicity study. Rats fed 1, 10, or 100    Aroclor 1260
                                     ppm.
MONSANTO TWO-YEAR CHRONIC
ORAL TOXICITY STUDY WITH             Results. Food consumption, body weight gains,
AROCLOR 1260 IN ALBINO RATS.         mortality, hematological and clinical blood
                                     chemistry, urine analyses, organ weights: no
Philip Smith, Industrial BIO-TEST
                                     change. Liver weights and liver to body weight or
Laboratories, Inc.
                                     brain weight ratios significantly elevated in 100
James Plank, Paul Wright and M.L.    ppm rats, along with vacuolar changes; focal
Keplinger                            hypertrophy and focal hyperplasia found in livers
                                     of rats fed Aroclor 1260.

100. 1971 (1612)                     2-year chronic toxicity study. Rats fed 1, 10, or      Aroclor 1254
                                     100 ppm Aroclor 1254.
MONSANTO TWO-YEAR CHRONIC
ORAL TOXICITY WITH AROCLOR 1254      Results. Body weight of females at 3 and 12
IN ALBINO RATS.                      months, body weight of males at all time points,
                                     mortality, hematological and clinical blood
Philip Smith, Industrial BIO-TEST
                                     chemistry, urine analyses, organ weighs except
Laboratories, Inc.
                                     liver: no change.
James Plank, Paul Wright and M.L.
                                     Body weight at 24 mo. was less in 100 ppm
Keplinger
                                     females. Absolute liver weight and liver to body
                                     weight or brain weight ratios were significantly
                                     elevated in 100 ppm rats, with histologic exam
                                     revealing vacuolar changes. Focal hypertrophy
                                     and focal hyperplasia in livers of animals fed
                                     Aroclor 1254.




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 682
Case 2:15-cv-00201-SMJ                      ECF No. 376-7
                                                    376-2             filed 01/28/20               PageID.15139 Page 222
                                                                                                   PageID.35347      378 of
                                                                    271
                                                                    427


                                                                                                         Type of Aroclors/PCBs
                                               Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                           Analyzed/Health Effect
                                                            Finding
                                                                                                              Investigated

101. 1971 (1702)                             2-year chronic oral toxicity study. Rats fed 1, 10,   Aroclor 1242
                                             or 100 ppm Aroclor 1242.
MONSANTO TWO-YEAR CHRONIC
ORAL TOXICITY WITH AROCLOR 1242              Results. Food consumption, body weight gains,
IN ALBINO RATS.                              mortality, hematological and clinical blood
                                             chemistry studies, urine analyses: no change.
Philip Smith, Industrial BIO-TEST
                                             Liver weights and liver to body weight or brain
Laboratories, Inc.
                                             weight ratios were significantly elevated in 100
James Plank, Paul Wright and M.L.            ppm females. 100 ppm livers: vacuolar changes.
Keplinger                                    Focal hypertrophy and focal hyperplasia in livers
                                             of rats fed Aroclor 1242.

102. 1971 (1790)                             Bioassay report. Median tolerance limit (TL50)        Aroclor 1016, Aroclor 1242, and DDT.
                                             developed.
ACUTE TOXICITY OF AROCLOR 1016,                                                                    Toxicity analyzed in bluegill and channel
AROCLOR 1242, AND DDT TO BLUEGIL             Results: Test fish behaved similar to chemically      catfish over 21 days of continuous
(LEPOMIS MACROCHIRUS) AND                    poisoned fish at Aroclor concentrations as low as     exposure to the chemicals in the water.
CHANNEL CATFISH (ICTALURUS                   40 ug/l.
PUNCTATUS) DURING 21 DAYS
                                             Aroclor 1016, bluegill: 7-day TL50=>500.0 ug/l;
CONTINUOUS EXPOSURE TO THE
                                             14-day TL50=186 ug/l; 21-day TL50=136 ug/l.
CHEMICALS IN WATER.
                                             Aroclor 1016, channel catfish: 7-d TL50=>500.0
Bevier Hasbrouck Sleight III, Bionomics,
                                             ug/l; 14-d TL50=298 ug/l; 21-d TL50-138 ug/l.
Inc.
                                             Aroclor 1242, bluegill: 7-d TL50=339 ug/l; 14-d
                                             TL50=163 ug/l; 21-d TL50=71.9 ug/l.
                                             Aroclor 1242, channel catfish: 7-d TL50=500.0
                                             ug/l; 14-d TL50=391 ug/l; 21-d TL50=289 ug/l.
                                             DDT, bluegill: 7-d TL50=1.39 ug/l; 14-d
                                             TL50=0.887 ug/l; 21-d TL50=0.823 ug/l.
                                             DDT, channel catfish: 7-d TL50=>5.0 ug/l; 14-d
                                             TL50=3.83 ug/l; 21-d TL50=2.61 ug/l.

103. 1971 (1799)                             90-day subacute oral toxicity study. Dogs fed 1,      Aroclor 1221.
                                             10, and 100 ppm for first 28 days. After 28 days,
REPORT TO MONSANTO COMPANY.                                                                        Body weight, food consumption,
                                             lowest level was increased from 1 ppm to 300
NINETY-DAY SUBACUTE ORAL                                                                           behavioral reactions, mortality,
                                             ppm; other levels remained the same.
TOXICITY STUDY WITH AROCLOR                                                                        hematologic studies, blood chemistry
1221 IN BEAGLE DOGS.                         Results. No significant abnormalities                 studies, urine analyses, gross pathologic
                                                                                                   studies, histopathologic studies.
Bruce Burtner, Industrial BIO-TEST
Laboratories, Inc.
Paul Wright and M.L. Keplinger

104. 1971 (1854)                             Background review                                     Aroclor 1242, Aroclor 1254, Aroclor
                                                                                                   1260
Manuscript for Toxicol. Appl. Pharmacol.
TOXICOLOGICAL STUDIES OF THREE
POLYCHLORINATED BIPHENYLS.
O. Fancher, M.L. Keplinger, E.P. Wheeler,
and J.C. Clandra.
M.L. Keplinger co-author




105. No date (1869)                          1.0% and 10.0% (w/v) soln in acetone.                 Aroclor 1260
RESULTS OF FOUR-DAY STATIC FISH              4-day TL50: >1.0 ppm
TOXICITY STUDIES RAINBOW TROUT.
Industrial BIO-TEST Laboratories, Inc.




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 683
Case 2:15-cv-00201-SMJ                     ECF No. 376-7
                                                   376-2               filed 01/28/20              PageID.15140 Page 223
                                                                                                   PageID.35348      379 of
                                                                     271
                                                                     427


                                                                                                         Type of Aroclors/PCBs
                                              Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                           Analyzed/Health Effect
                                                           Finding
                                                                                                              Investigated

106. No date (1871)                         1.0% and 10.0% (w/v) solution in acetone               Aroclor 1242
RESULTS OF FOUR-DAY STATIC FISH             4-day TL50 (rainbow trout) : >10 ppm and
TOXICITY STUDIES RAINBOW TROUT              <100.0 ppm;
AND BLUEGILLS.
                                            4-day TL50 (bluegill) : >10 ppm and <100.0 ppm
Gary Rausina, Industrial BIO-TEST
Laboratories, Inc.

107. 1972 (1873)                            3 types of assay: 1) test material and fish            Aroclor 1221, Aroclor 5432, Aroclor
                                            exposure; 2) blank exposure (without fish) ; 3)        5442, Aroclor 5460, MCS 1016.
FOUR-DAY STATIC FISH TOXICITY
                                            control exposure (without test material) .
STUDIES WITH AROCLOR 1221,                                                                         Determining TL50
AROCLOR 5432, AROCLOR 5442,                 Aroclor 1221 (bluegill) : TL50=0.23 ppm.
AROCLOR 5460, AND MCS 1016 IN               Aroclor 1221 (channel catfish) : TL50=3.34 ppm.
BLUEGILLS AND CHANNEL CATFISH               Aroclor 5432 (bluegill) : TL50= >100.0 ppm.
                                            Aroclor 5432 (channel catfish) : TL50=>100.0
John Hamlin, Industrial BIO-TEST
                                            ppm. Aroclor 5442 (bluegill) : TL50= >100.0
Laboratories, Inc.
                                            ppm. Aroclor 5442 (channel catfish) :
                                            TL50=>100.0 ppm. Aroclor 5460 (bluegill) :
                                            TL50= >100.0 ppm. Aroclor 5460 (channel
                                            catfish) : TL50=>100.0 ppm. MCS 1016
                                            (bluegill) : TL50=0.65 ppm. MCS 1016 (channel
                                            catfish) : TL50-0.75 ppm

108. 1972 (1902)                            Acute oral and skin absorption minimal lethal          MCS 1230
                                            dose, as well as skin irritation, eye irritation,
TOXICOLOGICAL INVESTIGATION OF:
                                            vapor inhalation.
MCS 1230 GERMAN MINE FLUID—Lot:
OR 162483.                                  Acute oral MLD (rat) : >10 g/kg and <12.6 g/kg.
Melvin Birch, Younger Laboratories, Inc.    Acute skin absorption MLD (rabbit) : >7.9 g/kg.
                                            Skin irritation (rabbit) : non-irritating.
                                            Eye irritation (rabbit) : slight irritant.
                                            Vapor inhalation, ambient temp (rat) : nontoxic.
                                            Vapor inhalation, 150°C (rat) : nontoxic.




109. 1972 (1911)                            Dominant lethal mutagenic study. Single IP             Aroclor 1260
                                            injection at 0.5 mg/kg or 1.0 mg/kg.
MUTAGENIC STUDY WITH AROCLOR
1260 IN ALBINO MICE.                        Mating indices, implantation site, resorption sites,
                                            embryos, and mutation rates were unchanged.
Dennis Arnold, Industrial BIO-TEST
Laboratories, Inc.
M.L. Keplinger reviewed study.

110. 1972 (1928)                            Dominant lethal mutagenic study. Single IP             Aroclor 1254
                                            injection at 0.5 mg/kg or 1.0 mg/kg.
MUTAGENIC STUDY WITH AROCLOR
1254 IN ALBINO MICE.                        Mortality: 3 rats treated with 1 g/kg died within 2
                                            days, and 2 control rats died over course of study.
Dennis Arnold, Industrial BIO-TEST
Laboratories, Inc.                          Mating index: somewhat low for 1.0 mg/kg at 4
                                            and 6 weeks.
M.L. Keplinger reviewed study.
                                            Autopsy and mutation: no changes.

111. 1972 (1944)                            Dominant lethal mutagenic study. Single IP             Aroclor 1242
                                            injection at 0.5 mg/kg or 1.0 mg/kg.
MUTAGENIC STUDY WITH AROCLOR
1242 IN ALBINO MICE.




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 684
Case 2:15-cv-00201-SMJ               ECF No. 376-7
                                             376-2             filed 01/28/20               PageID.15141 Page 224
                                                                                            PageID.35349      380 of
                                                             271
                                                             427


                                                                                                  Type of Aroclors/PCBs
                                        Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                    Analyzed/Health Effect
                                                     Finding
                                                                                                       Investigated
Dennis Arnold, Industrial BIO-TEST    No change in ability of males to mate with or
Laboratories, Inc.                    fertilize untreated males, mutation indices, or
                                      dominant lethality.
M.L. Keplinger reviewed study.



112. 1972 (1962)                      90-day subacute oral toxicity at 1) 1 ppm (days       MCS 1016.
                                      1–28) to 30 ppm (days 29–90) ; 2) 10 ppm (days
90-DAY SUBACUTE ORAL TOXICITY                                                               Measured body weight, food
                                      1–28) to 300 ppm (days 29–90) ; and 3) 100
STUDY WITH MCS 1016 IN BEAGLE                                                               consumption, behavioral reactions,
                                      ppm.
DOGS.                                                                                       mortality, hematologic studies, blood
                                      Results: No changes in body weight, food              chemistry studies, urine analyses, gross
Bruce Burtner, Industrial BIO-TEST
                                      consumption, behavioral reactions, mortality,         pathologic studies, and histopathologic
Laboratories, Inc.
                                      hematologic studies, blood chemistry studies,         studies.
M.L. Keplinger reviewed study.        urine analyses, gross pathologic studies, or
                                      histopathologic studies.



113. 1972 (2017)                      90 days feeding of rats at 30 ppm, 100 ppm, and       MCS 1016.
                                      300 ppm.
90-DAY SUBACUTE ORAL TOXICITY                                                               Measured body weight, food
STUDY WITH MCS 1016 IN ALBINO         Results: significant elevation in liver weights and   consumption, survival, hematologic
RATS.                                 ratios for female rats feed 300 ppm.                  studies, clinical blood chemistry,
                                                                                            urologic studies, and gross and
Philip Smith, Industrial BIO-TEST     No other changes in body weight, food
                                                                                            microscopic pathologic studies.
Laboratories, Inc.                    consumption, survival, hematologic studies,
                                      clinical blood chemistry, urologic studies, or
Paul Wright, James Plank and M.L.
                                      gross and microscopic pathologic studies.
Keplinger reviewed study.

114. 1972 (2049)                      90-day feeding of rats at 10, 100, and 300 ppm.       Aroclor 1221.
90-DAY SUBACUTE ORAL TOXICITY         Results: no changes in body weight gain, food
STUDY WITH AROCLOR 1221 IN            consumption, survival, hematologic studies,
ALBINO RATS.                          clinical blood chemistry, urologic studies, gross
                                      and microscopic pathologic studies, or organ
Philip Smith, Industrial BIO-TEST
                                      weights or ratios.
Laboratories, Inc.
Paul Wright, James Plank and M.L.
Keplinger reviewed study.

115. 1972 (2081)                      Toxicity, reproduction, and residue study.            MCS 1016
                                      Chickens fed 1, 3, or 10 ppm compound.
TOXICITY, REPRODUCTION AND
RESIDUE STUDY WITH MCS 1016 IN        Results. Mortality: 6 females deaths: 1 control, 2
WHITE LEGHORN CHICKENS.               in 1 ppm group, 1 in 3 ppm group, and 2 in 10
                                      ppm group.
Dale Fletcher, Industrial BIO-TEST
Laboratories, Inc.                    No abnormalities or systemic signs of toxicity
                                      attributable to MCS 1016. Egg production and
M.L. Keplinger reviewed study.
                                      quality was normal. Hatchability in 3 ppm group
                                      was lower than control, 1 ppm, and 10 ppm
                                      groups. No differences in specific gravity and
                                      shell thickness of eggs. No differences in body
                                      weight, viability of chicks, or gross pathologic
                                      changes in chicks.

116. 1972 (2109)                      Toxicity, reproduction, and residue study in          Aroclor 1221
                                      chickens. Doses of 1 ppm, 3 ppm, and 10 ppm.
TOXICITY, REPRODUCTION AND
RESIDUE STUDY WITH AROCLOR 1221       Results. Body weights, food consumption, gross
IN WHITE LEGHORN CHICKENS.            pathology, and systemic signs of toxicity are
                                      normal. Egg production was lower for control
Dale Fletcher, Industrial BIO-TEST
                                      birds, and percentage of defective eggs was
Laboratories, Inc.
                                      greater in the control group. No differences in
                                      specific gravity and shell thickness. Hatchability




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 685
Case 2:15-cv-00201-SMJ                ECF No. 376-7
                                              376-2            filed 01/28/20              PageID.15142 Page 225
                                                                                           PageID.35350      381 of
                                                             271
                                                             427


                                                                                                 Type of Aroclors/PCBs
                                         Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                   Analyzed/Health Effect
                                                      Finding
                                                                                                      Investigated
M.L. Keplinger                         of eggs was slightly lower in the 10 ppm than for
                                       the other groups.




117. 1972 (2137)                       4-day fish toxicity studies in 3 bioassay           Aroclor 1242, Aroclor 1254, Aroclor
                                       conditions: 1) Aroclor and fish; 2) blank (no       1260.
FOUR-DAY FISH TOXICITY STUDIES
                                       fish) ; and 3) control (fish but no aroclor) .
WITH AROCLOR 1242, AROCLOR 1254,
AND AROCLOR 1260 IN BLUEGILLS          Results. Aroclor 1242 (bluegill) : TL50=0.24
AND CHANNEL CATFISH.                   ppm. Aroclor 1242 (channel catfish) : TL50=0.13
                                       ppm. Aroclor 1254 (bluegill) : TL50= >100.0
Kenneth Ebbens, Industrial BIO-TEST
                                       ppm. Aroclor 1254 (channel catfish) :
Laboratories, Inc.
                                       TL50=~0.20 ppm. Aroclor 1260 (bluegill) :
M.L. Keplinger                         TL50=>100.0 ppm. Aroclor 1260 (channel
                                       catfish) : TL50=>100.0 ppm.




 Declaration of Brett Land in Response to Defendants’ Motions in Limine - 686
Case 2:15-cv-00201-SMJ   ECF No. 376-7
                                 376-2     filed 01/28/20   PageID.15143 Page 226
                                                            PageID.35351      382 of
                                         271
                                         427




                          EXHIBIT H




Declaration of Brett Land in Response to Defendants’ Motions in Limine - 687
     Case 2:15-cv-00201-SMJ      ECF No. 376-7
                                         376-2      filed 01/28/20   PageID.15144 Page 227
                                                                     PageID.35352      383 of
                                                  271
                                                  427




                 PCBs in Municipal Products
                                                                                   REVISED




Pg. 12 Revised   Ecology Municipal Stormwater Grants of Regional or Statewide Significance
July 21, 2015    Grant No. G1400545


                 Prepared by:




                 City of Spokane
                 Wastewater Management Department




                                                                                        DX_21099
                                     DX_21099.0001

      Declaration of Brett Land in Response to Defendants’ Motions in Limine - 688
 Case 2:15-cv-00201-SMJ                                ECF No. 376-7
                                                               376-2                   filed 01/28/20                    PageID.15145 Page 228
                                                                                                                         PageID.35353      384 of
                                                                                     271
                                                                                     427




Contents
INTRODUCTION ........................................................................................................................ 1
PCB 101 ..................................................................................................................................... 2
  Chemical Structure ....................................................................................................................................... 2
 Aroclors .......................................................................................................................................................... 2
METHODOLOGY ........................................................................................................................ 3
    Product Selection .......................................................................................................................................... 3
    Quality Assurance Project Plan (QAPP) ................................................................................................... 4
        Experimental Design ............................................................................................................................... 4
        Laboratory Quality Control ................................................................................................................... 5
RESULTS AND DISCUSSION ....................................................................................................... 5
    Traffic Marking Samples ............................................................................................................................ 5
    Hydrant and Utility Locate Paints ........................................................................................................... 10
    Deicer ........................................................................................................................................................... 11
    Antifreeze .................................................................................................................................................... 13
    Pesticides ..................................................................................................................................................... 14
    Motor Oil and Lubricant ........................................................................................................................... 15
    Gasoline and Diesel .................................................................................................................................. 17
    Dust Suppressant ........................................................................................................................................ 17
    Asphalt Related Products ......................................................................................................................... 19
    Hydroseed ................................................................................................................................................... 23
    Pipe Material .............................................................................................................................................. 25
    Firefighting Foam ....................................................................................................................................... 29
    Cleaners and Degreasers ......................................................................................................................... 29
    Personal Care Products ............................................................................................................................. 30
CONCLUSIONS ........................................................................................................................ 33
REFERENCES ............................................................................................................................ 34


APPENDIX A: AROCLOR HOMOLOGUES AND CONGENERS
APPENDIX B: SUMMARY OF RESULTS




                                   DX_21099.0002
   Declaration of Brett Land in Response to Defendants’ Motions in Limine - 689
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2       filed 01/28/20     PageID.15146 Page 229
                                                                      PageID.35354      385 of
                                                 271
                                                 427




  PCBs in Municipal Products
  INTRODUCTION
  Polychlorinated biphenyls (PCBs) are a toxic manmade chemical found ubiquitously in the
  environment. Historically, PCBs were primarily used in coolants and lubricants in electrical
  equipment, such as transformers and capacitors. In the United States, PCBs were largely sold
  under the trade name Aroclor. Direct production of PCBs was halted in the US in the 1970’s due
  to evidence of human toxicity and persistence in the environment. Since that time, however, PCBs
  have been incidentally produced in a multitude of manufacturing processes as an unintended
  byproduct of processes that use heat, chlorine, and carbon.
  The Washington State 2008 303(d) list holds 113 Category 5 listings for PCBs, covering 59
  waterbodies. Several segments of the Spokane River are included in this list. The City of
  Spokane has performed stormwater sampling in several of its outfalls that drain to the Spokane
  River. PCBs were detected in each sample, with a typical sample in the range of 7,000
  picograms per liter (pg/L), or parts per quadrillion (ppq).
  Once thought to be only a legacy contaminant, PCBs have been found in numerous commercially
  available products. These PCBs are not intentionally produced, but are rather unintended
  byproducts of the manufacturing process. Materials containing less than 50 parts per million
  (ppm) are not considered “PCB-contaminated” under the Toxics Substances Control Act (TSCA) (40
  CFR 761.3). For comparison to water quality considerations, 50 ppm is equivalent to
  50,000,000,000 ppq. The current Washington State human health surface water quality
  standard for PCBs is 170 ppq (derived from the National Toxics Rule, 40 CFR 131.36). The
  Spokane Tribe adopted a water quality standard of 1.3 ppq due to higher fish consumption rates
  used to derive the standard.
  Many products can easily come into contact with rain water and contribute to PCB concentrations
  in stormwater runoff. Municipalities are concerned about the presence of PCBs in commonly used
  products such as road paint, asphalt sealers, pesticides, and de-icer, to name a few. However,
  limited data is available as to the concentration of PCBs in products used for road and facility
  maintenance.
  Nearly 50 product samples were collected and analyzed for PCBs using EPA Method 1668C.
  This method is capable of detecting low concentrations of PCBs for all 209 congeners. The
  majority of samples were composed of roadway, pipe, and vehicle maintenance products.
  Because PCBs are also ubiquitously detected in sanitary wastewater samples, five personal care
  products were sampled as well.




  PCBs in Municipal Products                                                           1|Page
  City of Spokane WWM

                                DX_21099.0003
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 690
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20    PageID.15147 Page 230
                                                                      PageID.35355      386 of
                                                  271
                                                  427



 PCB 101
 Chemical Structure
 PCB molecules are composed of two joined benzene rings with varying degrees of chlorination, as
 depicted in Figure 1. PCBs can have between one and ten chlorine atoms. There are 209
 different arrangements of this molecule, each known as a congener. Congeners are named PCB-1
 through PCB-209, with greater numbers corresponding to greater degrees of chlorination.
 Homologues are the group of PCB molecules having the same degree of chlorination. For
 example, monochlorobiphenyls (monoCB) is the group of PCBs having one chlorine,
 dichlorobiphenyls (diCB) are the group of PCBs having two chlorines, etc.
         MonoCBs =       1 chlorine
         DiCB =          2 chlorines
         TriCB =         3 chlorines
         TetraCB =       4 chlorines
         PentaCB =       5 chlorines
         HexaCB =        6 chlorines
         HeptaCB =       7 chlorines
         OctaCB =        8 chlorines
         NonaCB =        9 chlorines
         DecaCB =        10 chlorines (PCB-209)




                                       Figure 1. (EPA, 2010b)

 During the laboratory analytical process, some congeners cannot be distinguished from one
 another and are quantified as a complex of more than one congener. These are known as
 coeluting congeners, and are denoted with a slash in the figures in this report (e.g. 5/8).

 Aroclors
 Monsanto was the major US manufacturer of PCBs, and sold them under the trade name Aroclor
 until 1977 (Erickson, 1986). Aroclors were made of standard PCB mixtures to achieve the desired

 PCBs in Municipal Products                                                            2|Page
 City of Spokane WWM

                                DX_21099.0004
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 691
Case 2:15-cv-00201-SMJ              ECF No. 376-7
                                            376-2         filed 01/28/20     PageID.15148 Page 231
                                                                             PageID.35356      387 of
                                                        271
                                                        427


 chemical properties. Each type of Aroclor was given a 4-digit identification number, with the
 second two digits indicating percentage of chlorine by weight (ASTDR, 2000). For example,
 Aroclor 1254 contains about 54% chlorine by weight. Homologue patterns for standard Aroclor
 mixes are shown in Appendix A. Homologue patterns for environmental and product samples can
 be compared to homologue patterns for Aroclors to give clues as to whether the PCB content may
 be a legacy Aroclor or not.

 METHODOLOGY
 Product Selection
 Municipalities use numerous products in the roadway environment for construction, traffic safety,
 and maintenance purposes. Little is known about the PCB content in these products. To help guide
 product sampling, a literature search was performed to determine the potential for products to
 contain PCBs. In general, processes that involve chlorine, carbon, and high temperatures have the
 potential to inadvertently produce PCBs (Munoz, 2007).
 Numerous studies have associated pigments with inadvertent PCB production (Christie, 2014;
 Ecology, 2014; Hu and Hornbuckle, 2010; Rodenburg, 2012). In particular, yellow pigments and
 white pigments (titanium dioxide) are associated with PCB-11, 206, 208, and 209. Yellow,
 orange, and red products that are derived from azo pigments (monoazo (Hansa Yellows and
 azonaphthols) and diarylide yellows) are associated with inadvertent PCB production, as are
 phthalocyanine blues and greens. Therefore, many items sampled for this study contained
 colored items. Various yellow and white road paints were sampled as well as hydrant paint and
 utility locate paint. Personal care products were selected that contain pigments.
 Inadvertent PCB production is also associated with the manufacture of a multitude of various other
 chlorinated chemicals. Table 1 shows chemicals associated with various products that can be
 exposed to stormwater or enter the wastewater system:
                  Table 1. Example of Chemicals Associated with Inadvertent PCB Production

 Chemical                                                Associated Products
 Ethylenediamine                                         Surfactants, fungicides, fuel additives, EDTA,
                                                         hair care products, soaps
 Ethylene dichloride                                     Polyvinyl chloride (PVC), solvents
 Phenylchlorosilanes                                     Silicones: lubricants, adhesives, coatings, hoses
 Chlorinated benzidines                                  Pigments
 Chlorinated paraffins                                   Flame retardants in plastics, paints, adhesives,
                                                         sealants, and caulks
 Glycerol/Glycerin (synthesized by                       Toothpaste, numerous personal care products,
 epichlorohydrine)                                       antifreeze, resins
 (Information in this table adapted from Munoz, 2007)




 PCBs in Municipal Products                                                                    3|Page
 City of Spokane WWM

                                DX_21099.0005
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 692
Case 2:15-cv-00201-SMJ           ECF No. 376-7
                                         376-2       filed 01/28/20      PageID.15149 Page 232
                                                                         PageID.35357      388 of
                                                   271
                                                   427


 One of the most consistent illicit discharge complaints received by the City of Spokane is vehicles
 dripping fluids onto the roadway. In 2011, the City sampled various off-the-shelf motor oils and
 transmission fluid to assess the potential for PCBs to enter stormwater through this pathway. PCBs
 were detected in appreciable concentrations in each of the samples, as shown in Table 2.
 Because PCBs are known to be present in these materials, additional motor oils and other
 petroleum products were sampled for this product sampling study.
          Table 2. Oil and Transmission Fluid Sample PCB Concentrations (City of Spokane, 2011)

       Sample                                     Total PCB, micrograms per kilogram (ppb)
                                                  (EPA Method 1668)
       Pennzoil SAE5W-30                          37.8

       Quaker State SAE5W-30                      14
       Valvoline Mercon V                         49.5

       Red Line D4 Automatic Transmission Fluid   8.8

       Valvoline Full Synthetic 5W-30             116



 One of the objectives of this project is to inform municipalities across the state. To gain a better
 understanding of which products and brands are most widely used, a survey was distributed
 across the state to willing participants. Ten jurisdictions responded, 6 from eastern Washington
 and 4 from western Washington. Results of the survey showed that one traffic paint brand is
 commonly used on both sides of the state under a state contract with WSDOT. Other product
 brands varied widely across the region, and the brand names used by the City of Spokane were
 not uncommon, so the products available at the City of Spokane were sampled.

 Quality Assurance Project Plan (QAPP)
 A QAPP was prepared for this project and approved by Ecology prior to the collection of
 samples (LimnoTech, 2014). A copy of the QAPP is available upon request.

 Experimental Design
 Ultra clean sampling techniques were followed to reduce the chance of sample contamination
 from ambient sources. Samples were collected August to October, 2014. Products were placed
 directly into laboratory-prepared sample jars whenever possible. Where equipment was
 necessary to remove the sample from its container and place it into the sample jar, clean
 decontaminated equipment was used.
 Each product was assigned a three-digit Product ID number. Liquid and gel samples were placed
 in 40-milliliter glass vials. Solid samples were placed in 4-ounce glass jars. Pipe samples were
 wrapped in aluminum foil. Spray paint samples were sent to the laboratory in the original spray
 cans. All readily available product information was recorded at the time of sampling, including
 product type, brand name, lot number, manufacture date and country of origin in addition to
 standard sampling information such as time and date, sampler, and sample location.

 PCBs in Municipal Products                                                                4|Page
 City of Spokane WWM

                                DX_21099.0006
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 693
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2       filed 01/28/20      PageID.15150 Page 233
                                                                        PageID.35358      389 of
                                                  271
                                                  427


 Four field replicate samples were collected for field sampling quality control purposes. Replicate
 samples were collected for product ID 001, 003, 008, and 018.
 A chain of custody form was filled out for each sample batch. Samples were packed into coolers,
 chilled to a maximum of four degrees Celsius, and shipped to Pacific Rim Laboratories for
 analysis. Samples were analyzed using EPA Method 1668C for all 209 PCB congeners.

 Laboratory Quality Control
 The laboratory maintains internal quality control procedures, including method blanks, laboratory
 control samples, laboratory duplicates, and labeled compound, cleanup, internal, and injection
 standards. In addition, data verification was performed by the City’s project quality assurance
 (QA) officer. Data was validated by both the laboratory and the QA officer and was found to
 be acceptable.
 EPA Method 1668 detects PCBs at very low concentrations. PCBs are truly ubiquitous and can be
 detected in even the most pristine laboratory environment. Therefore, PCBs are frequently
 detected in blank samples. To account for this, any congener that was detected in a product
 sample that was within three times the concentration detected in the associated blank sample
 were removed from the total PCB value. These congeners are also not included in the graphs in
 this report.

 RESULTS AND DISCUSSION
 The results of PCB product sampling are summarized in Table B-1 of Appendix B and in more
 detail in the following sections. PCBs were detected in all but two of the products that were
 sampled in the parts per trillion to parts per million range. The units reported by the laboratory
 are in micrograms per kilogram (ug/kg), or parts per billion. Note that Spokane water quality
 standards are 1.3 picograms per liter, or parts per quadrillion. One part per billion is
 1,000,000 times greater than one part per quadrillion. Therefore, products detected at these
 concentrations are of concern to water quality practitioners.

 Traffic Marking Samples
 Several traffic paint samples were collected due to the association between yellow and white
 pigments and PCBs. One brand of traffic paint is predominantly used by municipalities and
 agencies throughout the state, sold by Ennis-Flint. Various types of this paint brand are available.
 Product numbers 983711 and 983712, low VOC, 100% acrylic waterborne traffic line paint,
 were sampled from the end of a spray nozzle in a City of Spokane shop. A liquid sample,
 replicate liquid sample, and a dried sample were analyzed (each for white and yellow). The
 paint was collected in a clean glass beaker and then immediately distributed to each of the
 sample vials. Dried paint samples were created by City of Spokane staff by pouring a small
 amount of paint onto a clean Teflon liner and allowing it to dry before sending it to the
 laboratory for analysis. The purpose of analyzing the dried sample was to determine if some
 PCB congeners are volatilized after paint application. Ennis-Flint PreMark thermoplastic road
 striping was also sampled, both in yellow and white.



 PCBs in Municipal Products                                                              5|Page
 City of Spokane WWM

                                DX_21099.0007
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 694
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2         filed 01/28/20    PageID.15151 Page 234
                                                                        PageID.35359      390 of
                                                    271
                                                    427


 For comparison, a lesser-used brand of road paint was sampled. Sherwin-Williams Promar
 solvent based acrylic traffic marking paint is used by some municipalities in southeast Washington.
 Samples were collected for both yellow and white paint. Replicates of all of the traffic marking
 samples (except the dried paint) were shipped to Ecology for their own product sampling study.
 Results of Ecology’s analysis will be reported by Ecology. Total PCBs are shown in Tables 3 and
 4 along with the percentage of the three most prevalent congeners, PCB-11, 77, and 209.
                                      Table 3. Yellow Traffic Marking

         Type                 Total PCB      PCB-11            PCB-77        PCB-209
                              (ug/kg)

         Ennis                0.73           7%                35%           36%
         Ennis (replicate) 2.69              17%               58%           8%
         Ennis (dried)        0.565          9%                39%           35%
         Promar               64.88          98%               1%            0%
         Thermoplastic        10.78          79%               1%            0%


                                      Table 4. White Traffic Marking

         Type                 Total PCB      PCB-11            PCB-77        PCB-209
                              (ug/kg)

         Ennis                0.41           18%               0%            61%
         Ennis (replicate) 0.4               23%               0%            57%
         Ennis (dried)        0.38           17%               0%            69%
         Promar               0.28           41%               1%            0%
         Thermoplastic        3.33           22%               0%            0%


 Figure 2 shows the congener patterns for both the wet and dried Ennis yellow traffic marking
 paint samples. Generally the same congeners were detected in each of the samples, with slightly
 lower concentration in the dried sample than the liquid paint sample. This suggests that some
 congeners may be volatilizing into the air. However, as the difference in the liquid and duplicate
 liquid sample show, further study would be warranted to better determine volatilization rates.
 The Material Safety Data Sheet (MSDS) indicates that the paint composition contains methyl
 alcohol, titanium dioxide, propylene glycol, 2-butyoxyethanol, and quartz. Pigment content is not
 listed.



 PCBs in Municipal Products                                                             6|Page
 City of Spokane WWM

                                DX_21099.0008
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 695
Case 2:15-cv-00201-SMJ               ECF No. 376-7
                                             376-2       filed 01/28/20      PageID.15152 Page 235
                                                                             PageID.35360      391 of
                                                       271
                                                       427



                0.50
                       11          1.57                                         Ennis Yellow Replicate
                0.45
                                   ug/kg                                        Ennis Yellow Paint
                0.40                                                            Ennis Dried Yellow Paint
                             35
                0.35
                                                  77
                0.30
  PCB (ug/kg)




                                                                                                     209
                0.25
                                                                             PCB Congener #
                0.20

                0.15

                0.10

                0.05

                0.00
                         83/…
                          27
                           1
                           7
                          15
                          21

                          34

                          46
                          54
                          61
                          67
                          76

                          89
                          95




                         165




                         196
                         103
                         111
                         122
                         129
                         135
                         141
                         147
                         155

                         171
                         177
                         183
                         190

                         202
                         208
                       40/57




         Congener Number

                            Figure 2. Ennis Wet and Dried Yellow Paint PCB Congeners



 Figure 3 shows the congener patterns for the wet and dried Ennis white paint samples. The
 congener patterns are similar between the three samples. There is no discernible difference
 between the liquid and dried samples. Interestingly, PCB-11 was detected in the white paint
 samples in greater concentration than two of the yellow paint samples, although PCB-11 is usually
 associated with yellow pigment. The concentration of PCB-209 is similar between the yellow and
 white samples. The MSDS sheets for these products indicate that the yellow paint contains 3-7%
 titanium dioxide and the white paint contains 7-13% titanium dioxide.




 PCBs in Municipal Products                                                                   7|Page
 City of Spokane WWM

                                DX_21099.0009
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 696
Case 2:15-cv-00201-SMJ                  ECF No. 376-7
                                                376-2       filed 01/28/20     PageID.15153 Page 236
                                                                               PageID.35361      392 of
                                                          271
                                                          427



               0.30
                            Ennis Dried White Paint                                           209

               0.25         Ennis White Paint

                            Ennis White Replicate

               0.20
 PCB (ug/kg)




               0.15


                      11
               0.10



               0.05



               0.00
                        83/…
                         27
                          1
                          7
                         15
                         21

                         34

                         46
                         54
                         61
                         67
                         76

                         89
                         95




                        165




                        196
                        103
                        111
                        122
                        129
                        135
                        141
                        147
                        155

                        171
                        177
                        183
                        190

                        202
                        208
                      40/57




                 Congener Number

                                Figure 3. Ennis Wet and Dried W Paint PCB Congeners



Sherwin-Williams Promar yellow and white paint samples are shown in Figure 4. PCB-11 was
detected in the yellow paint sample at a significant concentration of 63.8 ug/kg. PCB-35 and 77
were detected similar to the Ennis paint, but PCB-209 was not detected. The MSDS indicates that
both white and yellow paints contain ethylbenzene, xylene, acetone, quarts, and titanium dioxide
(2% titanium dioxide by weight for yellow and 4% for white). Both yellow and white paints
contain approximately 55% pigment by weight.
Figure 5 shows congener patterns for the yellow and white Ennis-Flint PreMark thermoplastic tape
samples. Total PCBs are greater than the paint samples (see Table 4 and 5), and there are more
congeners detected. Most of the congeners are in the mono-CB through tetra-CB range (having
one through four chlorine atoms). The MSDS for this product indicates that it contains the following
components in increasing order of concentration: pigments, alkyd resins, polymers, fillers, and
glass beads.




PCBs in Municipal Products                                                                8|Page
City of Spokane WWM

                                DX_21099.0010
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 697
Case 2:15-cv-00201-SMJ                           ECF No. 376-7
                                                         376-2      filed 01/28/20      PageID.15154 Page 237
                                                                                        PageID.35362      393 of
                                                                  271
                                                                  427



                   0.50              PCB-11: 63.8 ug/kg
                                                          77                                    Promar Yellow
                   0.45
                                                                                                Promar White
                                11          35
                   0.40

                   0.35
    PCB (ug/kg)




                   0.30

                   0.25

                   0.20

                   0.15

                   0.10

                   0.05

                   0.00
                           83/1…
                              1
                              7
                             15
                             21
                             27
                             34

                             46
                             54
                             61
                             67
                             76

                             89
                             95




                            165
                            103
                            111
                            122
                            129
                            135
                            141
                            147
                            155

                            171
                            177
                            183
                            190
                            196
                            202
                            208
                          40/57




                  Congener Number

                                Figure 4. Sherwin-Williams Promar Yellow and White Paint Congeners

                   0.5           Yellow PCB-11: 8.46 ug/kg
                                                                                         Thermoplastic Yellow
                  0.45                 White PCB-11: 0.72 ug/kg
                                                                                         Thermoplastic White
                   0.4          18
                                             52/69
                  0.35
                          5/8
                   0.3           22
  PCB (ug/kg)




                  0.25

                   0.2

                  0.15                                    77
                   0.1

                  0.05

                    0
                         40/…




                         83/…
                           1
                           7




                          54




                         141
                          15
                          21
                          27
                          34

                          46

                          61
                          67
                          76

                          89
                          95
                         103
                         111
                         122
                         129
                         135

                         147
                         155
                         165
                         171
                         177
                         183
                         190
                         196
                         202
                         208




                  Congener Number

                                         Figure 5. Ennis PreMark Thermoplastic Tape Congners

 PCBs in Municipal Products                                                                             9|Page
 City of Spokane WWM

                                DX_21099.0011
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 698
Case 2:15-cv-00201-SMJ             ECF No. 376-7
                                           376-2        filed 01/28/20     PageID.15155 Page 238
                                                                           PageID.35363      394 of
                                                      271
                                                      427


 For samples that have a wide array of PCB congeners, such as the white thermoplastic tape
 sample, a homologue pattern graph can be a useful tool. These graphs depict the percentage of
 various homologues that make up the total PCB sample. Figure 6 shows the homologue patterns
 for both the yellow and white thermoplastic tape samples. The white thermoplastic tape, in
 particular, has a similar homologue and congener pattern to Aroclor 1016 (Appendix A). Yellow
 thermoplastic tape also has a similar pattern, but is dominated by PCB-11, a diCB. Aroclor 1016
 was one of the lesser used Aroclor mixtures and was used in capacitors.

                  100%

                   90%
                                                                                 DecaCBs
                   80%
                                                                                 NonaCBs
                   70%                                                           OctaCBs
                   60%                                                           HeptaCBs
                   50%                                                           HexaCBs
                                                                                 PentaCBs
                   40%
                                                                                 TetraCBs
                   30%
                                                                                 TriCBs
                   20%
                                                                                 DiCBs
                   10%                                                           MonoCBs
                    0%
                              Yellow Thermoplastic   White Thermoplastic

                               Figure 6. Thermoplastic Tape Homologue Patterns



 Hydrant and Utility Locate Paints
 Two additional types of paint commonly used on or near roadways were sampled. Fire hydrants
 are re-painted periodically using spray cans, typically in an aluminum color on the barrel and red
 on the nozzles. Rustoleum Professional High Performance Enamel Fast-Dry spray paint in Silver
 Aluminum was sampled. The product contains acetone, liquefied petroleum gas, toluene, xylene,
 aluminum flake, and ethylbenzene. Total PCBs detected in the sample were 0.0032 ug/kg,
 consisting of only the congener PCB-19.
 Utility locate paint is sprayed on or near the roadway frequently to mark underground utilities in
 a variety of colors, including pink, white, green, blue, purple, yellow, orange, and red. The green
 color denoting sewer utilities was sampled. The product sampled was Rustoleum Industrial Choice
 Solvent-Based Precision Line inverted marking paint in safety green. The total PCBs detected
 were 21.527 ug/kg.
 Ingredients listed on the green utility locate paint MSDS include acetone, liquefied petroleum gas,
 aliphatic hydrocarbon, limestone, xylene, modified alkyd, barium sulfate, talc, naptha (petroleum,


 PCBs in Municipal Products                                                                 10 | P a g e
 City of Spokane WWM

                                DX_21099.0012
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 699
Case 2:15-cv-00201-SMJ                    ECF No. 376-7
                                                  376-2        filed 01/28/20      PageID.15156 Page 239
                                                                                   PageID.35364      395 of
                                                             271
                                                             427


 hydrotreated light), titanium dioxide, ethylbenzene, and toluene. Most of the ingredients listed on
 the MSDS (with the exception of titanium dioxide) are not specifically listed as having the
 potential to inadvertently produce PCBs in the Munoz (2007) paper, although there may be
 unlisted intermediate compounds that may produce PCBs. The most likely source of PCB is the
 pigment, and is most likely a phthalocyanine green based on the presence of PCB-11, 206, 207,
 208, and 209. Titanium dioxide may also be contributing to the PCB-206, 208, and 209. On
 the Rustoleum product website, “phthalo green” is a common pigment used in various paint
 products, although not specifically listed for this product. The pigments used are proprietary
 information and would not be shared by the company.


                2.0
                               Green Utility Locate Paint                               PCB-209:
                1.8                                                                     17 ug/kg
                      6
                1.6
  PCB (ug/kg)




                1.4

                1.2

                1.0

                0.8
       5/8                11
                0.6
                                                                                               208
                0.4
                                                                                              207
          4
                0.2
                                                                                               206
                0.0
                      40/…




                      83/…




                      141
                        1
                        7
                       15
                       21
                       27
                       34

                       46
                       54
                       61
                       67
                       76

                       89
                       95
                      103
                      111
                      122
                      129
                      135

                      147
                      155
                      165
                      171
                      177
                      183
                      190
                      196
                      202
                      208
                Congener Number

                                       Figure 7. Green Utility Locate Paint Congeners

 Deicer
 The City of Spokane uses FreezeGard magnesium chloride for roadway deicing. Of the
 municipalities surveyed, most in eastern Washington use magnesium chloride while most in western
 Washington use calcium chloride. The Washington State Department of Transportation (WSDOT)
 Eastern Region uses an enhanced salt brine with sugar beet boost. Both the City of Spokane and
 WSDOT deicers were sampled. Total PCBs are shown in Table 5.




 PCBs in Municipal Products                                                                    11 | P a g e
 City of Spokane WWM

                                DX_21099.0013
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 700
Case 2:15-cv-00201-SMJ        ECF No. 376-7
                                      376-2       filed 01/28/20      PageID.15157 Page 240
                                                                      PageID.35365      396 of
                                                271
                                                427
                                     Table 5. Deicer Total PCB

                Sample                                  Total PCB (ug/kg)

                Magnesium Chloride                      1.332
                Magnesium Chloride Replicate            1.952
                SB Boost                                0.038


The magnesium chloride is sourced from naturally occurring minerals in the Great Salt Lake.
The magnesium chloride samples were dominated by tetraCBs, while the SB Boost sample
congeners were distributed between the triCB to heptaCB range. Homologue patterns are shown
in Figure 8 and congener patterns are shown in Figure 9.



               100%

                90%
                                                                         DecaCBs
                80%
                                                                         NonaCBs
                70%                                                      OctaCBs
                60%                                                      HeptaCBs
                50%                                                      HexaCBs

                40%                                                      PentaCBs
                                                                         TetraCBs
                30%
                                                                         TriCBs
                20%
                                                                         DiCBs
                10%
                                                                         MonoCBs
                 0%
                           MgCl          MgCl Rep        SB Boost

                                Figure 8. Deicer Homologue Patterns




                                DX_21099.0014
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 701
Case 2:15-cv-00201-SMJ                            ECF No. 376-7
                                                          376-2               filed 01/28/20       PageID.15158 Page 241
                                                                                                   PageID.35366      397 of
                                                                            271
                                                                            427



                     0.9
                                                                                                     MgCl
                                                                 78
                     0.8                                                                             MgCl Replicate
                                                                                                     SB Boost
                     0.7

                     0.6
                                                  53
                     0.5                               59
       PCB (ug/kg)




                     0.4
                                                                74
                     0.3
                                                 50
                     0.2
                                            41
                     0.1
                           11
                      0
                           40/…




                           83/…
                            89
                             1
                             7
                            15
                            21
                            27
                            34

                            46
                            54
                            61
                            67
                            76


                            95
                           103
                           111
                           122
                           129
                           135
                           141
                           147
                           155
                           165
                           171
                           177
                           183
                           190
                           196
                           202
                           208
                 Congener Number

                                                       Figure 9. Deicer PCB Congeners

 Antifreeze
 Antifreeze mixtures may contain inadvertently generated PCBs, particularly those made with
 glycerol (also known as glycerin) synthesized from epichlorohydrine (Munoz, 2007). Kool Green
 Extended Life antifreeze was sampled, which contains a yellow color. The MSDS indicates that it
 contains ethylene glycol, diethylene glycol, and proprietary additives, inhibitors, and dye. The
 ethylene and diethylene glycols and glycerol have a similar chemical structure, but are not the
 same compound. Total PCB detected in the sample was 0.018 ug/kg. Despite its yellow color,
 PCB-11 was not detected in the sample.
                0.006                                                                               100%
                            Antifreeze                               132/161                        90%
                0.005
                                                                                       180          80%                  DecaCBs
                                                           95
                                                                                                    70%                  NonaCBs
                0.004                                                                                                    OctaCBs
                                                                                                    60%
                                                                                                                         HeptaCBs
  PCB (ug/kg)




                0.003                                                                               50%                  HexaCBs
                                                      89
                                                                                                    40%                  PentaCBs
                0.002                                                      136/148                                       TetraCBs
                                                                                                    30%                  TriCBs
                                                                                                    20%                  DiCBs
                0.001
                                                                                                                         MonoCBs
                                                                                                    10%
        0                                                                                            0%
  Congener 1                    24     46        71        95        125    147      174     196            Antifreeze

                                     Figure 10. Antifreeze PCB Congeners and Homologue Patterns

 PCBs in Municipal Products                                                                                       13 | P a g e
 City of Spokane WWM

                                DX_21099.0015
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 702
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2        filed 01/28/20      PageID.15159 Page 242
                                                                         PageID.35367      398 of
                                                   271
                                                   427


 Pesticides
 Three types of pesticide and one adjuvant were sampled, including Weedar 64 (2,4-D formula),
 Portfolio 4F, Roundup Pro Max, and the adjuvant Crosshair. The chemical processes that make up
 chlorinated pesticides have been broadly determined by EPA to have a high potential for
 inadvertent PCB generation (Munoz, 2007).
 PCBs were non-detect in the Weedar 64 sample and laboratory duplicate. None of the
 congeners were flagged for blank contamination. The main ingredients listed on the MSDS are
 2,4-dichlorophenoxy acetic acid (2,4-D), dimethylamine salt, and trade secret inert ingredients.
 Interestingly, chemicals with similar structures to 2,4-D, including trichlorophenoxy acetic acid and
 dichlorophenyl acetic acid are listed as having the potential for inadvertent PCB generation, but
 2,4-D is not (Munoz, 2007).
 The total PCBs detected in the Portfolio 4F sample were 6.89 ug/kg. The majority of this sample
 was composed of the coeluting congeners PCB-64 and 72. Sulfentrazone is the active ingredient
 in Portfolio 4F, making up about 40% of the product. Its chemical name is N-[2,4-dichloro-5-[4-
 (difluoromethyl)-4,5-dihydro-3-methyl-5-oxo-1H-1,2,4-triazol-1-yl]phenyl]methanesulfonamide.
 Other ingredients include toluene and propylene glycol.
 Total PCBs detected in the Roundup Pro Max sample were 0.012 ug/kg. The active ingredient,
 making up about 49% of the product, is potassium salt of N-(phosphonomethyl) glycine (potassium
 salt of glyphosate). Glycine is listed as a chemical product having the potential to contain
 inadvertently generated PCBs (Munoz, 2007).
 The sample of the adjuvant Crosshair contained 0.316 ug/kg total PCBs. It is composed of methyl
 ester, modified soybean oil. Soybean oil can be modified through a number of different
 processes. One option is to synthesize it from epoxidised soybean oil using methylene chloride
 (Xu et al., 2011). If this process was used, it could possibly be the pathway for inadvertent PCB
 generation because chlorine is introduced in the process. Glycerine is also a byproduct of this
 process, which is also listed as a potential inadvertent PCB generating substance when a
 chlorinated compound is used (Munoz, 2007). Figure 11 shows the congeners detected in the
 pesticide and adjuvant samples.




 PCBs in Municipal Products                                                              14 | P a g e
 City of Spokane WWM

                                DX_21099.0016
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 703
Case 2:15-cv-00201-SMJ                      ECF No. 376-7
                                                    376-2          filed 01/28/20           PageID.15160 Page 243
                                                                                            PageID.35368      399 of
                                                                 271
                                                                 427



                 0.8       PCB-64/72:
                           5.15 ug/kg                                                                     Portfolio 4F
                 0.7                                                                                      Crosshair
                                                                 90
                                      47/48                                                               Roundup
                 0.6


                 0.5
   PCB (ug/kg)




                 0.4


                 0.3
                                                                         95
                 0.2
                                                                         99
                            18                                                                           181
                 0.1
                       4
                 0.0
                       1

                           14

                                 25

                                      37

                                             50

                                                  62

                                                       76

                                                            88

                                                                   100

                                                                          114

                                                                                131

                                                                                      142

                                                                                             155

                                                                                                   170

                                                                                                         181

                                                                                                               193

                                                                                                                      204
                                                        Congener Number

                                           Figure 11. Pesticide and Adjuvant Congeners

 Motor Oil and Lubricant
 The Fleet Maintenance department primarily uses ConocoPhillips Firebird SAE 15W-40 Heavy
 Duty EC oil to maintain the City’s vehicle fleets. This oil is made from greater than 50% re-
 refined base stocks. Because this same oil is used in many vehicles and serviced at the same shop,
 there was an opportunity to sample the same type of oil both before use and after an oil change
 for comparison. Additionally, Valvoline Full Synthetic SAE 5W-30 was sampled off-the-shelf from
 a local automotive store. This oil was sampled by the City in 2011 and contained the greatest
 concentration of PCBs of the oils sampled (see Table 2). A lubricant, MP Gear Lube SAE 85W-
 140 by Phillips 66 was also sampled. Total motor oil and lubricant PCB concentrations sampled
 in 2014 are shown in Table 6.
                                           Table 6. Motor Oil and Lubricant Total PCBs

                           Sample                                         Total PCB (ug/kg)

                           Firebird 15-40 Bulk                            0.856
                           Used Firebird 15-40 Bulk                       0.502
                           Used Firebird 15-40 Bulk Replicate             2.375
                           Valvoline Full Synthetic 5-30                  0.969
                           Gear Lube                                      0.623


 PCBs in Municipal Products                                                                                    15 | P a g e
 City of Spokane WWM

                                DX_21099.0017
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 704
Case 2:15-cv-00201-SMJ                         ECF No. 376-7
                                                       376-2           filed 01/28/20   PageID.15161 Page 244
                                                                                        PageID.35369      400 of
                                                                     271
                                                                     427


 There was a wide range of PCB congener distribution for the various oil and lubricant samples.
 Most of the congeners were in the low to mid chlorinated range. The used Firebird motor oil
 sample and its duplicate were not similar to each other in total PCB concentration or congener
 distribution as a result of its heterogeneity.

                          100%
                          90%                                                                 DecaCBs
                          80%                                                                 NonaCBs
                          70%
                                                                                              OctaCBs
                          60%
                                                                                              HeptaCBs
                          50%
                                                                                              HexaCBs
                          40%
                          30%                                                                 PentaCBs
                          20%                                                                 TetraCBs
                          10%                                                                 TriCBs
                           0%                                                                 DiCBs
                                  Motor Oil     Used      Used     Synthetic Gear Lube
                                                                                              MonoCBs
                                               Motor Oil Motor Oil Motor Oil
                                                           Rep.

                                  Figure 12. Motor Oil and Lubricant PCB Homologue Patterns

                   Synthetic Motor Oil        Motor Oil        Used Motor Oil   Used Motor Oil Rep.      Gear Lube
                0.6



                0.5



                0.4
  PCB (ug/kg)




                0.3


                      4                              66
                0.2



                0.1



                 0
                    1   14 25        37     50    62      76    88   100 114 131 142 155 170 181 193 204
                Congener Number

                                         Figure 13. Motor Oil and Lubricant PCB Congeners


 PCBs in Municipal Products                                                                              16 | P a g e
 City of Spokane WWM

                                DX_21099.0018
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 705
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2        filed 01/28/20      PageID.15162 Page 245
                                                                        PageID.35370      401 of
                                                  271
                                                  427


 Gasoline and Diesel
 Regular unleaded gasoline and #2 dyed diesel were sampled from the fuel tanks at the City’s
 Riverside Park Water Reclamation Facility. The diesel sample was non-detect. During laboratory
 analysis, coextracting interferences resulted in the detection limits being raised to 2 ug/kg for
 each of the monoCB, diCB, and triCB congeners. Therefore, PCBs may still be present in diesel at
 less than 2 ug/kg per congener, but were unable to be detected due to interferences.
 The total PCBs for the gasoline sample was 0.935 ug/kg. Nearly all of the sample was
 composed of PCB-2 (0.93 ug/kg). The remainder was the coeluting congeners PCB-138 and
 160.

 Dust Suppressant
 The City of Spokane has some unimproved roads that have not been paved and require dust
 control. Three forms of dust control approved for use in the City are magnesium chloride (at a
 different concentration than the deicer), emulsified asphalt dust abatement (EADA), and
 lignosulfonate. Samples were collected from each of these three dust suppressants.
 The magnesium chloride dust suppressant brand is DustGard, made from naturally occurring
 minerals from the Great Salt Lake. EADA is a petroleum-based product, containing primarily
 petroleum asphalt and petroleum bitumen with water and a proprietary mix of petroleum
 distillates, polymer modifier, surfactants, emulsifier, and other additives. Ligno Road Binder
 lignosulfonate is derived from natural polymers in wood, and contains sucrose, plant fiber, and an
 aquatic solution according to its MSDS.
                                 Table 7. Dust Suppressant Total PCBs

                  Sample                                 Total PCB (ug/kg)

                  EADA                                   0.091
                  Lignosulfonate                         0.086
                  Magnesium Chloride                     3.574




 PCBs in Municipal Products                                                           17 | P a g e
 City of Spokane WWM

                                DX_21099.0019
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 706
Case 2:15-cv-00201-SMJ                             ECF No. 376-7
                                                           376-2                 filed 01/28/20         PageID.15163 Page 246
                                                                                                        PageID.35371      402 of
                                                                               271
                                                                               427



                   0.08
                                                                                                                    EADA
                              11
                   0.07                                                                                             Lignosulfonate

                   0.06

                   0.05
     PCB (ug/kg)




                   0.04

                   0.03
                                                                                             138/160
                   0.02
                                   19                                                 132/161
                                                                  70
                   0.01

                   0.00
                          1

                              14

                                        25

                                              37

                                                    50

                                                             62

                                                                   76

                                                                          88

                                                                                100

                                                                                      114

                                                                                            131

                                                                                                  142

                                                                                                        155

                                                                                                              170

                                                                                                                     181

                                                                                                                           193

                                                                                                                                 204
                                                                       Congener Number

                                               Figure 14. EADA and Lignosulfonate Congeners

                    2.0
                                                   50                                              Magnesium Chloride
                    1.8

                    1.6

                    1.4

                    1.2
     PCB (ug/kg)




                    1.0
                                                        53
                    0.8

                    0.6

                    0.4
                              11
                    0.2

                    0.0
                                    25
                          1

                              14



                                             37

                                                    50

                                                             62

                                                                   76

                                                                          88




                                                                                                  142
                                                                                100

                                                                                      114

                                                                                            131



                                                                                                        155

                                                                                                              170

                                                                                                                     181

                                                                                                                           193

                                                                                                                                 204




                                                                       Congener Number

                                             Figure 15. DustGard Magnesium Chloride Congeners




 PCBs in Municipal Products                                                                                                 18 | P a g e
 City of Spokane WWM

                                DX_21099.0020
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 707
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2        filed 01/28/20      PageID.15164 Page 247
                                                                         PageID.35372      403 of
                                                   271
                                                   427



               100%

                 90%

                 80%                                                           DecaCBs
                                                                               NonaCBs
                 70%
                                                                               OctaCBs
                 60%                                                           HeptaCBs
                 50%                                                           HexaCBs
                                                                               PentaCBs
                 40%
                                                                               TetraCBs
                 30%                                                           TriCBs
                 20%                                                           DiCBs
                                                                               MonoCBs
                 10%

                  0%
                              EADA       Lignosulfonate       MgCl

                              Figure 16. Dust Suppressant Homologue Patterns



 The homololgue pattern for EADA is similar to synthetic oil (Figure 12), dominated by diCBs with
 lesser percentages of triCBs and tetraCBs. Lignosulfonate has a somewhat similar homologue
 pattern to Aroclor 1260, but the individual congener patterns don’t match up well (see Appendix
 A).

 Asphalt Related Products
 The asphalt products that were sampled include asphalt tack, crack sealer, and an asphalt
 release agent. Asphalt tack is made of an asphalt emulsion, and is placed between old and new
 asphalt layers to adhere them to one another. The crack sealer, SA Premier, is made of asphalt,
 vacuum distillate, petroleum distillate, styrene-butadiene block copolymer, vulcanized rubber
 compound, mineral filler, methyl methacrylate, and linear low density polyethylene. The asphalt
 release agent brand is Soy What by TechniChem, and is “crafted from a by-product that is
 extracted from soybeans,” according to the technichemcorp.com website. Total PCBs and
 congener and homologue patterns are shown in the following table and figures.




 PCBs in Municipal Products                                                               19 | P a g e
 City of Spokane WWM

                                DX_21099.0021
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 708
Case 2:15-cv-00201-SMJ                         ECF No. 376-7
                                                       376-2           filed 01/28/20         PageID.15165 Page 248
                                                                                              PageID.35373      404 of
                                                                     271
                                                                     427


                                              Table 8. Asphalt Related Product Total PCBs

                                Sample                                      Total PCB (ug/kg)

                                Asphalt Tack                                0.085
                                Crack Sealer                                7.975
                                Asphalt Release Agent                       0.558



                0.25
                           11
                                                                                                    Asphalt Release Agent
                 0.2
                                                                                                    Asphalt Tack


                0.15
  PCB (ug/kg)




                 0.1



                0.05
                       5/8
                                               52/69
                              18        31

                  0
                       1




                                                                                                                       204
                             14

                                   25

                                         37

                                               50

                                                    62

                                                         76

                                                                88

                                                                      100

                                                                            114

                                                                                  131

                                                                                        142

                                                                                              155

                                                                                                     170

                                                                                                           181

                                                                                                                 193
                                                              Congener Number

                                   Figure 17. Asphalt Release Agent and Tack Congener Patterns




 PCBs in Municipal Products                                                                                      20 | P a g e
 City of Spokane WWM

                                DX_21099.0022
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 709
Case 2:15-cv-00201-SMJ                         ECF No. 376-7
                                                       376-2             filed 01/28/20          PageID.15166 Page 249
                                                                                                 PageID.35374      405 of
                                                                       271
                                                                       427



                 0.7
                                   28 31
                                                                                                         Crack Sealer
                              18
                 0.6


                 0.5   5/8                     52/69

                 0.4
   PCB (ug/kg)




                           11                 44

                 0.3
                                                            70

                 0.2                                                     101


                 0.1
                                                                                                                         205

                  0
                       1

                             14

                                   25

                                         37

                                               50

                                                       62

                                                             76

                                                                  88

                                                                        100

                                                                               114

                                                                                     131

                                                                                           142

                                                                                                 155

                                                                                                       170

                                                                                                             181

                                                                                                                   193

                                                                                                                         204
     Congener Number

                                               Figure 18. Crack Sealer Congener Pattern

                           100%

                           90%

                           80%                                                                          DecaCBs
                                                                                                        NonaCBs
                           70%
                                                                                                        OctaCBs
                           60%
                                                                                                        HeptaCBs
                           50%                                                                          HexaCBs
                           40%                                                                          PentaCBs

                           30%                                                                          TetraCBs
                                                                                                        TriCBs
                           20%
                                                                                                        DiCBs
                           10%
                                                                                                        MonoCBs
                             0%
                                        Asphalt Tack         Crack Sealer      Asphalt Release
                                                                                   Agent

                                            Figure 19. Asphalt Product Homologue Patterns




 PCBs in Municipal Products                                                                                        21 | P a g e
 City of Spokane WWM

                                DX_21099.0023
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 710
Case 2:15-cv-00201-SMJ                                               ECF No. 376-7
                                                                             376-2          filed 01/28/20         PageID.15167 Page 250
                                                                                                                   PageID.35375      406 of
                                                                                          271
                                                                                          427


 The crack sealer has a similar congener and homologue pattern to Aroclor 1242. The congeners
 from the crack sealer sample were converted to percent of total PCB by weight and are plotted
 against Aroclor 1242 in the same units in Figure 20. Aroclor 1242 had a wide variety of end
 uses, one of them being in rubbers. One of the ingredients in the crack sealer is vulcanized
 rubber compound. PCB-11 was detected at over 4% of the crack sealer PCB composition, but is
 not present in most Aroclor mixes.



                                    10
                                                18                                                                             Crack Sealer %
                                     9
                                                      28 31
                                                                                                                               Aroclor 1242
                                     8
    Percent by Weight of Congener




                                     7   5/8
                                                                     52/69
                                     6

                                     5                          44
                                               11
                                                                              70
                                     4

                                     3

                                     2
                                                                                                                                           205
                                     1

                                     0
                                         1

                                               14

                                                     25

                                                           37

                                                                 50

                                                                         62

                                                                               76

                                                                                     88

                                                                                           100

                                                                                                 114

                                                                                                       131

                                                                                                             142

                                                                                                                   155

                                                                                                                         170

                                                                                                                               181

                                                                                                                                     193

                                                                                                                                            204
                                                                                    Congener Number

                                                     Figure 20. Crack Sealer and Aroclor 1242 Congener Distributions




 PCBs in Municipal Products                                                                                                          22 | P a g e
 City of Spokane WWM

                                DX_21099.0024
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 711
Case 2:15-cv-00201-SMJ                     ECF No. 376-7
                                                   376-2           filed 01/28/20          PageID.15168 Page 251
                                                                                           PageID.35376      407 of
                                                                 271
                                                                 427


 Hydroseed
 A hydroseed mix was sampled due to the prevalent use of hydroseed in roadside projects and its
 typical green coloring. The sample was collected from a new 50 pound bag of Nature’s Own
 Hydromulch, which was not yet mixed with seed, fertilizer, or other additive. The Nature’s Own
 Hydromulch MSDS indicates that it is composed of primarily wood fiber material with green liquid
 and a surfactant. The sample contained shredded colored newspaper cellulose. Total PCBs
 detected in the sample was 2,509 ug/kg. The following figures show the congeners detected and
 homologue patterns for the sample.

                160
                                          44                                                            Hydroseed
                                                       70
                140


                120
                                     31
                                               52/69
                100
  PCB (ug/kg)




                80             18
                                                                         118

                60

                          11
                40


                20


                  0
                      1




                                                                                     142
                          14

                                25

                                     37

                                          50

                                                  62

                                                       76

                                                            88

                                                                  100

                                                                        114

                                                                               131



                                                                                            155

                                                                                                  170

                                                                                                        181

                                                                                                                193

                                                                                                                      204
                                                       Congener Number

                                                 Figure 21. Hydroseed Congeners




 PCBs in Municipal Products                                                                                   23 | P a g e
 City of Spokane WWM

                                DX_21099.0025
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 712
Case 2:15-cv-00201-SMJ             ECF No. 376-7
                                           376-2     filed 01/28/20      PageID.15169 Page 252
                                                                         PageID.35377      408 of
                                                   271
                                                   427



             100%                                    100%

               90%                                    90%

               80%                     DecaCBs        80%                     DecaCBs

               70%                     NonaCBs        70%                     NonaCBs
                                       OctaCBs                                OctaCBs
               60%                                    60%
                                       HeptaCBs                               HeptaCBs
               50%                     HexaCBs        50%                     HexaCBs

               40%                     PentaCBs       40%                     PentaCBs
                                       TetraCBs                               TetraCBs
               30%                                    30%
                                       TriCBs                                 TriCBs
               20%                                    20%
                                       DiCBs                                  DiCBs
               10%                     MonoCBs        10%                     MonoCBs

                0%                                     0%
                       Hydroseed                               Aroclor
                                                                1248

                       Figure 22. Hydroseed and Aroclor 1248 Homologue Patterns



 In an unrelated incident, a landscape contractor received a penalty from the State of Iowa for
 illegally discharging a hydroseed mixture on the bank of a creek (Scriven-Young, 2010). The
 hydroseed contained 320 parts per billion of Aroclor 1248 as well as the pesticides DDT and
 DDE. Interestingly, the sample collected by the City of Spokane has a homologue pattern very
 similar to that of Aroclor 1248.
 The hydroseed congeners from the City’s sample were converted to percent of total PCB by
 weight and are plotted against Aroclor 1248 in the same units in Figure 23 below. The two
 congener patterns are quite similar. Note that PCB-11 is present in the hydroseed, but not the
 Aroclor. This indicates a secondary source of PCBs from pigment that is relatively minor
 compared to the Aroclor.




 PCBs in Municipal Products                                                             24 | P a g e
 City of Spokane WWM

                                DX_21099.0026
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 713
Case 2:15-cv-00201-SMJ                                          ECF No. 376-7
                                                                        376-2           filed 01/28/20         PageID.15170 Page 253
                                                                                                               PageID.35378      409 of
                                                                                      271
                                                                                      427



                                   8
                                                                            70
                                                                       66                                                  Hydroseed %
                                   7
                                                                                                                           Aroclor 1248

                                                               44
                                   6
                                                      28 31         52/69
   Percent by Weight of Congener




                                   5


                                   4
                                                18
                                                                                             118
                                   3


                                   2
                                           11

                                   1


                                   0
                                       1

                                            14

                                                     25

                                                          37

                                                                50

                                                                       62

                                                                            76

                                                                                 88

                                                                                       100

                                                                                             114

                                                                                                   131

                                                                                                         142

                                                                                                               155

                                                                                                                     170

                                                                                                                            181

                                                                                                                                  193

                                                                                                                                        204
                                                                             Congener Number

                                                     Figure 23. Hydroseed and Aroclor 1248 Congener Distributions



 Pipe Material
 There are hundreds of miles of PVC pipe used in the City’s sanitary and storm sewer systems.
 Dischargers in the Spokane region have been collecting sanitary and stormwater samples for ultra
 low-detection PCB analysis, and many of these samples have traveled through miles of PVC pipe
 prior to collection. In an effort to screen the potential for PCB contribution from pipe material,
 PVC pipe, cast in place pipe (CIPP) liner and shortliner pipe repair materials were sampled.
 The type of PVC sampled was ASTM 3034 collected from a new, unused eight-inch diameter
 pipe. CIPP is constructed from a felt tube saturated with resin and coated with polyurethane, and
 is cured inside an existing pipe. The section of CIPP liner sent in for analysis was originally
 collected from a construction project in northeast Spokane in April, 2013. It was kept in an office
 environment and not exposed to the elements after that time. Shortliner pipe repair is constructed
 in the same way, and made of a polyester-fiberglass liner impregnated with thermosetting epoxy
 resin. A test section of shortliner was cured in a new pipe on the ground surface at the City’s
 Sewer Maintenance Department in October, 2014 for use in this sampling study.
 Pieces of pipe were sent to the laboratory for analysis to help determine the PCB content in the
 material itself. The potential for PCBs to leach from the pipe material to stormwater and sanitary


 PCBs in Municipal Products                                                                                                       25 | P a g e
 City of Spokane WWM

                                DX_21099.0027
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 714
Case 2:15-cv-00201-SMJ             ECF No. 376-7
                                           376-2          filed 01/28/20       PageID.15171 Page 254
                                                                               PageID.35379      410 of
                                                        271
                                                        427


 sewage is outside the scope of this project, but future analysis is warranted based on the results
 shown in Table 9.
                               Table 9. Pipe and Pipe Repair Material Total PCBs

                    Material                                   Total PCB (ug/kg)

                    PVC (ASTM 3034) Pipe                       1.999
                    CIPP Liner                                 1.110
                    Shortliner                                 17.780




            100%

             90%

             80%                                                                     DecaCBs
                                                                                     NonaCBs
             70%
                                                                                     OctaCBs
             60%                                                                     HeptaCBs
             50%                                                                     HexaCBs
                                                                                     PentaCBs
             40%
                                                                                     TetraCBs
             30%                                                                     TriCBs
             20%                                                                     DiCBs
                                                                                     MonoCBs
             10%

               0%
                          PVC Pipe               CIPP            Short Liner

                                 Figure 24. Pipe Material Homologue Patterns




 PCBs in Municipal Products                                                                   26 | P a g e
 City of Spokane WWM

                                DX_21099.0028
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 715
Case 2:15-cv-00201-SMJ                            ECF No. 376-7
                                                          376-2                filed 01/28/20         PageID.15172 Page 255
                                                                                                      PageID.35380      411 of
                                                                             271
                                                                             427



                1.2
                                                                                    118                                 Shortliner
                                                          70
                                                                                                                        CIPP
                                                                                                                        PVC
                 1
                                              52/69

                               18
                0.8
                      5/8
  PCB (ug/kg)




                0.6                                                                                                                   209

                                                    56

                0.4

                          6                                    77

                0.2       11



                 0
                          12/13




                                                                    91/121
                      1



                                  23

                                       34

                                             44

                                                   56

                                                         67

                                                               81




                                                                                          131
                                                                              103

                                                                                    118



                                                                                                141

                                                                                                      153

                                                                                                            167

                                                                                                                  177

                                                                                                                          188

                                                                                                                                198

                                                                                                                                       208
                                            Congener Number

                                                  Figure 25. Pipe Material PCB Congeners



 Figure 25 shows congener patterns for the sampled pipe materials. Congener distributions
 (percent of total PCB) for the pipe materials were then compared to congener patterns for
 Aroclors. The PVC and CIPP samples did not appear to correlate with Aroclor patterns. The
 Shortliner sample appears to correlate somewhat with a combination of two or more Aroclors.
 Specifically, a combination of both Aroclors 1242 and 1248 matches the shortliner sample the
 most closely (Figure 26).




 PCBs in Municipal Products                                                                                                27 | P a g e
 City of Spokane WWM

                                DX_21099.0029
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 716
Case 2:15-cv-00201-SMJ                                            ECF No. 376-7
                                                                          376-2             filed 01/28/20           PageID.15173 Page 256
                                                                                                                     PageID.35381      412 of
                                                                                          271
                                                                                          427



                                   10
                                                  18                                             110                             Shortliner
                                    9
                                                                                                                                 Aroclor 1254
                                    8                                                                                            Aroclor 1242
                                                                                                       118
   Percent by Weight of Congener




                                    7
                                        5/8                                   70
                                    6
                                                                 52/69
                                    5

                                    4

                                    3
                                             6
                                    2
                                             11
                                    1

                                    0
                                        1

                                                 14

                                                       25

                                                            37

                                                                 50

                                                                         62

                                                                               76

                                                                                     88

                                                                                           100

                                                                                                   114

                                                                                                         131

                                                                                                               142

                                                                                                                     155

                                                                                                                           170

                                                                                                                                 181

                                                                                                                                        193

                                                                                                                                              204
                                                                                   Congener Number

                                            Figure 26. Shortliner Congener Distribution Compared to Aroclors 1242 and 1254




 PCBs in Municipal Products                                                                                                            28 | P a g e
 City of Spokane WWM

                                DX_21099.0030
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 717
Case 2:15-cv-00201-SMJ                                ECF No. 376-7
                                                              376-2                       filed 01/28/20               PageID.15174 Page 257
                                                                                                                       PageID.35382      413 of
                                                                                        271
                                                                                        427


 Firefighting Foam
 Discharges from emergency firefighting activities are an exempt activity under the Phase II
 Eastern Washington Municipal Stormwater Permit. However, these discharges can easily enter a
 storm sewer system without proper containment and contribute contaminants to the environment.
 Alcoseal 3-3 Class B firefighting foam was sampled. Ingredients listed on the MSDS sheet include
 hydrolyzed protein, fluorosurfactants, 1,2 benzoisothiazelin, and hexylene glycol. The total PCB
 concentration was 0.029 ug/kg. The associated congener and homologue patterns are shown in
 Figure 27.

                 0.02                                                                                                100%
                                                                                   153
                                      Firefighting Foam                                                                                    DecaCBs
                                                                                                                     90%
                                                                                                                                           NonaCBs
                                                                                                                     80%
                0.015                                                                                                                      OctaCBs
                                                                                                                     70%
                                                                                                                                           HeptaCBs
                                                                                                                     60%
                                                                                                                                           HexaCBs
  PCB (ug/kg)




                 0.01                                                                                                50%
                                                                                                                                           PentaCBs
                             20/33                                                                                   40%
                                                                                                                                           TetraCBs
                                  31                                                                                 30%
                0.005
                                                           95                                                                              TriCBs
                                                                                                                     20%
                                                                                                                                           DiCBs
                                                                                                                     10%
                                                                                                                                           MonoCBs

                   0                                                                                                  0%
                                                                                                                            Firefighting
                        1
                            14
                                 25
                                      37
                                           50
                                                62
                                                     76
                                                          88
                                                               100
                                                                     114
                                                                           131
                                                                                 142
                                                                                       155
                                                                                             170
                                                                                                   181
                                                                                                         193
                                                                                                               204




                                                                                                                               Foam
                                           Congener Number

                                  Figure 27. Firefighting Foam PCB Congeners and Homologue Pattern



 Cleaners and Degreasers
 Inadvertent PCB generation is possible with the manufacture of soaps, detergents, surfactants, and
 degreasers (Munoz, 2007). A detergent made by Hotsy was sampled as well as Simple Green
 degreaser.
 The Hotsy Super XL detergent contained 0.003 ug/kg total PCBs. A laboratory duplicate was
 analyzed, containing 0.068 ug/kg total PCBs. This product contains trisodium phosphates,
 alkaline builders, and surfactants. Congener distributions from the primary sample are shown in
 the figure below, containing only PCB-36.
 The Simple Green degreaser contained 0.068 ug/kg total PCBs, with nearly half of this total from
 PCB-11. The ingredients consist of primarily water with 2-butoxyethanol, ethoxylated alcohol,


 PCBs in Municipal Products                                                                                                            29 | P a g e
 City of Spokane WWM

                                DX_21099.0031
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 718
Case 2:15-cv-00201-SMJ                           ECF No. 376-7
                                                         376-2        filed 01/28/20       PageID.15175 Page 258
                                                                                           PageID.35383      414 of
                                                                    271
                                                                    427


 tetrapotassium pyrophosphate, sodium citrate, and a proprietary mix of fragrance and polymeric
 colorant.

                0.04                                                                    100%
                                                                Simple Green                                  DecaCBs
                                                                Super XL                90%
                         11                                                                                   NonaCBs
                                                                                        80%
                0.03                                                                                          OctaCBs
                                                                                        70%
                                                                                                              HeptaCBs
                                                                                        60%
                                                                                                              HexaCBs
  PCB (ug/kg)




                                                                                        50%
                0.02                                                                                          PentaCBs
                                                                                        40%
                                                                                                              TetraCBs
                                                                                        30%                   TriCBs
                0.01                                                                    20%                   DiCBs
                       5/8           47/48               138/160
                                                                      180               10%                   MonoCBs
                                36
                                                                                         0%
                  0                                                                            Super Simple
                                                                                                XL Green
                         1
                        14
                        25
                        37
                        50
                        62
                        76
                        88
                       100
                       114
                       131
                       142
                       155
                       170
                       181
                       193
                       204              Congener Number

                             Figure 28. Simple Green and Super XL PCB Congeners and Homologue Pattern

 Personal Care Products
 Sampling in the storm and sanitary sewer systems over the past several years has indicated that
 total PCB concentrations in the sanitary sewer collection system are slightly greater than average
 concentrations in stormwater. So, in addition to products that can contribute PCBs to stormwater,
 five personal care products that may contribute PCBs to the sanitary sewer collection system were
 sampled. The products sampled were liquid and contained pigments. Table 10 shows the
 product brands sampled, total PCBs, pigments listed in the ingredients, and the so-noted
 ‘ingredients of interest.’ Many of these products have a long list of ingredients. Those ingredients
 that are chlorinated, contain benzene rings, or are suspected to be associated with inadvertent
 PCB production based on the literature search are included in Table 10 as ingredients of interest.
                                                     Table 10. Personal Care Products

    Brand                                    Total PCB    Ingredients of Interest              Pigments
                                             (ug/kg)

    Dial Antibacterial                       0.037        Triclosan, tetrasodium EDTA,         Yellow 6, Red 33, Red
    hand soap                                             sodium chloride,                     40
    (pomegranate and                                      polyquaternium-7
    tangerine)




 PCBs in Municipal Products                                                                               30 | P a g e
 City of Spokane WWM

                                DX_21099.0032
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 719
Case 2:15-cv-00201-SMJ                          ECF No. 376-7
                                                        376-2          filed 01/28/20         PageID.15176 Page 259
                                                                                              PageID.35384      415 of
                                                                     271
                                                                     427


  Brand                                  Total PCB        Ingredients of Interest                   Pigments
                                         (ug/kg)

  Tide Original laundry                  0.174            Ethanolamine, Benzene sulfonic            Liquitint® Blue HP
  detergent                                               acid (sodium salt and                     (Polymeric colorant)
                                                          monoethanolamine salt),
                                                          disodium diaminostilbene
                                                          disulfonate, dimethicone (type
                                                          of silicone)
  Dawn Ultra                             0.083            Chloroxylenol, sodium chloride            Yellow 5, Blue 1
  antibacterial dish
  soap
  Suave Naturals                         0.058            Tetrasodium EDTA, ammonium                Blue 1, Red 33
  shampoo                                                 chloride,
                                                          methylchloroisothiazolinone
  Aquafresh Extreme                      0.032            Glycerin, titanium dioxide,               Red 30
  Clean Whitening                                         sodium saccharin
  toothpaste



                0.05
                                                                                                             Laundry Soap
                                        Laundry Soap PCB-11: 0.101 ug/kg
               0.045                                                                                         Dish Soap
                                                                                                             Shampoo
                0.04              Shampoo PCB-11: 0.048 ug/kg

               0.035

                0.03
 PCB (ug/kg)




               0.025

                0.02                    31
                              18
                                             43/49   60
               0.015
                       5/8
                0.01

               0.005
                                                                                                                      199

                  0
                                                                                                             181

                                                                                                                    193
                       1

                             14

                                   25

                                         37

                                               50

                                                     62

                                                           76

                                                                88

                                                                      100

                                                                            114

                                                                                  131

                                                                                        142

                                                                                              155

                                                                                                      170




                                                                                                                          204




                                               Congener Number

                                    Figure 29. Laundry Soap, Dish Soap, and Shampoo Congeners

 PCBs in Municipal Products                                                                                        31 | P a g e
 City of Spokane WWM

                                DX_21099.0033
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 720
Case 2:15-cv-00201-SMJ                          ECF No. 376-7
                                                        376-2      filed 01/28/20              PageID.15177 Page 260
                                                                                               PageID.35385      416 of
                                                                 271
                                                                 427



                 0.014
                                           44                                                               Hand Soap
                                                                                                            Toothpaste
                 0.012


                             18
                  0.01


                 0.008
                                  22
   PCB (ug/kg)




                 0.006
                                                                    95
                                                                                                                      194
                 0.004


                 0.002


                    0
                             14
                         1



                                   25

                                          37

                                                50

                                                     62

                                                          76

                                                               88

                                                                      100

                                                                             114

                                                                                   131

                                                                                         142

                                                                                                155

                                                                                                      170

                                                                                                              181

                                                                                                                     193

                                                                                                                             204
                                                           Congener Number

                                          Figure 30. Hand Soap and Toothpaste Congeners



             100%

                 90%
                                                                                                                    DecaCBs
                 80%
                                                                                                                    NonaCBs
                 70%
                                                                                                                    OctaCBs
                 60%                                                                                                HeptaCBs
                 50%                                                                                                HexaCBs
                                                                                                                    PentaCBs
                 40%
                                                                                                                    TetraCBs
                 30%
                                                                                                                    TriCBs
                 20%                                                                                                DiCBs
                 10%                                                                                                MonoCBs

                  0%
                         Hand Soap       Laundry Soap     Dish Soap         Shampoo       Toothpaste

                                        Figure 31. Personal Care Product Homologue Patterns

 PCBs in Municipal Products                                                                                         32 | P a g e
 City of Spokane WWM

                                DX_21099.0034
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 721
Case 2:15-cv-00201-SMJ                                               ECF No. 376-7
                                                                             376-2       filed 01/28/20      PageID.15178 Page 261
                                                                                                             PageID.35386      417 of
                                                                                       271
                                                                                       427



 CONCLUSIONS
 PCBs were detected in 39 of the 41 product samples, with a wide range of congener patterns.
 Figure 32 shows the frequency of detection of each congener in this study. The congeners most
 frequently detected are the coeluting congeners PCB-52/69 (detected in 30 of the samples)
 followed by PCB-11 and PCB-28 (detected in 25 of the samples). PCB-52 is one of the most
 abundant congeners found in the environment, and is found in Aroclor mixtures from 0.1% to
 5.6% of the mixture by weight (Frame et. al, 1996). PCB-28 is also commonly found in Aroclor
 mixtures at up to 8.5% of the total mixture by weight (Frame et. al, 1996). Because PCB-11 was
 one of the most frequently detected congeners, and it is generally not found in Aroclor mixes,
 pigments are likely a common source of inadvertently produced PCBs in the products sampled.

                               35
                                                                                                                       Frequency
                                                                   52/69
                               30

                                        11             28
                               25                                                       95
                                                                                                              153
  Number of Samples Detected




                                             18
                                                                                                  138/160
                               20
                                                        31
                                    5/8                                                  101

                               15
                                                                                                                    180
                                                                                                                                209
                               10



                                5



                                0
                                    1     14      25        37     50   62    76    88 100 114 131 142 155 170 181 193 204
                                                                                   Congener Number


                                                                 Figure 32. Frequency of Detections per Congener

 The results from this report may be used for a number of PCB tracking and reduction activities.
 Additional research may be needed to determine potential pathways between some of the
 sampled products and stormwater. For PCB reduction activities, total PCB loading (volume of
 product used) should be assessed to aid in prioritization. Manufacturers may also be interested in
 exploring PCB-free alternatives where feasible.




 PCBs in Municipal Products                                                                                               33 | P a g e
 City of Spokane WWM

                                DX_21099.0035
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 722
Case 2:15-cv-00201-SMJ          ECF No. 376-7
                                        376-2        filed 01/28/20        PageID.15179 Page 262
                                                                           PageID.35387      418 of
                                                   271
                                                   427



 REFERENCES
 Agency for Toxic Substances and Disease Registry (ATSDR). (2000). Toxicological Profile for
 Polychlorinated Biphenyls (PCBs). US Department of Health and Human Services, Public Health
 Service.
 Christie, R. M. (2014). Alternatives for elimination of polychlorinated biphenyls (PCBs) in pigments
 used for printing inks and architectural paints. (Ecology Publication No. 14-07-005).
 Ecology. (2014). Polychlorinated Biphenyls (PCBs) in General Consumer Products. (Ecology
 Publication No. 14-04-035).
 EPA. (2010)a. Method 1668, Revision C-Chlorinated Biphenyl Congeners in Water, Soil, Sediment,
 and Tissue by HRGC/HRMS. (EPA Publication No. EPA-820-R-10-005). U.S. Environmental
 Protection Agency, Office of Water. Washington, DC.
 EPA. (2010)b. PCBs and Chemistry, Hudson River PCBs. Retrieved from
 http://www.epa.gov/hudson/pcbs101.htm.
 EPA. (2015). US Magnesium. U.S. Environmental Protection Agency, Region 8.
 http://www2.epa.gov/region8/us-magnesium
 Erickson, M. D. (1986). Analytical Chemistry of PCBs. Lewis Publishers.
 Frame, G. M., Cochran, J. W., and Bowadt, S. S. (1996). Complete PCB Congener Distributions for
 17 Aroclor Mixtures Determined by 3 HRGC Systems Optimized for Comprehensive, Quantitative,
 Congener-Specific Analysis. J. High Resol. Chromtogr. Vol. 19. pp. 657-668.
 Hu, D. and Hornbuckle, K. C. (2010). Inadvertent Polychlorinated Biphenyls in Commercial Paint
 Pigments. Environ. Sci. Technol., 44. pp. 2822-2827.
 LimnoTech. (2014). Quality Assurance Project Plan, Polychlorinated Biphenyls in Municipal Products.
 Prepared for the City of Spokane.
 Munoz, G. (2007). Processes that Inadvertently Produce PCBs. Optimizing Contaminant Trackdown:
 Focusing on Wastewater Treatment Plants and Related Systems. The New York Academy of
 Sciences. Retrieved from http://www.nyas.org/asset.axd?id=0f0f0d12-2d2a-4449-93a0-
 383d9d4e61ec
 Rodenburg, L. A. (2012). Inadvertent PCB production and its impact on water quality. Panel
 discussion presentation. ECOS Annual Meeting. Colorado Springs, CO.
 Scriven-Young, Dave. (2010). $14,300 Settlement of State Enforcement Action Alleging Dumping
 of Pesticides. Illinois Environmental Law Blog. Retrieved from
 http://illinoisenvironmentallaw.blogspot.com/2010/03/14300-settlement-of-state-
 enforcement.html.
 Thomsen, M. N., and Illerup, J. B. (2009). Unintentional formation and emission of the persistent
 organic pollutants HDB and PCBs in the Nordic Countries. Nordic Council of Ministries,
 Copenhangen. TemaNord 2009:518.
 Xu, Q., Nakajima, M. Liu, Z., and Shiina, T. (2011). Soybean-based Surafctants and Their
 Applications. Soybean – Applications and Technology. InTech. Pp. 341-364.


 PCBs in Municipal Products                                                               34 | P a g e
 City of Spokane WWM

                                DX_21099.0036
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 723
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2     filed 01/28/20   PageID.15180 Page 263
                                                                  PageID.35388      419 of
                                               271
                                               427




  Appendix A
  AROCLOR HOMOLOGUES AND CONGENERS




  PCBs in Municipal Products
  City of Spokane WWM

                                DX_21099.0037
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 724
                                                            Case 2:15-cv-00201-SMJ        ECF No. 376-7
                                                                                                  376-2     filed 01/28/20    PageID.15181 Page 264
                                                                                                                              PageID.35389      420 of
                                                                                                          271
                                                                                                          427
                                                                         Weight Percent of Homologues in Aroclors
                                           100%                  1.2                             2          1.4                  0.7       1.7
                                                    5            1.2                                                  3
                                                                  4        9                                                    8.27

                                           90%                                       19
                                                                                                            22                           19.69
                                                                           11                                         27
                                                    22
                                           80%
                                                                 33                              43

                                                                                     20                                          39
                                           70%
  Weight Percent of Homologue in Aroclor




                                                                           26
                                                                                                                                                   Nonachlorobiphenyls
                                           60%                                                                                                     Octachlorobiphenyls

                                                                                                                                           48      Heptachlorobiphenyls
                                                                                                                                                   Hexachlorobiphenyls
                                           50%
                                                                                                                                                   Pentachlorobiphenyls
                                                    55
                                                                                                                                                   Tetrachlorobiphenyls
                                           40%                             27                               71        59
                                                                                     45          33                                                Trichlorobiphenyls
                                                                                                                                                   Dichlorobiphenyls
                                           30%                   60                                                              43
                                                                                                                                                   Monochlorobiphenyls


                                           20%
                                                                                                                                           26
                                                                           28
                                                                                                 21
                                           10%      18                               15
                                                                                                                      10
                                                                                                                                 9
                                                                                                             5                              3
                                            0%                                       0.8         2          0.4       1.3                  1.0
                                                  Aroclor      Aroclor   Aroclor   Aroclor     Aroclor    Aroclor   Aroclor    Aroclor   Aroclor
                                                   1016         1221      1232      1242        1248       1254f    1254g       1260      1262

                          Adapted from ASTDR, 2000.



                                                  DX_21099.0038
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 725
                            Case 2:15-cv-00201-SMJ                                 ECF No. 376-7
                                                                                           376-2     filed 01/28/20   PageID.15182 Page 265
                                                                                                                      PageID.35390      421 of
                                                                                                   271
                                                                                                   427
                                                                              Weight Percent of Congeners in Aroclors

                                                                                         Aroclor 1221
                                                                      40
Weight Percent of Congener in Aroclor




                                                                      35

                                                                      30

                                                                      25

                                                                      20

                                                                      15

                                                                      10

                                                                          5

                                                                          0
                                                                                1
                                                                                7
                                                                               13
                                                                               19
                                                                               25
                                                                               31
                                                                               37
                                                                               43
                                                                               49
                                                                               55
                                                                               61
                                                                               67
                                                                               73
                                                                               79
                                                                               85
                                                                               91
                                                                               97
                                                                              103
                                                                              109
                                                                              115
                                                                              121
                                                                              127
                                                                              133
                                                                              139
                                                                              145
                                                                              151
                                                                              157
                                                                              163
                                                                              169
                                                                              175
                                                                              181
                                                                              187
                                                                              193
                                                                              199
                                                                              205
                                                                                              Congener Number




                                                                                         Aroclor 1232
                                                                     18

                                                                     16
                             Weight Percent of Congener in Aroclor




                                                                     14

                                                                     12

                                                                     10

                                                                      8

                                                                      6

                                                                      4

                                                                      2

                                                                      0
                                                                            1
                                                                            7
                                                                           13
                                                                           19
                                                                           25
                                                                           31
                                                                           37
                                                                           43
                                                                           49
                                                                           55
                                                                           61
                                                                           67
                                                                           73
                                                                           79
                                                                           85
                                                                           91
                                                                           97
                                                                          103
                                                                          109
                                                                          115
                                                                          121
                                                                          127
                                                                          133
                                                                          139
                                                                          145
                                                                          151
                                                                          157
                                                                          163
                                                                          169
                                                                          175
                                                                          181
                                                                          187
                                                                          193
                                                                          199
                                                                          205




                                                                                              Congener Number




                                DX_21099.0039
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 726
           Case 2:15-cv-00201-SMJ               ECF No. 376-7
                                                        376-2     filed 01/28/20   PageID.15183 Page 266
                                                                                   PageID.35391      422 of
                                                                271
                                                                427
                                                    Aroclor 1016
                                           12


                                           10
Weight Percent of Congener in Aroclor




                                            8


                                            6


                                            4


                                            2


                                            0
                                                  1
                                                  7
                                                 13
                                                 19
                                                 25
                                                 31
                                                 37
                                                 43
                                                 49
                                                 55
                                                 61
                                                 67
                                                 73
                                                 79
                                                 85
                                                 91
                                                 97
                                                103
                                                109
                                                115
                                                121
                                                127
                                                133
                                                139
                                                145
                                                151
                                                157
                                                163
                                                169
                                                175
                                                181
                                                187
                                                193
                                                199
                                                205
                                                         Congener Number




                                                     Aroclor 1242
                                           10

                                            9
   Weight Percent of Congener in Aroclor




                                            8

                                            7

                                            6

                                            5

                                            4

                                            3

                                            2

                                            1

                                            0
                                                  1
                                                  7
                                                 13
                                                 19
                                                 25
                                                 31
                                                 37
                                                 43
                                                 49
                                                 55
                                                 61
                                                 67
                                                 73
                                                 79
                                                 85
                                                 91
                                                 97
                                                103
                                                109
                                                115
                                                121
                                                127
                                                133
                                                139
                                                145
                                                151
                                                157
                                                163
                                                169
                                                175
                                                181
                                                187
                                                193
                                                199
                                                205




                                                         Congener Number




                                DX_21099.0040
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 727
            Case 2:15-cv-00201-SMJ                   ECF No. 376-7
                                                             376-2     filed 01/28/20   PageID.15184 Page 267
                                                                                        PageID.35392      423 of
                                                                     271
                                                                     427
                                                         Aroclor 1248
                                             8

                                             7
Weight Percent of Congener in Aroclor



                                             6

                                             5

                                             4

                                             3

                                             2

                                             1

                                             0
                                                   1
                                                   7
                                                  13
                                                  19
                                                  25
                                                  31
                                                  37
                                                  43
                                                  49
                                                  55
                                                  61
                                                  67
                                                  73
                                                  79
                                                  85
                                                  91
                                                  97
                                                 103
                                                 109
                                                 115
                                                 121
                                                 127
                                                 133
                                                 139
                                                 145
                                                 151
                                                 157
                                                 163
                                                 169
                                                 175
                                                 181
                                                 187
                                                 193
                                                 199
                                                 205
                                                             Congener Number




                                                          Aroclor 1254
                                             10

                                                 9
     Weight Percent of Congener in Aroclor




                                                 8

                                                 7

                                                 6

                                                 5

                                                 4

                                                 3

                                                 2

                                                 1

                                                 0
                                                       1
                                                       7
                                                      13
                                                      19
                                                      25
                                                      31
                                                      37
                                                      43
                                                      49
                                                      55
                                                      61
                                                      67
                                                      73
                                                      79
                                                      85
                                                      91
                                                      97
                                                     103
                                                     109
                                                     115
                                                     121
                                                     127
                                                     133
                                                     139
                                                     145
                                                     151
                                                     157
                                                     163
                                                     169
                                                     175
                                                     181
                                                     187
                                                     193
                                                     199
                                                     205




                                                              Congener Number




                                DX_21099.0041
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 728
             Case 2:15-cv-00201-SMJ             ECF No. 376-7
                                                        376-2     filed 01/28/20   PageID.15185 Page 268
                                                                                   PageID.35393      424 of
                                                                271
                                                                427
                                                     Aroclor 1260
                                           14


                                           12
   Weight Percent of Congener in Aroclor




                                           10


                                            8


                                            6


                                            4


                                            2


                                            0
                                                  1
                                                  7
                                                 13
                                                 19
                                                 25
                                                 31
                                                 37
                                                 43
                                                 49
                                                 55
                                                 61
                                                 67
                                                 73
                                                 79
                                                 85
                                                 91
                                                 97
                                                103
                                                109
                                                115
                                                121
                                                127
                                                133
                                                139
                                                145
                                                151
                                                157
                                                163
                                                169
                                                175
                                                181
                                                187
                                                193
                                                199
                                                205
                                                         Congener Number




                                                     Aroclor 1262
                                           16

                                           14
Weight Percent of Congener in Aroclor




                                           12

                                           10

                                            8

                                            6

                                            4

                                            2

                                            0
                                                  1
                                                  7
                                                 13
                                                 19
                                                 25
                                                 31
                                                 37
                                                 43
                                                 49
                                                 55
                                                 61
                                                 67
                                                 73
                                                 79
                                                 85
                                                 91
                                                 97
                                                103
                                                109
                                                115
                                                121
                                                127
                                                133
                                                139
                                                145
                                                151
                                                157
                                                163
                                                169
                                                175
                                                181
                                                187
                                                193
                                                199
                                                205




                                                         Congener Number




                                DX_21099.0042
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 729
Case 2:15-cv-00201-SMJ         ECF No. 376-7
                                       376-2     filed 01/28/20   PageID.15186 Page 269
                                                                  PageID.35394      425 of
                                               271
                                               427




  Appendix B
  SUMMARY OF RESULTS




  PCBs in Municipal Products
  City of Spokane WWM

                                DX_21099.0043
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 730
                         Case 2:15-cv-00201-SMJ                  ECF No. 376-7
                                                                         376-2          filed 01/28/20           PageID.15187 Page 270
                                                                                                                 PageID.35395      426 of
                                                                                      271
                                                                                      427
                                                                             Table B-1
                                                         Summary of PCB Product Sampling Results

                                                         Total PCB (ug/kg Field Replicate Lab Duplicate
Product Type                 Media          Product ID       or ppb)           (ppb)          (ppb)       Brand
Yellow road paint            Liquid            001             0.732           2.686                      Ennis standard #2 - Product # 983712
Yellow road paint            Liquid            002            64.880                                      Sherwin Williams Promar TM 5713
White road paint             Liquid            003             0.414           0.396                      Ennis standard #2 - Product # 983711
White road paint             Liquid            004             0.281                          0.220       Sherwin Williams Promar TM 5712
Hydrant Paint                Liquid/Spray      005             0.003                          0.010       Rustoleum Pro HP Enamel - Aluminum
Utility Locate Paint         Liquid/Spray      006            21.527                                      Rustoleum Industrial Choice, Solvent-based - green
Class B Firefighting Foam    Liquid            007             0.029                                      Alcoseal 3-3 (AR-FFFP)
Deicer                       Liquid            008             1.332           1.952                      MgCl Freezegard
Deicer                       Liquid            009             0.038                                      Enhanced salt brine with SB Boost
Vehicle wash soap            Liquid            010             0.003                          0.068       SuperXL, Hotsy
Vehicle wash soap            Liquid            011             0.068                                      Simple Green
Pesticide/Herbicide          Liquid            012           <0.0001                         <0.0001      2-4D: Nufarm Weedar 64
Pesticide/Herbicide          Liquid            013             6.890                                      Portfolio 4F, Wilbur-Ellis
Pesticide/Herbicide          Liquid            014             0.012                                      Roundup Pro Max, Monsanto
Pesticide/Herbicide          Liquid            015             0.316                                      Crosshair, Wilbur-Ellis
Motor oil                    Liquid            016             0.856                          0.826       SAE 15W-40 Firebird Heavy Duty EC (bulk), Connell Oil
Motor oil                    Liquid            017             0.969                                      Valvoline Full Synthetic 5W-30
Used motor oil               Liquid            018             0.502           2.375                      SAE 15W-40 Firebird Heavy Duty EC, Connell Oil
Diesel                       Liquid            019            <0.019                                      #2 Diesel, dyed
Gasoline                     Liquid            020             0.935                          0.811       Regular unleaded
Dirt road dust suppressant   Liquid            021             0.091                                      Asphalt emulsions- EADA
Dirt road dust suppressant   Liquid            022             0.086                                      Lignosulfonate- Ligno Road Binder (natural polymer in wood)
Dirt road dust suppressant   Liquid            023             3.574                                      Dustguard Liquid MgCl (different concentration than deicer)
Lubricant                    Liquid            024             0.623                                      MP Gear Lube SAE 85W-140, Phillips 66 Company
Asphalt tack                 Liquid            025             0.085                                      SSR1 asphalt tack
Crack sealer                 Solid             026             7.975                                      Special Asphalt SA Premier (3405- midrange crack sealer)
Asphalt release agent        Liquid            027             0.558                          0.443       Soy What, TechniChem Corp.
Hydroseed                    Solid             028          2,509.088                                     Natures Own Hydroseeding Mulch, Hamilton Mfg Inc
PVC pipe                     Solid             029             1.999                                      ASTM 3034 8", Diamond PVC
CIPP liner                   Solid             030             1.110                                      Cast in place pipe liner, installed by SAK
Shortliner                   Solid             031            17.780                                      Infrastructure Repair Systems Inc
Yellow road paint, dried     Solid             032             0.565                                      Ennis standard #2 - Product # 983712
White road paint, dried      Solid             033             0.379                          0.335       Ennis standard #2 - Product # 983711




                                               DX_21099.0044
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 731
                                Case 2:15-cv-00201-SMJ                              ECF No. 376-7
                                                                                            376-2                 filed 01/28/20    PageID.15188 Page 271
                                                                                                                                    PageID.35396      427 of
                                                                                                                271
                                                                                                                427
                                                                        Total PCB (ug/kg Field Replicate Lab Duplicate
Product Type                         Media               Product ID         or ppb)           (ppb)          (ppb)     Brand
Thermoplastic tape road
                                                             034               10.776
striping                             Solid                                                                                   Ennis-Flint Pre-Mark
Antifreeze                           Liquid                  035               0.018                                         Kool Green Extended Life (recycled)
Thermoplastic tape road
                                                             036               3.325
striping                             Solid                                                                                   Ennis-Flint Pre-Mark

Personal Care Products
                                                                        Total PCB (ug/kg Field Replicate Lab Duplicate
Product Type                         Media               Product ID         or ppb)           (ppb)          (ppb)           Brand
Hand soap                            Liquid                 101               0.037                                          Dial Antibacterial, pomegranate and tangerine
Laundry soap                         Liquid                 102               0.174                                          Tide original liquid
Dish soap                            Liquid                 103               0.083                                          Dawn Ultra antibacterial
Shampoo                              Liquid                 104               0.058                                          Suave naturals
Toothpaste                           Liquid                 105               0.032                                          Aquafresh Extreme Clean Whitening

Notes:
Total PCB values have been blank corrected: congeners < 3 times the associated blank value not included in total.
ug/kg = micrograms per kilogram
ppb = parts per billion




                                               DX_21099.0045
Declaration of Brett Land in Response to Defendants’ Motions in Limine - 732
